0000000000000 0000000000000000000LIODAIAADIAIAIIADA

NOTARÍA TRIGÉSIMA TERCERA
QUITO

Escritura N* 2019,17.01.033.P90404

CONTRATO DE PARTICIPACIÓN PARA LA EXPLORACIÓN Y/O
EXPLOTACIÓN DE HIDROCARBUROS (PETRÓLEO.CRUDO), EN. EL
BLOQUE PERICO DE LA REGIÓN AMAZÓNICA ECUATORIANA.

OTORGA: EL ESTADO ECLATOR ANO, POR INTERMEDIO DEL MINISTERIO
DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES.
(ING, CARLOS ENRIQUE PÉREZ GARCÍA)

Dirección domiciliaria Av. República de El Salvador N36-64 y

Suec a, Quito, P'chincha

Número de teléfono (Aj fijo | (A) 02 397 6000 Ext.1811 (B) No aplica Q
—
(8) móvil 2
- 7
Dirección o correo electrónico | vicente.loyola()energiayrecursos,gob,ec |
e

AFAVOR:
CONSORCIO FRONTERA-GEOPARK BLOQUE PERICO
(IVÁN DARÍO ARÉVA.O VERGARA)

T
Dirección domiciliaria Av, 12 de Oclubre N26-48 y Lincoln, Edificio

Mirage, piso 16, Quito, Pichincha.

Numero de teléfono (4) fijo | (A) 3810 950 (B) No aplica

(8) móvil

D.rección o correo e.ectrónico | .arevalo(Mironteraenergy.ca

|

CUANTÍA: — Indeterminada
(Cuantía para efectos de Aranceles Notariales: US $ 52344.950,00)

Di: 2 coplas, 12 palos

En la ciudad de Quito, Distrito Metropolitano, capital de la República del Ecuador,
hoy día veintidós de mayo de dos mil diecinueve (2019.05.22) ante mi, doctor
Nelson Prado, Notario Trigésimo Tercero de este cantón Quito, comparecen con
plena capacidad, Ibertad y conocimiento, a ,a celebración de la presente
escritura: A) EL ESTADO ECUATORIANO, POR INTERMEDIO DEL
MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES,
representado por el ingeniero CARLOS ENRIQUE PÉREZ GARCÍA, casado, en
su calidad de Ministro de Hidrocarburos, conforme se justifica con los
documentos habilitantes que se agregan, a quien en adelante para efectos de
este contrato se le denominará el MINISTERIO; y, B) EL CONSORCIO
FRONTERA-GEOPARK BLOQUE PERICO, en calidad de Contratista del
BLOQUE PERICO, representado por su Procurador Común la Compañia
NOTARÍA TRIGÉSIMA TERCERA
QUITO

Frontera Energy Colorrbia Corp., a su vez representada por su apoderado
especial el señor IVÁN DARÍO ARÉVAO VERGARA, casado, conforme se
justifica con los decumentos habilitantes que se agregan, 2 quien en adelante
para efectos de este contrato se le denominará LA CONTRATISTA. Los
comparecientes deciaran ser de nacionalidad ecuatoriana el primero y
colombiana el segundo, mayores de edad; domiciliados en Quito, Distrito
detropolitano y Lima, Perú, de tránsito por esta cudad, hábiles en derecho para
contratar y contraer obligaciones, a quienes de conocer doy le, en vitud de
aber exhibido sus documentos de identificación. datos de identidad que Jos
comparecientes autorizan sean verificados en el Sistema Nacional de
dentificación Ciudadana dej Registro Civil y sus copias sean agregadas a esta
escritura como habilitantes. Advertidos los comparecientes por mí, el Notario, de

los efectos y resultados de esta escritura, asi como examinados que fueron en

orma aislada y separada de que comparecen al otorgamiento de esta escritura
sn coacción, amenazas, temor reverencial, ni promesa o seducciór, me piden
que eleve a escrítura pública el CONTRATO DE PARTICIPACIÓN PARÁ LA
EXPLORACIÓN Y/O EXPLOTACIÓN DE HIDROCARBUROS (PETRÓLEO
CRUDO), EN EL BLOQUE PERICO DE LA REGIÓN AMAZÓNICA
ECUATORIANA cuyo texto es el cue sigue: “SEÑOR NOTARIO:- Sirvase
incorporar en el protocolo de escrituras públ'cas a su cargo, una que contenga el
siguiente Contrato de Participación para la Exploración y Explotación de
hidrocarburos (Petróleo Crudo), en el Bloque Perico de la Región Amazónica
ecuatoriana, contenido en las siguientes ciáusulas- COMPARECIENTES.- Para
la suscripción de este Contrato comparecen: por una parte, el Estado
ecuatoriano por intermedio de Ministerio de Energía y Recursos Naturales No
Renovables, en adelante el "Ministerio", representado por el ingemero Carlos
Enrique Pérez Garcia en su calidad de Ministro, conforme el Decreto Ejecutivo

número ocho (8) de veinticuatro (24) de mayo de dos mil diecisiete (2017) y

Decreto Ejecitwo número quinientos decisete (517) de veinte (20) de
septiembre de dos mil dieciocho (2018); y, por otra parte, el Consorcio Frontera-
GeoPark Bloque Perico, en calidad de Contratista del Bloque Perico en adelante
la “Contratista”, representado por su procurador común la Compañía Frontera
Energy Colombia Corp., a su vez representada por su apoderado especial Iván
Arévalo, de conformidad con el poder que se incorpora como rabuitante del
presente instrumento - CLÁUSULA PRIMERA. ANTECEDENTES. UNO
PUNTO UNO. Constitución de la República del Ecuador.- a) Los artículos
uno, trescientos diecisiete y cuatrocientos ocho (1, 317 y 408) de la Constitución
de la Republica del Ecuador establecen que los Recursos Naturales No
Renovables del territorio del Estado Ecuatoriano pertenecen a su patrimonio
inalienable, inembargabie, irrenunciable e imprescriptible- bj El articulo
doscientos sesenta y uno (261), numeral once (11), determina que: 'Er Estado
central tendrá competencias exclusivas sobre: (...] 11. Los recursos energéticos,
minera es, hidrocarburferos (...).- 0) El arculo trescientos trece (313) establece
que: *...) El Estado se reserva el derecho de administrar, regular, controlar y
gestionar los sectores estratégicos, de confermidad con los principios de
sostenibitidad ambiental, precaución, prevención y eficiencia. (..) Se consideran
sectores estratégicos (...) los recursos naturales no renovables".- d) El artículo
trescientos dieciséis (316) de la Constitución de ta República del Ecuador,
establece que: 'El Estado podrá delegar la panicipación en los sectores
estratég cos y servicios páblicos a empresas mixtas en las cuales tenga trayoría
accionaria. La desegación se sujetará al interés nacional y respetará los plazos y
limites fijados en la ley para cada sector estratégico.- Si Estado podrá, de forma
excepcional, delegar a la iniciativa privada y a la economia popular y solidaria, el
ejercicio de estas actividades, en los casos que establezca la ley.”- UNO PUNTO
DOS. Ley de Hidrocarburos.- “Articuo doce-A (72-4j Son contratos de

participación para la exploración y explotación de hidrocarburos, aquéllos

é6O000000000000000000000000000IODAIAAIIIIIAAAIAAAIIAA
NOTARÍA TRIGÉSIMA TERCER
QUITO

celebrados por el Estado por intermedio de la Secretaría de Hidrocarburos,
mediante los cuales delega a la contratista cor sujeción a lo dispuesto en e
numeral uno (1) del artículo cuarenta y seis (46) de la Constitución de ia
República del Ecuador, la facultad de explorar y explotar hidrocarburos en el
área de contrato, realizando por su cuenta y riesgo todas las inversiones, costos
y gastos requeridos para la exploración, desarrollo y producción.- La contratisió.
una vez iniciada la producción tendrá derecho a una participación eh la
producción del área del contrato, la cual se calculará a base de los porcentajes
ofertados y convenidos en el mismo, en función del volumen de hidrocarburos
producidos. Esta participación, valorada a precio de venta de los hidrocarburos
del área del contrato, que en ningún caso será menor al precio de referencia,
constituirá el ingreso bruto de la contratista del cual efectuará las deducciones y
pagara el impuesto a la renta, de conformidad con las reglas previstas en la Ley
de Régimen Tributario Interno.- (...) En caso de devolución o abandono total del
Área del contrato por la contralista, nada deberá el Estado y quedará extinguida
la relación contractual.'- “Articulo diecinueve (19): La adiudicación de los
contratos a los que se refieren los articulos uno, dos y tres (1, 2 y 3) de esta Ley
la efectuará el Mnister.o Sectoría. med.ante licitación, con excepción de las que
se realicen con empresas estatales o subsidiarias de estas, con países que
integran la comunidad internacional, con empresas mixtas en las cuales el
Estado lenga mayoria accionaria y los de obras o servicios especificos. Para las
adjudicaciones, el Ministerio Sectorial conformará im Comité de Licitaciones que
se integrará y funcionará de conformidad con el Reglamento- Las bases
requisitos y procedimientos para las licitaciones serán determinados por el
Corrité de Licitaciones de conformidad con la Constitución y la Ley. Para las
licstaciones e, Ministerio Sectorial prorroverá 1a concurrencia del mayor número
de oferlas de compañias de probada experiencia, capacidad técnica y

económica.- Las resoluciones del Comité de Licitaciones causan ejecutoria.”-

NOTARIA

Con fecha quince (15) de mayo de dos mil dieciocho (2018) se emitió el Decreto
Ejecutivo número trescientos noventa y nueve (399), publicado en el Registro
Oficial Suplemento número dos cientos cincuenta y cinco (255) de cinco (5) de
junio de dos mil dieciocho (2018). El artículo tres (3) del referido Decreto
Ejecutivo establece que: "Una vez concluido el proceso de fusión por absorción,
todas las competencias, atribuciones, funciones, representaciones y
delegaciones constantes en leyes, decretos, reglamentos y demás normativa
vigente que le correspondian al Ministerio de Electricidad y Energia Renovable,
al Winisterio de Minería, y a la Secretaria de Hidrocarburos serán asumidas por
el Ministerio de Energía y Recursos Naturales No Renovables” - UNO PUNTO
TRES. Mediante Resolución número cero cuatro seis seis (0466) de
veintitrés (23) de abril de dos mil disciocho (2018), el Secretario de
Hidrocarburos definió las areas y coordenadas planas UTM de los vértices que
conforman los bloques petroleros INDIANILLA, PALO AZUL, CHARAPA,
CHANANG.E, ¿AGO AGRÍO, SHuSmoF NDIMUIBERTADOR, CUYABENO-
TIPISHCA, PERICO, ESPEJO, SAHINO, ARAZÁ ESTE, IGUANA, y PAÑAYACU
NORTE - UNO PUNTO CUATRO. Fl doce (12) de julio de dos mi dieciocho
(2018), mediante Decreta Ejecutivo número cuatro cuatro nueve (449), el
Presidente Constitucional de la República, expició la reforma al Reglamento para
la Aplicación de la Ley Reformatona a la Ley de Hidrocarburos. expedido
mediante Decreto Ejecutivo número Uno cuatro uno siete (1417), publicado en el
Regístro Oficial número trescientos sesenta y cuatro (364) de veintiuno (21) de
enero de mil novecientos noventa y cuatro (1994) y sus teforma, a través del
cual se sustituyó el Título 1 "Contrato de Participación".- UNO PUNTO CINCO. Al
amparo de lo previsto en el articulo diez (10) del Reglamento a las Reformas a la
Ley de Hidrocarburos, expedido mediante Decreto Ejecutivo número cinco cuatro
seis (546), publicado en el Registro Oficial numero trescientos treinta (330) el

veintinueve (29) de noviembre de dos mi diez (2010), la Secretaria 06
NOTARÍA TRIGÉSIMA TERCERA
QUITO

Hidrocarburos encargada, con oficio númera SH — dos mil dieciocho — cero tres
seis uno - CF ¿SH-2018-0361-0F) de veinte (20) de agosto de dos mil dieciocho
(2018) remitió el informe de aceptación y aprobación del informe de
excepcionalicad de veinticinco (25; de julio de dos ml dieciocho (2018), y

recomendó a los Miembros del Comité de Licitación Hidrocarburifera (COLA)

proceder a la delegación para exploración y explotación de Hidrocarburos a la-—

iniciativa erivada, de las áreas Arazá Este, Perico, Espejo, Pañayacy/ Norte,
Sahino, Iguana, Charapa y Chanangue- UNO PUNTO SEIS. Con fecha
veintiuno (21) de agosto de dos mil dieciocho (2018), el Comité de Licitación
Hidrecarburifera (COLH) se reunió en sesión extraordinaria, a fin de conoser el
informe ae excepcionalidad recomendado por la Secretaria de Hidrocarburos; y,
aurobó los cocumentos precontractuales para la licitación de la Renda
intracampos, mediante Resolsción número COLH - cero uno seis seis — des UNO
- cero oche — dos mil dieciocho (COLH-0166-21-08-2018).- UNO PUNTO SIETE.
Mediante convocatoria realizada por la prensa el sels (8) de septiembre de dos
mi aieciocha (2018), el Comité de Licitación Hidrocarburifera (COLH) convocó a
participar en la XIl Ronda de Licitación, denominada "Ronda Intracampos”, a las
empresas nacionales o extranjeras, estatales o privadas.- UNO PUNTO OCHO,
El doce (12) de marzo de dos imil diecinueve (2019), el Comité de Licitación
Hidrocarburifera (COL Mz, recibió y aperturó el sobre único de la oferta para el
Bloque Perico presentada por las compañias GeoPark Perú SAC. y Frontera
Energy Colombia Corp.- UNO PUNTO NUEVE. Mediante Resolución número
COLA — uno slete Uno — cero nueve — cero cuatro - dos mil diecinueve (SOLH-
171-09-04-2019) de nueve (8) de abri de dos mil diecinueve (2019), el Comité
de Licitación Hidrocarburifera (COLH) aprobó el informe de la Comisión de
Evaluación y Calificación de Ofertas para el Bloque Perico, constante en los
memerandos números MERNNR-SEEPGN - dos mil diecinueve — cero cero dos

tres -ME (MERNNR-SEEPGN-2019-0823-ME) de dos (2) de abril de des mil

Sl

PORTA
TRIGESIMA

TERCERA

diecinueve (2019) y MERNNR-SEEPSN — dos mil diecinueve — cero cero tres
no - ME (MERNNR-SEEPGN-2019-9031-MEj nueve (9) de abril de dos mil
diecinueve (2019), y resolv.ó recomendar al Mnistro de Energia y Recursos
Natura.es No Renovables, adjudique e. Contrato de Panicipación para la
Exploración y Expiotación de Hidrocarburos (Petróleo Crudc;, en el Bloque
Perico de la Región Amazónica ecuatoriana a las empresas GeoPark Perú
SA.C. y Frontera Energy Colombia Corp.- UNO PUNTO DIEZ. El Ministro de
Energia y Recursos Naturales Nc Renovables, mediante Resoluc:ón numero
MERNNR-MERNNR- dos mil arecinueve - cero cero cero seis - Rv (MERNNR-
MERNNR 2019.C006-RM)] de dieciocho (18) de absl de dos ¡mil diecinueve
(2018), adjudicó el Contrato de Participación para la Exploración y Explotación
de Hidrocarburos (Petróleo Crudo), en el Bloque Perico de la Reg ón Amazónica
ecuatoriana a las empresas GeoPark Perú S.A.C. y Frontera Energy Colombia
Corp. misma que fue reiormada mediante Resolución número MERNNR-
MERNNR - dos mil diecinueve — cero cero uno cero - RIM. (MERNNR-MERNNR-
2019-0010-RM) de veinte (20) de mayo de dos mil diecinueve (2019) - UNO
PUNTO ONCE. Con fecha catorce (14) de mayo de dos mil diecinueve (2019) se
suscribió la Escritura pública de Constitución de Consorcio Frontera-GeoPark
Bloque Perico. CLÁUSLILA SEGUNDA. DOCUMENTOS DE ESTE
CONTRATO.- DOS PUNTO UNO. Documentos Habilitantes.- Son documentos
habilitantes de este Contrato y se protocolizan como tanes, los siguientes:- DOS
PUNTO ¿MO PUNTO UNO. Resolución námero MERNNR-MERNNR - dos mi
d ecinueve - cero cero uno cero — RM (MERNNR-MERNNR-2019-0010-RM) de
veinte (20) de mayo de dos mil diecinueve (2019) en la cua se elimina y deja sín
efecto el arliculo tres (3) de las Resoluciones número MERNNR-MERNNR - dos
mil diecrnueve — cero cere cero uno - RM (MERNNR-MERNNR-2019-0001-RM);
número MERNNRA-MERNNR - dos mil diecinueve — cero cero cero dos - RM
(MERNNR-MERNNA-2019-0002-RM) número MERNAR-MERNNR - dos mil

000000006000 00000000000000000000000000000000000090
NOTARÍA TRIGÉSI
QUITO

4, TERCERA

discinueve = cero cero cera lres - RIM (MERNNR-MERNNR-2019-0003-RM):
número MERNNR-MERNNR — dos mil diecinueve — cero cero cero cuatro - RM
(MERNNR-MERANR-2019 0004-Rl); rámero MERNNR-MERNNR — dos mil
olecinueve - cero cero cero cinco - RM (MERNNR-MERNNR-2019-0005-RMM);
número MERNMR-MERNNR — dos mil diecinueve — cerc cero cero seis - RIM
(MERNAR-MERNNR-2019-0006-RlW); número MERNNR-MERNNR - dos mf
diecinueve — cero cero cero siete - RM (MERNNR-MERNNR-2019-0007-RM)-
DOS PUNTO UNO PUNTO DOS. Copia de los Decretos Ejeculwos núraero ocho
(8) de veinticuatro (24) de mayo de dos mil diecisiete (2017) y qunientos
diecisiete (517) de veinte (20) de septiembre de dos mil dieciocho (2018);- DOS
PUNTO UNO PUNTO TRES. Copia certificada del poder especial otorgado para
la suscripción del contrato y que acredita la representación legal ne la
Contratista; DOS PUNTO UNO PUNTO CUATRO, Copia de Escritura Pública
de Constitución de Consorcio Frontera-GeoPark Blocue Perico que los
certificados que acreditan la existencia legal de los integrantes de la Contratista,
al amparo de las Leyes de la República del Ecuador; DOS PUNTO UNO
PUNTO CINCO. Copias de los antecedentes del proceso licitatorio.- DOS
PUNTO UNO PUNTO CINCO PUNTO UNO, Resolución número COLA - uno
siete uno — cero nueve — cero cuatre - dos m. diecinueve (COLH-171-08-04-
2019) de nueve (9) de abril de dos mil diecinueve (2019), el Comité de Licitación
Hidrocarburifera (COLHj aprobó el iniorme de la Comisión de Evaluación y
Calificación de Ofertas para el Bloque Perico, constante en los memorandos
números MERNNR-SEEPGN — dos ml diecinueve — cero cero dos tres - ME
(MERNNR SEEPCN-2019-0023-ME) de dos (2) de abril de dos mil d.ecinueve
(2019) y MERNNR-SEEPGN — dos mil diecinueve — cero cero tres mo - ME
(WMERNNR-SEEPON-2019-0031-ME) nueve (9) de abril de dos mil diecinueve
(2019), y resolvió recomencar al Ministro de Energia y Recussos Naturales No

Renovables, adjudique el Contrato de Participación para la Exploración y

Explotac ón de Hidrocarburos (Petróleo Crudo), en el Bloque Perico de a Región
Amazonica ecuatoriana a as empresas GeoPark Perú S.A.C. y Frontera Energy
Colombia Corp. DOS PUNTO UNO PUNTO CINCO “UNTO DOS. Resolución
número MERNNA-MERNNR - dos mil diecinueve — cero cero cero seis - RM
(MERNNR-MERNNR-2019-0006-RM) de dieciocho (18) de abril de dos mil
diecinueve (2019), mediante Ja cual el Ministro de Energía y Recursos Naturales
do Renovables adjudicó el Contrato de Participación para la Exploración y
Explotación de Hidrocarburos (Petróleo Crudo), en el Bioque Perico de la Regrón
Amazónica ecuatoriana a las empresas SeoPark Perú S.A.C. y Frontera Energy
Colombia Corp.- DOS PUNTO DOS. Documentos Anexos.- Forman parte
_ Integrante de este Contrato los siguientes anexos:- Anexo A Mapa del área y
coorcenadas planas de 10s vérlices del Area del Contrato.- Anexo B Plan
Exoloratono Mínimo (Solicitado más Adicional Ofertado).- Anexo € Elemplo de
cálculc de a Participación de la Contratista.- Anexo D Ejemplo de aplicación de
la fórmula para la corrección por la calidad del Petróleo Crudo.- Anexo E
Reglamento de Contabilidad, Control y Fiscalización de los Contratos de
Pan cipación para la Exploración y Explotación de Hidrocarburos.- Anexo F
Ejemplo de aplicación del Ajuste Soberaño.- Anexo 6 Garantia Solidaria de
Casa Matriz y copía de la Garantia del Pesiodo de Exaloración.- Anexo H -istado
de las pólizas de seguros previstas en este Contrato.- Anexo 1 Procedimiento de
Levantes.- Anexo J Pronunciamiento favorable del Procurador General de:
Estado a la Cláusula de Controversias.- Anexo K Libro de Propiedad, Planta y
Equipo (de ser el caso)- CLÁUSULA TERCERA. MARCO LEGAL DE LA
CONTRATACIÓN (LEGISLACIÓN APLICABLE).- TRES PUNTO UNO. Este
contralto y sus anexos se tegrán e interprelarán de conformidad con la
legislación Ecuatoriana.- TRES PUNTO 303, Los derechos y obligaciones de
las Partes según este Contrato, incluyendo cualquier anexo, se ejecutarán ce

acuerdo con fa Normativa Aplicable. TRES PUNTO TRES. La Contratista
NOTARÍA TRIGÉSIMA TERCERA
QUITO

declara expresamente que tiene pleno conocimiento de la legislación
ecualoriana- CLÁUSULA CUARTA. INTERPRETACIÓN DE ESTE
CONTRATO.- CUATRO PUNTO UNO. Interpretación.- Este Contrato es un
centrato administralivo, regulado por la normativa ecuatoriana aplicable, por lo
que, las Partes convienen en que inteipretarán este Contrato de acuerdo a dicha
normativa, incluyendo las disposiciones del Título Décimo Tercero (XIIH) del Libro
Cuarto (1) del Código Civil, dejando establecido que los titulos y el orden de las
cláusulas y subelausulas sólo tienen propósitos de identificación y referengía.-
CUATRO PLINTO UNO PUNTO UNO, Cualquier tolerancia de las Partes referida
a la falta de cump'miento de las obligaciones establecidas en este Contrato, en
ningún caso implicará cambio o alteración de sus estipulaciones, y tal hecho no
constituira precedente para la interpretación de este Contrato, ni fuente de
derechos en favor de la Parte que incumplió obligaciones.- CUATRO PUNTO
UNO PUNTO DOS. En caso de que existan contradicciones o conflictos entre las
disposiciones de este Contrato y sus anexos 0 entre cada uno de ellos, las
Partes acuerdan el siguiente orden de prelación, siendo el primero de ellos el
que prevalecera sobre los demás y así sucesivamente: (I) los términos y
condiciones de las Bases de Contratación, (li) los términos y condiciones de este
Contrato y (Hi) los demás anexos mencionados en la Cláusula DOS PUNTO DOS
(2.2) de este Contrato.- CUATRO PUNTO DOS. Idioma.- Este Contralo es
redactado y suscrito por las Parles en idioma castellano y dicha versión será
considerada para todos sus efectos como la única válida.- Las comunicaciones
que se cursaren las Partes, asi como la información requerida por la Ley
Aplicable serán redactadas en idioma castellano, excepto aquellos reportes de
naturaleza técnica que, por su indole altamente especializada, deban ser
presentados en otro idioma, en cuyo caso, de considerarse indispensable por el
Ministerio de Energía y Recursos Naturales No Renovables, deberán ser

acompañados con una traducción al castellano, realizada de conformidad con la

NOTARIA
TRIGESIMA

Ley Aplicable, a costo de la Contratista. CUATRO PUNTO TRES.
Definiciones.- Salvo que se estipule lo contrario en este Contrato, los siguientes
términos en mayúscula inicial tendrán el significado que se indica a continuación
El singular incluirá el plural y viceversa, en la medida que el contexto de este
Contrato lo requiera - CUATRO PUNTO TRES PUNTO UNO. Actividades de
Exploración: Sor. consideradas actividades de exploración las siguientes:- a)
Estudios geológico-petroleros arientados a definir la existencia y evolución de los
sistemas petroleros en las cuencas sedimentarias.- b) Estudios geofísicos, en
sus diferentes fases (Adquisición, Procesamiento.  Reprocesamiento,
Interpretación y Reinterpretación) y tipos, (Magnetometria, Gravimetria, Aero
gravimetria, Sísmica dos D (2D), y tres D (3D). terrestre y marina).- c) Estudios
de sensores remotos ¡fotos aéress, imágenes satelitales, radar aéreo, etcétera).-
a) Estudios geoquimcos de superfice en sus dferentes fases y tipos.- €)
Perforación de pozos exp eratorios, y, f Toda act vidad que tenga como objetivo
obtener información de los elementos y procesos de los sistemas petrolífercs,
así como de los plays, prospectos y pre prospectos (leads) hidrecarburlferos.-
CUATRO PUNTO TRES PUNTO DOS, Actividades de Exploración Adicional:
Son aquellas Actividades de Exploración, que la contratista ejecute durante el
Período de Explotación.- CUATRO PUNTO TRES PUNTO TRES. Actividades
en el Periodo de Explotación: Son el conjunto de actividades que permiten
poner en producción el Petróleo Crudo desde el subsuelo hasta la superficie, su
recolección, tratamiento, procesamiento en el campo y transporte hasta el Centro
de Fiscalización y Entrega.- Comprende el desarrollo y producción de petróleo, y
toco tipo de operaciones de producción primaria, secundaria y mejorada, que
permitan llevar los hidrocarburos en especificaciones de calidad para el
transporte, hasta los centros de fiscalización y entrega o los puntos de
fscalización.- CUATRO PUNTO TRES PUNTO CUATRO. Actividades de

Recuperación Primaria: son activ dades que se desarrollan en el Periodo de

12
NOTARÍA TRIGÉSIMA TERCERA
QUILO

Explotación donde el flujo ya desde el yacimiento hasta el pozo, mediante la
energia natural del reservorio.- CUATRO PUNTO TRES PUNTO CINCO.
Actividades de Recuperación Secundaria: Son las actividades que se
desarrollan en el Periodo de Explotación, donde el lujo, desde el yacimiento
hasta el pozo, es ayudado por la inyección de agua y/o gas como complemento
a la energía natural del reservorio.- CUATRO PUNTO TRES PUNTO SEIS:
Actividades de Recuperación Mejorada: Son el conjunto de actividades de
proguec.ón ae hiorocarbaros donde se utilizan técnicas sofsticadas de
desplazamiento físico para mejorar la recuperación de hidrocarburos: y que
alteran las propiedades originales de la roca y/o fluidos. Las técnicas empleadas
durante la Recuperación Mejorada pueden iniciarse en cualquier momento
durante la vida productiva de un yacimiento.- CUATRO PUNTO TRES PUNTO
SIETE. Activo Fijo: Es cualquier bien no fungible de naturaleza mueble o
inmueble, adquirido, construido o suministrado por la Contratista para as
actividades previstas en este Contrato, cen una vida útil que exceda de un año y
mayor a un mil Dólares (USD 1.000), conforme lo establecido en el Reglamento
de Contabilidad, Control y Fiscalización de los contratos de Parlieipación para la
Exploración y Explotación de Hidrocarburos - CUATRO PUNTO TRES PUNTO
OCHO. Administración del Contrato: Corresponde al Ministerio de Energía y
Recursos Naturales No Renovabes la administración de este Contrato y e
control de su ejecución, de cenformidad con la Ley Aplicable y las estipulaciones
del presente Contrato.- CUATRO PUNTO TRES PUNTO NUEVE. Aforo: Es el
proceso mediante el cual se mide la altura de un hidrocarburo liquido en un
recipiente. - CUATRO PUNTO TRES PUNTO DIEZ, Agencia de Regulación y
Control Hidrocarburitera (ARCH): Es el organismo lécnico-administrativo,
encargado de regular, controlar y fiscalizar las actividades técnicas y
operacionales en las diferentes tases de la Industia hidrocarburifera, que

realicen las empresas públicas o privadas, nacionales, extranjeras, empresas

13 27

NOTARIA
TRIGE MA
TERQERA

q,
4 >
Delon Pra
NOTARIO
Quito dor
: y
mixtas, consorcios, asociaciones, U otras formas contractuales y demas
personas naturales 9 jurídicas, nat'dna es 9 extranieras que ejecuten actividades
jorocarburteras en el Ecuador. CUATRO PUNTO TRES PUNTO ONCE.
Ambiente: Se entende al ambiente como un sistema global integrado por
componentes naturales y sociales, constituidos a su vez por elementos
jofisicos, en su interacción dinámica con el ser humano, incluidas sus
relaciones socioeconómicas y socioculturaies.- CUATRO PUNTO TRES PUNTO
DOCE. Año Fiscal: Es el periodo de doce (12) meses comprendido entre el
primero (1) de enero y el treinta y uno (31) de diciembre de cada año.- CUATRO
PUNTO TRES PUNTO TRECE. API: por sus siglas en inglés es el American
Petroleum Institute.- CUATRO PUNTO TRES PUNTO CATORCE. Área-del”

Contrato: Es la superficie y su proyección vertical en el subsuelo en la cual la

Contratista, conforme a la Ley de Hidrocarburos, está autorizada en virtud de
este Contrato para efectuar actividades de exploración y explotación de
hidrocarburos. Superficie que se detalla en el Anexo A.- CUATRO PUNTO TRES
PUNTO QUINCE. Auditoria Ambiental: es una herramienta de gestión que
abarca conjuntos de métodos y procedimientos de carácter fiscalizador, que son
usados por la Autoridad Ambiental competente para evaluar el desempeño
ambiental de un proyecto, obra o actu dad - CUATRO PUNTO TRES PUNTO
DIECISE $. Autoridad Ambiental: Es e Mnisterio de Ambiente que a través de
su dependencia técnico  aamiristrativa cortroará, fsca zará y ajotará la
gestión socio ambiental. Realizará la evaluación, aprobación de os estudios
ambienta es, emisión de licencias e inclusiones ambientales y el seguimiento de
las actividades nidrocarburiferas en materia ambiental en todo el territorio
ecuatoriano de conformidad con la Normativa Aplicadle- CUATRO PUNTO
TRES PUNTO DIECISIETE, Barril: Es la unidad de producción de Petróleo
Crudo, equivalente en volumen a cuarenta y dos (42) galones de los Estados
Unidos de América, medido « condiciones estándar. - CUATRO PUNTO TRES
NOTARÍA TRIGÉSIMA TERCERA
QUITO

PUNTO DIECIOCHO. Beneficios acumulados de la Contratista: Son los
Flujos de Caja Netos Corrientes anuales acumulados asociados a este Contrato.-
CUATRO PUNTO TRES PUNTO DIECINUEVE. Beneficios acumulados del
Estado: Constituyen la Participación del Estado el Impuesto a la Renta, la
Pariicipación Laboral atribuible a Estado de conformidad con la Ley de
Hidrocarburos y, los va.ores resultantes del 9ago por parte ue la Contratista para
cumplir ias obligaciones establecidas en la Codificación de la Ley Orgar ca pará
la Planificación Integra! de la Circunseripción Territorial Especial Amazónica y de
la Ley número cuarenta (40). CUATRO PUNTO TRES PUNTO VEINTE.
Bloque: Es el área determinada en el Mapa de Bloques Petroleros certificado
por el instituto Geográfico Militar. cuyas delimitaciones y coordenadas se
detallan en el Ánexo A.- CUATRO PLINTO TRES PUNTO VEINTIUNO. Cambio
de Control: Es cualquier cambio directo 9 indirecto en el Control de la
Contrefista, en el entendias de que luego de que opere dicho Cambio de Control,
¡a nueva persona o empresa que ejerza e, control (i] controle a la Contratista y/o
(ii) directa o indirectamente posea al menos cincuenta por ciento (50%) de sus
acciones que conforman su capital J otro tipo de participación patrimomial.-
GUATRO PUNTO TRES PUNTO WEINTIDOS. Campo: Es un área consistente
de uno o varios Yacimientos, todos ellos agrupados o relacionados a una misma
caracteristica estructura, geológica o condiciones estratigráficas en la que se
ene una o más acumulaciones de hidrocarburos. CUATRO PUNTO TRES
PUNTO VEINTITRES. Campo Unificado: Es Un área que contiene uno o varios
Yacimientos Comunes.- CUATRO PUNTO TRES PUNTO VEINTICUATRO.
Casa Matriz: Es la compañía o entidad que directa o indirectamente Controla a
la Fisal, Sucursal o a la Subsidiaria, CUATRO PUNTO TRES PUNTO
VEINTICINCO. Centra de Fiscalización y Entrega: Sitios aprobados 0
determinados por la Agencia de Regulación y Control Hidrocarburifero, en los

que se mide y determina la cantidad y calidad del Petróleo Crudo y el Gas

15 /

NOTARIA
TRIGESIMA
TEKOBRA
GS
( IN
LESA)

atural, con el propósito de establecer los volúmenes oficiales transporlados por
ductos, consumos, entregas, transferencia de custodia, entre otros.- CUATRO
PUNTO TRES PUNTO VEINTISEIS. Corercialidad: La Contratista determinará
a comercialidad de los Yacimientos, para lo cual presentará un estudio tecnico y
económico de comercialidad del o los Yacimientos descubiertos, como parte de
a información remitida al Ministerio de Eneryía y Recursos Naturales No
Renovables, para la aprobación del Plan de Desarrollo. De conformidad con la
Ley Aplicable, al finalizar el Periodo de Exploración, la Contrafista podrá retener
solamente las áreas en donde se hubieren descubierto hidrocarburos

comerciales.- CUATRO PUNTO TRES PUNTO VEINTISIETE. Compañías

Relacionadas: Para efectos de este Contrato, se consideran como Compañias
Re acionadas a: Casa Mainz. Se emenderá a a empresa que directa O
indirectamente contro.e las dec siones de $us fliales, subsidiarias, o sucursales;
Alliales o Subsidiarias.- Es la embresa directamente controlada por su Casa
Matriz; Agencias o Sucursales.- Es la empresa directamente controlada por la
Filial e indirectamente por la Casa Matriz. CUATRO PUNTO TRES PUNTO
VEINTIOCHO. Condensado de Gas Natural: ezcla de hidrocarburo que
permanece liquido a condiciones estándar con alguna cantidad de propano y
bulano disueltos en la mezcla.- CUATRO PUNTO TRES PUNTO VEINTINUEYE.
Condiciones Estándar: Condiciones de oresión y temperatura de referencia
para ¡os hidrocarburos. Para temperatura es de quince coma cinco (15,5) grados
centigrados equivalente a sesenta (60) grados Fanrenheit y para la presión un
(1) atm, equivalente a catorce coma setenta y tres (14,73) osi- CUATRO
PUNTO TRES PUNTO TREINTA. Contratista: Es el Consorcio Frontera -
SeoPark Bloque Perico conformado por las empresas GeoPark Perú 8.A.C. y
Frontera Energy Colombia Corp.- CUATRO PUNTO TRES PUNTO TREINTA Y
UNO, Contrato: Constituye el presente Irstrumento "nc uides sus documentos
habilitantes y anexos.- CUATRO PUNTO TRES PUNTO TREINTA Y DOS.
NOTARÍA (RIGÉSIMA TERCERA
QUITO

Control: Significa, cuando es utilizado en relación con una persona jurídica, la
facultad de dirigir la administración o las políticas de dicha persona juridica,
directa o indirectamente, bien sea a través de la propiedad de acciones u otros
titulos valores. A efectos de este Contrato, cuando una persona jurídica posee

directa o indirectamente más del cincuenta por ciento (50%) de los poderes de

voto de otra persona juridica, se considera que aquella tiene el Control de esa 1.

persona jurídica.- CUATRO PUNTO TRES PUNTO TREINTA Y TRES. Costos
de Comercialización: Son los costos razonables incurridos por el Estado o por
la Contratista para la comercialización del Petróleo Crudo, tanto en el mercado
interno como en el extemo, incluyendo los egresos que se originen por el
almacenamiento necesario para tales operaciones de comercialización y otros
imprescindibles para el perfeccionamiento de dichas operaciones. CUATRO
PUNTO TRES PUNTO TREINTA Y CUATRO. Costos de Transporte de la
Contratista: Son los costos incurridos por la Contratista para el transporte por
Ductos Principales y Secundarios del Petróleo Crudo producido en el Área del
Contrato, desde los Centros de Fiscalización y Entrega hasta los terminales de
exportación o centros de industrialización del volumen correspondiente a su
participación.- CUATRO PUNTO TRES PUNTO TREINTA Y CINCO, Costos y
Gastos de la Contratista: Son los costos no capitalizables, razonables y
necesarios, incurridos directamente por la Contratista o indirectamente a través
de sus Compañías Relacionadas, dentro o fuera del Ecuador, incluyendo los
señalados en los Planes y Presupuestos Anuales, aprobados por el Ministerio de
Energia y Recursos Naturales No Renovables y presentados de acuerdo a la
clasificación establecida en el Reglamento de Contabilidac aplicable.- CUATRO
PUNTO TRES PUNTO TREINTA Y SEIS. Daño Ambiental: Toda alteración
significativa que, por acción u omisión, produzca efectos adversos al ambiente y
sus componentes, afecte las especies, asi como la conservación y equilibrio de

los ecosistemas. Comprenderán los daños no reparados o mal reparados y los

17 A

NOTARIO
Bóto » Ecuador

demás que comprendan dicha alteración significativa. CUATRO PUNTO TRES
PUNTO TREINTA Y SIETE. Desbalance: Constituye la diferencia positiva entre
los beneficios acumulados de la Coniratista y os beneficios acumulados del
Estado.- CUATRO PUNTO TRES PUNTO TREINTA Y OCHO Dólar: Es la
moneda de los Estados Unidos de América y se abrevía (USD o US$). - CUATRO
PUNTO TRES PUNTO TREINTA Y NUEVE. Ductos Principales: Oleoductos,
gasoductos y poliductos, principales.- CUATRO PUNTO TRES PUNTO
CUARENTA. Ductos Secundarios: Oleoductos y gasoductos, secundarios.-
CUATRO PUNTO TRES PUNTO CUARENTA Y UNO. EP Petroecuador: Es la
Empresa Pública de Hidrocarburos del Ecuador, con personalidad jurídica,
patrimonio propio, autonoma administrativa, económica, financiera y operativa;
con domicilio principal en la ciudad de Quto. que tiene por objeto el desarrollo de
las actividades que le asigna la Ley Orgánica de Empresas Públicas y el Decreto
Ejecutivo trecientos quince (315) de dos mil diez (2010), publicado en e Registro
Oficial (R.O.) Suplemento número cierto setenta y uno (171) de catorce (14) de
abril de dos mil diez (2010), y su reforma contenida en el Decreto Ejecutivo mil
trescientos cincuenta y uno - A (1351-A), publicado en el Registro Oficial (R.O.)
Suplemento númeso ochocientos sesenta (850) de fecha dos (2) de enero de dos
mil trece (2013) - CUATRO PUNTO TRES PUNTO CUARENTA Y DOS.
Estándares de la Industria Petrolera Internacional: Son aquellas orácticas y
procedimientos generalmente uti.zagos en la industria petrolera, por operadores
a nivel mundial, respaldados en criterios técnicos, en condiciones y
circunstancias similares a aquellas experimentadas en relacón con el o los
aspectos re evantes de cada Proyecto. Entre las cuales están: API, ASTM, DOT
SPE, OSHAS, entre otras.- CUATRO PUNTO TRES PUNTO CUARENTA Y
TRES. Estado de Excepción: El Presidente de la República podrá decretar el
estado de exceación en todo el territorio nacional o en parte de él en caso de

agresión, conflicta armado intemacional o íntemo, grave conrroción interna,

18

0000681000000 000000000000000000OAIOIIABEIIIIIIIIAADAA
U60OPOOCIBIDLLAIDILACILIIDAAIAAEIIACIEIIIIIAAAAAIAIADAAAIIAIOA

NOTARÍA TRIGÉSIMA TERCERA
QUITO

calamidad pública o desastre natural, de acuerdo a lo establecido en la
Constitución de la República del Ecuador.- CUATRO PUNTO TRES PUNTO
CUARENTA Y CUATRO. Estudio de Impacto Ambiental: Sen documentos que
proporcionan información lécnica necesaria para la predicción, estimación e
identificación y evaluación de los impactos ambientales y socio ambientales
derivados de la actividad hidrocarburifera; el cual contendrá la descripción de lag
medidas especificas para prevenir, mitigar, controlar las alteraciones ambientales
resultantes de la ejecución de proyecto, obra a actividad.- CUATRO PUNTO
TRES PUNTO CUARENTA Y CINCO. Explotación Anticipada: Son las
actividades de desarrollo y producción que puede efectuar la Contratista, dentro
del Periodo de Exploración, previa autorización del Ministerio de Energía y
Recursos Naturales ho Renovables- CUATRO PUNTO TRES PUNTO
CUARENTA Y SEIS. Fecha de Vigencia: Es la fecha de la inscripción de este
Contrato en el Registro de Hidrocarburos, desde la cual inicia su vigencia.-
CUATRO PUNTO TRES PUNTO CUARENTA Y SIETE, Fecha Efectiva: Es la
Fecha de Vgenzia- CUATRO PUNTO TRES PUNTO CUARENTA Y OCHO,

Fiscalización: Actividad de inspección y vigilancia estatal, realizada para
verificar el cumplimiento de requisitos, y condiciones técnicas y administrativas.-
CUATRO PUNTO TRES PUNTO CUARENTA Y NUEVE. Fuerza Mayor, Caso
Foriuito o Situación de Emergencia: Para efectos de este Contrato, un evento
de Fuerza Mayor, Caso Fortuito o Situación de Emergencia significará cualquier
evento o circunstancia, que (1) sea imposible de resistir, o de ser controlado sor
la Parte obligada a cumplir la obligación de que se trate, (1) sea imprevisible por
d'cha Parte o que aun siendo previsible por ésta, mo pueda ser evitada, en todo O
en parte, mediante es ejercicio de la debida diligencia de disha Parte, (iii) que
ocurra después de la Fecha Efectiva de este Contrato, y (iv) que ocasione la
obstrucción o demora, total o parcial del cumplimiento de las obligaciones de

algura Parte, según as estivulaciones de este Contrato Esta defimc'ón

19 Z

JE

Y
NOTARIA!
TRIGESIMA
TERCERA

cs

comprende, pero no se mita a, lo estab ecido en el Cód.go C vil ecuatonano, e
inc aye terremotos, maremotos, inundaciones, deslaves, tormentas, incendios
explosiones, paros, huelgas, disturbios sociales, actos de guerra (declarada o
no), actos de sabotaje, actos de terrorismo, acciones u omisiones por parte de
cualquier autoridad, dependencia o entidad estatal, Queda entendido y
convenido, sin embargo, que el Ministerio de Energía y Recursos Naturales No
Renovables podrá invocar como actos constitutivos de Fuerza Mayor, cualquier
acto u omisión de cualquier agencia, organismo o autoridad estatal ecuatoriana,
cuando dichos actos U omisiones sean causados por otros hechos o
circunstancias que, a su vez, constituyan Fuerza Mayor, Para efectos de este
Contrato el término Caso Fortulto tendrá el mismo significado que Fuerza
Mayor.- CUATRO PUNTO TRES PUNTO CINCUENTA. Gas Natural Asociado:
Es la mezcla de hidrocarburos provenientes de Yacimientos de Petróleo Crudo
que a condiciones de presión y temperatura de superficie pasan al estado
gaseoso, CUATRO PUNTO TRES PUNTO CINCUENTA Y UNO. Gas Natura!
Libre: Mezcla de Hidrocarburos livianos que se encuentran en estado gaseoso
en condiciones normales de temperatura y presión en los yacimientos
Compuesto en su mayor parle por metano, un poco de etano, pequeñas
cantidades de propano y butano; y otros. - CUATRO PUNTO TRES PUNTO
CINCUENTA Y DOS. Gas Seco: Hidrocarburo en estado gaseoso, compuesto
casi exclusivamente por metano (CH cuatro (Crid) - CUATRO PUNTO TRES
PUNTO CINCUENTA Y TRES. Incremento de Reservas Comercialmente
Explotables: Es e aumento de volumen de reservas (recuperables) proventente
de Actividades de Recuperación Mejorada o nuevos descubrimientos por
Actividades de Exploración Adicional realizados por la Contratista y aprobadas
por el Ministerio de Energia y Recursos Naturales No Renovables.- CUATRO
PUNTO TRES PUNTO CINCUENTA Y CUATRO. Ingreso Bruto de la

Contratista: Es ta Participación de la Contratista, del volumen de Petróleo Crudo

20

0000000
AROPDLEPLOLRCIOALCIELDLILILACAREICALCCILIAICIAIDIECIA AO

NOTARÍA TRIGÉSIMA TERCERA
QUIO

prod.cido en el Área de, Contrato, valorada al precio de venta de dicho Petróleo,
que en ningún caso será menor al Precio de Referencia del mes inmediato
anterior a la fecha del embarque, así definido constituirá el ingreso bruto de la
Contratista del cual efectuará las deducciones y pagará el impuesto a la renta,
de conformidad con las reglas previstas en la Ley de Regimen Tributario Interna
y las Leyes Aplicables.- CUATRO PUNTO TRES PUNTO CINCUENTA Y
CINCO. Inversiones: Costos de capital reaizados por la Contratista dentro de la
e'ecución de este Contrato de Participación para la Exploración y Explotación de
Hidrocarburos.- CUATRO PLINTO TRES PUNTO CINCUENTA Y SEIS.
Legislación Ecuatoriana o Ley Aplicable: Se refiere a la Constitución de la
República del Ecuador, Tratados Internacionales de los cuales el Ecuador sea
parte, leyes, reglamentos, decretos, bases de contratación, ordenanzas, y demás
normativa aplicable para este Contralo.- CUATRO PUNTO TRES PUNTO
CINCUENTA Y SIETE. Licencia Ambiental: Es el permiso ambiental que otorga
la Autoridad Ambiental Competente a una persona natural o jurídica, para la
ejecución de un proyecto, obra o actividad. En ella se establece la obligatoriedad
del cumplimiento de la normativa ambiental aplicable por parte del regulado para
prevenir, mitigar o corregir los efectos indeseables que el proyecto, abra O
actividad autorizada pueda causar en el ambiente, CUATRO PUNTO TRES
PUNTO CINCUENTA Y OCHO. Ministerio: Es el Ministerio de Energía y
Recursos Naturales No Renovables o aquel que lo sustituya.- CUATRO PUNTO
TRES PUNTO CINCUENTA Y NUEVE. Ninistro: Es ef titular del Ministerio.-
CUATRO PUNTO TRES PUNTO SESENTA. Operadora: Es la empresa que
eecutará todas as operacones objeto de este Contrato por cuenta de la
Contratista.- CUATRO PUNTO TRES PUNTO SESENTA Y UNO. Parte o
Partes: Se refiere al Estado ecuatoriano representado por el Ministerio de
Energia y Recursos Naturales No Renovables o a la Contratista individualmente,

según fuere el caso, o se refiere conjuntamente al Estado ecuatoriano y a la

21 A

NOTARIA

RG

Contratista. - CUATRO PUNTO TRES PUNTO SESENTA Y DOS. Participación
de la Contratista: Es la parte de la Producción Fiscalizada que le corresponde a
la Contrafsta. determnada sobre la base de 'os porcentajes oferiados por la
Contratista y convenidos 2or las Partes, de conformidad con el detalle de la
Cláusula Décima Primera del presente Contrato.- CUATRO PUNTO TRES
PUNTO SESENTA Y TRES. Participacion del Estado: Es la parte de la
Producción Fiscalizada que le corresponde al Estado Ecuatoriano. - CUATRO
PUNTO TRES PUNTO SESENTA Y CUATRO. Pasivo Ambiental: Es aquel
daño generado por una obra, proyecto o actividad productiva o económica, que
no ha sido reparado o restaurado, o aquel que ha sido intervenido previamente
cero de forma inadecuada o incompleta y que continúa presente en el ambiente,
constituyendo un riesgo para cualquiera de sus componentes, Por lo general, el
pasivo ambiental esta asociado a una fuente de contaminación y suele ser mayor
con el tíempo.- CUATRO PUNTO TRES PUNTO SESENTA Y CINCO, Periodo
de Exploración: Es el periodo que se inicia con la fecha de inscripción de este
Contrato en el Registro de Hidrocarburos y termina con la declaratoria de
Cornercialidad de los Yacimientos de hidrocarburos y aprobación del Plan de
Desarrollo.- CUATRO PUNTO TRES PUNTO SESENTA Y SEIS. Periodo de
Explotación: Es el periodo que se inicia con la declaratoria de Comercialidad de
los Yacimientos de hidrocarburos y con la aprobación del Plan de Desarrollo y
finaliza con la terminaciór. vel presente Cortrato. Comprende e desarro o y la
producción.- CUATRO PUNTO TRES PUNTO SESENTA Y SIETE. Permiso
Ambiental: Es la Autorización Administrativa emitida por la Autoridad Ambiental
competente, que demuestra el cumplimiento del proceso de regularización
ambienta de UN proyecta, obra o actividad y por tal razón el promotor está
tacullado legal y reglamentariamente para la ejecución de su actividad, pero se
sujeta al cumplimiento de la normativa ambiental apicable, condiciones

aprobadas en el estudio ambiental y las que disponga la Autoridad Ambiental

AAA AAA AAA AAA AA AAA AAA A AAA AA DIA XAML)
NOTARÍA TRIGÉSIMA TERCERA
QUOO

competente - CUATRO PUNTO TRES PUNTO SESENTA Y OCHO. Persona:
Se refiere a la persona natural, corporación, sociedad, consorcio, fideicomiso o
cualquier otra entidad jurídica, matriz, filial o subsidiaria, sucursal o agencia,
autoridad + subdivisión política de la misma oO cualquier orgalización
internacional- CUATRO PUNTO TRES PUNTO SESENTA Y NUEVE.
Petroamazonas EP: Es la empresa estatal de expioración y explotación - de
hidrocarburos, del Estado Ecuateriano, o la empresa que ¡e suceda según la Ley
Aplicable, Que tiene por objeto el desarrollo de las actividades que le asigna la
Ley Orgánica de Empresas Públicas y el Derreto Ejecutivo trescientos catorce
(314) de dos mil diez (2010), publicado en el Registro Oficial (R.O.; Suplemento
número ciente setenta y umo (171) ae catorce (14) de abril de dos mi diez
(2010), y su reforma contenida en el Decreto Ejecutivo mi trecientos cincuenta y
uno — A (1351-A), publicado en el Registro Oficial (R.O.) Suplemento número
ochocientos sesenta (850) de fecha dos (2) de enero de des mil trece (2013).-
CUATRO PUNTO TRES PUNTO SETENTA. Pozo: Obra de ingeniería, que
consiste principalmerte de un agujero perforado con el objeto de condueir los
fluidos de un Yacimiento a 1a superficie o viceversa - CUATRO PUNTO TRES
PUNTO SETENTA Y UNO. Poza Direccional: Es aquel que tiene una
desviación mayor a cinco (5) grados y menor de ochenta (80) grados de la
vertical, de manera que el hoyo penetra en la formación de interés en
coordenadas diferentes al punto de partida en superficie.- CUATRO PUNTO
TRES PUNTO SETENTA Y DOS, Pozo De Desarrollo: Es aquel que se perfora
en un campo hidrocarburitero con el propósito de desarrollaria,- CUATRO
PUNTO TRES PUNTO SETENTA Y TRES. Pozo Exploratorio: Es aquel que se
períora con el objeto de verificar acumulaciones de hidrocarburos en trampas
estructurales o estratipráficas o mixtas, detectadas por estudios geológicos o
geofisicos.- CUATRO PUNTO TRES PUNTO SETENTA Y CUATRO. Pozo
Horizontal: Es aquel dirigido con un ángulo de desviación comprendido entre
A

Lo
E

23

y
!

Ta.

1
i

a
ochenta (80) y noventa (90) grados de la vertical, se caracteriza por tener una
sección nor zontal en la formación de interés, la misma que buza con e estrato y
tiene un punto de entrada 0 aterrizaje y un punto de finalización. - CUATRO
PUNTO TRES PUNTO SETENTA Y CINCO. Pozo Vertical: Es aquel que
penetra en un ángulo recta con relación al plano horizontal - CUATRO PUNTO
TRES PUNTO SETENTA Y SEIS. Petróleo Crudo: Es la mezcla de
hidrocarburos en estado líquido a condiciones de preson y temperatura de
siberficie.- CUATRO PUNTO TRES PUNTO SETENTA Y SIETE. Producción
Anticipada: Es la Producción Fiscalizada obtenida en el Periodo de
Exploración.- CUATRO PUNTO TRES PUNTO SETENTA Y OCHO. Producción
Fiscalizada: Es el volumen de Petróleo Crude neto producida en el Área del
Contrato y fiscalizado por la ARCH en e. Centro de Fiscalización y Entrega.-
CUATRO PUNTO TRES PUNTO SETENTA Y NUEVE. Programas de
Actividades y Presupuestos Anuales y Quinquenales: Son el conjunta de
actividades que la Contratista se compromete a realizar en el Año Fiscal
respectivo, y los Presupuestos de las Inversiones, Costos y Gastos estimados
para la ejecución de aichas actividades, incluidas sus reformas.- Los Programas
de Actividades. Presupuestos Anuales y Ouinguenales guardarán relación
directa con los Planes previamente definidos. La aprobación de estos Programas
de Actividades y Presupuestos se realizará de conformidad con la Cláusula
Octava.- CUATRO PUNTO TRES PUNTO OCHENTA. Plan de Desarrollo: Es
el conjunto de actividades e inversiones estimadas que la Contratista se
compromete a realzar para desarrollar los Yacimientos de hidrocarburos
comercialmente explotabies descubierios en el Periodo de Exploración.-
CUATRO PUNTO TRES PUNTO OCHENTA Y UNO. Pian de Desarrollo
Adicional: Es el conjunto de actividades e inversones estimadas que la
Contratista se compromele a realizar para desarrollar los Yacimientos de

hidrocarburos comercialmente explotables, producto de la explorac ón adic'onal

24
NOTARÍA TRIGÉSIMA TERCERA
QUITO

realizada en el Periodo de Explotación.- CUATRO PUNTO TRES PUNTO
OCHENTA Y DOS. Plan de Explotación Anticipada: Conjunto de actividades e
inversiones estimadas que la Contratista se compromete a realizar durante el

Periodo de Exploración, para desarrollar los Yacimientos de hidrocarburos

explotables descubiertos en el Periodo de Exploración.- CUATRO PUNTO TRES

PUNTO OCHENTA Y TRES. Plan Exploratorio Mínimo: Es el conjunto de
actividades comprometidas que la Contratista se obligan a realizar durante El
período de exploración y sus correspondientes inversiones estimadas, detalladas
en el Anexo 8 del presente Contrato, las cuales han sido comprometidas por la
Contratista y, por lo tanto de cumplimiento obligatorio. a su cuenta y riesgo
aportando tecnología, capitales, equipos, bienes y maquinarias.» Corresponde al
Programa Exploratorio Mínimo y el Pian Exploratorio Adicional Ofertado.-
CUATRO PUNTO TRES PUNTO OCHENTA Y CUATRO. Plan Quinquenal: Es
el conjunto de actividades proyectadas e inverstones estimadas, incluyendo las
reformas propuestas por la Contratista durante el Periodo de Explotación, para
los cinco (5) Años Fiscales siguientes al año de presentación de dicho Plan. Este
Plan Cluinquenal será aprobado por el Ministerio de Energía y Recursos
Naturales No Renovables y actualizado anualmente - CUATRO PUNTO TRES
PUNTO OCHENTA Y CINCÓ. Planes: Se refiere al Pran Exploratorio Minimo,
Plan de Desarrollo, Plan de Desarrollo Adicional, Plan de Explotación Anticipada
y Plan Quinquenal.- CUATRO PUNTO TRES PUNTO OCHENTA Y SEIS. Plazo:
Cuando este Contrato se refiera a "plazo", éstos se computaran en forma
continua y en días calendario; y, cuando se refiera a "término", se computarán
únicamente los días laborables, excluyendo los días feriados con ámbito
nacional e local, y de descanso obligatorio. En todos los casos en los que los
plazos vencieran en días no laborahies, éstos se entenderán prorragados hasta
el primer día laborable siguiente.- CUATRÓ PUNTO TRES PUNTO OCHENTA Y

SIETE. Plazo de Vigencia: Es el que se estipula en la Cláusula Séplima de este

28 4

NOTAR:
TRIGE dk
TERCR?

Contrato.- CUATRO PUNTO TRES PUNTO OCHENTA Y OCHO, Reglamento
de Contabilidad: Es el Reglamento de Contak liaad y de Control y Fiscalización
de los Contratos de Participación para Exploración y Explotación de
Hidrocarburos, cuyo objeto es establecer los criterios y lineamientos contables
que las Contratistas aenben aplicar respecto a las Inversiones, Ingresos, Costos y
Gastos aurante la vigencia de este Contrato de Participación para la Exp oración
y Explotación de Hidrocarburos, celebrado al amparo de la Ley de Hidrocarburos;
asi como también establecer las normas y procecímientos para el control y
fiscalización de bienes de estos contratos per parte de la Agencia de Regulación
y Control Hidrocarburifero (ARCH), el cual se incorpora como Anexo E.-
CUATRO PUNTO TRES PUNTO OCHENTA_Y. NUEVE, Reparación Integral:
Es el conjunto de acciones, procesos y medidas, incluidas las de carácter
provisional, que aplicados tienden fundamentalmente a reverlir impactos y daños
ambientales; evitar su recurrencia, y facilitar la restitución de los derechos de las
personas, comunas, comunidades. pueblos y nacionalidades afectadas,-
CUATRO PUNTÓ TRES PUNTO NOVENTA, Subcontratista: Persona natural o
juridica, que ejecute para la Contratista una parte de las actividades o le provee
bienes o servicios para el cumplimiento de las actividades hidrocarburiferas.-
CUATRO PUNTO TRES PUNTO NOVENTA Y UNO. Tasa de Producción
Permitida: Volumen óptimo de petróleo crudo producido por unidad de tiempo,
asignado a cada uno de los yacimientos productores en el pozo.- CUATRO
PUNTO TRES PUNTO NOVENTA Y DOS. Tributos: Son los impuestos, tasas,
contribuciones, derechos arancelarios y demás derechos y gravámenes que
deban ser pagados al Estado Central y a los Gobiemos Autónomos
Descentralizacos (GAD's), en vinud de la legislación tributaria aplicable.-
CUATRO PUNTO TRES PUNTO NOVENTA Y TRES. Ventas Externas: Son las
exportaciones de Petróleo Crudo efectuadas por EP PETROECJADOR y/o por
la Contratista y reportadas mensualmente por EP PETROECUADOR.- CUATRO

26

060000000
NOTARÍA TRIGÉSIMA TERCERA
QUITO

PUNTO TRES PUNTO NOVENTA Y CUATRO. Yacimiento: Es lodo cuerpo de
roca en el cual se ha acumulado petróleo, Gas Natural o ambos, y due se
comporta como una unidad independiente en cuanto a mecanismos de
producciór.- CUATRO PUNTO TRES PUNTO NOVENTA Y CINCO.
Yacimientos de Petróleo Crudo: Son aquellos yacimientos que contienen
hidrocarburos, en estado líquido, a las condiciones iniciales de presión y
temperatura.- CUATRO PUNTO TRES PUNTO NOVENTA Y SEIS. Otras
Definiciones: Cualquier otra definición necesaria para la aplicación de este
Contrato serán las establecidas en la Ley Aplicable y sus Reglamentos.-
CLÁUSULA QUINTA.- OB.ETO.- CINCO PUNTO UNO, Objeto del Contrato.-
El objeto de este Contrato es la exploración y explotación de hidrocarburos
(Petróleo Crudo) en el Área de, Contrato.- La Contratista ejecutará por su cuenta
y riesgo todas les inversiones, costos y gastos requeridos para la exploración,
desarrollo y producción de Petróleo Crudo en el Área del Contrato, a cambio de
lo cual, recibirá una participación de la Producción Fiscalizada, calcutada con
base en los porcentajes convenidos en este Contrato.- Para el cumplimiento del
objeto contractual, la Contratista se obliga con el Estado ecuatoriano, a través
de

Ministerio de Energía y Recursos Naturales No Renovables a ejecutar al
menos las Actividades de Exploración del Plan Exploratorio Minimo dentro del
Periodo de Exploración y ar menos las actividades de desarrollo y producción
comprometidas en los Panes pertinentes dentro del Período de Explotación,
aportando tecnología, capitales, equipos, bienes y maquinarias para el
cumplirmiento de las obligaciones establecidas en este Contrato.- CINCO PUNTO
DOS. En el caso de descubrirse Gas Natural, CO2, sustancias asociadas al

Petróleo Crudo, o Yacimientos de Petróleo Crudo de gravedad inferior a quince

grados (15*) AP* en el Área del Contrato, se procederá conforme a lo dispuesto
en lá Cláusula Vigésima Quinta de este Contrato y la Ley Aplicable.- CLÁUSULA
SEXTA.- DERECHOS Y OBLIGACIONES DE LAS PARTES.- SEIS PUNTO

27 E

NOXARI
TRIGESTM
TERCER
Ll

UNO. Derechos sobre los Hidrocarburos.- Según el articuo cuatrocientos
ccho (408) de la Const tución ae a República de Esuador 'Son de propiedad
inaienab e, mprescriptib e e inembargable del Estado los recursos naturales no
renovables y, en general, los productos del subsuelo, yacimientos minerales y de
hidrotarburos, substancias cuya naturaleza sea distinta de la del suelo, incluso
los que se encuentren en las áreas cubiertas por las aguas del mar territorial y
las zonas maritimas; así como la biodiversidad y su patrimonio genético y el
espeetro radioeléctrico. Estos bienes sólo podrán ser explotados en estricto
cumplimiento de los principios ambientales establecidos en la Constitución.- El
Estado participará en los beneficios del aprovechamiento de estos recursos, en
un monto que ne será inferior a los de la empresa que los explata. (...)".- SEIS
PUNTO UNO PUNTO UNO. La celebración de este Contrato no concede a la
Contratista, a más de los derechos establecidos en el mismo, otros derechos
sobre el suelo. subsuelo o sobre cualquier recurso natural ahí existente, asi
como tampoco sobre las áreas que se exproplaren en favor del Ministerio de
Energía y Recursos Naturales No Renovables para la ejecución de este
Contrato, ni sobre sus servidumbres o sobre las obras que ahí se realizaren.-
SEIS PUNTO UNO PUNTO DOS. La delimitación del Área del Contrato tiene por
objeto, Únicamente, determinar la superficie er la cual la Contratista está
obligada a realzar las actividades objeto de este Cortato. Al término de
Periodo ue Exploración, la Contratista pográ retene” solamente las áreas en ,as
que se hubieren descuberto hdrocarburos comercialmente explotables, de
conformidad con la ley apicable.- SEIS PUNTO UNO PUNTO TRES. La
Contratista, una vez iniciada la producción, tiene derecho a recibir, en el Centro
de Fiscalización y Entrega, su participación de la Producción Fiscalizada del
Área del Contrato, de conformidad con el porcentaje acordado. - SEIS PUNTO
UNO PUNTO CUATRO. La Contratista, en virtud de este Contrato, no tiene

derecho a explotar recursos naturales renovables o no renovables distintos del

23
NOTARÍA TRIGÉSIMA TERCERA
QUITO

Petróleo Crudo exstente en el Área del Contrato, aunque esos recursos
hubieren sido descubiertos por ella; excepto en los casos en que celebrare Jos
contratos adicionales previstos en este Contrato de conformidad con la Ley de
Hidrocarburos.- SEIS PUNTO UNO PUNTO CINCO, La Contratista que celebre.
contratos para la exploración y explotación de Petróleo Crudo, podrá suscribir
contratos adicionales para la explotación de gas natural o gas condensado si
encontrare en el Área del Contrato yacirrientos explotable s.- SEIS PUNTO UNO
PUNTO SEIS. La Contratista tenderá a la optimización del uso del Gas Natural
para la generación de energía eléctrica, requerida para la exploración y/o
explotación y/o transporte de los hidrocarburos del Área del Contrato - SEIS
PUNTO UNO PUNTO SETE La Contratista dispondrá de los volúmenes de
hidrocarburos del Área del Contrato necesarios para auloconsrr o como crudo
combustible pára la generación de energía eléctrica para 5us operaciones de
campo en el Área del Contrato, los que serán controlados y auditados por la
Agencia de Regulación y Control Hidrocarburitero (ARCH). Estos volúmenes no
formarán parte de la Producción Fiscalizada- SEIS PUNTO UNO PUNTO
GCHO. El Gas Natural Asociado que se obtenga en la explotación de
Yacimientos pertenece al Estado, y sólo podra ser ublizado por la Contratista en
las cantidades que sean necesarias para Operaciones de explotación y
transporte, o para reinyección a Yacimientos, previa autorización del Ministerio
de Energía y Recursos haturales No Renovables y pago de los derechos
establecidos por la Agencia de Regulación y Contro! Hidrocarburiteso (ARCH),
según la Ley Aplicable, La Contratista deberá utilizar el Gas Natural Asociado y
si este no fuera suficiente podrá consumir Petróleo Crudo.- Ej Gas Natural
Asociado [con alto contenido de propano y butano) proveniente de la explotación
de hidrocarburos, para proceder a su quema, deberá pagar los derechos que fije
el Ministerio de Energía y Recursos Naturales No Renovables. La Contratista no

podrá liberar a la atmósfera o quemar el gas natural, sin autorzación del

Y

E

NOTARIA

TR

SIMA

Ministerio de Energía y Recursos Naturales No Renovables, de conformidad con
la normativa aplicable.- SEIS PUNTO UNO PUNTÓ NUEVE. El gas natural que
se obtenga en la explotación de yacirr entos petrolíferos pertenece al Estado, y
podrá ser utilizado por la Centrat sta en las cantidades que sean necesarias para
operaciones de explotación y transporte, o para reinyección a yacimientos
previa autorzación del Ministerio de Energía y Recursos Naturales No
Renovables.- En yacimientos de condensado oO de elevada relación gas -
petráleo, el Ministerio de Energía y Recursos Naturales Mo Renovables podrá
exigir la recirculación del gas.- SEIS PUNTO LINO PUNTÓ DIEZ. La Contratista,
cualquiera de sus integrantes o sus Compañías Relacionadas podrán intervenir
en nuevas licitaciones e participar en otros contratos para la exploración y/o
explotación de hidrocarburos en el Ecuador, de conformidad con la Ley
Aplicable - SEIS PUNTO DOS, Obligaciones de la Contratista.- Son
obligaciones de la Contratista además de oras obligaciones estipuladas en este
Contrato y en la Ley Aplicable, las siguientes:- SE S PONTO DOS PUNTO UNO
inscribir este Contrato en el Registro de Hidrocarburos, dentro del término de
treinta (30) días desde a fecha de su suscripción.- SEIS PUNTO DOS PUNTO
DOS. Obtener de la Autoridad Ambiental y de conformidad con la Ley Aplicable
el permiso ambiental para la ejecución de las actividades programadas, cuya
copia deberá ser entregada al Ministerio de Energía y Recursos Naturares No
Senovables.- SEIS PUNTO DOS PUNTO TRES. Asumir la custodia de la
infaestuctura hidrocarburífera existente en el Área del Contrato de conformidad
cen el Anexo K, que fuere entregada a la Contratista, la misma que a la
finalización del Contrato será devuelta al Ministerio de Energia y Reclirsos
Naturales No Renovables, en similares o mejores condiciones, salvo el desgaste
natural par su uso normal o que se hayan dado de baja de conformidad con la
Ley Aplicable - SEIS PUNTO DOS PUNTO CUATRO. Currplr con el objeto de

este Contrato en los términos y condiciones estipuadas y conforme a los

30

6000000600000
NOTARÍA TRIGÉSIMA TERCERA.
QUITO

Estándares de la Industria Petrolera Internacional.- SEIS PUNTO DOS PUNTO
CINCO, Cumplir con las actividades establecidas en el Plan Exploratario Minimo
y Planes que son de cumplimiento obligatono e inversiones estimadas, de
conform:dad con los cronogramas y presupuestos; así como, con Jos Programas
y Presupuestos Anuales y sus reformas, con sus propios recursos técnicos
económicos y administrativos, pudiendo subcontratar las obras, bienes y
servicios requeridos, de conformidad con la Cláusula Décima Octava.- SEIS
PUNTO DOS PUNTO SEIS. Construir las obras civiles y facilidades petroleras de
acuerdo a los P.anes y sus reformas; adquiñr e instalar, a su costo 05 equipos
que servirán para efectuar la medición de la calidad y cantidad del hidrocarburo. -
SEIS PUNTO DOS PUNTO SIETE. Construir o ampliar a su costo, todos los
ductos y facilidades de transporte y almacenamiento, desde los campos del Área
del Contrato o que se incorporen en el futuro, hasta el o los Centros ae
Fiscalización y Entrega de acuerdo con el Plan de Desarrollo u otros Planes.-
SEIS PUNTO DOS PUNTO OCHO, Entregar al Ministerio de Energía y Recursos.

Nalurales No Renovables el volumen de Pelráleo Crudo de fa Participación del

Estado en el Centro de Fiscalización y Entrega, lugar hasta donde llega la
responsabilidad de la Contralista.- SEIS PUNTO DOS PUNTO NUEVE, Realizar
las actividades técnicas y administrativas necesarias para la evaluación,
desarrollo y producción de los Yac mientos de Pelróleo Cruco comercialmente
explotables.- SEIS PUNTO DOS PUNTO DIEZ. Cumplir a su costo el Pragrama
de Capacitación, de conformidad con el Reglamento de Operaciones
Hidrecarburiferas.- SEIS PUNTO DOS PUNTO ONCE. Emplear un minimo de
ecuatorianos, de corformidad con o establecido en la .ey de n drocarburos y a
Ley Orgánica para la Planificación Integral de la Circunscripción Territorial
Especial Amazónica, referente al derecho al empleo preferente. - SEIS PUNTO
DOS PUNTO DOCE. Informar permanentemente al Ministerio de Energia y

Recursos Naturales No Renovables sobre la ejecución de este Contrato.- SElS

31

NOTARIA
TRIGESIMA

Dr. NalsomPrado

NOTARIO
PUNTO DOS PUNTO TRECE Presentar a a Agencia de Reglas ón y Control
Hidrocarburífero (ARCH ) informes diarios de producción, perforación y demás
reportes regueridos conforme al Reglamento de Gperaciones Hidrocarburiferas,
así corno un informe completo al término de cada aclividad.- 3E/3 PUNTO DOS
PUNTO CATORCE. Entregar ar Ministerio de Energla y RecLrsos Malurales No
Renovables, a la Agencia de Regulación y Control Hidrocarburifero (ARCH) y a
la Autoridad Ambiental, según su competencia, en los plazos previstos, copia de
la nformación lésnica, ambiental y otro tipo de información relacionada con las
actividades de la Contratista referentes a la ejecución de este Contrato, de
conformidad con las disposiciones legales y reglamentarias vigentes que la
Contratista nublese originada y recopilado durante la ejecución—de—esle_
Contrato.- SEIS PUNTO DOS PUNTO QUINCE. Presentar para conocimiento del
Ministerio de Energia y Recursos Naturales No Renovables y aprobación de la
Auloridad Ambiental, de conformidad con la normativa vigente, el Programa y
Presupuesto Ambiental, que formarán parte integrante de los programas y
presupuestos.- SEIS PUNTO COS PUNTO DIEC SE.S. Entregar a Win stero de
Energía y Recursos Naturales No Renovabies una copia digital de los estudios
ambientales aprobados por la Autoridad Ambiental. SEIS PUNTO DOS PUNTO
DIECISIETE. Presentar en el primer mes de cada año al Ministerio de Energía y
Recursos Naturales No Renovables y a la Agencia de Regulación y Contro:
Hidrocarburifero (ARSH) un informe detallado sobre las Inversiones, Costos y
Gastos de la Contratista, y las actividades ejecutadas en el año inmediato
anter or bao este Contrato, de zonformidad con la Ley de Hidrocarburos - SEIS
PUNTO DOS PUNTO DIECIOCHO. Presentar hasta el treinta (30) de abril de
cada año al Ministerio de Energia y Recursos Naturales No Renovables y a la
Agencia de Regulación y Control Hidrocarburifero (ARCH) copia de los estados
financieros auditados gel ejerc cio fscal anterior, con los anexos de «versiones

costos y gastos clasificados de acuerdo el Reglamento de Contabilidad

32
o
0
o
dl
o
$
0
e
+
0
o
e
o
Ll
e
o
o
0
LL)
o
0
o
o
0
.
e
o
o
o
o
o
o
o
e
e
o

d6O00PADODOAA

NOTARÍA TRIGÉSIMA TERCERA
QUITO

correspondiente.- SEIS PUNTO DOS PUNTO DIECINUEVE. Proporcionar a
funcionarios previamente autorizados por el Ministerio de Energía y Recursos
Naturales No Renovables, personal de las Fuerzas Armadas, Policia Nacional,
relacionados con asuntos de seguridad y otros funcionarios públicos, la
información y las facilidades necesarias para el cumplimiento de sus deberes y
obligaciones que guardaren relación con este Contrato.- Además, proveerá
temporal y ocasionalmente al personal de las instituciones antes mencionadas,
cuando las circunstancias lo requieran y en un número razonable, en las
instalaciones de Campo, las facilidades de transporte, alojamiento y alimentación,
en igualdad de condiciones que las suministradas al personal de la Contratista
de similar jerarquía, sin asumir ninguna responsabilidad por los daños y
trabao.- SEIS PUNTO DOS PUNTO VEINTE. Mantener registros contables de
conformidad con el Reglamento de Contabilidad, en idioma castellano, de todas
sus actividades tecnicas, económicas, administrativas y ambientales, de manera
que se pueda constatar ias Inversiones, Ingresos, Costos y Gastos de la
Contratista.- Los documentos que por su naturaleza técnica se presenten en
otros idiomas, incluirán las respectivas traducciones, si éstas fuesen requeridas
por el Ministerio de Energia y Recursos Naturaies No Renovables u otras
entidades de control.- SEIS PUNTO DOS PUNTO VEINTIUNO. De conformidad

con la Ley Apicable la Comtratista deberá proveer al Misterio ae Energía y

Recursos Naturales No Renovables, dentro del ámbito de sus competencias,
toda la información, datos o interpretaciones relacionadas con las actividades
llevadas a cabo en la ejecución de este Contrato, incluyendo las de carácter
«lentífico, técnico y operativo obtenidos en razón de sus trabajos y, en general,
cualquier otra "nformación similar relevante. conforme 'o establece el Reglamento
de Operaciones Hidrocarburiferas.- SEIS PUNTO DOS PUNTO VEINTIDOS

Respetar los derechos relativos a la propiedad industrial de terceros,

33

NOTARIA
TRIGESIMA
TERCERA

manten endo a Ministerio de Energía y Recursos Naturales No Renovables a
salvo de reclamaciones o pago de indemnizaciones resultantes del
incumplimiento de tal obligación.- SEIS PUNTO DOS PUNTO VEINTITRES. De
ser el caso, celebrar con los Subcontratistas, de acuerdo a la ley aplicable, los
contratos que fueren necesarios para el cumplimiento del objeto de este
Contrato, supervisando, vigilando y asumiendo la responsabilidad de responder
por la ejecución de sus operaciones. SEIS PUNTO DOS PUNTO
VEINTICUATRO. Contratar y mantener vigentes las garantías y los seguros
previstos en la ley aplicable y en este Contrato,- SEIS PUNTO DOS PUNTO
VEINTICINCO, Recibir estudiantes o egresados de educación técnica superior
re acionada con a industria de nidrocarburas, en e número y por el tempo que
se acuerde con el Ministerio de Energía y Recursos Naturales No Renovabies,
para que realicen prácticas y estudios en los campos de trabajo e industrias; los
gastos de transporte, alojamiento, alimentación, atención médica y seguros de
salld, vida y accidentes personales durante la vigencia de la práclica serán
asum dos por la Contrafista.- SEIS PUNTO DOS PUNTO VEINTISEIS. Incluir en
sus presupuestos anuales, las provisiones necesarias para el cierre, terminación
o abandono parcial a total de operaciones y para la remediación ambiental de las
áreas afectadas por las actividades hidrocarouriferas.- SEIS PUNTO DOS
PUNTO VEINTISIETE. Cumplir con las disposiciones legales y reglamentarias
concordantes, asi como con los estandares de la industria petrolera
internacional, en lo relativo a la seguridad e higiene ocupacional para e:
personal, a cargo de la Contratista.- SEIS PUNTO DOS PUNTO VEINTIOCHO.
Aplicar o incorporar lecnotagias aceptadzs en la industria petrolera internacional,
que sean compatibles con la region en la que se desarrollan las actividades.-
SEIS PUNTO DOS PONTO VEINTINUEVE. Cumplir a la terminación de este
Contrate cen lo establecido en la Ley de Hidrocarburos.- SEIS PUNTO DOS
PUNTO TREINTA. Obtener de terceros cualquier permiso y/o derecho de paso,

34

AAA AAA DAA AAA AAA AAA AE AA NAAA AAN
POLAROID AAAAIAAIIAA

NOTARÍA TRIGÉSIMA TERCERA
QUITO

y/o servidumbres, que sean necesarios para acceder al Área del Contrato o
dentro de la misma, así como de otras areas que requieran para el desarrollo de

sus actividades. En caso de no lograrlo, se aplicará la Cláusula SEIS PUNTO

TRES PUNTO DOS relacionada con la Declaratoria de Utfidad Pública.- SEIS

PUNTO DOS PUNTO TREINTA Y LINO, La Contratista, establecerá su domicilio
tributario en el cantón, en 1a región donde se encuentre el campo, .a mayor
superficie de la suma de ellos en el caso de empresas con contratos en distintas
provincias o el principa proyecto de exploración o explotación.- SEIS PUNTO
DOS PUNTO TREINTA Y DOS. La Contratista ejercerá Únicamente los derechos

establecidos en este Contrato y no podrá ejercerlos con ningún otro tin, ni

tampoco traspasarlos o cederlos, sin la autorización previa del Ministerio de
Energía y Recursos Naturales No Renovables. SEIS PUNTO TRES.
Obligaciones del Ministerio de Energía y Recursos Naturales No
Renovables.- Son oblipaciones del Ministerio de Energía y Recursos Naturales
No Renovables, además de otras estipuladas en este Contrato y en la ley
apicable as siguientes:- SEIS PUNTO TRES PUNTO UNO. Reconocer a la
Contratista la Participación acordada, conforme se determina en la Cláusula
Décima Primera de este Contrato.- SEIS PUNTO TRES PUNTO DOS. Emitir la
resolución de declaratoria de utilidad pública de los bienes necesarios para la
ejecución de las actividades, o la constitución de servidumbres de cualquier
naturaleza, previa solicitud de la Contratista, colaborando en obtener de las
entidades del Sector Público la cooperación y ayuda que requiere la Contratista.-
SES PUNTO TRES PUNTO FRES. Atender oportunamente las solicitudes,
propuestas o requenmientos que le correspondan. El Ministerio de Energía y
Recursos Naturales No Renovables deberá analizar y pronunciarse sobre las
solicitudes, propuestas o requerimientos, en tos plazos establecidos en la
normativa vigente.- SEIS PUNTO TRES PUNTO CUATRO. Proporcionar 18

información y documentación que sea necesaria para la obtención de visas para

Nola
TRIGÉSIMA

( VS,

A

Dr. Nalson Prado
NOTARIO
el personal de nacionalidad extranjera de la Contratista, que tengan que cumplir
actividades en el país relacionadas con la ejecución de este Contrato, en el
entendido de que la Contratista realizará os trámites admiristrativos
correspondientes.- SEIS PUNTO TRES PUNTO CINCO Conceder a la
Contratista a opción preferente de compra de Petróleo Crudo del Área del
Contrato, en los términos señalados en la Ley de Hidrocarburos, asi como en
este Contrato.- SEIS PUNTO TRES PUNTO SEIS. Comunicar a la Contratista
sobre cua quier reclamo o procedimiento judicial que pueda afectar sus derechos
establecidos en este Contrato, a fin de que pueda adoptar las medidas que
estime convenentes para la defensa de sus intereses.- SEIS PUNTO TRES
PUNTO SIETE. Autorizar a la Contratista el uso de hidrocarburos proveniente del
Área del Contrato, necesario para sus cperaciones, conferme a las normas y
procedimientos, que le sean notificadas y de acuerdo a lo estipulado en este
Contrato, La referida utilización de hidrocarburos no implicará transferencia
alguna a favor ue la Contratista - Cualquier ineremento en la utilización de
hidrocarburos para las operaciones por parte de la Contralista, deberá ser
aprobada prev.amente por el Ministerio de Energía y Recursos Naturales No
Renovables. La Contratista optimizará el uso de Petróleo Crudo del Área del
Contrato para a generación de energía eléctrica. - SEIS PUNTO TRES PUNTO
OCHO. Coordinar con. a Contratista, en caso de ser necesario, la intervención de
la fuerza pública en temas de seguridad - SEIS PUNTO TRES PUNTO NUEVE,
Recibir la Producción Fiscalizada del Área del Contrato correspondiente a la
participación del Estado, y responsabilizarse de la misma, una vez que haya sido
entregada por a Contratista en el Centro de Fiscalización y Entrega.- SEIS
PUNTO TRES PLINTO DIEZ, Autorizar y suscribir, de ser convertente para los
intereses del Estado, en concordancia a lo establecido en la Ley de
Hidrocarburos, los contratos adicionanes y modificatorios, prev'stos en la Ley y en

este Contrato, pevia aprobación del Comité de Licitación Htgdrocarbur fera

36

A
NOTARÍA TRIGÉSIMA TERCERA
QUIFO

(COLH), en sujeción a lo estipulado en la Cláusula Vigésima Sexta de este
Contrato y 1a ley apucable.- SEIS PUNTO TRES PUNTO ONCE. Cumplir con e
dispuesto en la Ley de Hidrocarburos, respecto de la parlicipación laboral. -
CLÁUSULA SÉPTIMA .- PLAZOS Y PERÍODOS.- Este Contrato comprende dos

(2) periodos: aj El Periodo de Exploración; y. b) el Periodo de Explotación -

SIETE PUNTO UNO. Período de Exploración.- El Periodo de Exploración
durará hasta cuatro (4) años, prorrogable hasta dos (2) años más, previa
Justificación de la Contratista y autorización del Ministerio de Energía y Recursos
Naturales No Renovables.- La operación deberá comenzar y continuar en el
terreno dentro de los seis (6) primeros meses, a partir de la inseripción del
Contrato en el Registro de Hidrocarburos - Dentro de los cuatro (4) primeros
años de este periodo, se realizarán las actividades contempladas en el Plan
Exporatono Minimo, msmas que serán de cumplimiento obligatorio.- SIETE
PUNTO UNO PUNTO UNO. Prórroga del Período de Exploración.- El Periodo
de Exploración se prorrogará, por alguna de las siguientes causales:- a) Si algún
descubrimiento ocurtere en el cuarto (4) año del Per'odo de Exploración, sin que
previamente hubiesen existido descubrimientos comerciales. Durante esta
prórroga se realizará la evaluación de los descubrimientos. - b) Si fa Contratista
se obliga a ejecutar un nuevo programa exp oratorio, siempre y cuando haya
cumplido todas las obligaciones del Plan Exploratorio Minimo. En este caso,
presentará una nueva garantía equivalente al veinte (20) por ciento de las
inversiones que se compromete realizar durante la prórroga; y,- e) Por demoras,
debido a causas no atribuibles a la Contratista en la obtención de Permisos y
Licencias Ambientales, en cuyo caso. podrá solicitar de forma motivada al
Ministerio de Energía y Recursos Naturales No Renovables la prórroga del
periodo de exploración, el cual no superará los dos años desde la fecha de
vene miento del plazo inicial; en este caso, la validez de la Garantía debe ser

extendida por el tiempo de la prórroga. En caso de que la demora supere los dos

37 e

NOTARIA
TRIGESIMA
TERCERA

años, de mutuo acuerdo, las Partes podrán invocar la Cláusula Vigésima Tercera
de Terminación.- Para la obtención de la prórroga. la Contratista deberá haber
cump.do el Plan Exploratoro Min mo. y presentara, para la aprobación del
Ministerio de Energia y Recursos Naturales Wo Renovables, el programa
exploratorio respectivo, igualmente de cumplimiento obligatorio, con excepción
de la causal estab ecida en literal 5) de esta clánsula.- SIETE PUNTO UNO
PUNTO DOS. La Contratista deberá cumplir con todas las actividades
establecidas en la Ley de Hidrocarburos respecto a los Planes Exploratarios.-
SIETE PUNTO UNO PUNTO TRES. En este periodo se realizarán las
Actividades de Exploración coriempladas en el Plan Exploratorio Minimo, que
forma parle integral de este Contrato, correspondiente al- Anexo-B:- SIETE
PUNTO UNC PUNTO CUATRO. La Contratista debe presentar d entro de los tres
(3) primeros años del Periodo de Exploración, el mosaico aerofotogramétrico de
la zona terrestre contratada, utilizando la escala y las especificaciones que
determinare' el Instituto Geográfico Militar. El levantamiento aerofotogramétrico,
si no estuviere hecho, se realizará por intermedio o bajo el control ael Instituto
Geográfico Militar; 10s archivos digitales serán de propiedad del Estado y
deberán ser entregados tanto al Ministerio de Energía y Recursos Naturales No
Renovables, como a la Agencia de Regulación y Control Hdrocarburifero
(ARCH).- SIETE PUNTO DOS. Plan Exploratorio Mínimo: La Contratista se
compromete y obliga a dar cumplimiento al Plan Exploratorio Minimo. Las
actwidades á reafizar deber estar en concordancia con la tabla de €qu'Ya encias
que forma parle del Anexo B.- El cronograma debe ser presentado para la
aprobación del Ministerio de Energía y Recursos Naturales No Renovables antes
del inico de tas actividades. La Contratista podrá llevar a cabo investigaciones
geológicas, geofísicas, perforación de pozos y cualesquiera otras actividades
aceptadas por la industria petrolera para la exploración, con el fin de evaluar y

cuantfcar las trampas estructurales yo estiatigraficas descubiertas. Las

38

0000000000000000000000000000000000000000900000000
NOTARÍA TRIGÉSIMA TERCERA
QUITO

actividades programadas son de cumplimiento obligatorio y sus inversiones
serán por cuenta y riesgo de la Contratista, las cuales deberán estar cubjerlas
por la garantia bancaria del Periodo de Exploración.- SIETE PUNTO DOS
PUNTO UNO. Cumphidas las actvdades de expuoración, y de naber descubierto
Yacimientos de Petróleo Crudo comercialmente explotables, la Contratista
presentará el respectivo Plan de Desarrollo, dentro de los tres (3) meses antes
de terminar el Período de Exploración, de conformidad a lo establecido en la
cláusula SIETE PUNTO SIETE (7.7).- En caso de no haberse descubierto,
durante el Período de Exploración, reservas de hidrocarburos comercialmente
explotables, la Contratista deberá obtener la autorización del Ministerio de
Energía y Recursos Naturales No Renovables para dar por terminado el presente
Contrato. En este caso, nada deberá el Estado á la Contratista; y, la Contratista,
entregará al Ministerio de Energía y Recursos Naturales No Renovables sin
costo y en buerias condiciones, los pozos, campamentos y obras de
infraestructura, entre otros, de contormidad con la Ley de Hidrocarburos y las
Bases de Contratación.- SIETE PUNTO DOS PUNTO DOS. Si la Contratista
descubriere hidrocarburos en el Área del Contrato, notificará inmediatamente al
Mir'sterio de Energía y Recursos Naturales No Renovables y a la Agencia de
Regulación y Control Hidrocarburitero (ARCH), con la información técnica
pertinente. - SIETE PUNTO DOS PUNTO TRES. Dentro de un plazo de treinta
(30) dias contados a partir de la completación de un pozo descubridor, la
Contratista remitirá af Ministerio de Energía y Recursos Naturales No
Renovabies y a la Agencía de Regu.ación y Control Hidrocarburifero (ARCH),
toda la información técnica pertinente.- SIETE PUNTO DOS PUNTO CUATRO.
En el caso de que la perforación del Pozo Exploratorio no arroje resultados
positivos, y si la Contratista considera que el área de exploración es prospectiva,
podrá reprogramar las actividades- SIETE PUNTO TRES. Explotación

Anticipada: Cuando se hubieren descubierto Yacimientos de hidrocarburos y las

39 /

NOTARIA
TRIGESIMA

TERNERA
cond ciones de infreestructura permitan su Producción Anticipada, la Contratista
podrá solicitar al Ministerio de Energia y Recursos Naturales No Renovables, la
autorización para iniciar la Explotación Anticipada de estos Yacimientos,
conforme lo establecido en el Reg amento de Operaciones Hidrocarburiferas.- La
Explotación Anticipada no da lugar al .vcio del Periodo de Explotación.- Para
ligu'dar el volumen de la Producción Anticipada, se aplicaran los porcentajes de
participación estabiecidos en el Contrato- SIETE PUNTO CUATRO,
Finalización del Periodo de Exploracion.- Es Periodo de Exploración finaliza
por las sig.'entes circunstancias'- aj Al vencimiento del plazo señalado para el
Período de Exploración, siempre que se hayan cumplido todas las actividades
previstas para este periodo y/o mediante reforma debigamente justificada y
aprobada por el Ministerio de Energía y Recursos Nalurales No Renovables;- b)
Antes del plazo señalado para el Período de Exploración, o a solicitud de la
Contratista, siempre que se hayan cumplido Lodas las actividades previstas para
este periodo, y.- ej Con la presentación del Plan de Desarrotio para el Periodo de
Explotación - SIETE PUNTO CINCO, Plan de Desarrollo.- La Contratista debe
presentar dentro de Jos tres (3) meses antes de la terminación del Periode de
Exploración, la solicitud de aprobación ael Pian de Desarrollo al Ministerio de
Energia y Recursos Naturales No Renovables para cada uno de los campos que
vaya a desarrollar.- El Ministeria de Energía y Recursos Naturales No
Renovables aprobará O negará el Plan de Desarrolo propuesto de forma
motivada, según io determine el Reglamento de Operaciones Hidrocarburiferas.-
SIETE PUNTO SEIS. Comercialidad.- .a Contratista determinará en los Planes
de Desarrollo, los yacimientos descubiertos, que a su ¿clo, sean
comercialmente expiotatles; los mismos que deberán ser sometidos a la
aprobación del Ministerio de Energía y Recursos Naturales No Renovables. La
aprobación der Plan de Desarrollo dará inicio, al Periodo de Explotación.- El Plan

de Desarrollo contendra los aspectos determinados en el Reglamento de

40
96000000000000000000000000000000AEAIAAIBAAAAIAIADA

NOTARÍA TRIGÉSIMA TERCERA
QUITO

Operaciones Hidrocarburiferas - Una vez aprobado el Plan de Desarrollo, la
Contratista iniciará las actividades e inversiones comprometidas contorme el
cronograma aprobado.- Si la Contratista no presenta el Plan de Desarrollo dentro
de los plazos previstos en la normativa vigente, se entenderá que devuelve la
totalidad del Área, y se dará por terminado el Contrato, con la extinción de les
derechos de la Contratista - SIETE PUNTO SIETE. Periodo de Explotación.- El
Período de Explotación inicia con 1a aprobación del Plan de Desarrollo, este

eñodo aurará hasta vente (20) años prorrogables de conformidad con la Ley de

Hidrocarburos. Durante este Período, la Contratista deberá presentar
anualmente, para la aprobación del Ministerio de Energía y Recursos Naturales
No Renovables, el Programa Cuinquenal actualizado, incluyende su
resupuesta, conjuntamente con el programa operativo, de conformidad con la
Ley de Hidrocarburos.- El Plan de Desarrollo uma vez aprobado, podrá ser
reformado por el Ministerio de Energía y Recursos Naturales No Renovables a
etición de la Contratista, según lo determina el Reglamento de Operaciones
Hidrocarburiferas.- SIETE PUNTO OCHO. Planes de Desarrollo Adicional.- Sí

a Contratista realizare exploración adicional durante el Periodo de Explotación y
descubriere Yacimientos que. a su juicio, son comercialmente explotables,
deberá presentar para la aprobación del Ministerio de Energia y Recursos
Naturales No Renovables, los respectivos Planes de Desarrollo Adicionales.-
SIETE PUNTO MUEVE. La Contratista delimitará definitivamente el área
contratada y entregará el documento cartográfico correspondiente, dentro de los
cinco (5) primeros años del Periodo de Explotación, siguiendo métodos
geodésicos u otros métodos científicos. De existir dicho documento cartográfico,
la Contratista tiene la obligación Qe actualizarlo- SIETE PUNTO DIEZ.
Reformas a los Planes.- Para las reformas del Plan de Desarrollo, Planes de
Desarrollo Adicionales y de Explotación Anticipada, se seguirá el mismo proceso
que para la aprobación del Plan de Desarrollo original.- SIETE PUNTO ONCE.

41 7

Prórroga del Período de Explotación... El Periodo de Explotación se prorrogará
por solicitud de la Contratista durante los cinco Últimos años de vigencia del
Contrato, exceptuando el Último año, siempre que el Area del Contrato se
encuentre en producción de Petróleo Crudo; se podrá prorrogar el Plazo de
Vigencia del Contrato por razones tecnicas justificadas y aceptadas por el
Ministerio de Energia y Recursos Naturales No Renovables, siguiendo el
procedimiento establecido en la normativa aplicable.- La Panic pación de la
Contratista, durante el pertodo de prórroga, será acordada entre las Partes,
siempre y cuando convenga a los intereses del Estado. La participación del
Estado na podra ser inferior a la establecida en el Contrato original.- SIETE
PUNTO DOCE. La Contratista realizará las actividades previstas en el Plan
Exploratorio Mínimo, Plan de Desarrollo u otros Planes, bajo su responsabilidad,
de conformidad con los Estándares de la industria petrolera internacional, sólidos
principios de ingenieria y en cumplimiento de as estipulaciones contracluales.-
SIETE PUNTO TRECE. Todas las solicitudes de prórroga que sean solicitadas
pol
el plazo que se está prorrogando culmine.- CLÁUSULA OCTAVA.- PLANES Y
PRESUPUESTOS ANUALES Y QUINQUENALES.- Para los Periodos de
Exploración y Explotación.- OCHO PUNTO UNO. La Contratista presentará, para

la Contratista, en caso de ser aprobadas, correrán desde la fecha en la que

aprobación del Ministerio de Energía y Recursos Naturales No Renovables, los
Programas de Actividades y Presupuestos de Inversiones, Costos y Gastos,
hasta er treinta (30) de octubre del año fiscal anterior en el cual se van a realizar
las actividades e inversiones de conformidad con la Ley de Hidrocarburos y el
Reglamento de Operaciones Hidrocarduriferas.- OCHO PUNTO DOS. En el caso
del primer año del Periodo de Exploración, el Programa y e: Presupuesto Anual
se presentarán por el lapso que reste del Año Fiscal; y, si el primer aña
comienza despues del (1) uno de octubre, el Programa y Presupuesto Anual

correspondiente al Año Fiscal inmediato siguiente, será presentado hasta treinta

42
NOTARÍA TRIGÉSIMA TERCERA
QUITO

(30) oías después de la Fecha Efectiva.- OCHO PUNTO TRES. La Contratista,
de ser el caso, presentará al Ministeno de Energía y Recursos Natura es No
Renovables las reformas de los Programas de Actividades y Presupuestos de
Inversiones, Costos y Gastos, hasta el treinta (30) de octubre del año fiscal
aprobado, que no podrán disminuir los compromisos adquiridos en los diferentes
periodos.- Las reformas propuestas por la Contralista deberán sustentarse
técnicamente, de tal manera que justifiquen una revisión del Programa de
Actividades y de los Presupuestos de Inversiones, Costos y Gastos.- Las
reformas al Programa de Actividades y Presupuestos de Inversiones, Costos y
Gastos, deberán presentarse como consecuencia de la sustitución O
reprogramación de  actividades.- OCHO PUNTO CUATRO, Frograma
Quinquenal Actualizado.- Durante el Período de Explotación, la Contratista,
deberá remitir al Ministerio de Energia y Recursos Naturales No Renovables,
hasta e (1) uno de diciembre de cada año para su respectiva aprobación, el
programa quimquenal actualizado de todas as actvidades a desarrollar,
adjuntando s.. presupuesto desglosado por años; adiciona mente, deberá nc.ir
aspectos relacionados con reservas, proyección de proaucción de petró eo, Gas
Natural Asociado, Gas Natural Libre, agua de formación y generación eléctrica -
CLÁUSULA NOVENA.- ÁREA DEL CONTRATO.- El Área del Contrato es la
superficie y su proyección vertical en el subsuele en la cual la Contratista,
conforme a la Ley de Hidrocarburos, está autorizada en virtud del Contrato para
efectuar actividades de exploración y explotación de hidrocarburos. Superficie
que se detalla en el Ánexo A- CLÁUSULA DÉCIMA.- EXPLOTACIÓN
UNIFICADA DE YACIMIENTOS COMUNES.» DIEZ PUNTO UMO. De
conformidad a lo que dispone la Ley de Hidrocarburos y el Reglamento de
Operaciones Hidrocarhuriferas, para la explotación de Yacimientos comunes a
dos o más áreas de Contrato, hará obligatorio celebrar convenios operacionales

de explotación unificada, con el objeto de lograr mayor eficiencia y economía en

43

NOTARIA
TRIGESIMA
TERCERA

la operación Tales convenios deberán ser aprobados por el Ministerio de
Energía y Recursos Naturales No Renovables DIEZ PUNTO DOS. En el caso
de Yacimientos comunes binacionales, el Ministerio de Energía y Recursos
Naturales No Renovabes, en coordinación con la entidad equivalente, que tenga
a cargo la administración de areas petroleras, realizará sus mayores esfuerzos a
fin de instrumentar un convenio que permita explotar dicho descubrimiento, de
acuerdo a ¡a normafiva legal de cada país, y respetando la soberanía y
propiedad de fos recursos hidrocarburiferos de cada uno.- CLÁUSULA DÉCIMA
PRIMERA.» PARTICIPACIÓN, PROCEDIMIENTOS PARA LA ENTREGA Y
PAGO Á LA CONTRATISTA. ONCE PUNTO UNO. Participaciones. La
Contratista una vez iniciada la producción de Petróleo Crugo, que será medida
en el Centro de Fiscalización y Entrega, tendrá derecho a una participación en la
producción del Área del Contrata, la cua, se calculará en base a los porcentajes
establecidos en este Contrato, Estos porcentajes de parlicipación serán
valorados en función del Precio de Referencia, ajustados por la calidad del crudo
en el Área del Contrato, correspondiente al Crudo Oriente o Nao, según sea el
caso, per el volumen de los hidrocarburos producidos (Petróleo Crudo) y de
acuerdo a la Fórmula número Uno (1) y Fórmula numero Dos (2).- Igualmente, el
Estado por intermeco del Ministerio de Energía y Recursos, Naturales No
Renovables recibirá su participación en el Centro de Fiscal zación y Entrega, que
será medida en el mismo y calculada de acuerao a la Fórmula número Seis (6).-
El Estado podrá pagar a la Contratista su parlicipación en dinero en forma
mensual, previo acuerdo entre las Partes.- La Contratista asume por su cuenta y
rlesgo todas as Inversiones, Costos y Gastos Operativos requeridos para la
exnoración, desarrollo y producción del Área del Centrato.- El Estado y la
Contratista asumirán los costos «Ve transporte, comercalización y las
obligaciones establecidas en la Ley Orgánica para la Planificación Integra! de la

Circunscripción Teritoria; Especial Amazónica, publicada en el Registro Oficial,

de
400000

NOTARÍA TRIGÉSIMA TERCERA
QUITO

Suplemento número doscientos cuarenta y cinco (245) de veintuno (21) de mayo
de dos mil dieciocho (2018); y, de la Ley número cuarenta (40), publicada en el
Registro Oficial Suplemento número doscientos cuarenta y ocho (248) de siete
(7) de agosto de mil novecientos ochenta y nueve (1989), de acuerdo a la
participación que les corresponde y que se encuentran definidas en este
Contrato.- ONCE PUNTO DOS. Cálculo de la participación de la Contratigta.-
La participación de la Contratista se calculará con base a los parámetros
establecidos en este Contrato, can la aplicación de la Fórmula número Uno (1),
que 38 describe a continuación:

PO1=X*Qm
Dónde:

PC1 = Participación de la Contratista en barriles de Petróleo Crudo

Qm = Producción mensual fiscalizada en el Área del Contrato

X = Factor promedio, expresado en porcentaje, redondeado al tercer decimal,
correspondiente la participación de la Contratista en función de los Limites de

Producción,

ONCE PUNTO DOS PUNTO UNO, Ajuste de la Participación por Limites de
Producción:- El X (Porcentaje de Participación de la Contratista) se calculará

con la aplicación de la Fórmula número 2, que se describe a continuación:

O QLe PC4 Q2+ (PC 1,5%) + Q3 + (PC— 61)
= o

Xx

Dónde:

Qt=01+02+03

Qt = Es la producción diaria promedia mensual

Q1 =Es la parte de Qt inferior o igual a 11 (Q1 <= 11)

Q2 = Es la parte de Qt mayor a L1 y menor o igual a L2 (L4 < Q2 <= 12

NOTARI
TRIGESIM
TERCER

2

E

Dr. lg Pfado

NOTARIO

Quite - Ecundar
Q3 = Es la parte de Qt superior a L2 (Q2 > L2)

PC = Participación de la Contratista, variable en función del Precio de Referencia

redondeada a 2 decimales.

L1, L2 = Límites de producción, donde cambia el porcentaje de participación. L1

y L2 se expresarán en las mismas unidades que Qt, esto es en barri es por día
L1 = Treinta mil barriles de Petróleo Crudo por día (30.000) BPPD
L2 = Sesenta mil barriles de Petróleo Crudo por día (60.000) BPPD,

ONCE PUNTO DOS PUNTO DOS. Variación de la Participación en función

del Precio: El PC variará en función del Precio de Referencia de acuerdo a las

siguientes consideraciones:- Parámetros ofertados por la Contratista:

PARTICIPACIÓN EN LOS LÍMITES DE PRECIOS PARA CADA BLOQUE

PARTICIPACIÓN | PRECIO
CRUDO
ORIENTE
$/bbl
|
Inferior =<30
Superior =>120

PARTICIPACIÓN — DE
LA CONTRATISTA EN
PRODUCCIÓN (%)

CONDICIONES

87,50%

| No ofertable

Oferta Económica =
49.50%

Mayor o igual a
40.0% y menor a
82.5%

46
NOTARÍA TRIGÉSIMA TERCERA
QUITO

+ La Participación de la Contratista (PC) será 87.50% cuando el Precio Promedio
del Crudo Oriente reportado por EP Petroecuador del mes inmediatamente

anterior sea igual o menor a 30 $/bbl.

> Cuando el Precio Promealo del Crudo Oriente reportado por EP Petroecuador
sea mayor a 30 5/bbl y menor a 120 S/bbl, la parlicipación de la Contratista será

calculada con la aplicación de la siguiente Fórmula No, 3
PG = Pendiente x Precio Promedio Referencia + Constante
Dónde:

Pendiente es: -0,4222%

Constante es: 190,1667%

Estos valores fueron calculados conforme lo estipulado en el Anexo C de este

Contrato,

+ Cuando el Precio Promedio del Crudo Oriente sea igual o mayor a 120 $/bbl, el

valor de la Participación de la Contratista (PC) sera igual a 49,50%.

ONCE PUNTO TRES. ingreso Bruto de la Contratista. será igual a la
participación de la Contratista, determinada en la cláusula ONCE PUNTO DOS
(14,2) de este Contrato, ajustada por calidad conforme ei ejemplo cel Anexo Li y
valorada al precio de venta de Petróleo Crudo que nó será menor al Precio de
Referencia, de la cual se efectuarán las deducciones y pagará el Impuesto a la
Renta conforme a la normativa aplicable.- En caso de que la participación de la
Contratista sea en dinero, la totalidad de la producción será comercializada por
EP Petroecuador, debiendo recibir la Contratista, como ingreso bruto, el monto
correspondiente al porcentaje de su participación, calculado a precio de

reterencia, en dólares de los Estados Unidos de América, menos el costo de

47 E

NOTAR
TRIGES1A
TERCER

transporte, comercialización y las obligaciones establecidas en la Codificación de
la Ley Orgánica para la Planificación Integral de la Cireunscripción Territorial
Especial Amazónica, publicada en el Registto Oficial, Suplemento número dos
cientos cuarenta y cinco (245) de veintiuno (21) de mayo de tos mil diectocho
(2018), y, de la Ley número cuarenta (40), publicada en el Registro Oficial
Suplemento número doscientes cuarenta y ocho (240) de siete (7) de agosto de
mil novecientos ochenta y nueve (1989)- ONCE PUNTO CUATRO.
Procedimiento de Levantes: Para determinar el volumen correspondiente a la
paiticipación de la Contratista, se deberá observar el procealmiento de levantes
que consta en el ANEXO |.- ONCE PUNTO CINCO. Precio de Referencia del
mes.- Es el precio promedio pongerado de las Ventas Externas de Petróleo
Crudo realizadas por EP Petroecuador en el mes inmediatamente anterior, de
conformidad a la Ley de Hidrocarburos.- En caso que EP Petroecuador no
hubiere realizado Ventas Externas en el mes calendario inmediatamente
anterior, el Precio de Referencia se establecerá en base a una canasta de
crudos de similares caracteristicas a los Crudos Oriente o Napo, cuyos precios
serán oblenidos de publicaciones especializadas como PLATTS o ARGUS.- En
caso que los precios de Ventas Externas de los crudos Oriente y Napo, no
reflejen la realidad del mercado, el Ministerio de Energia y Recursos Naturales
No Renovables definirá un nuevo crudo marcador.- ONCE PUNTO SEIS. Ajuste
de volumen y precios: El volumen y el orecio del Petróleo Crudo del Área oel
Contrato sera ajustado por candad, en relación al precio de referencia, conforme
se detala en el Anexo D de este Contrato.- El coeficiente k para el Ajuste de
Precios podrá ser revisado por acuerdo entre las Partes, si durante un periodo
confinuo de al menos doce (12) meses, no refleja la realidad del mercado. - Si la
autoridad competente determma un mecanismo Ue compensación de calidao
aplicabie al crudo que se fransponía por el SOTE, este mecanismo deberá ser

apicado en la ejecución del presente Contrato, si el crudo proveniente del área

48
NOTARÍA TRIGÉSIMA TERCERA
QUITO
NOTARIA
TRIGESIMA
TERCERA
contralada se transporta por este oleoducto.- ONCE PUNTO SIETE,
Parlicipación del Estado en la Producción.- Iniciada la producción, la

parlicipación del Estado se caleu ará con base en la Fórmula número Seis (6)

que se describe a continuación:
- NOTARIO

Quito Fcundas
PE = (100% — X) * Qm

Dónde:

PE = Pan cipación del Estado en barriles de Petróleo Crudo

X y Qm se encuentran definidas en la fórmula de participación, cláusula 11.2

ONCE PUNTO SIETE PUNTO UNO, En caso de que el Estado ecuatoriano opte
por comercializar el crudo que le pertenece del Área del Contrato, a través de la
Contrafsta, los ingresos correspondientes a su participación serán valorados a
precio real de venta, que en ningún caso será menor al Precio de Referencia.-
ONCE PUNTO SIETE PUNTO DOS. Las regalías se calcuiarán de la
Participación del Estado y se entregarán en el Centro de Fiscalización y Entrega,
en aplicación de lo dispuesto en la Ley de Hidrocarburos- ONCE PUNTO
OCHO. Cálculo y aplicacion de las obligaciones tributarias y laboráles.- La
Participación Laboral, el Impuesto a la Renta, las tasas y demás contribuciones,
se calcularán conforme a la normativa vigente, especfica para cada Ca80.-
ONCE PUNTO NUEVE. La Contratista está exenta del pago de regalías,
derechos superficiarios y aportes en obras de compensación.- ONCE PUNTO
DIEZ. Ingresos del Estado.- Son la Participación del Estado, el Impuesto a la
Renta, la Participación Labora! atribuible al Estado de conformidad con la Ley de a
Hidrocarburos; y, el pago de as ob gaciones establecidas en la Codificación de VÍ
la Ley Orgánica para la Planificación Integral de la Circunscripción Territorial A

Especial Amazónica, de la Ley número cuarenta (20); y otros tributos aplicables )

49

al presente Contrato. - ONCE PUNTO ONCE. Aplicación del Ajuste Soberano.»
El Estado participará en los beneficios del aprovechamiento de los recisos de
«os hidrocarburos en un monto que no será ¿nfer.or a los de la Contratista que los
explota.- ONCE PUNTO ONCE.PUNTO UNO. Constituyen beneficios para el
Estada los ingresos corrientes acumulados, de contermidad con la cláusula
ONCE PUNTO DIEZ (11.10) durante la vigencia del Contrato.- ONCE PUNTO
ONCE PUNTO DOS. Constituyen beneficios para la Contratista los Flujos de
Caja Netos Cornentes anuaies acumulados.- ONCE PUNTO ONCE PUNTO
TRES. El Flujo de Caja Neto Comente para la Contratista será calculado en base
a los estados financieros reportados por la Contratista, de acuerdo a la siguiente
Fórmula número Mueve (9)

ENÍn= UN la + An

Donae:

FNCs = Flujo Neto de Caja Corriente del año n
UNI, = Utilidad Neta del año n

la = Inversión efectuada en el año n

Aa = Amorlizaciones y depreciaciones del año n.

La Contratista veberá presemar al Ministerio de Energia y Recursos Naturales
No Renovables los Estados Financieros en los plazos que determina la Agencia

de Regulación y Control Hidrocarburifezo (ARCH), para las auditorias

Se modificará la Participación de la Contratista cuando sus beneficios superen a
los del Estado, en cuyo caso el Ministerio de Energia y Recursos Naturales No
Renovables aplicará la siguiente Formula número 7:

X= Q1 + PC 4 Qs (POC 1,5%) + Q3 * (PC— 6%)
= a =

AS

50
NOTARÍA TRIGÉSIMA TERCERA
QUITO

Donde

AS. Corresponde al porcentaje mensual gue permite ajustar los beneficios del

Estado a fin de dar cum plimiento a lo establecido en esta cláusula.
La liquidación ael Ajuste Soberano se efectuará de la siguiente manera:

+ A inicio del mes siguiente de presentados los Estados Financieros, s ermpre y

cuando se presente un desbalance

+ El valor de desbawance se dividirá para los meses que faltaren para cumplir e

año fiscal.

+ El desbalance mensual se diviará entre el Precio de—Relerencia” (Pa)
correspondiente al mes de liquidación, para obtener el volumen de Petróleo

Crudo a descentar de la Participación de la Contratista en el mismo mes

El Ministerio de Energía y Recursos Nalbrales No Renovables, revisará
antlalmente el equilibrio de los beneficios del Estado, según la Fórmula número
Ocho (8) que se describe a continuación

Beneficios del Estado a

(Beneficios del Estado + Beneficios de la Contratista) %

“El cesultado provenfente de Fórmuta número ocho (8) no será menor al

porcentaje de los beneficios de la Contratista.

De conformidad a la Fórmula námero Ocho (8), en el caso que los beneficios de
la Contratista sean mayores a los beneficios del Estado, se aplicara el ajuste
soberano durante el año fiscal siguiente, en el tiempo que se requiera para
recuperar el balance del Contrato - Una vez ajustados los beneficios del Estado,

se volverá a la aplicación de la fórmula de participación inicial.- Los cálculos de

31

NOTARIA
TRIGESIMA
TERCERA

la participación de la Contratista y del Estado, y la aplicación de las fórmulas
previamente detalladas, se encuentran en el ejemplo del Anexo €, que forma
parte de este Contrato- CLÁUSULA DÉCIMA SEGUNDA. TRIBUTOS,
GRAVÁMENES, PARTICIPACIÓN LABORAL Y CONTRIBUCIONES.- DOCE
PUNTO UNO. Impuesto a la Renta.- La Contratista pagará el Impuesto a la
Renta de conformidad con la Ley de Régimen Tributario Interno.- DOCE PUNTO
DOS. Participación Laboral.- Se aplicará lo establecido en la Ley de
Hidrocarburos.- DOCE PUNTO TRES. Contribución por utilización de aguas y
materiales naturales de construcción.- Durante la vigencia de este Contrato, la
Contratista pagará, en los primeros treinta (30) días de cada año a partir de la
inscripción del contrato, por concepto de utilización de aguas y materiales
naturales de construcción que se encuentren en el Área del Contrato
pertenecientes al Estado, la cantidad de veinte y cuatro mil 00/100 dólares de los
Estados Unidos de América anuales (USD 24.000,00), durante el Periodo de
Exploración y de sesenta mil 00/100 dólares de los Estados Unidos de América
anuales (USD 60.000,00) durante el Periodo de Explotación. Valores que
tendrán el carácter de no reembolsables, de conformidad con la Ley de
Hidrocarburos - DOCE PUNTO CUATRO. Contribución para el Desarrollo de
la Educación Técnica Nacional y Becas.- Durante el período de exploración y
su prórroga, la Contratista contribuirá para el desarrollo de la educación técnica
naciona! y para el otorgamiento de becas relacionadas con la industria de
hidrocarburos, la cantidad de cien mil 00/100 dólares de los Estados Unidos de
América (USD 100,000.00) anuales, que se pagarán anticipadamente en el mes
de enero de cada Año Fiscal, mediante depósito en el Banco Central del
Ecuador, para ser acreditadas en la cuenta del Instituto de Fomento a Talento
Humano o 1a institución que lo reemplace, de conformidad con la Ley de
Hidrocarburos. DOCE PUNTO CINCO. Contribución para la

Superintendencia de Compañias.- Las compañías que integran la Contratista

52
NOTARÍA TRIGÉSIMA TERCERA
QUITO

pagarán la contribución anual, conforme a la normativa aplicable.- DOCE
PUNTO SEIS. Pago proporcional.: En el caso de que el primer o último pago
de las contribuciones anuales determinadas en esta Cláusula no
correspondieren a un Año Fiscal compieto, estas se pagaran proporcionalmente
al número de meses que corresponda. Cuando los Períodos de Exploración y
Explotación no comiencen el primero de enero, los primeros pagos serán
efectuados dentro del plazo de treinta (30) días de la Fecha de Vigencia,- DOCE
PUNTO SIETE. Impuesto a los Activas Totales.- La Contratista pagará, el
impuesto destinado a los Gobiernos Autónomos Descentralizados de
conformidad con lo previsto en la Ley Aplicable.- DOCE PUNTO OCHO. Otras
Contribuciones.- La Contratista pagará los tributos de conformidad con la
normativa aplicable - DOCE PUNTO NUEVE. Gastos Notariales.- La Contratista
pagará los gastos notariales y de diez (10) copias cenlificadas de este Contrato,
las cuales entregará al Ministerio de Energía y Recursos Naturales No
Renovables. CLÁUSULA DÉCIMA TERCERA. CONTABILIDAD,
CONTROLES, AUDITORÍA E IMSPECCIONES.- TRECE PUNTO UNO.
Contabilidad.- La Contratista levará la contabilidad de este Contrato de
Parlicipación, sujetándose a la jerarquía y prelación de los siguientes
instrumentos legales: Uno) (1) Ley de Régimen Tributario Interno y sus
Reglamentos; Dos) (2) Reglamento de Contabilidad, Control y Fiscalización de
los Contratos de Panlicipación para la Exploración y Explotación de
Hidrocarburos; Tres) (3) El Contrato; y, Cuatro) (4) Principios de contabilidad

generalmente aceptados en la industria hidrocarburifera. En tedo caso, la

aplicación de las normas, se regirán a la jerarquía establecida en el artículo
cuatrocientos veinticinco (425) de la Constitución de la República del Ecuador.-
La contabilidad de la Contratista será en idioma castellano.- TRECE PUNTO
DOS. La Contratista presentará al Ministerio de Energía y Recursos Naturales

No Renovables y a la Agencia de Regulación y Control Hidrocarburffaro (ARCH),

53

y

f
NOTARIA
TRIGESIMA

,
CAS
S

Dr. Nalion Prado
NOTARIO

Quito « Ecuador
los balances, anexos y notas, correspondientes al ejercicio económico del año
Calendario inmediato anterior, de conformidad a la normativa aplicatle.. TRECE
PUNTO TRES. Control, Fiscalización y Auditorías.- Las operaciones que
realice la Contratista serán objeto de control tecnico, tiscalización y auditorias
por parte de ¡a Agencia de Regulación y Control Hidrocarturifero (ARCH). El
control, fiscalización y auditorías se ejercerá directamente o mediante empresas
auditoras cauficadas y contratadas por la Agencia de Regulación y Contror
Hidrocarburfero  (ARCH)- TRECE PUNTO CUATRO. Auditoria y
Fiscalizaciones Tributarias.- Corresponde al Servicio de Rentas internas
realizar las auditorias y fiscazasiones relacionadas con el pago del Impuesto a
la Renta y otros Tributos de su sompetencia- TRECE PUNTO CINCO.
Inspecciones. - Durante la vigencia de este Contrato, el Ministerio de Energía y
Recursos Naturales Na Renovables y la Agencia de Regulación y Comrol
Hidrocarburifero (ARCH) tendran derecho a inspeccionar las actividades de la
Contratista, con el fin de asegurar el fel cumplimiento de las obligaciones
asumidas para la ejecución del objeto contractual. Para es efecto, el Ministerio de
Energia y Recursos Naturales No Renovables y la Agencia de Reguación y
Control Hidrocarburifero (ARCH) tendrán acceso a los llgares de trabajo, a la
imiermación, documentos, registros tétnicos y contables, que mantenga la
Contratista- CLÁUSULA DÉCIMA CUARTA.- GARANTÍAS Y SEGUROS.-
CATORCE PUNTO UNO. Garantias.- La Contratista rendirá a favor del
Ministerio de Energía y Recursos Naturales Mo Renovables las garantias
previstas en la Ley de Hidrocarburos, en las Bases de Contratacion y en este
Contrata, las mismas que se aprobarán y registrarán conforme a la ley y a los
reglamentos pertinentes, Si las garantias fueren otorgadas por un banco
extranjero, estas deberán presentarse por intermedio de un banco legalmente
establecido en el vaís, el cual le representará para todos los efectos legales

derivados de la correspondiente garantia. - CATORCE PUNTO UNO PUNTO
NOTARÍA TRIGÉSIMA TERCERA
QUITO

UNO. Garantia Solidaria.- Cuando Ja adjudicación del Contrato fuere hecha a
una filal o subsidiaria, sucursal o agencia, esta debera contar con la garantia de
su matriz, la cual, se presentará en documento separado, previo a la suscripción
de este Contrato.- La jurisdicción a la que se someterán las compañías garantes
correspondera a la prevista en este Contrato- Las compañías garantes
solidarias podrán además suscribir este Contrato en tal caidad, conforme al
modelo de la garantia que consta como Anexo G.- CATORCE PUNTO UNO
PUNTO UNC PUNTO UNC. Causas de Ejecución.- Sin perjuicio de las demás
derechos y obligaciones previstos en la Ley Aplicable y en este Contrato, el
Ministeño de Energía y Recursos Naturales No Renovables tendrá el derecho de
hacer efectivas las Garantias Solidarias para cubrir cualquier incumplimiento de
las obligactones de la Contratista en virtud de este Contrato, quedando
expresamente pactado que no existe prelación alguna para la ejecución de las
Garantias, y que cualquiera de ellas puede ejecutarse indistintamente, Además
de cubrir los incumplimientos, el Ministerio de Energia y Recursos Naturales No
Renovables podrá hacer efectivas las Garantias Solidarias para cobrar:- | Daños
y perjuicios declarados en laudo arbitral o sentencia ejecutoriada, - li Restitución
de sumas pagadas por el Ministerio de Energía y Recursos Maturales No
Renovables en exceso, así como cualquier otra obligación de payo o cantidad
debida por la Contratista al Ministerio de Energía y Recursos Maturales No
Renovables por cualquier concepto en relación a este Contrato;- il
Indemnizaciones adeudadas por la Contratista al Ministerio de Energía y
Recursos Naturales No Renovables de conformidad con este Contrato,
declaradas en laudo arbitral o sentencia ejecutoriada.- Sin perjuicio de Jo dicho
anterormente, para todos estos casos, el Ministerio de Energia y Recursos
Naturales No Renovables notificará a la Contratista sobre el incumpiimiento
respectivo, los daños Y perjuicios oO sumas pagadas en exceso, U olas

obligaciones de pago o de indemnizaciones adeudadas a favor del Ministerio de

55

NOTARIA
TRIGESIMA
TERCERA

>

/

De, Nal Prado

NOTARIO
Energía y Recursos Naturales No Renovabtes, otorgándole el plazo de treinta
(30) días para justificar tal evenio o adoptar las medidas necesarias para
superarlo. - CATORCE PUNTO UNO PUNTO DOS. Garantías de los Períodos de
Exploración y Explotación- La Contratista, de acuerdo a la Ley de
Hidrocarburos, presentará las garantías correspondientes a cada Periooo.-
CATORCE PUNTO UNO PUNTO DOS PUNTO UNO, Garantía del Periodo de
Exploración.- A la firma del presente Contrato, la Contratista deberá rendir a
favor del Ministerio de Energia y Recursos Naturales No Renovables una
garantía bancaria incondicional, irrevocable y de cobro inmediato, en dó!ares de
los Estados Unidos de América, por un valor equivalente a. veinte por ciento
(20%) de las Inversiones del Periodo de Exploración. que se comprometa a
ejecutar durante el Periodo de Exploración en cumplimiento de lo previsto en la
Ley de Hidrocarburos. - La garantia será devuelta a la Contratista al cumplimiento
del Plan Exploratorio Mínimo. En caso de incumplimiento de cualesquiera de las
obligaciones del Plan Exploratorio Comprometido la garantía del periodo de
exploración se hará efectiva de forma inmediata sin previa comunicación a la
contratista.- CATORCE PUNTO UNO PUNTO DOS PUNTO DOS. Garantia del
Períado de Explotación.- Dentro de los treinta (30) días siguientes a la iniciación
del Periodo de Explotación, la Contratista o asociado rendirá, a favor del
Ministerio de Energía y Recursos Naturales No Renovables una garantia
bancaria incondicional, irrevocable y de cobro inmedtato en dólares de los
Estados Unidos de Ámerica, equivalente al veimte por ciento (20%) de las
inversiones que se comprometa a realizar en los tres (3) primeros años de este
periodo, esta garantía se reducirá anuamente en proporción airecta at
cumplimiento del programa comprometido, o se devolverá a la terminación de
este Contrato por falta de producción comercial, debiaamente justificada por la
contratista y aceptada por el Ministerio de Energia y Recursos Naturales No
Renovables.- CATORCE PUNTO DOS. Pólizas de Seguro.- La Contratista será
0600000000000 BOAIOIIAIAIAIAIIACACACIAAIAAAIIIDCIAAIAIDA

NOTARÍA TRIGÉSIMA TERCERA
QUITO

exclusivamente responsable de contratar todas 1as pólzas de seguro requer das
por la .ey Apicabe, as" como las nd cadas en este Contrato, ya sea que d chas
pól zas estén d:spon bles en el mercada nacional o internacional, 9 se obtengan
a traves de reaseguros. Estas pól.zas de seguros se sujetarán a la Legislación
Ecuatoriana y se basarán en los estándares de la industria petrolera
internacional. Los seguros para cubrir bienes localizados en el Ecuador se
contratarán con una compañía de seguros autorizados por la Superintendencia
de Compañías, Valores y Seguros.- CATORCE PUNTO DOS PUNTO UNO. En
los casos de que la Contratista o sus Subcontratistas no hubieren contratado las
pólizas de seguro, o que haya incumplido son el pago de las primas que
correspondan a tales pólizas, o fuera insuficiente la cobertura, los daños y las
pérdidas que puedan producir serán de su exclusiva responsabilidad, y la
Contratista debera cubridos de inmediato, sin que pueda alegar el derecho para
reclamar al Ministerio de Energía y Recursos Naturales No Renovables ningún
tipo de reembolso, sin perjuicio de las demás disposiciones sobre daños y
perjuicios y consecuencias del incumplimiento de las obligaciones de la
Contratista según este Contrato.- aj La Contratista designará al Winisterio de
Energía y Recursos Naturales No Renovables como beneficiario o asegurado
adicional y endesará a su favor las pólizas de seguro que se establecen en la
normativa aplicable y en este Contrato.- b) La Contratsta mantendrá asegLrados
los bienes y aemás activos f os requeridos para la ejecución de este Contrato
hasta que sean entregados a Mnisterio de Energía y Recursos Naturales Mo
Renovables. Igualmente, la Contratista tendrá asegurado el Petróleo Crudo que
se encuentre en las facilidades de almacenamiento y transporte hasta ser
entregado en el Centro de Fiscalización y Entrega.- e) En caso de siniestro, las
indemnizaciones pagadas por las compañías aseguradoras serán recibidas por
la Contratista, y servirán como base para reemplazar o reparar inmediatamente

los bienes «e instalaciones dañadas, destruidas o sustraidas. Si cualquier

NOTARIA
TRIGESIMA
TERCERA

3

9

De Nalón Prado
NOTARIO
Quito Esedos
compañía aseguradora dejare de pagar cualqL'er reclamación por pérdida o
daño de bienes asegurados como resultado de daños causados por la
imprudencia, neg!igencia, 0 Culpa del personal de la Contratista, los costos de
reparación o de reposición correrán por cuenta de la Contratista.- d) La
Contratista exigira a sus aseguradores incluir una cláusula expresa en todas las
pólizas, en virtud de la cual, estos renuncien a su derecho ue subrogación contra
el Ministerio de Energía y Recursos Naturales No Renovables, Asimismo, la
Contrat.sta exigirá a sus aseguradores ¿ncluir una cláusula de no modificación de
pólizas, en la medida que restrinjan, disminuyan o limiten las coberturas
existentes, o canceladas sin notificación ai Ministerio de Energía y Recursos
Naturales No Renovables con treinta (30) días de anticipación - e) La Contratista
deberá proporcionar pruebas al Ministerio de Energía y Recursos Naturales No
Renovables de que las compañias de seguros olorgantes de las pólizas de
seguros, se encuentren suficientemente respaldadas por los reaseguros que
sean necesaros, documento que deberá ser emtdo por la reaseguradora - fi La
Contratista entregará al Ministerio de Energía y Recursos Naturales No
Renovables copias certificadas de las pólizas de seguro contratadas.- g) Las
indemnizaciones y restitución de bienes derivados de los siniestros que no
estuvieren debidamente asegurados por la Contratista, serán de su exclusiva
responsabilidad y deberán ser cubiertas oe inmediato por a mistra.- CATORCE
PUNTO DOS PUNTO DOS. La Contratista mantendrá vigentes pólizas de seguro
que cubran al menos los sigufentes riesgos, con la oportunidad que cada riesgo
requiera: a] Todo Riesgo Petrolero, incluyendo y no limitado a la perforación,
completación y reacondicionamiento de pozos. Esta póliza debe incluir al menos
las siguientes coberturas:- Incendio y líneas aliadas - Rotura de maquinaria,

Pérdida de herramientas y materiales dentro del pozo - Sabotaje y terrorismo

Robo.- Asi como cualquier otro acto doose que proveque la suspensión

temporal de la actividad. b) Responsabilidad Civil General, que debe incluir al
e

NOTARÍA TRIGÉSIMA TERCERA
QUITO

menos las siguientes coberturas:- Patronal.- Contaminac'ón y polución súbita y
accidental. La Contratista deberá contratar esta cobertura por fiesgos de
contaminación y afectación al ecosistema, durante las operaciones de la
Contratista, de conformidad con los estárdares de la industria petroiera
Internacional, los que cubriran los riesgos hasta la suscripción del ¡nforme final
de la auditoria del Área del Contrato.- Responsabilidad Civil de Vehiculos
propios y no propios.- e) Equipo y Maquinaria, para cubrir todos los equipos aser
utilizados en las operaciones de la Contratista.- d) Transporte e Importacicnes,
que cubrirá la mercadería o equipos importados por la Contratista.- e) Transporte
Interno, que cubrirá la movilización dentro del país, de los materiales de la
Contratista.- Y Accidentes Personales, que cubrira al personal de la Contratista
como de los servidores del Mirusterio de Energia y Recursos Naturales No
Renovables que asistan al Bloque por cuestiones de trabajo, y deberá incluir la
cobertura amplia de vuelos.- g)Todo Riesgo Construcción, Montaje y Puesta en
Marcha, la Contratista deberá presentar, al Ministerio de Energía y Recursos
Naturales No Renovables, estos seguros al inicio de las obras de construcción o
montaje que tenga que realizar durante la ejecución de este Contrato, salvo que
optare por una coberlura permanente. - CATORCE PUNTO DOS PUNTO TRES

Las Partes podrán convenir en el futuro asegurar otros riesgos que sean
necesarios para la ejecusción de eshe Contrato.- CATORCE PUNTO DOS PUNTO
CUATRO. La Contratista podrá mantener adicionalmente a su criterio otras
pólizas de seguros que considere convenientes para sus actividades.

CATORCE PUNTO DOS PUNTO CINCO La Contratista debera exigir a todos

sus Subcontratistas o proveedores de bienes y servicios que contraten las

pólizas de seguro que la Contrabsta considere hecesarias.- CLÁUSULA

DÉCIMA QUINTA.- DEL ÁMBITO SOCIAL Y AMBIENTAL.- QUINCE PUNTO

UNO. Permisos ambientales,- La Contratista está obligada, a su costo, a

obtener de la Autoridad Ambiental competente y de conformidad con la

NOTARIA
TRIGESIMA
TERJERA

am
ZA)
De Nao frado

NOTARIO

Quito» Ecuador
normativa aplicable, la Autorización Ambiental Correspondiente previo a la
ejecución de sus actividades o, en su defecto, y de ser aplicable, gestionar 1a
cesión de derechos por parte de la operadora inmediatamente anterior, en el
caso de que el área del bloque contratado ya cuente con las autorizaciones
administrativas en mención. Se entenderá como Autorización Administrativa
Ambiental a as licencias ambientales ccn sus respectvas nc usiones (estud.os
complementarios, alcances, adendums, y reevaluaciones;- QUINCE PUNTO
DOS. Responsabilidad ambiental.- La Contratista será responsable del
cumplimiento de las obligaciones, compremisos y condiciones ambientales
previstas en la normativa aplicable, en los Permisos Ambientales y en los
Estanaares de la Industria Petcolera Internacional; y, debera responder por los
daños ambientales causados en la ejecución de las actividades que se deriven
de este Contrato.- QUINCE PUNTO TRES. Desarrollo Sostenible.- La
Contratista conducirá las operaciones con apego aos lineamientos de desarrollo
sostenible, conservación y protección del ambiente de acuerdo a la normativa
aplicable, Permisos Ambientales y a los Estándares de la Industria Petrolera
Internac ena, tomar do las accienes necesar as para prevenir, mitigar y mn'm'zar
los impactos al ambiente y a la sociedad.- QUINCE PUNTO CUATRO.
Aplicación de técnicas.- La Contratista utilizará las técnicas disponibles que
sean económicamente eficientes y los Estándares de la Industria Petrolera
Internacional, aplicando los principles de prevención y precaución, en
observanca a la normativa ambiental aplicable sobre la prevención y control de
la contaminación ambiental, preservación de la diversidaa ciológ ca, de los
recursos nalurales, y de la seguridad y la salud de la población y de su
personal.- QUINCE PUNTO CINCO. Daño Ambiental.- En los casos de Daño
Ambiental originado o causado por la Contratista y/o sus Subcontratistas en la
ejecución de este Contrato, la Contratista deberá efectuar de inmediato las

act vidades para controlar os efectos contamrantes as. como para la

60
POLICIACA

NOTARÍA TRIGÉSIMA TERCERA
QUITO

reparación integral de las áreas afectadas, sin perjuicio de su responsabilidad
frente a terceros, de conformidad con la normativa ambiental aplicable y este
Contrato.- QUINCE PUNTO SEIS. Presentación de informes.- .a Contratista
aeberá manterer informada a la Autor.dad Ambiental y al Ministero , sobre el
desarrolo de todas las actividades efectuadas durante a vigencia de este
Contrato, para lo cual, deberá presentar informes anuales y otros de acuerdo a la
establecido en la normativa aplicable, y las estipulaciones de este Conirato.-
QUINCE PUNTO SIETE. Contratación de seguros y garantias.- Para asegurar
los compromisos y obligaciones de la Contratista en relación a la protección
ambiental, la Contratista contratará los respectivos seguros y garantias en
sujeción a la normativa aplicable y este Contrato.- QUINCE PUNTÓ OCHO.
Realización de estudios, planes y auditorías. Los Estudios de Impacto
Ambiental, estudios complementarios y sus respectivos planes de manejo, asi
como las Auditorías Ambientales contratadas por la Contratista, deberan ser
realizadas por consultoras ambientaes calificadas por la Autoridad Ambiental
Nacional, e inscritas en el correspondiente Registro de Consultores Ambientales;
los reteridos estudios serán ejecutados de acuerdo con la normativa ambiental
aplicable y demás normativa que rige para las operaciones Hdrocarburiferas en
el Ecuador.- QUINCE PUNTO NUEVE, Cumplimientos de la Contratista.- La
Contratista cumplirá estrictamente con o establecido en el Estudio de Impacto
Ambiental, en los Estadios Complementarios y sus respectivos Planes de Manejo
Ambienta, en os Permisos Ambientales y demás requerimientos que realice la
Autoridad Ambiental Nacional, priorizando su gestión hacia la prevención,
mitigación, y minimización de los impactos ambientales y sociales que puedan
ocasionarse.- QUINCE PUNTO DIEZ. Estudios de impacto.- Los Estudios de
Impacto Ambiental y/o Estudios Complementarios con sus respectivos planes de
manejo ambiental aprobados, cuyo fin es precautelar que las operaciones de la

Contratista se realicen sin afectar a la población y al ambiente, así como las

61

NOTARIA
TRIGESIMA
TERZERA

NOTARIO
Quito » Ecuador
obligaciones que se deriven de las Autorizaciones Administrativas Ambientales
correspondientes, servirán de base para la presentación y verificación de las
operaciones de la Contratista y como insumo para la realización de 135
Auditorias Ambientales previstas en la normativa ambiental aplicable para el
sector de hidrocarburos. - QUINCE PUNTO ONCE. Auditorias Ambientales.-
Las Auditorías Ambientales permiten conocer, entre otros aspectos, la situación
ambiental en que se encuentra el Área del Contrato, la existencia o no de
Pasivos Ambientales y el Plan de Acción para solucionar las No Conformidades
identificadas.- Una vez se hayan ejecutado fases de actividad hidrocarburifera
sera responsabilidad de la Contratista realizar la Auditorra Ambiental de
Finalización del Contrato, Auditoría Ambiental de Cambio de Operador 0
Auditoria de devolución del Bloque petrolero o parte de ésle al Estado
ecuatoriano, según corresponda.- Las Audior,as Ambientales antes descritas
deberán ser remitidas a la Autoridad Ambiental Nacional para su aprobación y
servirán, para conocer entre otros aspectos, la situación ambiental en que se
encuentra el Área 06, Contrato, la existencia o no de pasivos ambientales yel
plan de acción para solucionar las No conformioades determinadas. cuya
responsabilidad de elesución estará a cargo de la Contratista.- El periodo a
auditar comprenderá desde la suscripción del Contrato hasta la finalización del
mismo, el Cambio de Operador, la devolución del Bloque petrolero o :a
termnación del Contrato, según corresponda.- En el caso de verificarse Pasivos
Ambientales generados por la Contratista, será responsabilidad de la Contratista
la reparac.ón integral de los m'smos que establezcan la normativa y la Autoridad
Ambiental Nacional.- En su ejecución, habra la supervisión concurrente del
Ministerio de Energía y Recursos Naturales No Renovables, al cual da Contratista
mantendrá infornado del avance de dicha Augitoria Ambiental, asi corno de sus
resultados.- QUINCE PUNTO DOCE. Terminación anticipada del Contrato o

cambio de operador.- En el caso de finalización anticipada o programada del

62

6001000000606 0000000000000000000O0DAIOAAAIAIIAIOAAAA00
é060r000POOIICIAIDIACIAAIIIAAAAIAIIIIAAAIIIAIDAIAIIAA

NOTARÍA TRIGÉSIMA TERCERA
QUITO

presente Contrato o en caso de cambic de operador, la Contratista está obl gada
a realizar una Auditoría Ambiental cuyo periodo a auditar comprenderá desde la
suscripción del Contrato hasta la finalización del mismo.- Las Auditorias
Ambienlales de Finalizac ón de Contrata o cambio de operador servirán para
establecer responsabilidades y/o pasivos ambientales, y verificar que los planes
de acción de las auditorias de cumplimiento se hayan realizado. Los costos de la
ejecución des plan «de acción derivado de ¡as Auditorias serán asumidos por 12
Contratista saliente.- El informe de esta Auditoría Ambiental de cambio de
operador será presentado al Ministerio del Ambiente para su aprobación. La
Contratista mantendrá informado af. Ministerio de Energia y Recursos Naturales
No Renovables del avance de la Auditoría Ambiental de cambio de operador, así
como de sus resultados. QUINCE PUNTO TRECE. Periodicidad.- La
Contratista deberá presentar ante la Autoridad Ambiental, las Auditorias
Ambientales de cumplimiento, de conformidad con la normativa ambiental
aplicable al sector hidrocarburifero, con la periodicidad determinada en dicha
hormativa, y en su ejecución habrá la supervisión concurrente del Ministerio de
Energía y Recursos Naturales No Renovables, al cual, la Contratista deberá
comunicar los resultados de Jas mismas.- QUINCE PUNTO CATORCE.
Transferencia o Cesión solo con Autorización Prewia- La Contratista no
podrá transferir o ceder los derechos y obligaciones derivados de este Contrato,
total o parcialmente a favor de cualquier persona jurídica, sin previa autorización
del Ministerio de Energía y Recursos Naturales No Renovaoles.- Autorizada la
cesión o transferencia antes descrita, la contratista deberá comunicar a la
Autoridad Ambienta: Nacional para que determine la figura legal aplicable
respecto a la autorización administrativa ambiental correspondiente (reforma,
modificación, traspaso, transferencia o un nuevo proceso de regularización
ambiental).- QUINCE PUNTO QUINCE. La ejecución de las Auditorias

Ambientales, así como sus resultados, son independientes de la ejecución de

93

NOTARIA
TRIGESIMA
TERCERA

Dx. Naion Pray
NOT,
0 Esad
actividades comprometidas en los Anexos de este Contrato.- QUINCE PUNTO
DIECISEIS, Consultoras ambientates.- Las empresas consultoras que realicen
las Auditorías Ambientales serán distintas de aquelías que hayan realizado los
Estudios Ambientales ae vas áreas o trabajos asociados directamente al Estudio
de Impacto Ambiental del Área del Contrato.- Los costos de los Estudios de
Impacto Ambiental, las Aud'torias Ambientales contempladas en los numerales
anteriores, monitoreos y otros trámites ambientales, serán asumidos por la
Contratista.- QUINCE PUNTO DIECISIETE. Monitoreo ambiental.- La
Contratista realizará el monitoreo ambiental interno de sus operaciones,
contorme lo aspuesto en la normativa aplicable.- QUINCE PUNTO DIECIOCHO.
Reparación integral ambiental» De ocasionarse Daños Ambientales o de
hallarse pasivos ambientales, la Contratista se responsabilizará de elaborar e,
programa de reparación ambiental integral en el que se determinará, de
conformidad con la normativa ambiental aplicable, el alcance y contenido de tos
trabajos y acciones de reparación que fueren necesarios, lo cual se remitirá a la
Autoridad Ambiental para su aprobación. Los costos de estos trabajos correrán
por cuenta de la Contratista. El incumplimiento de esta obligación será
sancionado de conformidad con lo dispuesto en la ley aplicable - QUINCE
PUNTO DIECINUEVE, Es responsabilidad de sa Contratista asegurarse que su
personal y sus Subeontratistas conozcan y cumplan con la normativa aplicable.-
QUINCE PUNTO VEINTE. La Contratista deberá atender todas las obligaciones
de compensación social e indemnización que se deriven de ¡os impactos y daños
causados por sus actividades, obligaciones que están enmarcadas en ta política
pública de reparación ambiental y social, y demás normativa aplicable - QUINCE
PUNTO VEINTIUNO. La Contratista presentará para revisión y aprobación por
parle de la Autoridad Ambiental un plan de relacionam.ento comunitario, el cual
formará parte oel plan de manejo ambiental y recogerá las acciones a

implementarse para la debida gestión de los impactos ambientales y sociales

64

6860CIVIOCIEACICIALCAILIOICIIIAA

49000 0LLPLLLADOLAAAADIAAAAAAAAA

NOTARÍA TRIGÉSI
QUITO

A TERCERA

que serán recogidos durante el proceso de obtención del Permiso Ambiental o la
Licencia Ambiental de los proyectos que ejecute.- QUINCE PUNTO VEINTIDOS.
La Contratista presentará para revisión y aprobación del Ministerio de Energía y
Recursos Naturales No Renovables, un modelo de gestión social y ambiental, el
cual recogerá- (a) las actividades de responsabilidad social empresarial que
deberán enmarcarse en los planes de desarrollo local comunitario y en los
principios de sostenibilidad, y.- (b) las políticas empresariales para la mitigación
de la conílictividad social y territorial derivadas de la articulación interinstitucional
con las entidades públicas competentes. CLÁUSULA DÉCIMO SEXTA.- DE
LOS BIENES.- DIECISEIS PUNTO UNO. La Contratista se obliga para con el

Ministerio de Energía y Recursos Naturales No Renovables a adquirir y preservar

los materiales, bienes, equipos e instalaciones amorlizables y proxiedad, planta
y equipo depreciables, que sean requeridos para la ejecución de este Contrato,
acorde con los Planes, Programas y Presupuestos Anuales y Quinquenales
aprobados, y de conformidad con la normativa aplicable.- En la adquisición de
bienes la Contratista dará preferencia a la industria nacional y su desarrollo
tecnológico, para ello, a igual estándar de calidad internacional y disponibilidad
se preferirá a la industria nacional aun cuando sus precios sean superiores hasta
en um quince por ciento (15%) sobre la competencia En concordancia con lo
establecido en el Reglamento de Aplicación de la Ley Refarmatoria a la Ley de
Hidrocarhuros.- DIECISEIS PUNTO DOS. Las importaciones de los bienes,
necesarios para la ejecución de este Contrato se realizarán de acuerdo con lo
establecido en la Ley de Hidrocarburos.- DIECISEIS PUNTO TRES. La
Contratista na podrá enajenar, gravar o retirar, durante la vigencia de este
Contrato, los equipos, herramientas, maquinarias, instalaciones y demás
muebles e inmuebles destinados exclusivamente para ser Usados en la
ejecución de este Contrato, en caso de que se requiera hacer esta, el Ministerio

de Energía y Recursos Naturales No Renovables emitirá el informe previo de

65

NOTARIA
TRIGESIMA
TERGERA

. 0
NOTARIO

Quita - Ecuador

autorización o no, cuya resolución será emitida por la Agencia de Regulación y
Contiol Hidrocarburifero (ARCH) sobre la procedencia de la solicitud, Quedan
exceptuados de esta prohibición de enajenar y gravar aquellos bienes que e
Ministerio de Energia y Recursos Maturales No Renovables expresamente y por
escrito haya autorizado a la Contratista a importarlos baio el régimen arancelario
de importación temporal conforme a la normativa aplicable.- DIECISEIS PUNTO
CUATRO. Al termino de este Contrato, por vencimiento del Plazo de Vigencia O
por cualquier otra causa ocurrida durante el Periodo de Explotación, la
Contratista deberá entregar al Ministerio de Energía y Recursos Maturales No
Renovables, sin costo y en buen estado de producción, las pozas que en tal
momento estuvieren en actividad; y, en buenas condiciones, salvo el desgaste
normal, todos los equipos, herramientas, maguinarias, instalaciones y demás
muebles e inmuebles que hubieren sido adquiridos para los fines de este
Contrato, así como trasladar aquéllos que el Ministerio de Energía y Recursos
Naturales No Renovables señale, a los sitios que determine, de tal manera que
se garantice la continuidad de las operaciones en el Área del Contrato. Para los
bienes contratados bajo la modalidad de leasing por las Contratistas, se aplicará
lo establecido en el Reglamento de Cperaciones Hidrocarburiferas.- Si la
terminación de este Contrato se produjere en el Periodo de Exploración, la
Contratista entregará al Ministerio de Energia y Recursos Naturales No
Renovables, sin costo y en buenas condiciones, salvo el desgaste normal, los
pozos, campamentos y obras de infraestructura que hubieren sido destinados
para los fines de este Contrato.- DIECISEIS PUNTO CINCO, Las Compañias
Operadoras por lo menos ciento ochenta dias (180) antes de la ferminación del
presente Contrato, por vencimiento del plazo, entregarán al Ministerio de Energia
y Recursos Naturales No Renovables, la siguiente información:- a) Información
primaria y planos de las áreas asignadas;- bj Infermación relativa al

cumplimiento de la normativa ambiental;- cj Listados de las macuinarias,

56
NOTARÍA TRIGÉSIMA TERCERA
QUITO

insta ac ones, equipos y demás b.enes adq.iridos para los fines establecidos en
este Contrato;- d) Especificaciones de los equipos, manuales de operación y
diagramas 'Como está construido” (As Built);- e) Copias de todos los contratos
que estén vigentes con terceros;- f) Reporles de mantenimiento, registros de
inscripción y evaluación de equipos, correspondientes a los últimos cinco años;
así como, el programa de mantenimiento del año siguiente a la fecha de
traspaso,- 9) Inventario de repuestos y materiales para a operación de plantas
equipo y pozos;- hj Libros actualizados de contabilidad;- ) Cronograma de
entrega de todas las instalaciones, equipos y demás bienes adquiridos para fines
de este Contrato; y.- j) Demás información requerida por el Ministerio de Energia
y Recursos Naturales No Renovables.- Ciento ochenta días (180) antes de la
terminación del periodo de vigencia de este Contrato se conformará «na
comisión integrada por el Ministerio de Energía y Recursos Naturales No
Renovables, la Agencia de Regulación y Control Hidrocarburífero (ARCH); otra
institución que designe el Ministerio de Energia y Recursos Naturales No
Renovables, de ser el caso; y. la Contratista, para la entrega - recepción de
bienes a os que se refere la Ley de Hidrocarburos, de acuerdo con las
disposiciones legales y reglamentarias. Esta comisión estará presidida por
funcionarios del Ministerio de Energía y Recursos Naturales No Renovables y
deberán suscribir la respectiva acta entrega recepción.- Al término de este
Contrato, por otras causas, entre ellas la de caducidad, establecidas en la Ley de
Hidrocarburos, la Contratista entregará la información arriba señalada, en Un
plazo no mayor a sesenta (60) días uesde la fecha de rolificación. Para a
entrega - recepción de los bienes respectivos, se conformará una comisión
interinstitucional de la forma señalada - DIECISEIS PUNTO SEIS. En aquellos
contratos para el so de equipos de perforación, la Contratista deberá hacer su
mejor estuerzo para negeciar una opción de renovar o extender el periodo de

contratación, asi como, el derecho de ceder dcha opción al Mnistero de

67

NOTARIA
TRIGESIMA
Y RCERA

NOTARIO
Quite Ecuador
Energía y Recursos Naturales No Renovables bajo los mismos términos y
condiciones que ¡e aplican a la Contratista.- DIECISEIS PUNTO SIETE. Los
bienes necesarios para el cumplimiento del Contrato que deban ser importados
bajo el régimen de importación temporal, lo harán al amparo del Código Orgánico
de la Producción, Comercio e Inversiones, y más normativa aplicable.-
CLÁUSULA DÉCIMA SÉPTIMA. PERSONAL DE LA CONTRATISTA.
DIECISIETE PUNTO UNO. La Contratista contratara al personal nacional y
extranjero, que considere necesario para el cumplimiento del objeto de este
Contrato, de acuerdo con los estandares de la industria petrolera internacional y
con su'eción a lo prescrito en la Ley de Hidrocarburos y Ley Orgánica para la
Planificación Integral de la Circunscripción Territorial Especial Amazónica,
referente al derecho al empleo preferente- DIECISIETE PUNTO DOS. La
Contratista y sus Subcontratistas, como personas naturales o jurídicas
autónomas contratarán a su personal por su exclusiva cuenta y riesgo, siendo
sas Únicas responsables por el cumplimiento de las obligaciones laborales; par
tanto, el Ministerio de Energia y Recursos Naturales No Renovables no será
responsable ni aún a titulo de solidaridad.- DIECISIETE PUNTO TRES. La
Contratista tendrá a su cargo la dirección, supervisión, control y responsabilidad
Íínica y exclusiva de su personal. Ni la Contratista, ni persona alguna contratada
sor ella, como consecuencia de este Contralo, será considerada como agente,
trabajador o dependiente del Ministerio de Energia y Recursos Naturales No
Renovables; en tal virlud, la Contratista será la única responsable del
cumplimiento de las obligaciones que le impone la Ley Aplicable, especialmente
aquellas disposiciones legales o contractuales de carácter laboral relacionadas
con los servicios y/o con el personal contratado para el cumplimiento de este
Contrato.- DIECISIETE PUNTO CUATRO. La Contratista será la única
responsable y salvaguiardará e indemnizará al Ministerio de Energía y Recursos

Naturales No Renovables, por cualquier reclamo laboral que pudiere surgir; en
MA TERCERA

especia, la Contratista indemnizará, protegerá, defenderá y mantendrá indemne
al Ministerio, al Estado y a entes relacionados, así como a sus respectivos
funcionarios, empleados, agentes y demás representantes, frente a cualquier
reclamo laboral que pueda ser presentado por cualquier empleado, trabajador,
representante o Subcontratista de la Contratista, y frente a cualquier lesión,
fallecimiento, daño o pérdida de cualquier ase o carácter que surja, relacionado
directa o indirectamente con 1a ejecución de los servicios o que sea causa0c por
violación de la Contratista de cualesquiera de las obligaciones laborales que
asume según este Contrato- CLÁUSULA DÉCIMA OCTAVA.
SUBCONTRATOS.- DIECIOCHO PUNTO UNO. Subcontratación. La
Contratista puede subcontratar, bajo su responsabilidad y riesgo. las actividades,
obras o servicios necesarios para cumplir con el objeto de este Contrato. Tales
actividades, obras y servicios serán ejecutados a nombre de la Contratista, la
cual mantendrá su responsabilidad directa por todas las oblivaciones
establecidas en el subcontralo y derivadas del mismo, de las cuales no puede
exonerarse en razón de las subcontrataciones. El Ministerio de Energía y
Recursos Naturales No Renovables no asumirá responsabilidad alguna por este
concepto, ni aún a fitulo de solidaridad- DIECIOCHO PUNTO DOS.
Responsabilidad por Pagos.- Con respecto a cualquier subcontrato celebrado,
queda entendido que: (1) 1a Contratista será la Unica responsable por el pago a
todos sus Subcontratistas; (li) la Contratista será exclusivamente responsable
ante el Ministerio de Energía y Recursos Naturales No Renovables por todos los
actos, errores, omisiones y pasivos de sus Subcontratistas de cualquier grado

La Contrat'sta deberá inclu'r una cláusula en este sentido en cada subeontrato.
Ningún Subcontratista se considerara un tercero beneficiario de este Contrato o
de los derechos originados en el mismo. La Contratista será la única responsable

por el pago de cada Subcontratista por las actividades, obras, servicios, equipos,

materiales o suministros en relación con el objeto del Contrato. La Contratista

69

NOTARIA
TRIGESIMA
TERCERA

será responsable por la ejecución de las actividades. realizadas por sus
Subcontratistas y hada en este Contrato exime a la Contratista del cumplimiento
de sus obligaciones - DIECIOCHO PUNTO TRES. Selección y Negociación de
Subcontratos.- La selección de los Subcontratistas, la negociación de los
términos y cond ciones de os sabcontratos, su ad adicación y suscripc.on seran
de exclusiva decisión y responsabilidad de la Contratista.- DIECIOCHO PUNTO
CUATRO. Los subcontratistas y sus empleados deberán suscribir acuerdos de
confidencialidad con la Contratista, en las mismas condiciones en que esta se
hubiere obligado con el Estado, conforme las reglas establecidas en la Cláusula
Décima Novena de este confrato.- DIECIOCHO PUNTO CINCO. Los
subsontratos que celebre la Contratista no deberán incluir términos y condiciones
incompatibies con lo estabecido er este Contrato. CLÁUSULA DÉCIMA
NOVENA.- CONFIDENCIALIDAD.- El Estado ecuatoriano es propietario de toda
la información hidrocarburifera generada o la que se llegare a generar durante la
ejecución de este Contrato.- El Ministerio de Energía y Recursos Naturales Na
Renovables, mantendrá confidencialidad de fa información relacionada con las
actividades de exploración y explotación generada y entregada por las empresas
públicas o privadas nac ona.es 0 extranjeras, empresas m Xtas, consorcios yio
asociaciones, en territorio ecuatoriano, para lo cual se establecen los periodos
de confidencialidad en los manuales emitidos por el Ministerio de Energia .y
Recursos Naturales No Renovables, salvo lo determinado en acuerdos yfb
convenios específicos.- El Ministerio de Energia y Recursos Naturales No
Renovables emitirá las políticas de uso, acceso, distibución, permisos,
privilegios, licenciamiento, publicación y comercialización de datos e información
técnica hiorocarburifera entregada por las Contrat'stas, en concordarcia con el
Reglamento de Cperaciones Hidrocarburiferas.- CLÁUSULA VIGÉSIMA.-
FUERZA MAYOR O CASO FORTUITO, SITUACIONES DE EMERGENCIA Y
ESTADO DE EXCEPCIÓN.- VEINTE PUNTO UNO, En General.- En la

70
NOTARÍA TRIGÉSIMA TERCERA
QUITO

ejecución de este Contrato se cumplirá lo siguiente:- VEINTE PUNTO UNO
PUNTO UNO. Fuerza Mayor, Caso Fortuito o Situación de Emergencia.» Para
efectos de este Contrato, un evento de Fuerza Mayor, Caso Fortu to o Situación
de Emergencia significará cualquier evento o circunstancia que. (i) sea imposible
de resistir, o de ser controlado por la Parte obligada a cumplir la obligación de
que se trate; (1) sea imprevisible por dicha Parte o que aun siendo previsible por
esta, no pueda ser evitada, en todo o en parte, mediante el ejercicio de la deniga
diligencia de dicha Parte; (fil) que ocurra desoués de la Fecha Electwa de este
Contrato; y, (Iv) que ocasione la obstrucción o demora, total o parcial de
cumplimiento de las obligaciones de alguna Parte, según las estipulaciones de
este Contrato. Esta definición comprende, pero no se límita a, lo establecido en
el Cóogo Civil ecuatoriano, e incluye terremotos. maremotos, inundaciones,
deslaves, tormentas, incendios, explosiones, paros, huelgas, disturbios sociales,
actos de guerra (declarada o na), actos de sabotaje, actos de terrorismo,
acciones u omisiones por parte de cualquier autoridad, dependencia o entidad
estatal, Quega entendido y convenido, sin embargo, que el Ministerio de Energía
y Recursos Naturales lo Renovables podrá invocar como actos constitutivos de
Fuerza Mayor, cualquier acto u omisión de Cualquier agencia, organismo O
autoridad estatal ecuatoriana, cuando dichos actos u omisiones sean causados
por otros hechos o circunstancias que, a su Vez, constituyan Fuerza Mayor. Para
efectos de este Contrato el lérmino Caso Fortufo o Situación de Emergencia
tendrán el mismo significado que Fuerza Mayor.- VEINTE PUNTO UNO PUNTO
DOS. Ninguna ae las Partes será responsable por el incumolimiento, suspensión
a retraso en la ejecución de las obligaciones establecidas en este Contrato, ni
estará obligada a indemnizar a la otra Parte por los perjuicios que pldieren
causarse, cuando el incumplimiento, suspensión o relraso sea consecuencia

directa y necesaria de un evento de Fuerza Mayor, Caso Fortuito o Situación de

Emergencia debidamente comprobado, de lo cual el Ministerio de Energía y

T1

NOTARIA
TRIGESIMA
TERCERA

Recursos Maturales No Renovables emitirá la correspondiente reselución.-
VEINTE PUNTO UNO PUNTO TRES. La Parte que alegare la Fuerza Mayor,
Casa Forluito o Situación de Emergencia, deberá notificar con los justificativos
necesarios, a la otra Parte, en un plazo máximo de diez (10) dias desde ta
ocurrencia del evento, en concordanc:a con lo dispuesto en la Ley de
Hidrocarburos.- Esta notificación contenará los detalles sobre la causa y
naturaleza del evento, la duración prevsta y e efecto que pueda tener sobre el
cumplimiento de las obligaciones corespondientes a la Parte según este
Contrato.- VEINTE PUNTO UNO PUNTO CUATRO. La Parte afectada
continuará ejecutando sin dilación, ni modificación, todas las demás obligaciones
que no hayan sido afectadas por el evento de Fuerza Mayor, Caso Fortuito 0
Situación de Emergencia.- VEINTE PUNTO UNO PUNTO CINCO. Si de forma
motivada el Ministerio de Energía y Recursos Naturales No Renovables niega la
solicitud de Fuerza Mayor, Caso Fortuito o Situación de Emergencia, la
Contratista tendrá el derecho de impugnar esta negativa de forma motivada,
utilizando los recursos previstos en este Contrato y la Ley Aplicable.- VEINTE
PUNTO UNO PUNTO SEIS. La prueba de la Fuerza Mayor, Caso Fortuito o
Situación de Emergencia corresponde a quien la alega, y el deber de la
diligencia y cuidado, a quien ha debido emplearlos.- VEINTE PUNTO UNO
PUNTO SIETE. Medidas Mitigátoras.- La Parte afectada por el evento de Fuerza
Mayor, Caso Forluito o Situación de Emergencia está obligada a tomar las
meddas que se encuentren a se alcance para mitigar y subsanar sus
consecuencias - VEINTE PUNTO UNO PUNTO OCHO. Si el evento requiere
acciór nmedata de parte de a Contratsta, esta debera tomar todas las
acciones y realizará togrs los egresos que “esulten necesar.os o auecuados
conforme a los estándares de la industria petrolera intemacional para proteger
los intereses de la Contratista y los del Ministerio de Energía y Recursos

Naturales No Renovables, así como los de sus respectivos trabajadores, aunque

72
NOTARÍA TRIGÉSIMA TERCERA
QUITO

tales egresos no hayan sido incluidos en el Programa y Presupuesto Anual
vigente en el Año Fiscal correspondiente, Las acciones tomadas deberán ser
notificadas al Ministerio de Energia y Recursos Maturaues o Renovables dentro
del término de diez (10) días siguientes a la toma de la acción.- VEINTE PUNTO
UNO PUNTO NUEVE, Si dentro de un periodo razonable, después de haber sido
confirmado e evento de Fuerza Mayor, Caso Fartuito o S'tuación de Emergencia
que ocasiona la suspensión o demora en la ejecución de las obligaciones según
este Contrato, la Parte afectada no ha procedido a adoptar las medidas que
razonable y legalmente podría iniciar para eliminar o mitigar dicho evento de
Fuerza Mayor, Caso Fortuito o Situación de Emergencia o sus efectos directos o

indirectos, la otra Parte podrá, a su exclusiva discreción y dentro del término de

dos (2) días siguientes a haber enviado la correspondiente notificación a la Parle
afectada. adoptar e iniciar la ejecución de cuaquier med da razonable que
juzgue necesaria o conveniente para eliminar o mitigar la ocurrencia del evento
de Fuerza Mayor, Caso Fortuito o Situación de Emergencia en cuestión o sus
electos directos o indirectos, La Parte afectada seá responsable de todos los
costos ocasionados que tengan el debido sustento por las medidas que tome la
otra Parte según esta cláusula, A partir de ese momento, la Parte no afectada
podrá exigirle a la Parte afectada que reanude total o parcialmente la ejecución
de este Contrato así como el cumplimiento de cualquier obligación cuyo
cumplimiento se hubiese visto afectado por el evento de Fuerza Mayor, Caso
Foriuito o Situación de Emergencia- VEINTE PUNTO UNO PUNTO DIEZ.
Terminación del Evento.- Cuando a Parte afectada por el evento de Fuerza
Mayor, Caso Fortuito o Situación de Emergencia esté en capacidad de reiniciar
el cumplimiento de sus obiigaciones según este Contrato, dicha Parte lo
notifcará con prontitud a la otra Parte, a más tardar dentro de los dos (2) dias
laborales s'guientes a la fecha en que haya cesado el evento de Fuerza Mayor,

Caso Fortuito o Situación de Emergencia. Si la Parte afectada fuere la

7 eS

/

NOTARIA
TRIGES

TERBERA

Us

Contratista, una vez recibida esta notificación, el Ministerio de Energia y
Recursos Naturales No Renovables levantará la declaratoria de Fuerza Mayor,
Caso Forluito o Situación de Emergencia.- VEINTE PUNTO UNO PUNTO
ONCE. Terminación del Contrato - Si los efectos de un evento de Fuerza Mayor,
Caso Fortuitc o S.tLación de Emergencia interrumpen el desarrolla de las
actividades exploratorias por más de dos (2) años, se dará por terminado el
presente Contrato, sin reconocimiento o pago alguno a la Contratista por parte
del Ministerio de Energía y Recursos Naturales No Renovables; siempre y
cuando, el evento de Fuerza Mayor, Caso Fortuito o Situación de Emergencia no
hubiese sido generado por acción del Estado,- VEINTE PUNTO LINO PUNTO
DOCE. Si los efectos de un evento de Fuerza Mayor; Caso-Fodluito-o Situación
de Emergencia afectare a más del ncuenta por cento (50%) de ta producción
de petróleo erudo del Área del Bloque Contratado, y se prolongaren durante un
periodo superior a seis (8) meses, a la opción de cualquiera de las Partes. se
podrá seguir el procedimiento para terminación de este Contrato de mutuo
acuerdo.- VEINTE PUNTO UNO PUNTO TRECE, Suspensión de Actvidades.-
La ocurrencia de un evento de Fuerza Mayor, Caso Forluito o Sfluación de

Emergencia, podrá dar lugar a revisión de los cronogramas de trabajo

propuestos por la Contratista, sin peruicio de reiniciar el cumplimiento de sus
obligaciones tan pronto como sea posible, luego de que el impedimento haya
cesado, A la Contratista se le reconocerá el tiempo que dure la suspensión de
las operaciones debido a un evento de Fuerza Mayor, Caso Fortuito a Situación
de Emergercia, Sempre y cuando se Ocasione la paralizacón Je más del
cincuenta por ciento (50%) de las actividades de producción: y, en consecuencia,
la fecha de terminación del Plazo de Vigencia de este Contrato será aplazado
por un lapso igual al que dure dicha paralización.- CLÁUSULA VIGÉSIMA
PRIMERA.- RESPONSABILIDAD DE LA CONTRATISTA.- VEINTIUNO PUNTO

UNO. Riesgos de Daño a Pérdida.- La Contratista será responsable de la

74

6000000000 0000000000000000000004 00000000 000000000
NOTARÍA TRIGÉSIMA TERCERA
QUITO

conservación uel Área del Contrata, durante ta ejecución del mismo, así como de
la seguridad de su personal y la de sus Subcontralistas, y de los materiales,
equipos y bienes de su propiedad y ue propiedad de sus Subcontratistas
ubicados en el Área del Contrato o para la ejecución del objeto de este
Contrata.- La Contratista resguardará y mantendrá a salvo al Mnisterio de
Energía y Recursos Naturales No Renovables de cualquier daño o pérdida que
esta pudiere sufrir, y que se vere obligada a pagar en virtud de sentencia
ejecutoriada de autoridad competente, que se derive del incumplimiento por

parte de la Contratista de cualquier obligación contenida en este Contrato, como

consecuenc'a de actos u omisiones dolosas o culposas imputables al personal
de la Contratista o de cualesquiera de sus Subcontratistas.- VEINTIUNO PUNTO
DOS. Obligación de Resguardar al Ministerio de Energía y Recursos
Naturales No Renovables.- La Contratista se obliga a resguardar y mantener al
Mnisterio de Energía y Recursos Naturales No Renovables a salvo de y a
responder económicamente por cualquier perjuicio, acción, procedimiento
judicial, indemnización, costos y gastos, de cualquier naturaleza o especie, que
pudiera sufrir o ser obligada a pagar, en virtud de sentencia ejeculoriada de
autoridad competente, cómo consecuencia de actos dolosos a culposos
imputables a la Contratista, a su personal o al de sus Subcontrat stas, incluyendo
los siguientes:- a) Cualesquiera pérdidas o daños a los materiales, equipos y

bienes; b) Cualesquiera lesiones personales, enfermedad o muerte;- c) El

incumplimiento de la Ley Aplicable o c.aesquiera permisos requeridos;- d) El

incumplimiento por la Contratista de cualquier obligación que hubiese asumido
respecto de terceros, incluyendo cualquier Subcontralista, con ocasión a la
ejecución de este Contrato;- e) De cualquier reclamación, procedimiento,
demanda o acción, por uso o divulgación no autorizados de secretos
comerciales, derechos de propiedad, derechos de autor, derechos sujetos a

privilegio, marcas comerciales e cualquier otro derecho de prop edad intelectual,

75 7

que fuere atribuible bien sea directa o indirectamente a: (i) el diseño,
construcción, uso, operación o propiedad de cualesquiera materiales, equipos y
bienes de la Contratista o Subcontratistas; o (ii) la ejecución de este Contrato par
la Contratista o Subcontratistas, incluyendo el uso de cualquier herramienta,
implemento o construcción por la Contratista o cualquiera de sus
Subcontratistas;- f) De cualquier contaminación o daños al ambiente causados
por ta Contratista o Subcontratistas, incluyendo la descarga de desechos tóxicos
y sustancias susceptibles de degradar el ambiente;- g) De cualquier gravamen
de la Contralista- h) De cualquier invalidación de pólizas de seguro, debido a
incumplimientos por parte de la Contralista de alguno de los requerimientos
establecidos en la póliza respectiva;- 1) El reclamo por una autoridad competente
de cualquier Tributo, (1; cuya obligación de pago recaiga en la Contratista según
este Contrato; o, (i) que estén relacionados con íngresos recibidos de las
activicades ejecutadas o por el cual se deba pagar a la Contratista o a sus
Subcontralistas o a cualesquiera de sus respectivos asesores, agentes,
empleados o representantes.- VEINTIUNO PUNTO TRES. Obligación de
Informar.- La Contratista comunicará oportunamente al Ministerio de Energía y
Recursos Naturales No Renovables sobre cualquier procedimiento judicial
relacionado con este Contrato, en el que cualquiera de las Partes deba
intervenir, a fin de que el Ministerio de Energía y Recursos Naturales No
Renovables pueda adoptar las medidas que estime convenientes para la
defensa de sus intereses. de ser el caso. A su vez, el Ministerio de Energía y
Recursos Naturales No Renovables participará a la Procuraduría General del
Estado sobre tales particulares, para los efectos pertinentes.- VEINTIUNO
PUNTO CUATRO. Costas Procesales.- Los costos indemn'izables, conforme a
esta cláusula, incluirán cualesquier gasto de Itigio y abogados en que incl rriere
el Winisterio de Energía y Recursos Naturales No Renovables, con ocasión de

los reclamos, demandas y acciones previamente indicadas, los cuales serán

78

00000000000000000000000000000000000000D00OIIAIAADA
0PPOPDOLILILCICLILILICLALILCIACCACAIDIDAAAABAAIdAAIIVUA

NOTARÍA TRIGÉSIMA TERCERA
QUITO

cubierios por la Contratista, sin que el Ministermo de Energía y Recursos
Naturales No Renovables deba reembolsarlos.- VEINTIUNO PUNTO CINCO.
Defensa.- Sin menoscabo dei derecho de liberaciór de responsabilidad aquí
previsto, la Contratista tendrá la obligación de asumir la defensa de cualquier
reclamo, demanda o aceión en virtud de los cuales se le solicite 'ndemnización, y
el Ministerio de Energía y Recursos Maturales No Renovables no podrá transar
tales rec amos, requerimientos o acciones sin el consentimiento previo-de la
Contratista por escrito.- VEINTIUNO PUNTO SEIS, Vigencia de las
Obligaciones de Resguardo.- Las obligaciones establecidas en esta cláusula
permanecerán vigentes hasta el vencimiento del per'odo de prescnpción previsto
en la normativa aplicable.- VEINTIUNO PUNTO SIETE. En caso de requerirse, el
Estado ecuatoriano a través de la empresa pública de expcración y explotación
de hidrocarburos, podrá suscribr los convenios que sean necesarios con la
Contratista, cuando esta requiera de las facilidades de la empresa públ'ca, como
producto del desarrollo del Bloque.- CLÁUSULA VIGÉSIMA SEGUNDA.
TRANSFERENCIA O CESIÓN DE ESTE CONTRATO.- VEINTIDOS PUNTO
UNO. Transterencia o Cesión sólo con Autorización Prewia.- La Contratista
no -podrá transferir o ceder 10s derechos y obligaciones derivados de este
Contrato. total o parcialmente a favor de cuaquier persona juridica, sin previa
autorización del Ministerio de Energía y Recursos Naturales No Renovables,
Cualquier transferencia o cesión realizada en contravención a esta dássula será
considerada nula, y dicho acto cerstturá una causal de caducidad, de
conformidad can 10 previsto en la Ley Aplicable y en este Contrato. El Ministro de
Energía y Recursos Naturales No Renovables se abstendrá de conceder
autorizaciones de transferencia o cesión de los derechos, durante los cuatro (4)
primesos años de vigencia de este Contrato, a menos que la Contratista haya
cumplido el Plan Exploratoro Minimo Comprometido.- VEINTIDOS PUNTO DOS,

Queda expresamente entendido y convenido que en caso de transferencia 0

Edd z

NOTARIA
TRIGESIMA
TERC ERA

Dr. Nalón Prado
NOTARIO

Quite » Ecusdar

A

cesión, regirán las condiciones y requisitos establecidos en el Reglamento para
la Transferencia o Cesión de Derechos y Obligaciones de los Contratos de
Hidrocarburos, expedido mediante Decreto Ejecutivo número yml trescientos
sesenta y tres (1363) publicado en e' Registro Oficial número doscientos noventa
y tres (293) de veintisiete (2%) de marzo de dos mil uno (2001), y en
concordancia con la Ley de Hidrocarburos.- WEINTIDOS PUNTO TRES.
Responsabilidad.- En caso de que la transferencia o cesión fuere parcial, la
cedente seguirá siendo responsable ante el Ministerio de Energía y Recussos
Naturales No Renovables de las obligaciones, garantias y compromisos
transferidos según esta cláusula - VEINTIDOS PUNTO CUATRO. Solvencia y
Capacidad.- En ningún caso la transferencia total o parcial, de los derechos y
obligaciones derivadas de este Contrato, podra originar el deterioro de la
solvencia financiera y cavacidad operativa, admin.straliva, financiera y lécnica de
la Contratista, ni podrá afectar negativamente los planes y programas
contemplados en este Contrato o la participación económica del Estado.-
VEINTIDOS PUNTO CINCO, Subsistencia de las Obligaciones Laborales y
Tributarias.- Si la transferencia o cesión fuere tota!. la responsabllidad de quien
transhere o cede subsistirá respecto de las obligaciones de carácter laboral y
tributario que se hubieren contraído antes de la transferencia o cesión, con
sujeción a la normativa aplicable. También será responsabilidad del cedente, el
pago del impuesto a la Renta a que hubiere lugar como consectencia de la
utilidad obtenida en dicha transferencia o cesión - VEINTIDOS PUNTO SEIS.
Cambio de Control Accionario.- Cualquier cambio de control accionario
registrado deberá ser notificado al Ministerio de Energia y Recursos Naturales
No Renovables dento del plazo máximo de sesenta (60) días de producido.- Lo
previsto en este punto será aplicable a la Contratista y a su Casa Matriz con
independencia de la forma en que esté organizada, ya sea q través de la

constitución de personas jurídicas, consorcios, contratos o asociaciones sin

78

0000000090000 0000000000000000000000000L0AIDIAOAIOADA
 LOEOPOPAOPLOLIOCLILILLLLICICILIICIAIAICAACIAIALLIDAIAAA

NOTARÍA TRIGÉSIMA TERCERA
QUITO

personalidad — juridica — propia- CLÁUSULA VIGÉSIMA TERCERA.
TERMINACIÓN DE ESTE CONTRATO.- WEINTITRES PUNTO UNO,
Terminación.- Este Contrato terminará a más de las causales previstas en la
Ley Aplicable y en este Contrato, por las siguientes causas:- a) Por vencimiento
del Plazo de Vigencia.- b) Por acuerdo entre las Panes.- c) Por declaratoria de
caducidad emitida por el Ministenc de Energía y Recursos Naturales No
Renovables conforme a la Ley Aplicabie y o determinado en este Contrato,
entendiendo que la caducidad del contrato no es 'gual a la terminación
anticipada del contrato, por lo cual sus efectos son distintos.- d) Por evento de
disolución o su similar, de la Contratista o de su Casa Matriz, declarada por
autoridad competente - ej Por sentencia ejecutoriada o por laudo arbitra. que
declare la terminación de este Contrato.- A) Por decisión de cualquiera de las
Partes, cuando la otra Parte hubiese incumpiido las obligaciones contractuales
estipuladas en este Contrato, que no constituyan causal de caducidad. La Parte
que se creyere perjudicada recurrirá al procedimiento de solución de
controversias previsto en la Cláusula correspondiente de este Contrato.-
CLÁUSULA VIGÉSIMA CUARTA. CADUCIDAD DEL CONTRATO.-
VEINTICUATRO PUNTO UNO. Caducidad.- De conformidad con lo que
establece la _ey de Hidrocarburos, e Ministerio de Energía y Recursos Matura es
No Renovables podrá declarar la caducidad de este Contrato, si la Contratista -
a) No depositare las cauciones o garantias a que se hubiere obligado en la forma
y enlos plazos estipulados er este Cantrato:- b) No iniclare las Operaciones de
exploración según lo previsto en este instrumento, o si una vez iniciadas las
suspendiere por más de sesenta (60) días sin causa que lo justifique, calificada
por el Ministerio de Energía y Recursos Naturales Mo Renovables, y se cobrarán
as garantias correspondientes al Periodo de Exploración;- c) Suspendiere las
operaciones de explotación por más de treinta (30) días, sin justa causa,

previamente calificada por el Ministerio de Energía y Recursos Naturales No

To

NOTARIA
TRIGESIMA
TERCERA

— ——DeÑulson Prado
NOTARIO
Quito Ecados

¡a

Renovables, salvo fuerza mayor, case fortuito o situación de emergensia- d) No
reiniciare en un plazo máximo de treinta (30) días las operaciones de
explotación, una vez desaparecidas las causas que motivaron la suspensión,- e)
-No invirtiere las cantidades mínimas anuales, no realizare las perforaciones o no
efecluare las tareas para los periodos de exploración y explotación, según lo
establecido en este Contralo;- f) Obstare o dificultare la vigilancia y fiscalización
que deben realzar los funcionarios autorizados del Estado, o no proporcionare
los datos y demás informaciones sobre cualesquiera otros asuntos de la
actividad petrolera que le compete;- 0) Incurriere en falsedades de mata fe 0
dolosas, en ¡as declaraciones O informes sobre datos técnicos de exploración,
explotación, actividades industriales, transporte o comercialización, O sobre
datos económicos relacionados con las inversiones, costos o utilidades:;- hi
Hubiese empleado fraude o medios ilega:es, en la sLscripción de este Contrato;-
i Transftriere o cediere derechos, o celebrare contratos o acuerdos privados sin
autorización del Ministerio de Energía y Recursos Naturales No Renovables:- |)
Integrare consorcios o asociaciones para las operaciones de exploración O
explotación durante la ejecución de este Contrata, o se relirare de ellos, sin la
autorización del Ministerio de Energia y Recursos Naturales No Renovables;- k)
Reineidiere en infracciones a ta Ley y sus reglamentos; y- 1) No remediare los
daños causados al ambiente por la Contratista, determinados por la Autoridad
Ambiental.- VEINTICUATRO PUNTO DOS. Procedimiento de caducidad. -
Previo a la deciaratona de caducidad de este Contrato, se seguirá el siguiente
procedimiento:- a) El Ministerio de Energía y Recursos Naturales Na Renovables
o la Agencia de Regulación y Control Hidrocarburifero (ARCH), notificará a la
Contratista con el o los incumplimientos a ¡a Ley Abiicabie, a los Reglamentos o
a este Contrato, concediéndole un plazo de treinta (30) dias calendario, contados
desde la fecha de notificación, para que conteste, remedie, cerrija, rectifique o

desvanezca los cargos: sin embargo, si habiendo tomado tales acciones, este

20
PFOLOOPLOLIOPILILILILIILICILILLIICICILLLLLLLLALLSAY

NOTARÍA TRIGÉSIMA TERCERA

QUO
. . NOTARIA
plazo resultare insuficiente para que la Contratista pueda remediar, corregir o TRIGESIMA
TERGERA

rectificar tal falta o incumplimiento y esta asi lo demuestra, el Ministerio de
Energía y Recurses Naturales No Renovables o la Agencia de Regulación y
Control Hidrocarburifero (ARCH) podrá concederle un plazo adiciona! que, según

cada caso, sea el necesario para cumplit con lo dispuesto en esta clausula.- b)

Una vez concluido el plazo, con la contestación o sín ella, en dos casos que Ea
corresponda, se solicitará en torma motivada la caducidad de este Contrato al
Ministro, quien lo tramitará y resolverá ue conformidad con la Ley Aplicable.- €)
El Ministro abrirá un expediente de caducidad, y notiicará a la Contratista con
los incumplimientos, concediéndole el plazo de sesenta (60) días calendario,
para que conteste, remedie, corrija o rectifique los incumplimientos, que originó
el reclámo.- d) Agotado el protedimiento referido en el literas anterior, el Ministro
emitirá la tesolución que corresponda, que deberá estar debidamente motivada
en informes legales, técnicos y económicos. La declaratoria de caducidad deberá
estar motivada, utilizando criterios de valoracion objetivos, tales como: gravedad
de la infracción, neghgencia, daño producido, perjuicio al Estado, y Otros que se
consideren pertinentes.- VEINTICUATRO PUNTO DOS PUNTO UNO. Para el
caso de lo previsto en el Iileral |) de le Cláusula VEINTICUATRO PUNTO UNQ
(24.1) de este Contrato, el incumplimiento se generará cuando, como resultado
de un estudio ambiental realizado de conformidad con la Ley Aplicable, se
detestaren Daños Ambientales (pasivos ambientales) imputables a la Contratista,
y esta no iniciare o interrumpiere injustiFcadameme, en cualquier momento, la
semediación dispuesta por la Autoridad Ambiental y/o ei estudio ambienta!
respectivo. En el estudio ambiental constarán especificados los Daños
Ambientales, así como el programa y plazo para la remediación respectiva, que '
se ejecutará por cuenta de la Contratista; en todo lo demás, se observará el E
procedimiento establecido en este Contrato - VEINTICUATRO PUNTO TRES. Ñ :

Efectos de la declaratoria de caducidad. La caducidad de este Contrato,

81
implica la inmediata term nación de este instrumento y la entrega de todos los
equipos, herramientas, maquinarias, información técnica actualizada y otros
elementos, instalaciones industriales o de transporte y comercialización y demas
muebles e inmuebles, adquiridos con destino a su uso en as actividades objeto
de este Contrato, sin costo alguno para el Ministerio de Energia y Recursos
Nalurales No Renovables y el Estado ecuatoriano, y conlleva además la
ejecución automática de as garantías otorgadas conforme a este Contralo.- Las
controversias que pudieren suscitarse sobre la declaratoria de caducidad y/o sus
efectos serán ventiladas ante la justicia ordinaria - VEINTICUATRO PUNTO
CUATRO. Sanciones para otros incumplimientos e infracciones.- El
incumplinvento de las obligaciones estipuladas en este Contrato yio la infracción
de la Ley de hidrocarburos y/o sus Reglamentos que no produzcan efectos de
caducidad, se sancionará de asuerdo con lo establecido en la referida ley, sus
reglamentos y este Contrato, según sea el caso.- CLÁUSULA VIGÉSIMA
QUINTA.- USO DE GAS NATURAL LIBRE Y ASOCIADO.- VEINTICINCO
PUNTO UNO. Uso y/o quema de petróleo, Gas Natural Asociado, Gas
Natural Libre, CO2 o sustancias asociadas.- El uso y!o quema de petróleo,
Gas Natural Asocado, Gas Natural Libre, CO2 o sustancias asociadas, será
aprobado por el Ministerio de Energía y Recursos Malurales No Renovables
tomando como base el estudio técnico presentado, y en concordancia con el
Reglamento de Operaciones Hidrocarburiferas. VEINTICINCO PUNTO DOS. De
la recuperación de Hidrocarburos Líquidos Condensados del Gas Natural
Asociado.- El Ministerio de Energía y Recursos Naturaies No Renovab es podrá
disponer a su corveniencia de los hidrocarburos Líquidos Condesados del Gas
Natural Asociado producido por a Contratista, cuando mediante la instalación de
una planta procesadora de campo, fuere factible su recuperación.- CLÁUSULA
VIGÉSIMA SEXTA.- CONTRATOS ADICIONALES Y/O MODIFICATORIOS.-
VEINTISEIS PUNTO UNO, Yacimientos de Gas Natural Libre, Yacimientos

82
NOTARÍA TRIGÉSIMA TERCERA
QUITO

de Condensado de Gas, CO2 o sustancias asociadas.» En el caso de que la
Contratista, durante la ejecución de este Contrato, descubriere Yacimientos de
Gas Natural Libre comercialmente explotables localizados en el Área del
Contrato, podrá suscribir contratos adicionales para su explolación. de
conform'dad con lo previsto en la Ley de Hidrocarburos.- VEINTISEIS PUNTO
DOS. Reinyección y Disposición de Gas Natural Asociado.- Sin perjuicio de
lo estipulado en la cláusula anterior, la Contratista podrá reinyectar ayÍ0s
Yacimientos, o utilizar para sus operaciones el Gas Natural Asociado y él Gas

atural Libre proveniente de Yacimientos de Condensado de Gas, en las

cantidades que sean necesarias para las operaciones de explotación y

transporte de Petróleo Crudo. Para tales efectos, as” como para la disposición

final, la Contratista deberá contar con la aprobación del Ministerio de Energía y
Recursos Naturales No Renovables, según se establece en ¡a Ley de
Hidrocarburos, la cual podrá ser negada 'ustificadamente. La utilización de estos
gases no tendrá costo alguno para la Contratista, excepto el control y

iscalización.- VEINTISEIS PUNTO TRES. Autorizaciones. Para la celebración

de los contratos as,cionales refer dos en esta cláusula, se requerirá del acuerdo
de las Partes, en el entendido de que elias no podrán negarse a llegar a un
acuerdo sin justa causa, y se implementarán a través de contratos adicionales o
modificatorios, con los procedimientos establecidos en la Ley Aplicable.-
VEINTISEIS PUNTO CUATRO. Contratos Modificatorios.- Habrá lugar a la
negociación y suscripción de contratos modificatorios a este Contrato previo
acuerdo de las Partes, conforme o previsto en la «ey Apicaole.- CLÁUSULA
VIGÉSIMA SÉPTIMA. - SOLUCIÓN DE CONTROVERSIAS. VEINTISIETE
PUNTO UNO. Negociaciones Directaz Obiigatorias.- En todos los confiictos
relacionados con la aplicación, interpretación, ejecución, incumplimiento, asi
como los efectos de una terminación anticipada o cualquier otra circunstancia

relacionada con este Contrato, las Partes deberan intentar un arreglo directo

83

NOTARIA
TRÍGESIMA
TERCERA

NOTARIO
Queto > Ecoadas

TA
entre ellas, Para ello, la Parte que se creyere afectada deberá presentar una
solicitud de negoc.aciones uirectas; para lo cual, la Parte afectada someterá el
desacuerdo al representante legal de la otra Parte. Si dentro del plazo de treinta
(30) días de haberse referido el desacuerdo, a aquel plazo que acuerden las
Partes, este no hubiese sido resuelto, se observará el procedimiento previsto en
la cláusula VEINTISIETE PUNTO DOS (27.2) o en la cláusula VEINTISIETE
PUNTO TRES (27.3) según fuese el caso- VEINTISIETE PUNTO DOS,
Mediación Facultativa.- A falta de alcanzar un arreglo directo de las Partes
según la cláusula VEINTISIETE PUNTO UNO (27.1), cualquiera de las Partes
podrá someter las diferencias al proceso de mediación en cualquier centro de
mediación registrado por el Consejo de la Judicatura, en caso de llegar: a un
acuerdo total o parcial, el acta de mediación tendrá efecto de cosa juzgada o
sentencia ejecutoriada, conforme lo dispone la legistación ecuatoriana.-
VEINTISIETE PUNTO TRES. Arbitraje.- En todos los conflictos relacionados
con la apiicación, interpretación, ejecución, incumplimiento, así como los efectos
de una terminación anticipada del contrato o cualquier violación de la Ley
Aplicable u otra esxeunstancia relacionada con este Contrato, de :a cual no se
haya declarado la caducidad, y que no hayan sido solucionados por
negociaciones directas según la Cláusula VEINTISIETE PUNTO UNO (27.4), 0
en virtud de la mediación facultativa según la Cláusula VEINTISIETE PUNTO
DOS (27.2.), serán resueltas definitivamente meciante un proceso de arbitraie al
amparo del Reglamento de Arbitraje de la CNUDRI (con el nuevo articulo uno
(1, párrafo cuatro (41, aprobado en dos mil trece (2013) vigente al momento de
la suscripción del Contrato. El arbitraje será administrado según su cuantía por:
íipla Corle Permanente de Arbitraje con sede en La Haya, en casos cuya cuantia
sea indeterminada o supere los diez (10) millones de Dólares; y (ij ei Centro de
Arbitraje y Mediación de la Cámara de Comercio de Quito en los demás ctasos.-
VEINTISIETE PUNTO TRES PUNTO UNO. El lugar del arbitraje será (a) Bogotá,

34
NOTARÍA TRIGÉSIMA TERCERA
QUITO

Colombia, en el caso de la cláusula VEINTISIETE PUNTO TRES (27.3) di) y (b)
Quito, Ecuador en el caso de la cláusula VEINTISIETE PUNTO TRES (27.3) (i).-
VEINTISIETE PUNTO TRES PUNTO DOS. El idioma del procedimiento será el
castellano. Cualquiera de las Partes podrá presentar pruebas testimoniales o
documentales en un idioma distinto al castellano, slempre que esa Parte le
provea a la otra Parte una traducción escrito al castellano de dicha prueba
testimonial o dotumental.- VEINTISIETE PUNTO TRES PUNTO TRES. El
arbilraje será en Derecno y la normativa aplicable al fondo de la controversia
será la legislación ecuatoriana. - VEINTISIETE PUNTO CUATRO. Constitución
del Tribunal Arbitral.- El Tribunal Arbitral estará compuesto por tres (3)
miembros...Cáda una, de las Parles designará á un árbitro, y el tercero, que
actuará como Presidente del Tribunal Arbitral, será designado de común acuerdo
por los dos (2) árbitros designados. Si una Parte se abstiene de designar o un
árbitro dentro de los cuarenta y cinco (45) días calendario contados a partir de la
notificación del inicia del procedimiento, o si los dos árhitros no se ponen de
acuerdo en cuanto a la designación del Presidente del Tribunal Arbitral dentro de
los cuarenta y cinco (45) dias contados a partir de la fecha de designación de tos
primeros dos (2) árbitros, cualquiera de as Partes podrá so “citar su des'gnación
a: (a) al Secretario de la Cole Permanente de Arbitraje con sede en La Haya en
el caso de la Cláusa a VEINTISIETE PUNTO TRES (27.3) (); o, (b) al Director
del Centro de Arbitraje y Mediación de la Cámara de Comercio de Quito en el
caso de la C áusula VEINTISIETE PUNTO TRES (27.3.) (if). Los árbitros para ,08
arbitrajes administrados por la Corte Permanente de Arbitraje con sede en La
Haya ao deberán tener lá misma nacionalidad de las Partes, salvo pacto en
contrario.- VEINTISIETE PUNTO CINCO. Exclusión de ciertas materias del
ámbito del arbitraje y atribución de jurisdicción a tribunales y cortes
nacionales.- Todas las controversias que se deriven de una declaratoria de
caducidad o quarden relación con sus efectos, no podrán ser resueltas mediante

”

as /

NOTARIA
TRIGESIMA
TERGERA

Dr Nalón Prado
NÓTARIO
Quito Ecmador
arbitraje y deberán ser resueltas por los tribunales competentes del Ecuador.-
Las controversias sobre actos de la administración tributaria serán resueltas por
los tribunales competentes del Ecuador.- VEINTISIETE PUNTO SEIS. Costos.-
El costo del procedimiento será cubierto en: partes iguales, a no ser que el
Tribunal, en su laudo, decida lo contrario.- VEINTISIETE PUNTO SIETE.
Ejecución del ELaudo.- El laudo que dicte el ribunal Arbitral será de
cumplimiento obligatorio para las Partes, sin perjuicio de los recursos previstos
por la ley del lugar de: arbitraje (lex arbilri).- CLÁUSULA VIGÉSIMA OCTAVA.-
COMPROMISOS Y DECLARACIONES.- VEINTIOCHO PUNTO UNO.

Autorización.- La Contratista declara y garantiza que está debidamente —
autorizada para celebrar este Contrato. VEINTIOCHO PUNTO “DOS,
Calificacion y Conformidad con Requerimientos y Prácticas.- La Contratista
se obliga a mantenerse calificada y en capacidad de ejecutar el objeto de este
Contrato, para el cumplimiento de sus obligaciones de acuerdo con 10s términos
y condiciones de este Contrato.- La Contratista se compromete a ejecutar todas
las actividades objeto de este Contrato de conformidad con los estandares de la
industria petrolera internacional.- VEINTIOCHO PUNTO TRES. Compromiso
contra la Corrupción.- La Contralista declara que no ha hecho, ni ha ofrecido
tealizar pagos, préstamos u obsequios de dinero u objetos de valor, directa o
indirectamente a: ($ un funcionario de autoridad pública competente, emple ados
ael Ministero de Energía y Recursos Naturales No Renovables, () un
movimiento o partido politico o miembro del mismo; (iii) cualquier otra persona,
cuando la Parte sepa o haya tenido motivos para saber que cualquier parte de
dicho pago, préstamo u obsequio será entregada o pagada direcia 0
indirectamente a cua:quier funcionario o empleado público, candidato, partido
política o miembro de éste; O (Iv) a cualquier otra Persona o ente cuando ese
pago pudiere violar las leyes ae cualquier jurisdicción pertinente. El Ministerio de

Energía y Recursos Naturales No Renovables podrá dar por terminado este

36

0600000000000000000000080d0I00IAIADLAIIIAIAAAAAAAAADA
NOTARÍA TRIGÉSIMA TERCERA
QUITÓ

Contrato en caso que se comprobase a través de. debido proceso que la
Contratista na incumplido la Legislación Aplicable en materia de prácticas
anticormupción. a Contratista se obliga a tomar todas las med das necesarias y
razonables para garantizar que sus Subcontratistas, agentes o representantes
involucrados en la ejecución de este Contrate cumplan con todas las Leyes
Aplicables, incluyendo especial mente aquellas normas que regulan las prácticas
anticorrupción.- VEINTIOCHO PUNTO CUATRO. Conocimiento de la

Legislación Ecuatoriana.- La Contratista declara, expresamente, que a la

Fecha de Vigencia de este Contrato tiene pleno conocimiento de la Legislación

Ecuatotiana aplicable a los contratos de participación para la exploración y
explotación de hidrocarburos.- VEINTIOCHO PUNTO GINCO. Conocimiento de
este Contrato.- La Contratista declara que conoce las Bases de Contratación,
requisitos y procedimientos, que ha examinado a cabalidad este Contrato,
incluyendo todos los anexos del mismo, y que conoce bien sus terminos y
disposiciones y que por tanto, renuncia a presentar reclamos alegando
desconacimiento o falta de comprensión de los mismos. - VEINTIOCHO FUNTO
SEIS. Cumplimiento de Ley.- Las Partes expresamente declaran que la
celebración y ejecución de este Contrato no resultará en una violación O
incumplimiento de sus estatutos o de lo dispuesto en cualquier ley, reglamento o
sentencia a la que estuviesen sujetas, incluyendo la Ley Aplcable.-
VEINTIOCHO PUNTO SIETE. Declaración sobre Propiedad Intelectual.- La
Contratista declara y garantiza que es propietaria, o cuenta con el derecho de
uso, de todas las patentes, marcas comerciales, marcas de servicio,
denominaciones comerciales, derechos de autor, ¡icencias, franqu.cias, permisos
y derechos de propiedad intelectual necesarios para cumplir con sus
obligac.ones contractua.es, y gue no vulneran derechos de terceros respecto de
los mismos.- VEINTIOCHO PUNTO OCH(, Declaración sobre certificaciones

comerciales y profesionales - La Contratista declara y asegura que todas las

NOTARIA
TRIGESIMA
T

ERPERA

DiN
NOTARIO

87

Quito » Ecuador
personas que llevarán a cabo los trabajos contemplados por este Contrato
cuentan y contarán con todas ¡as certificaciones comerciales y profesionales
requeridas por la Ley Aplicabie para la ejecución de este Contrato.-
VEINTIOCHO PUNTO NUEVE. Declaración de Solvencia.- La Contratista
decara y garantiza que es financieramente solvente, en capacidad de pagar sus
deudas y cumplir sus obligaciones con terceros y que posee suficiente capital de
trabajo para cumplir las obligaciones previstas en esle Contralo.- VEINTIOCHO
PUNTO DIEZ. Divisibilidad.- Si algún tribunal, tribunal arbitral, árbitro o
jurisdicción competente considera por medio de una sentencia ejecutoriada O
laudo arbitral, ilegal, inválida o inejecutabie alguna de las disposiciones o partes
de este Contrato o su aplicación: (jj esas disposiciones o partes=podrán ser
totalmente separadas del resto de las disposiciones contractuales: (ii) este
Contrato se interpretará y hará valer como si dicha disposición o parte ¡legal,
inválida o inejecutable jamás hubiere formado parte del mismo; y, (¡ii las demás
disposis'ones de este Contrato continuarán en pleno vigor y efecto, y no se verán
afectauas por la disposición o parte ilegal, invárda O inejecutable o por sy
separación de este Contrato.- Asimismo, en lugar de dicha disposición o pare
ilegal, inválida o inejecutable, las Partes negociarán de buena fe el reemplazo de
la misma, con términos tan similares a ella como sea posible, y que tengan
carácter legal, válido y ejecutable. - VEINTIOCHO PUNTO ONCE. Experiencia y.
calificaciones.- La Contratista declara y garantiza que, por si misma y a través
de sus Subcontratistas, posee la experiencia y calificación adecuadas y
necesarias para ejecutar las obligaciones de este Contrato.- VEINTIOCHO
PUNTO DOCE. Aceptación de las cláusulas contractuales.- Las Partes
deciaran y reconocen que todas las cláusulas, anexos, terminos, condiciones y,
en general, toda el contenido de este Contrato son cunocidas y aceptadas por
as Partes de buera fe y en consecuencia, ninguna puede alegar en beneficio

propio el desconocimiento de sus estipuaciones. WEINTIDCHO PUNTO

88
00000000 0000000000AIIIIIIIIAACEAIAIAAAIEAAAIAIAIIAAIAA

NOTARÍA TRIGÉSIMA TERCERA
QuITo

TRECE. Partes independientes.- Las Parles decaran que a través de esle
Contrato, ño se constituye na asociación o sociedad entre ellas. Ninguna Parle
tendrá la autoridad o el derecho, o presentarse como si los tuviese, de asumir,
crear, modificar o extinguir cualquier obligación de cualquier tipo, expresa O
implícita, en nombre o por cuenta de la otra Parte. .a Contratista será
considerada en todo momento como una contratista 'ndependiente y será
responsable ne sus propias acciones. VEINTIOCHO PUNTO CATORCE.
Renuncia de derechos.- El hecno de que las Partes se abstengan de ejercer
todos o cualquiera de los derechos según este Contrato, o incurra en cualquier
demora en ejercerlos; no constituye ni se podrá interpretar como una renuncia a
esos derechos.- Si una de las Partes omite notificarle a la otra Ln incumplimiento
de los términos y condiciones de este Contrato, dicha omisión no consttuirá una
dispensa de dicho incumplimiento.- WEINTIOCHO PUNTO QUINCE.
Beneficiarios del Contrato.- Salvo en la medida en que se haya acordado
expresamente lo contrario dentro de este Contrato, todas y cada una de sus
estipulaciones son del beneficio exclusivo de las Partes. Por tanto se entiende
que este Contrato tene un carácter intuitu personas, VEINTIOCHO PUNTO
DIECISEIS. Transferencia de tecnologia y conocimientos.- La Contratista se
compromete a propiciar, facilitar y transmilir sus experficias técnicas y
tecnowogias para la ejecución de este Contrato, incluyendo aquellas tecnologías
que puedan incrementar el rendimiento económ co o los resultados del desarrollo
y la operación de este Contrato.- La Contratista se compromete a brindar
capacitación al personal de las entidades administrativas y de contro, según lo
establecido en el Reglamento de Operaciones Hidrocarburiferas.- VEINTIOCHO
PUNTO DIECISIETE. Silencio administrativo.- Para los efectos que se deriven
de este Contrato, la falta de pronunciamiento por parte de la Autoridad
competente, administradora de este Contrato, no generará derechos que se

puedan imputar como adquiridos para el solicitante - CLÁUSULA VIGÉSIMA

NOTARIA
TRIGMESIMA
TERCERA

NOTARIO
Quito-Ecuador

NOVENA.- NOTIFICACIONES Y COMUNICACIÓNES.- VEINTINUEVE PUNTO
UNO. Todas las comunicac ones y notificaciones que las Partes deban cursarse
entre sí, con "elación a este Contrato, incluyendo las que contengan solicitudes,
dictámenes, opiniones, aceptaciones, renuncias, consentimientos, instrucciones,
autorizaciones, informes, estudios, balances, inventarios y más documentos que
éstas presenten a la autondad competente, serán por escrito, en castel ano y
deberán ser enviadas mediante entrega personal, correo especial (courier). y per
correo electronico.- VEINTINUEVE PUNTO DOS. Las Partes señalan como

direcciones para efectos de las comunicaciones indicadas en esta cláusula las

siguientes: El Ministerio ae Energía y Recursos Naturales No Renovables.-
Dirección: avenida Repúbiica de El Salvador N treinta y seis — sesenta y cuatro
(N36-64) y Suecía.- Teléfono: cero dos tres nueve siete seis cero cero cero (02
397 6000) extensión mil ochocientos once (1811) - Quito - Ecuacor.- Correo
electron ca: vicente loyolafdenergiayrecursos.gob.ec.- Consorc'o Frontera -
GeoPark Bloque Perico. Dirección: Avenida Doce de Octubre N veintiséis —
cuarenta y ocho (N26-48) y Lincoln, Edificio Mirage, piso dieciséis (18).-
Teléfono: tres ocho Uno cero nueve cinco cero (3910950).- Correo electrónico:
iarevaloBírenteraenergy.ca.- Vuito — Ecuador.- VEINTINUEVE PUNTO TRES.
Para todos los etectos de este Contrato se entenderá que una comunicación fue
recibica por la otra Parte, cuando sea rec'bida por entrega personal o cuando
exista una constancia de recepción de la Parte notificada.- VEINTINUEVYE
PUNTO CUATRO. Las Pañes pueden designer nuevas direcciones,
notificáncose de este particular oportinamente, sontorme al procedimiento
previsto en esta cláusula - VEINTINUEYE PUNTO CINCO. Los cecumentos que
la Contratista presente en virtud de este Contrato al Ministerio de Energía y
Recursos Naturales No Renovables, se sujetarán a la dispuesto en la .ey
Aplicable.- CLÁUSULA TRIGÉSIMA.- REGISTROS, CUANTÍA Y GASTOS.
TREINTA PUNTO UNO. Gastos.- Los gastos que ocasione la celebración de

So
NOTARÍA TRIGÉSIMA TERCERA
QUITO

este Contrato y su registro serán cubiertos por la Contratista.- TREINTA PUNTO
DOS. Cuantía.- La cuantia por su naturaleza es indeterminada.- TREINTA
PUNTO TRES, Registro de este Contrato.- Dentro del término de treinta (30)
dias posteriores a la suscripción de este Contrato, la Contratista deberá
inscribirlo en ef Registro de Hidrocarburos.- TREINTA PUNTO CUATRO.
Ejemplares.- La Contratista entregará uiez (10) copias cenlificadas de este
Contrato al Ministerio de Energia y Recursos Naturales No Renovables, el que
dentro del término de treinta (30) días, contados a partir de la Fecha de Vigencia,
entregará un ejemplar a la Contraloría General del Estado, Procuraduría beneral

del Estado, al Ministerio de Economía y Finanzas, al Ministerio del Ambiente,

Servicio de Rentas Internas y Banco Central del Ecuador".- HASTA AQUÍ LA

MINUTA, s.iscría por el abogado Eddy Cumbaj'a S, con matrícula once - dos mil
once — ciento cincuenta del Foro de Abogados, cuyo texto las partes ratifican y
además lo complementan de mutuo acuerdo, determinando que las tarifas
notariales se fijarán de acuerdo al Plan Exploratorio Mínimo Contenido en el
Anexo E, calculado según el artículo diez punto dos (10,2) del Reglamento de
Calificación de Ofertas de .a Décimo Segunda (X ) Ronda Petrolera
*Intracampos”, que establece: (...) Cada UTE tiene un valor equivaiente en dinero
igual a tres mil quinientos dólares de los Estados Unidos de América (US
$ 3.500,00), para establecer el monto de las aclividades comprometidas, se
mltiplicará la cantidad total de UTE por tres mil quinientos dólares (US
$ 3.500,00). Para el cálculo de la garantia se aplicarán las siguientes fórmulas:
Una UTE igual tres mil quinientos dólares (1 UTE = tres mil quinientos dólares
(US $3.500,00) (...). Por tal razón, para efectos de taritas notariales del Bloque
Perico la cuantía es cincuenta y dos millones trescientos cuarenta y cuatro mil
novecentos cincuenta dólares de ws Estados Jndos de América (US
5 52344.950,00), Tanto el contenido de la minuta como la estipulación

precedente libremente aceptada por las partes, quedan elevados a escritura

91 /
pública con todo el valor legal, en la que los comparecientes declaran que los
fondos descritos en el presente instrumento son de origen lícito y el otorgante
que comparece en calidad de mandatario, declara que su respectivo mandante,
no ha revocado su correspondiente poder.- Escritura en la que los otorgantes
manifiestan que, para el o los casos de controversia podrán ser notificados
usando la información precedente, y, por supuesto que declaran que su dirección
de domicilio, los números telefónicos fijo y móvil y la dirección o correo
electrónico son los que aparecen consignados al inicio o cabeza de esta
escritura.- Para la celebración y otorgamiento de la presente escritura se
observaron los preceptos legales que el caso requiere; y leida que les fue por mi,
el Notario, a los comparecientes, se ratifican en la aceptación de su contenido;
se incorpora al protocolo la presente escritura, quienes se ratifican y firman

conmigo, en unidad de acto, de tooo lo cual doy fe.-

']

ADA
acta th
a) ES
CARLOS ENRIQUECÉRÉZ GARCÍA 0.0. CECILIA IIS

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES

MITE

Factura: 002-001-000040735 úl 20191701032000496

EXTRACTO COPIA DE ARCHIVO N* 20191701032000496

NOTARIO OTORGANTE: [DRA GABRIELA CADENA NOTARIO(A) DEL CANTÓN QUITO. AA
FECHA: 14 DE MAYO DEL 2019, (14:11) —
[COPIA DEL TESTIMONIO; TERCERA Y CUARTA

¡ACTO O CONTRATO: CONSTITUCIÓN DE CONSORCIO

OTORGANTES E nm a Y

OTORGADO POR L

[NOMBRES/RAZÓN SOCIAL —— [TIPO INTERVINIENTE 5 DOCUMENTO DE IDENTIDAD 2 No. IDENTIFICACIÓN.
CORREA ROZO FELIPE [POR SUS PROPIOS DERECHOS [PASAPORTE [AROS8435

A FAVOR DE an
NOMBRESIRAZÓN SOCIAL |UPO INTERVINIENTE DOCUMENTO DE IDENTIDAD No. IDENTIFICACIÓN

FECHA DE OTORGAMIENTO: — [14-05-2019

¡NOMBRE DEL PETICIONARIO: [FERNANDO BASANTES

IDENTIFICACIÓN DEL
PETICIONARIO:

1718673051

—.

d 2 ESTE

NOTARIO(A) MARIA Spas A CADENA JALOZA. —
NOTARÍA TRIGÉSIMA escoba nccaÓn: QUITO

ATACANTE Ai rrcrriiódo.

.

Factura: 002-001-000040734

NOTARIO(A) MARIA GABRIELA CADENA LOZA

NOTARÍA TRIGESIMA SEGUNDA DEL CANTON CIUITO

EXTRACTO

Escritura N e 20191701037P009'

ACTO O CONTRATO:

FECHA DE OTORGAMIENTO:

[OTORGANTES

CONSTITUCIÓN EE CONSORCIO CON CUANTÍA INDETERMINADA
TED MAYO DEL 2918, (19:10,

UTORGADO POR

REPRESENTAD
¡O POR

FEREP Cla LTOS

Persona Nombres/Razón soclal

UBICACIÓN

FICHINCRA

No:
Kontilicació

17929802320
or

17028852770 [ECUATORIA
or

17925736020 | ECUATORIA

032

370

AAA

Nacivnalidad.

REPRESENTACIÓN Y
ASESORÍA FEREP CIALIDA

Parroquia

DESCRIPCIÓN DOCUMENTO:
OBJETO/OBSERVACIÓNES:

T
| INOETERMINADA

|¡CONTRATO:

¡[[CIANTÍA DEL ACTO O a

2019-17-01-032-P90970

ESCRITURA PÚBLICA DE CONSTITUCIÓN DE
CONSORCIO DENOMINADO

«+ FRONTERA - GEOPARK BLOQUE PERICO

OTORGADA POR

FRONTERA ENERGY COLOMBIA CORP.

Y
3

GEO K PERÚS.A.C

¿a
CUANTÍA: INDETERMINADA 100.
X

DI4 COPIAS -

Pc.

HA aa eS

EN LA CIUDAD DE QUITO, DISTRITO METROPOL ITANO, El DÍA DE HOY

CATORCE (14) DE MAYO DEL AÑO DOS MIL DIECINUEVE, ANTE Mi,
DOCTORA MARÍA GABRIELA CADENA LOZA, NOTARIA TRIGÉSIMA
SEGUNDA DEL CANTÓN QUITO, COMPARECEN A LA CELEBRACIÓN DE
LA PRESENTE ESCRITURA PUBLICA POR UNA PARTE, LA EMPRESA
GEOPARK PERU 5.A.C. SUCURSAL ECUADOR, REPRESENTADA POR FELIPE
CORREA ROZO, DE ESTADO CIVIL CASADO, NACIONALIDAD
COLOMBIANA, OCUPACIÓN ABOGADO: Y, POR OTRA PARTE, -LA
EMPRESA FRONTERA ENERGY COLOMBIA CORP. SUCURSAL ECUADOR,

NOTARIA QQ
TRIGI A

TER o

0

0

Oo

1

o

0

e

6

o

o

9

SN
ccoorcrscrcrrrcccSSsho
00LOVLOOOIIOIADLCIALICAIICIIIDCIIIIABIEDIIIUAIAIAA

REPRESENTADA Pur 1A COPFANIA ROPRESENIADIOL 7 ALEDCIRIA
AN NOTAR
FERSP CIA. ITDA., A SU VEL SL TRIGESIMA

TERCERA

ALEXANDER —BASANTES FREIRE, UNE ESTADO CYIL SOLESO

NACION AMNDAD ECCAISMIARNA,
[ECNÓLOGO: LOS COMPARECILANES 52 ENCUENTRAN DEBIDA MENTE N

DOMICILIADOS EN (STA CUAD Di QUID E. la ayEnitia Pola E Dillon Prado
HOTARIO
CUAIRO GUIÓN SEIS MUEVE (54-89) Y AVENIDA AMAZONAS, EDECIO Cee

COHEC, 950 DIEZ, CON PÚMERO DESELÉFONO DOS UNICO SEIS 0OS

SFIS OCHO CERO 12562689), CORREO Elf CTRÓNICO E
PAEK.COM, Y AVENIDA DOCE (121 UE OCIUBRE HO EINTISES GUIÓN

CUATRO OCFO (26-48) YUNCODA, EDIFICIO MIRAGE, PISO DIE
(16), CON NÚMERO DE TELÉFONO TRES OCHO UNO C

A RREO ELES

CREO CERO

O ERREX=.COM. RESPECTIVAMENTE. LOS COMPARICIENTES SON

MAYORES DE EDAD _EGA-MENTE CAPACES Y PÁBLES Pala
CONTRATAR Y OBLIGARSE, A QUIENZS DE CONOCER GOYT F2 EN

IRIUD DE HASLRME EXPIDO SUS DOCUMEN,.OS DI ,DERIIDAL,

CUYAS COPIA FOTOSTÁTICAS —DLBIDAMENSE —CERIFICADAS

SOnCNAN SEAN AGREGADAS; Y, Mi ALO CAPRESAMENTE A

OBTENER Y AGPE COMO HABLITANTE El CERTIFICAD

BIOMÉIRITO Y/O REGISTRAL DE CONSULTA DE DATOS DEL SISTEMA
NACORNAL DE IDENTIFICACIÓN CIUDADAMA OATENIDOS Di LA
DIRECCIÓN NACIONAL MEL REGISTRO CIVIL A AMPARO DEL

ON ALARÍCILO SUIENTA Y CINTO

WENO EXIST, EM APLI

DE MA EY ORGÁNICA DE GESTIÓN DE A GENTIDAD Y DATOS Clvl ES
ADYERTIDOS GUL FUERON 1 0S COMPARZCIENTES POR MÍ_A NOTAR A

RA, ASÍ COMO

DE 105 EFECIOS Y RESUISADOS DE LSTA ESC
EXAMINADOS —QUÉ- FIEROR Di QUE  COMPARECEN AL
OTORGAMIENTO DE ESTA ESCRITURA SIN COACCIÓN, AMERAZ
TEMOR REVERENCIAL, NI PROMESA O SEDUCC ÓN, ME SOLICIL AM QUE
ELEVE A ESCRITURA PÚBLICA EL TEXTO DEJA MINUTA QUE ME PRESENTA,

CUYO TENOR LITERAL QUE SE TRA

QUE SE OIORGA AL TENOR DE LAS SIGUIENTES CLAUSULAS: PRIMERA:
COMPARECIENTES. - COMPARECEN A LA SUSCRIPCIÓN DEL PRESENTE
. COMSORCIO, POR UNA PARTE, LA EMPRESA GEOPARK PERU SAC

SUCURSAL ECUADOR, REPRESENTADA POR FELPE CORREA ROZ
ZPOR-OIBA PARTE LA EMPRESA FRONTERA ENERSY COLOMEIA CORP.

o;

SUCURSAL ECUADOR, REPRESENTADA POR LA COMPAÑÍA
REPRESENTACIÓN Y ASUSORÍA FEREP CIA. LTDA, A SU VEZ
REPRESENTADA POR EL SEÑOR FERMANDO ALEXANDER BASANTES
FREIRE, TODAS DEBIDAMENTE INCORPORADAS BAJO LA LEGISLACIÓN
ECUATORIANA Y: CALIFICADAS. DE “ORMA INDIVIDUAL POR EL
MINISTERIO DE ENERGIA Y RECURSOS NATURALES -NO RENOVABLES,
DENTRO DELA DÉCIMO SEGUNDA RONDA DE LICITACIÓN DZ BLOQUES
PETROLEROS "RONDA INTRACAMPOS". SEGUNDA: ANTECEDENTES. —
LOS. COMPARECIENTES, EN LAS CALIDADES QUE INTERVIENEN,
CAPACES PARA CONTRATAR Y OBLIGARSE, ACUERDAN SUSCRIBIR El
PRESENTE CONSORCIO ÉN “CUMPLIMIENTO AL COMPROMISO DE
CONSORCIO SUSCRIO EN LA NOTARÍA PRIMERA DEL CANTÓN QUITO
CON FECHA SIETE DE MARZO DE DOS MIL DIEZ Y NUEVE (2019) PARA LA
DÉCIMO SEGUNDA RONDA DE LICITACIÓN DE 3LOQUES PETRO.EROS
"RONDA INTRACAMPOS”, PARA El BLOQUE PERICO Y LA RESOLUCIÓN
DE ADJUDICACIÓN NUMERO MERNNR-MERNNR-DOS MI_ D.ECINUEVE-

105)

A
corr cerrar ns screen r.so

DIECIOCHO (18) DE ABRIL DE DOS MIL DSECINUEVE (2019) GUE
ACOMPAÑA COMO DOCUMENTO ANEXO UNO (1) QUIENES

ERCERA: ACUERDO DE CONSORCIO. - TRES

PUNTO UNO.- LAS PARTES POR MEDIO DEL FRESEMTE DOCUMENTO
CONSTITUYEN El CONSORCIO - DENOMINADO . "CONSORCIO
FRONTERA - GEOPARK BLOQUE PERICO", EN ADELANTE El

“CONSORCIO”, El MISMO QUE TENDRÁ POR O3JETO LA SUSCRIPCIÓN

Y EJECUCIÓN DEL CONTRATO DE PARTICIPACIÓN PARA LAa___—
-

EXPLORACIÓN Y/O EXPLOTACIÓN DEHIDROCARBUROS (PETRÓLEO
CRUDO). EN t. BLOQUE P=RIGO—DE-LA REGIÓN AMAZÓMICA

ECUATORIANA, EN ADELANTE El “ECON: RES PUNTO DOS.- El

OPERADOR DEL CONSORCIO SERÁ LA SUCURSAL EN El

CONSORCIANO FRONTERA ENERGY COLOMB'A CORP. lA MISMA

CUADOR DEL

QLE SE CONSTTUYE MEDIANTE ESIE ACIO EN 2ROCURADOR COMÚN

DEL CONSORCIO Y QUE PODRÁ ACTUAR A TRAVÉS EL O LOS

APODERADOS GEMERALES O ESPECIALES QUE DESIGNE FRONTERA

ENERGY COLOMBIA COPP., O SU SUCURSAL ECUADOR PARA QUE LA

REPRESENTEN Y POR CONSIGUIENTE REPRESENTEN Ai CONSORCIC

FRONTERA _- GEOPARE BIOQUE PERICO. TRES PUNTO TRES? El
A .

TABLECERÁ SI) DOMICILIO TRIBUTARIO DE ACUERDO

CONSORCIO
CON LO ESTABLECIDO EN LA DISPOSICIÓN TRANSTORA DECIA
CUARTA, AS| COMO LA DISPOSICIÓN REFORMATORIA TERCERA DE LA
LFY ORGÁNICA DE PLANIFICACIÓN PARA LA CIRCUNSCRIPCIÓN
TERRITORIAL AMAZÓN:CA O CUALQUIER OTRA NORMA PERTINENTE AL
DOMICILIO TRIBUTARIO DEL CONSORCIO. TRES PUNTO CUATRO.- EL
CONSORCIO ESTÁ INTEGRADO POR: UNO.- FRONTERA ENERGY
COLOMBIA CORP., SUCURSAL ECUADOR: CINCUENTA POR CIENTO

(50%) DE DERECHOS Y OBLIGACIONES EN EL CONTRATO. DOS.-B

GEOPARK FERL 5.4,€., SUCURSAL ECUADOR: CINCUENTA POR CIENTO
150%] DE DERECHOS Y OBLIGACIONES EN EL CONTRATO. RES PUNTO

CINCO.- LA RESPONSABILIDAD DE LOS INTEGRANTES DEL CONSOPCIO

ES SOLIDARIA E INDIVISIBLE PARA EL CUMPLIMIENTO DETODAS Y CADA

UNA DE LAS RESPONSABILIDADES Y OBLIGACIONES EMANADAS DE:_.—fÉlelca
dl IMERARE

HASTA QUE SE HAYAN LIQUIDADO TODOS LOS DIREZHOS Y

OBLIGACIONES EN EL CONTRATO O RASTA QUE LAS PARTES ACUERDEN
SU TERMINACIÓN CON POSTERIORIDAD "A LA TERMINACIÓN DEL
CONTRATO, TRES FUNTO.SIEYE.= LAS PARTES ACUERDAN SOMETERSE-A-
10005 LOS ACUERDOS QUF SUSCRIBAN ENTRE ELLAS EN RELACIÓN
CON ESTE CONSORCIO INCLUYENDO, PERO NO LIMITADO A LAS
DECSIONES SOBRE APORTES DE CAPITAL, DISTRIBUCIÓN DE
BENEFICIOS, TOMA DE DECISIONES, LUGAR DE NOTIFICACIONES ENTRE
=L_AS Y SOLUCIÓN DE CONTROVERSIAS. TRE3 FUNTO OCHO.- SF
ENTIENDE Y ACUFRDA QUE NINGUNO DE LOS TÉRMINOS DE ESTE
CONTRATO DE CONSORCIO PUEDE CONSIDERARSE MODIFIC

NINGUNA DE LAS PARTES ZN FORMA UNILATERAL, Y QUe ASÍ MISMO
TODA MODIFICACIÓN QUE A ESTE SELEHAGA, DEBERÁ CONSTAR POR
ESCRITO, CON LA SUSCRIPCIÓN DE LOS REPRESENTANTES LEGALES O
APODERADOS DE CADA UNA DE LAS PARTES. USTED SEÑOR NOTARIO
SE SERVIRÁ AGPEGAR Y ANTEPONER LAS DEMÁS CLÁUSULAS Y
FORMALIDADES DE FSTILO PARA LA COMPLLTA VALIDEZ Y PLENO
EFLCIO DE LA PRESENTE ESCRITURA PÚBLICA. HASTA AQUÍ LA MINUTA
GQUL JUNTO CON LOS DOCUMENTOS ANEXOS Y HABILITANTES QUE SL
INCORPORA QUEDA ELEVADA A ESCRITURA PÚBLICA CON TODO EL

0
o
o
-0
o
-—S
o
o
e
Oo
2
e
o
o
e
DOPOR e
o
.
4
o
)
o
0
4
o
e
o
e
e
id
0
0
9
eoeVcer nseries rece. nena. oso

]

UNO SIETE GUIÓN DOS CER?

YY NOTARIA
. TRIGESIMA
IPMADA POR El TERCERA

Al ENTGDAS

¡Midula QUE ES

n

ABOGADO RAFAEL YVALDIVY ESO, AMUADO Al ORO DÉ ABOGADOS

> DE LA JUE BAG EL NUMERO De MATRICULA

ALS GUIÓN CERO CINCO. PARA LA Dillon Pado -

A 5 a dea E NOTARIO | ¿7
CELEBRACIÓN DE LA PRESENTE ESCRITURA, SE CIBSERVARON LOS tmiootendos N)
PRECEPTOS Y REQJISINOS PREVIS1OS EN LA 1EY NOTARIAL: Y, LEIDA QUE

LES FUE A LOS COMPAREC ENTES PO? MI LA NOTARIA, SE RAJFICAN Y

FIRMAN CONMIGO EN UNIDAD DE ACIO QUEDANDO INCORPORA
EN El PROTOCOLO DE ESTA NOTARIA, DETODO CUANIO DOY y y

FELIPE CORREA ROZO

BASS: HE.

KANDER BASANTES FREIRE

FERMÁNDO

Sho

9)

Rua!
mo

A LEDS

a

000: M vDg1- 248 1218575081

EASANTES FRSIAS FERNANDO ALEXANDER

FICHNGAA

TN

. + SAMPEDRO DE
TABOADA

UADOR

ón y Cedulación

d REPÚBL ICA E DEL E

Dirección Genaral da Registro Civi', Identi

CERTIFICADO DIGITAL DE DATOS DE IDENTIDAD Fue

ERCERA

Número único de identificación: 171

- Nombres del ciudadano: BASANTES FREIRE FERNANDO ALEXAD

NOTARIO

A Condición del cedulado: CIUDADANO Quo Ecuadas

Lugar de nacimiento: ECUADOR/PICHINCHA/QUITO/CHILLOGALLO
Fecha de nacimiento: 25 DE FEBRERO DE 1990

Nacionalidad: ECUATORIANA y "T

Sexo: HOMBRE

Instrucción: SUPERIOR. —

Profesión: TECHÓLOGO
Estado Civil: SOLTERO
Cónyuge: No Registra
| Fecha de Mairimonio: No Registra
A? Nombres del padre: BASAMTES RON LUIS FERMANDO:

t Nacionalidad: ECUATORIANA

A CECILIA

el Nombres de la madre: “RE RE ZAFATA MAR

Nacionalidas: ECUATORIANA

Fecha de expedicion: 14 DE MARZO DE 2017

Condición de donante: NO DONANTE

Inforrracón cortifis
Emisos. MARIA G.

2: 14 DE MAYO DE 2013
DENA LOZA - PICA

732 - P:CHINCHA - QUITO

+ Ni decerliicado:

im

O
1566-22

ñ 13d

1

Vicente Taleno G.

ción y Cedulación
'cirónicamente

i

Quíla, 26 de julio de 2017

Señor, Y
FERNANDO ALEXANDER BASANTES F z
Cindad.-

De mi consideración.

Mo es grato cormunicar a usted que la Junta General Extraordinaria y Universal cde- Lin
Accionistas de la compañia REPRESENTACIÓN Y ASESORÍA FEREP CIA Ara OTARIO
en esta ciudad cl dia de hoy, resolvió elegirio como GERENTE GENERAL de la corhpañía ció
por el periodo estatutario de dos (2) años, contados a parlir de la fecha de inscripción de

este nombramiento en el Registro Mercamtt, debrencdo permanecer en sus funciones hasta

ser legalmente remplazado

En esta calidad usted ejercerá la representación legal, judicial y extrajudicial de la
compañla, sus atribuciones y deberes se encuentran contemplados en el Estatuto Social
de la compañía REPRESENTACIÓN Y ASESORÍA FEREP CIA,LTDA., conshtuida
mediante escrítura pública celebrada el 30 de marzo de 2015, ante la Notaria Trigésima
Segunda del cantón Quito, debidamente inscrita en el RegisiroMercantihdel mismo cantón
01 de abril de 2015

E! representante lega! ce la Compañía es el Gerente Genere!, en cuya ausencia temporal
o definitiva e subrogara el Presidente.

Ar felicitarlo por su designación, le formulo votos por el éxito en tas funciones a Usted
encomendadas, sirvase suscribir al pie de la presente en señal de aceptación

Muy atentamente,

Secretario de la Jun:

Lugar y fecha: Quito 28 de julio de 2017

En el lugar y fecha que anteceden acepto la designación de GEREMYE GENERAL de la
compañía REPRESENTACIÓN Y ASESORÍA FEREP CIA,LTDA., y prometo desempeñar
tal cargo de conformidad con la Ley y el Estatuto Social de la Compañía.

a “7
Í/ > A
Us H/
yA EA

FERNANDO ALEXANDER BASANTES FREJRE

CE 06775 L
0 NOTARIA
. MERCA TRIGESIMA
QUITO TERCERA

RAMITE NOME

0

MERCANTIL DEL CANTÓN QUITO
¡AZÓN DE INSCRIPCIÓN

eS 3 RAZÓN DE INSCRIPCIÓ

NÚMERO DE REPERTORIO: | 3781
' FECHA DE INSCRIPCIÓN; 09/08/2017
. NÚMERO DE INSCRIPCIÓN: | 12091
= ===. | REGISTROS: - LIBRO DF NOMBRAMIENTOS ——

5 DEL NOV
| WOWIBRE DE LA COMPAÑÍA;
VIBRES DEL ADMINISTRADOR:

2. PATOS ADICIONALES: -

| CONST, Rivi? 2626 DEL 01/04/2015 NOT. 32 DE 30/03/2015.- ¿GTi A
| UALQUIFE ENMENDADURA, ALIERACIÓN O MODIFICACIÓN AL TEXTO DF 7A PRES 10m, |
7 !

405 PARA LO

IMVALICSA. 1OS CAMPOS QUE 55, ENCUENTRAN: EM CBLANCO NO SOM NECE!
¿ROCESO DC IN d AINOEMATIVA VISLA TE,

F 4
mticiÓN: QUITOJA 9 DÍA(S) DE

El

D 42 ¿BETH NTRE OPE
REGISTRADOS MERCANTIL DELOR ¿Re

DIRECCIÓN DEL REGISTRO: AV, AL

NUMERO RUC:

72602001

RAZON SOCIAL: REPRESENTACIÓN Y ASESORIA FEREP CIA LTDA
NOMWERE COMERCIAL:
Í7 CLASE CONTRIBUYENTE: OTROS El
el 7 rfhlion Prado
q - REPRESENTANTE LEGAL: ; 3 FREIRE FERNANDO SLEXANDER NOTARIO
7% CONTADOR: VALLEJO BARRENO VFREN:CS ALEYANDRA
FEC. INICIO ACTIVIDADES: 08/03/2015 EC. CONSTITUCION:
lc mscmieción: 08/04/2915 FECHA DE ACTUALIZACIÓN

ACTIVIDAD ECONOMICA PRINCIPAL:

TRAS ACTIVIDADES DE ASESORAM

DOMICILIO TRIBUTARIO

Pre

QUITO Telefono T
SOMICILIO ESPEC!

OBLIGACIONES TRIBUTARIAS:

“an

'D ACCIONISTAS, Pi

SGCIOS, MIE*BROS DEL DIRECTORIO Y Aa

“ANEXO DE DIVIDENDOS, UTILIDADES € BENEFICIOS - 43
“AMEXO REI

ACION DEFENDENCIA

O TRANSACCIONAL SMPUIFICADO

LARACIÓN DE IMPLIESTO 4 LA RENTA_SOGIEOAD:
" DECLARACIÓN DE Ri INCIONES EN LA FUE S
* DECLARACIÓN MENSUAL DE 04,

1, Derecaws Ecorór Derechos de

dos an el Regla
ión, no podrán

ESTASLECIMIENTOS R
- JURISDICCION: 1ZONA 9

GISTRADOS. cel 501al 001
¡SHINCHA.

. “y
ALI

FIRMA CEL CONTRIBUYENTE

AN
Dactaro que los datos contenidos en esie documento son exactos y ve: , porlo que 2s4zO%
venven (Art. 27 Código Tributano, At Y Ley del RU! 9 Regías a lo Aplicacion de la Ley

Usuario: OCENMIZOST3 Lugar de emisión: GUAYAQUILJAY. FRANCISCO Fech

Pagine 1d: 2 2

NOTARIA
TRIGESIMA

E C: 5
MUMERO RUC 502001 TERCERA

RAZON SOCIAL: REPRESENTACIÓN Y ASESO

ESTABLECIMIENTOS REGISTRA

No ESTABLECIMIENTO: 001 ESTADO ABIER

NOMBRE COMERCIAL

ACTIVIDADES ECONÓMICAS:

Je ESUITO 19 resp)

Occlara au tos a
> ón do 13 1 ey dal RUC!

Art. 9 Reg h
in: GUAYAQUICJAY. FRAN

ERONTERA — ENERGY
CORP. (en adelante, ta
una compañía establecida

l saniormidad las leyes de
¿ Suza, con domicilio
principal en Schafíhausen, en este acto
representada por su Director, el señor
Thiemo áturay, por este instrumento: (1)
otorga..un poder amplio y suficiente como
se requiere en la Ley de Compañias del
Ecuador, a favor REPRESENTACIÓN Y
RIA FEREP CIA LTDA, una
mpañía constituida bajo las leyes de ta
Republica del Ecuador (en adelante, el
“Apoderado”), para que actúe como el
poderado autorizado de la Compañía y
fealice todos los actos para: realizar lo
siente:

COLOMBIA
Compañíiz”

a

a) Actuar como |

representante de la

A

incuyendo la presentación de ofeñas
para instituciones públicas y privadas,
suscripción de coniratos, areglos y
transacciones con todas las
autoridades y elercer todas las
acciones legales y transacciones que
seay realizecas dentro del terfiorio de
1 Rapública dei Ecuader

e legal de 1a
Ni Váucujsa! de la Compañía en Ecuador,
especialmente para responder y

Ñ
*, presentar reclamos o demancas

cumplir con las obligaciones
adquiridas, A  Aboderado le son
todos las podares

otorgados
| necesarios de conformidad con el
Í articulo 6 y 415 a 418 de la Lay da
| Compañias, asi como los estabjecidos
|
i

en el erficulo 43 del Código Orgánico
General de Procesos del Ecuador. Por

| Sucursal de la Compañia en ol

| Ecuador pars  tepresenter la
Compañía y a su sueursel en todos los
asuntos legales cn Ecuador,

| GENERAL POWER OF ATTOI

hs

ROSY

FRONTERA ENE
CORP. [hereinafter, iné "Company), a
c any incorporated under the faws of
he Svess Confegeration, with registered
offices in Schafíhausen,
herein by its Director, Mr. Thiemo Sturr:
hereoy anpoinis and constitules as :
true año fewéni attorney, Ecuadorian
company REPRESENTACIÓN
ASESORIA FEREP CIA. LTDA. ar

the Republic of Ecu
'Attorney-in-Fact”)

powers, as required by the Cofpanies |

Aci of Ecuacor to carry out and períorm
all ofihe follováng actions:

a) Actas the representative of the branch
oí tre Compeny in to
represent the Company and us branch

lega matters Ecuador,

including the filing of re tor public
and private institutions, enteñíng into

Ecuador

in

arrangeme and
transactons with ail suthorities and to
carry on ail legel actuns and

Iransactions to be performed within the
territory of the Republic of Ecuador.

Aci as ihe lega! representative of Mis
branch of ihaz Company in Ecuador
especially lo answer and file claims or

demants and meel he obligations
acquired The Attorney-in-Fact is
nereby granted all the necessary

powers required in accordance win
Article 6 and 415 to 419 of Ihe
Ecuedorian Law on Companizs,
well as those established in Article 43
of the Organic Code of General
Procedures

as

COLOMBIA |

Y Ú

ot Ecuador (Código |

NOTARIA
TRIGESIMA
Were ERA

DeNélion Prado
NOTARIO
0uto.,

A

Gite a

le

N

IAEA AA AAA XXXXXXXXHXXNXXXXXNNNNNNNYS
dODODODIOAIDIEAIIAAIAIIAAIAAAIAAIIAAAIAAADAIA

para pressr

secar

er y resp

an

do cualquier
Institutó

sti

de

ser Pobi

Ectadoran, Social
Publio. Gompani
similar emtily, yw

simdar, 03m

ES
pruebas, Ñ
eciones, — tecibh 0
sión de la propledali en cuestión
desembolsar recibi las

captales y (83 cios Y

ai

nca,

bioperiy al
revelve ell capi
sipts and 0:50F
po da dake mor
guerantees

cancelalion.

31 otro

y acordar 2u cam
confirme thai
2xarcis:

Acjuzr como ¡epreser gat de la [
ibode ta Compa

ebrar todos los

EJER
Ecuacdar 3 si
relacionados con el negocio |
la sucarsál de la Corepaña en
do la toncartáción de

contra bu

en el | brerich of the Cor
1
i
!
|

ice andosim
lor bu 8

Ecuador, inellys
leo, €
es, para adininist
Sjerar y trans:

ersona” propia
censrship of same, to
and 10 pay de

muesles € iminuettas y para.

tuleridad. dE los mesos,

Bis ora

cecibir y pagar deudas «

cuenta por pagar, os
todo. lipo ds

Pos

2 5

e Recibir del Servici

Car
he
Compare, inaludina

a la suctirsal de la Compañia

adas y con p

las regis
dsegurado,

ando ith orviihcu

i

p
fe) Nom 15) Te anpont and dls,

Govarmmental Aa
.9n Y

the Estad

ecuriy Institute, | Delon rado

s aad sume and give

enter into all cortrecis re

cor. Inatudno

le and to amete or cantel any

¿NOTARIA
TRIGESIMA
TERCERA

mMouñal

Cu

“LU

¡ NOTARIO

any then! quiso» Ecoeder

nt

sto pre

wi réctificatons,
sian uf |:
dra end

y Chis, ¿

el
mo

Continentes |
branch <f l

lo tanto al ado land
para $! y cesponder 2
ante alquies
idad Judicial! e Gubernamental,
uyende cualquier Tribunsl de

Arbitraje, «el Instliio
¿o Social, Adusnas
sisio de

Ecuador, .el lis

as PúbiGas y
similar, can

outelauíer ora

0s [05

to

bruebas
o tortari
a en cuestión,
todos las;
capitales y las sumas y cer fecibos
descargas, tara paga? las CSudus,
ituie hipotecas. U otro tipo ds
arañtiaz y ácoiler su caneslación
que est pocer puude Ejer
guler cora, tribunal o
aurinistalivasin restiioción.

reciiticaciónes,

posesión de la propi

9 resibir

embolsa,

ntante legal de

coño repr

EJ de la Dompañía <n el
Ecuador celebrar todos is

tratos relacioredos con el negocio

lá Compañia en |
acertación de |
erdos |

la sucursel
Jad

ajonar y trangierir, slguilor bienes
les y para sceplal la

reclamar,

muebles e inmue:
Bularided de los mistros;
recitar y pagar dede
cuenta for pagar, a
tedo«ipo de ga.

:d) Hecitiro del Servicio
ger stro macia
todas las ca

valor

las ragisiradas ] sin
asogurado,

e) Nombrar y d

o General

Pros

Aitor
tri:
ias

mi ánswa
Judiciare or Govermnerta

giles 6

Authority,

iméluding any Ajos ouñal, na
tocia istormro
cuedoram

the

Ecuadorias. Social Security

ic. Somo and amy other
s entity, salth all powers to present
eévience, remedias ada reciifications,
tu receive or tale posgession ol
property e: jastis, and draw 1
receive all capitals and sims and diva
secsipts and € to E

sguaramess ando lo ihgir
ncejation e Cempanñy ha
cenfiime hal tray
exercised store amy
Sdminisióativo entiijon

ayiar

his po

Act as hs jecal 1epr
brañicacof ha Company in Ecua:
enter into all cóntracis related to the
business oftha branca.of e Company
in Ecuador, inclutint
e, sémice and similar agres
te bi

emerro mio
eNTania,

oaliendia and

to

debis ar any OLiSt a
d to areate or 1

amies

sendice Er
atíon all tve
á consitnfne:
to ha branch of th

otisroaneana SÉ 5
fellejs

ade

ppotat end dish

Gebis; +
io take mortoages or oler types uf.

NOTARIA
TIIGESIMA
TERCERA

sucursal de le Compañis y fijar las

condiciones de empleo y de sus
funciones. dulies,
(ñ) ular. de odos los (f) To exercise and enjoy all riga

jos y ejercer todas
funsiones que caen sobre é+ como
el Apoderado con respeclo a todas las
/ concursos públicos en la

olemas 1

República de Ecuador,

. el
no será resñonsálle por » las
obigationes de la Compañia. Por ello ta
Compañía se compromele a (
indemnizar al Apoderado por cualquier
| gasto, pérdida o responsabilidad que
sufra en su condición de Apoderado; fi)
exonerar al Apoderado Je cualaujo”
responsabilidad en que pueda incurrir.en.|
adición; y (il) ratificar cualquier
E ción llevada a coóbo por el
Apoderado por cuenta de la Compañía
: Confoimá a este poder,

E0

¡Este Poder permanecerá y seguirá
vigente durante pertodo de tiempo
ido. sin embargo, la Sampeñia
favocar este poder general a sus

sá volunted y en cualquier momento. |
A ¿

lado y se regirá bajo
de la Repúatica del Ecuador

r es otorgado, fímado, y
lo coma un acta per la Compañia |
en este da 4 de abril de 2019

Thiemo Slurny, Dis ector?

3 orso

oí the branch oí the Company a
|. fix condiilons at empioyment ana tal

orivileges and perform all d
Upor. the Attcrney-in-Fact in respect ol
is in the Regublic cf

any tendersfbi
Ecuador.

ast peragraph oí A
6 of the Companies Act ol tha Republic of
Ecuador, the Attorney-ia Fact shall ne be
hable for the o' tions of the Cópeny.
Therefore the Company coramits: (i) to
irdemnify the Atiorney-in-Fact against
, loss or liability suffered by ihe
in the Attorney in-Fa
position as (ne Company's aliorney; (1) io
_exonerate_ihe Aitormey-in-Fact from any
kind of liabifity he may incur ecina as io
Compeny's atlormey. and (1) to ratify
anything done by ihe Altomey-in-Fact on
behaf oí ne Company pursuant to ts
Power of Aliorney.

This Power of Attorney shsil remain and
continue in full force during an indefinite
period of time, however, ine Comp.
may revoks this general power a ils own
wiland at any time

This Power of Altorney is governed by,
and shell be construed in sccordance
with, the laws of the Républic of Ecuador

In wiiness wnercof this Power of Altorney
has beén diuly executed oy he Company
| pe sis 4 day of April 2918,

A
A

6000000000000 OOOAIIIAAECIEAIAAAICAAIAAAAAIAO
Por la presente everso, colocada en

presencia del

¡alfnónta la autenticidad de la firma e

NOTARIA
sizo de Si. Antoni FR, on Wester 2H, “TAIGESIMA
TERCERA

5

ausen S%

s de la legatización oficial Dedialión Pdo

f ión en el
consulta de internet, . NOTARIO
Quito - Ecuador

Color prncibial en Sch

AG sociedad anón;

ls

La irsga

Zúrcn, 4 de abril de 2019
BA no. 968-70/j8
Tasa CHF 30 00

cuido de Zire

El ¡rosenlo decurat'o puld:co $ Etc dor

Í
2. Ha sito dimade 5er |

tal asslaaca por

iran ste aio de
mesa qualidade

Y sc resesfida cel el

Cantina Zunino
AoCxaln de Zur que

5 EP, MSGAROA

sde

RESISTRO UNICO DE CONTRIBUYENTES
SOCIED

NUMERO RUC: 1792985277001
RAZON SOCIAL: FRONTERA ENERS

NOMBRE COMERCIAL:

CLASE CONTRISUYENTE: OTROS : ¡At = ,
REPRESENTANTE LEGAL, REPRESENTA Y Dr kon Prado e
CONTADOR (ao: Ensado o
FEC.IKIGIO ACTIVIDADES 13/05/2018 ISTITUCION: Lbiarzo19

Efe. INSCRIPCION: 13/05/2016 HA DE ACTUALIZACION: 12105/2019

ACTIVIDAD ECONOMICA PRINCIPAL:

ACTIVIDADES DE SERVICIOS DE EXIKACCIÓN DE PETROLEO Y GAS REALIZA» CAMBIÓ DE

DOMICILIO TRIBUTARIO:

12 UE OCTUBRE Número: N?6-48
én: JUNTO AL C-UB LA UNION Teleíono
Trebajo: 623810950 Celular:
DOMICILIO ESFECIAL:

RIAS:

¿ACIONES TRIBUT.

- CANEXO ACCIONISTAS, PARTICIPES, SOCIOS, MIEMBROS DEL DIRECTORIO Y ADMINISTRADORES
VANEXO DE DIVIDENDOS UTILIDADES O DENFECIOS + AGE
“ANEXO PELACION DEPCHDENCIA,

* ANEXO TRANSACCIONAL SIMPLIFICADO:

E MPUESTCAL

DECLARACIÓN

ARACI) DE SETENCIONES EN LA

“DECLARACIÓN MENSUAL De 1vA:

s cunibuyattas Derechos de + pCOCÓnIcOs fisrachos e

Mm censylo en

anales v castos y y stos sn «« Pagiairento
obtgados a des

nes de (VA deberán ser pul
de IVA podrán presentarse de mm
ante con 1orás Ue se IVA yin sus vemas can tana

wd 112 56 encuentra «pe
We, ran chelo ce 00

y del Tn del

on EST
1ON: 1 ZONA Y PICHINCHA A co: CERRADOS

JURISUIC

ZEREMTAS INTERAES:

legal uu Y

Página 1de 2 e

coco... c.ee..e.e...cner.er.. ooo
REGISTRO UNICO DE CONTRIBUYENTES
SOCIEDADES

1792585277001 NOTARIA
Ñ TRIGESIMA
TERCERA

FRONTERA ENERGY COLOMBIA CORP

No. ESTABLECIMIENTO: 00 ESTADO * ABIERTO MATRIZ

NOMBRE COMERCIAL

ACTIVIDADES ECONÓMICAS:

INTRATO: SONDEOS EXPLORACIÓN (POR EJE

O: MET nos TRA DIE! JONALE: SDE PROSmES TIÓM, COMO
OBSERVACION

GECLÓSICAS EN SOSIBLES YACIMIENTOS). *

-Irh18, DEL CONTRIES

(ÓDERENTAS INTERNAS

ds AS ed ION MUA
CTI REPUBLICA DA Ct em

ea . ba je

tilorsima O

ORREA ROZO nde RIA,

PASSPORT

FELIPE

PASAPORTE E PO ¿lina
A

. COLOMBIANA -

Oo
ES Ll (5
- GT SEPISEP 1983 > Enron - %s)0
o BOGOTA COLINA
A A doo
ME 4 : *3R A

PACOLTORRES CERO POS FELIPE ERA

AR698438244C01 5300075 M25 101287131 195988<<<<62

000000000000000000000000000000000600
Factura: 00

HOARÍA 1

Esta

EXTRACTO

[FECHA DS OTORSAMIENTO; [10€

Tigo Jmterciomnte |

ITAGÓ POF, have

Lo sarsova que
Y ot ;

Documento de
idantidad

| |

[pasasce re (RADS2TaSS

dr
Jrassroere

$ rad

proa
[eneioue

¡tara

TUSICACIÓN
Ye

BCH.
. PRIMERA

ESCRITURA PÚBLICA DE
PODER ESPECIAL -

GEOPARX PERU S. AC.
JAMES F. PARK Y OTROS

01 DEMAYO DEL 2059

¿7 QUITO, 01 DEMAYO DEL 2019

06000000000000000000000000000OODODAADIAAIAAAAA0AUA
/

o ELOÍA DE HO?

E, ANTE Mi,

Je

), POR SU CALIDAD DE

FACULTAD DE DEnGnar OTROS

JERDS CON El NUMERAL QUINTO DEL PODER EMITIDO POR LA

COMPAÑIA A COMPARECIENTE TIENE NACIONALIDAD

EN ESTA CIUDAD 0£ QUITO EN -A

ECUATORIANA

1
” orÁriA

NOTARIO

DRA GACRIE

AVUNIDA PATRIA E CUATRO € GUIÓN SES MUEVE

AMAZONAS, EMPCIO COMES, PS DIEZ

TELÉFOMO DOS CINCO SEIS DOS
ROBUSTA MANTE SJ3TA MARE COM.EC, DE

CORREO FLCOT
PROFESIÓN ABOGADO. PORTADOR DE CÉDULA DE CIUDADANÍA

ERO UNO SIETE CFEO CINCO SEIS NUEYZ CIO 0Os DOS SIE E

CASADO, APODERADO EN FCUADEÓN DE CLA

RECIENTE ES

OMPAÑÍA PERUANA GEOPARK PERÚ S. AC. El COR

CAPAL Y HABLA PARA CONTA RATAR Y OBLIS

NOCER DOY

ARSE, AñÍ

LOGALME
COMO TAMDÉN A SI) REPRESENTADA, A QUIÉN DEC:

FL EN VIRTUD DE HABERME EXHIBIDO SUS DOCUMENTOS DF
ISTILLADÓ. APROJADO

Y SU PODER DEBIDAMENTE 4

SUPERINTENDENCIA De COMPAÑÍAS E IMSTRMO En EL

CANTIL DE GUIO, CUYAZ COPIAS FOTOSTÁTIC
DAS: Y, ME

ME

SOLICIMA SEAN AG

DEBIDAMENTE CERTAICAD

AGREGAR

AUTORIZA EXPRESAMENTE A

CADO YD > REGISTRAL 102

HABLMAN E El CE
MEULTA DE DATOS DEL OS 3TEMA MACIONAL DE DENTIFICACIÓN

SITO

CIUDADANA OBTENIDOS DE
CIVILAL AMPARO DEL CONVENIO EXISTENTE, EM AFUCACION £L

JESSNIÓN DELA

ARTICULO SETENTA Y CINCO DE LA LF O

GUE-—— FUE el
TOS Y FESLLIA DIS

DE ESTA ISCRMURA. ASÍ M0) PA

¡ENTO- DE ESTA EXCFITURA,
Mi PROMESA O

L ELIERIO

eres AL OTORG

MAZAS, TEMOR REE

COACCIÓN,
RITURA PÚBL

SEDUCTIÓN, ME SOUCITA QUE ELEVEA 250
SENTA, CUYO TEMOS LTERAL (E SE

DZ LA MINUTA QUE MP PRE

BOPA cA AAA
[sprarsa
MÁIGESIMA
XERCERA

NOTARIA
TRIGESIMA,
TERCERA >.

o DETELCONO Ls CIO GE

FERSOMAL ES DERECHOS Y FOR

|

FLORIDA NUEVE OCEANO UNO) (9817, PRIMER E SO, CIUDAD ALTÓN
DE BLENOS AIRES CON NÚMERO DE TELÉFONO CCE CUATRO USED
UNO CUATRO TRES UNO DOS NUVE CUATRO CERO CERO 152 11

43125400], CORREO: EECTRONICO PARKOGEO-PARK C

PEDRO ENRIQUE AYZAIN CHICORSR MI PORTADOR DEL PASASORTE

ANTRO NIEVE OCHO SEIS CIAT

CERO DOS SES 2

NACIONALNDAD ECHA LE-DE, DEESTADS CIVIL CASAD
EN NUESTRA SEÑORA DE LOS ÁNGELES UNO SIE E NUEVE (179),

O SEIS DOS

SANTIAGO DE CHILE, CON NÚMERO

DOS CUATRO DOS MUEVE SEIS CERO 56 224299001, CORREO

ELECTRÓNICO PAYIW A aX ARRE DI ANO OOAMPO,

O MURYE

EPAL

lACIONALOAD AR
S ENFILORIDA MUEVE OEHO UNO 980, PRIMAER

PISO, E Ma DE UENROS AIRES, CON NUBAERC

TELÉFONO CINCO CUATRO UNO 1NO CUATRO TRACE UNO DOs NUEVE

ELECTRON E

CUATRO CERO CERO [54 11 ¿312974091, CORRE:

BRIEL—— PAULIK,

AOCAMPOSGLO-PARCO DM: II PABLO

PORTADOR DOLO PASATORTE A A D TRES DOS SETS CERO

055). DE NACIONALIDAD ARCENTNO, 22 ESIADO
CIVILCALADO, DOMICILIADO EN FLORIGA NUEVE OCHO LINO (781),

SRMER PISO, CIUDAD ALMTONO Ma CE BUENOS AIRES, CO NUMERO

TLLÉFONO CINCO CUATRO UNO UNO CUATRO S UNO Os

NUEVE CUATRO CERO CERO [54 11. 431/%400].. CORRO

EECIRÓMICO GPAULUCECFO-P
PORTADOR DEL PASAPORTE AR

CINCO (ARÍSG4B5) . De NACIONALIDAD E

YI FELIPE CORREA ROZO

CLUOMBIANO, E 200
EVIL CASADO, —DOMCUADO Es lA CALLE MUEVE CUATRO

POPOEOCOEILOLOVLIOLILLLICIAICIEAIIIIDICIICIIAIAIIAAEAIAIA
Corren. ess nrns””ercncran IPs ne. . ee. .”.>.....n.”..o

£

7)

50).

CONTRATO DE CORSORCIO PARA El CAMPO 2 JO DO PSRA

CUALQU N LaS COMPAÑIAS QUE LE SEAN

INSTRUIDAS  OPO2TUMAA

TE. Dj EVALUAR La  PERTIMEN

SUSCRIBIR EL CONIRATO NSORCIO FARA ELICARAZ ERICO O

ARA CUALQUIER OTRO CAMFO, CON LAS COMPARÍA

5 QUELESEAN

Ej EVALUAR LA PERTININCIA Y

INSTRUIDAS.  OPORTUNS

IN LEGAL BL. CONSORCIO

LA REFRESENTAS
JENOMINADO —GEOPARE — FRONT-RA BLOQUE ESPEJO . O
CUALQUIER OTRO COMSORCIO, E) PARA ACOPGAR, SUSC

EXEC AR CAL. ER OIRO ACI OO COMRATO METESA

CONVENIENTE PARA Fo ERFECCIONAMIENTO LE LOS ACTOS
DETALLADOS ANTERIORMEN LL, CON CUALQUIER PERSONA NATURA

O SRÑDCA PÚILICA O "RIVADA, SACIONAL O EXTRANJERA G)

FARA REPRESENTAR A LA COMPAÑÍA Y ACORDAS EN SU NOMBRE

CUALQUIER OTRO ASUMIC DENTRO DEL CIRO ORDINARIO DELAS

ACUIVMICADES DELLA MANCENTE, INCLUTENDO LA “ACULTADO CE

ENTAS BANCARIAS EN 3U. NOMSRE CONTRATAR

ABRIK E
CONSULTORES, EMPLEADOS, ACORDAR Y CELEBRAR CONTRATOS DE
ARRENDAMIENTO O) DE CUA QUIER OTRO TIPO, SERYIC:OS FÚBLIC

O FRIVADOS, N Y SUSCRIBIR EL COMTRATO LE JCuBo

OPERATINO. AGREEMERET Y 107003 Y CUALG
CONTRATOS NECESARIOS PARA LA OPERACIÓN USUAL OE LA

RA Da LOS

MALO. A ESTA CLAUSL.A DEPERÁ

RTOR

COMP

DARSELE LA INTERPRETACIÓN ALAS E PARA LL

CORRECTO DESARROLLO DE -A£ FACULTADES OTORGADAS El
COMPARECIERTE Y 14 COMPAÑÍA PUEDEN, i¿N CUALQUIER
MOMENTO DURANTE El PERODO De vIGs

INCIA DE =5TE POD

AR ESTE PODER. LOS MANDATARIOS MANT=3

¡AN INDERSANE

0600000000000

LOPLLIPLAOILIOLICILILILICIOIO
Hs

0600800000 FPOIAAIAIBIIAIAAAAO

y]

FAUNUTA CUE
LITANTES QUE SE y

A PUBLICA CON TODO Et”

e SETE E

CELE

eN cio*

DADA AAA A

“ Momareas del ciurlacano: BUS

Condición de! cedulado: CRINADANO

Mompores del parise: BUSTAMANTE CARDEMAS ROQUE

tacna: DE MAFO DE 2015
DEMA LOZA - PICHINCHAQUITO-NT 32 > PICHINCHA - QUITO

3 validando
hn, En ss

46oOrArOErOErDIABBAccrrrBABAIEAARECIIDAArrIIseaAreers

QUINTA

¿CIÓN DE

EROTECO

í L:

Aa 2 a
VIA Y CERTIFICADO D
vi DEL ROQUE

INDSA

DOVCLPUPIDLDCIIDIAILIDICIELAIAICAOICAICIDIDCCIAIIIA
A

A

MOTARO
Quita pi

EGACION DE PODZ;

A E
AFAVOR DE
£ BERNARDO BUSTAMANTE ESPINOSA —

IUDAD DE Li A LOS DIECIOCHO (18) DIAS DE MARZO DE DOS ivIL

FTE Mi, CESAR FERNANDO LOAYZA BELLIDO ABOGADO-MOTARIO DE

CECILIA BRUCZ Y

URA, GUIZN MA!

L SOLTERA, DEP

WPIESTA SER DE NACIONALIDAD
ADO Ci FESION OBOLOGA, DOMICI
F 300, DISTRITO DE SAN ISIDRO, PRO' TW
DENTIFICA CON DOCUMENTO NACIONAL E
DE EN REPRESENTACIÓN DE GE
ULTA

ZAR EN AVENIDA
¡A DE LIMA, DEPARTAMENTO DE
IDENTIDAD NUMERO 072693

IMS2rI

ABLECIDO EN EL ARTICULO 55 DE LÁ LEY DEL NOTARIADO

ESTABLECIDA EN El
PARECTENTE ES PERSONA
NTE EM EL (DOM.
3 Y PARA OTO:
AD Y CONOCIMIENTO
JN ADVGERTO SOPRE LOS
FE-— 2
SISTORIZADA FOR UN
CLALCO AZALARTÍCULO

ENTIFICADO A LA CONMPARECIENTE EN La FORV
LEY, Y DEJO CONSTANCIA QUE LA CO!
, INTELIG
CLASE DE CONTRAT
COM ENTERA LISER
UTURA QUE ESTA O 2NDO, A QL
EN 'TRUMENTO, DE LO
ENIREGO Una MIN DE

E ALTOS JU

DRA
LE CORRESPONDE PRA LOS
VES DIS FORMAR EL TOMO DE MINUTAS QUE PRECISA DICHO DISPOSITIVG, Y CUYO
MOP. LITERAL ES EL SIGUIENTE: pa
IUNUTA M0 243 — rr
SEÑOR NOTARIO: ===>
SIRVASE EXTENDER EN SU REGISTRO DE ESCITUIRAS PÚB

S UNA DE DELEGACIÓN DE

E
INOLUIE

FODIBRDASTZ UTOL

K ADSL

z
S
>
eS
>

TRIGES ¿ yr
TERCERA), S mu
1% aria 321

E

LTOTRO DO

PAÑÍA

(v1) ENVIAR 55,

DE CSTENER Sis OPINE

e

2 a SOTARIO
y YI, INORE: RACIONES 1 E E í 3 lo - Ecuador
PATURALEZA ANTE-EL SERV
Y CUALQUIER Ue LICA Q PRIZ N
RESPECTIVOS: som a —Á A X
COMFERIR TODAS LAS ACULTADES COMUNES INCLUIDAS LAS . de

JE, RE
AZAR A JURAMi

LTIGIO
DECI
-—— CUALQUI
) TOMAR
LE ROI

CIBIR LOS DOCUMIM TS MEL
££TO QUE SEA NECESARIO: -
(OMES Y 1 0 ACCIONES NECESA

APRA

DE LA COMPAN (3

sn. disi A ME ESTE PODER, REYOCAR ESTE PODER.

A POR LA COMPAÑÍA DE ESTE Y
Y SIDO REVOCADO. PARA
/  DESIONACIÓN E MSCRIPCA

RATIFICA TONO LO

LEBRACIÓN DE ESTE

IOCUMIEN

20m E

TODOS S

E PODER $7 REO

DNTERPRETACIÓN, TERMINACIÓN Y CUMPLIMIENTO FO:

a ECUADOR.

ELGADO, ABOGADO, COM

ALTOREZ
REGIY
CONCEUSIÓ A TRUE . CONF , 'BLECIDO EN EL
ARTICULO 59 DE LA LEY DEL NOTARIADO, HICE CONOCER A LA OTORGANTE SU DERECHO
PARA LEERLO INTEGRAMENTE LA OTORCANTC ENTERADA DE ESE DERECHO. LEYO EL
INSTRUMENTO ANTE MI Y $2 RATÍFICO EM TODO 34 CONTENIDO — 0
UD DEJO CONSTANCIA De HASER VERIFICADO LA IDENTIDAD ES LA
” 266-0590 | 266- 05% | 266-089E | 265-085
Destarictoayza, com

HS

Rv
B:
10)

4 ILEGIBLE Y YA HUELLA DIGITAL

DISTAL:

RUCE VENTURA ===
El DIECIOCHO
¿O DE ts
aNDO LOA

izado nora. Doy le de la idento

Pe cepaeiy a VOL

30 de paar

e Í9BS0 33

42 Fun

sign

taria 321
ana e

19 CAL

a

GusSTA E

NOTARIO

Quite - Ecuador

iranos da más

0]

PEO

5

crzar al estacion
pen Ene de mu

sino

zacienes do
alicara
emos amis ña os protacolla cines

da Dto

2ULO LULATO

a

ars

So RES

2013 cue coriener los documa:
iolecimí E
y el porer gue la mi

sia resolución, y 96 sien

rei Povados dz la compr

extrantera
sismant Esranoa.

Ba

ión No, ECVSJRG-DRAD-SAS-2019-001028:

sior, vemitase a este Usspeeño ocpla e
das

+ brl de 2019

COMINÉCUESE.- DADA y firmada en Ou

> MENA ,
ETE COMPAÑÍAS DE QUITO

LOPVPLLLLIOLIOLILILILIILLILILELIICLILCILIICILIAAA
alidad de No

PIA CERTIFICADA

¡OYARLO
Quo Kuno
UN

MOTARIONA GRAPIELA,

LOZA

DIOTARÍA TRIGÉS WDA DEL CSwiON QUO

RECON AMALIMaS NOE TI 1IF0NGUISS

ACER

[niozorres

E -
Gcbmera me ds

MineRo be rRarodoLa:

T
y?

Ora

aria TA

Ho

UNDA DEL DMA LON

MINISTERIO DE ENERGIA Y RECURSOS NATURALES
NO RE CVABLES

GISTRO DE HIDROCARBUROS

RAZON c23 Públicas de Protocolizacion de 10s
documentos infpererte: E 5 la socussal en el Eeuador dd
compañ ciorgedo per
Compa ma arotoco!

a favor de
2 Notaria
el 29 de marzo de 201
0006 2654 enntda par sl Lacan de Compas
senta en >l Regsiro Mercanti bajo einí

Dr

Zurita NE

OSADO 2 DE LA DIRECCIÓN DE 5ON AE
NEGOCIACIÓN DE HIDROCARBUROS
MINISTERIO DE ENEGÍA Y RECURSOS

) NATURAL NO RENOVABLES

OS MEMBROS DEL DIA)

TORIO Y AQUAIMISTRADORES

ASIERTOS
ADOS: Lo]

FIRMA DEL CONTRIBUYENTE

SERVICIO DE RENTAS

lo sesponsatiódad lagar ee ce eña 58
la Loy mel RUDO

Druane,

Cuy

de emisión

Página 1 de

AMAZOMAS ENTRES¿cha y hora; 2909/2019 6

2

NUMERO RUE:
RAZON SOCIAL:

RO UNICO DE-SONTRIBUYENTES
SOCIEDADES

ACTIVIDADES ECOMÓMICAS:

ACIMADADES DE SERVICIOS DE EXTRACCIÓN DE

ORACION (PA

5 EN POSIBLES VAT

MATRIZ

£, DEL CONTRIEUYENT

Dentero que 193 d2tos conenilos an esis documento scr Bi

fis wen (art 97

KC y An,

VICIO De REMTAS INFERMAS

Usuado: REPECIISO

Página 148

2

060009600000000008000EROIAIAEAIOBAEDEIEIIAIADIIIAABEAAACAA

$

a

PRIMERA COPIA CERTIFICADA DE LA ESCRITURA PÚBLIICA/DE PODER
: /

UNO (01) DE MAYO DEL AÑO DOS MIL DIECINUEVE. -BCH

TORGÓ ANTE MÍ Y EN FE DE ELO CS,

ESPECIAL OTORGADA POR GEO? ARK PERU S.8,C. AFAVOR DE JAR

L/

PEOPLE

LOPOLLALALOICIAELICILACAIIAIBAEIBIDANABIABAAIIIAABAA

ENE

Dirección. palas EG-AS y Av, 6 de Diciemore » OSgigo Pastal

RGÍA Y RECURSOS NATURALES
NO RENOVABLES

Oficio Nro. MERNNR-SCHAA-2019-0020-0%

Quito, D-M., 23 ¿o 2019

Asunto: Notificación Resolución de Adjudicación No, MERNNE= MERNNB-=" da

-2019-0006-RM de 18 de abril de 2019 (Bloque Perico)

Juan David Martínez Duque . (3

Sh, .
Felipe Correa Rózo

Señor
Fernando Alexander Dasantes Freire Pi
En su Despacho á 5

De mi tonsideración:n n Por medio del presente notifico a usted que de conformidad con
lo previsto en el artículo 19 de la Ley de Hidrocarburos, el Ministro de Energía y
Recursos Naturales No Renovebles ha emitido la Resolución Ministerial No. MERNNR-
MERNNR -2019-0006-RM. de 18 de abril de 2019, mediante la cual adjudicó a su
representada el contrato de participación para la exploración y explotación de
hidrocarburos en el Bloque Perico de la Región Amazónica ecuatoriana.n n En este
sentido, de acuerdo con lo señalado en 23 y 27 de la Ley de Hidrocarburos, en
concordancia con lo establecido en las Bases de Contratación para la Exploración y
Explotación de Hidrocarburos del Contrato de Participación para la XII Ronda de
Licitación de Bloques Petroleros “Ronda latracarmpos”, así como cl Instructivo de
Evaluación y Calificación de Ofertas para el Contrato de Participación para la
Exploración y Explotación de Hidrocarb:iros poza la XIT Ronda de Licitación de Bloques
Petroleros "Ronda Intracampos”, se solicita previo a la suscripción del contrato, se
presenten las garantías respeotivas.n Es importante señalar que la suscripción del
contrato se deberá realizar dentro de los 30 dias posteriores a la presente notificación de
la resolución de adjudicación.n n El artículo 10 del Instructivo de Registro y Calificación
de Empresas para Contratos de Participación pera la Exploración y Explotación de
Hidrocarburos para la XII Ronda de Licitación de Bloques Petroleros “Ronda
Intracampos”, señala:n n “Presentación física de documentos.- Cuendo yn bloque haya
sido adjudicado, y previo a la suscripción del Contrato de Participación, la Empresa, de
acuerdo al cronograma establecido para el efecto, presentará en físico la documentación
cargada en la Plataforma Virtual de Calificaciones, debiendo actualizar los documentos
gue corresponda al momerio de la presentación, adjuntando adicionalmente, una
declaración juramentada que indique que los documentos físicos que presenta, son los
mismos que digitalizó para su registro de calificación, sin que hayan sido alterados o
modificados de cualquier forma."n u En este sentido, se solicita se dé cumplimiento con
la disposición señalada y se procede a remitir la documentación referida y actualizada en
los casos que corresponda, hasta. el día viernes 26 de abril de 2019n n Particular que
comudico para los fines pertinentes:

'518/ Duito - Ecuador + Telótano: 593-2 396-2005

Daria er ts RAE Co e

HERGÍA Y RECURSOS NATURALES
NO RENOYSBLE

Oficio Mro. MERNNR-SCHAA -2019:0020.0F

Quito, D.M., 23 de abri sie 2019

Atentamente,

ES
ol, far
Franklio Israel Paredes Caleas
SUBSECRETARIO. DE. CONTRATACIÓN DE

ASIGNACIÓN DE ÁRIAS

ALCILLA MC.
- sesulación 0008-cm_bloque perico.pdt

Copia:
Señor ingeniera
Hugo Palricio Larrea Cabrera
Viceministro de Hidrocarburos

Jessica Belén Grurra Pácz
Directora de Contratación y Neguciación de Fidrocarbaros

mba

HIDROCARECROS

Y

6000000006000 0000000LIUIUAIAAAIEIEEICADIOAEAIOAAAIAAIOAA
AAA AAA AAA AA ALA AA AMA AE AAA MAMMA ALMA MAXAXAIXIXXI1)

y

ENERGÍA Y RECURSOS NATURALES

mó

e o

NO RENOV43! ES

Resolución Nro, MERNNR-MERNNR-20/19-0006-RM.

Quita, D.M., 18 de abril de 2019

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVANLUS

: CONSIM

ANDO:

Eenuene, estable se los

2 sa pasiósonía ánslienabae,

Que, los articulos 1 y 307 de la Constirmetón de la Repú
recursos rio del Estado purtences:

Arvicnto

la Conil
ieculiva, es el Jefe del

ón de la República dispemo que el Presidente e
stilo y de Got

la República
le de la

ejerce

sdministeación páblic

Que, las mmceales: 3. 3 y 13 del artículo 147 de
legen, que corsesponde al Presideute de la Repal
Función Ejecutiva; dirigic la aleninís blica en farma descongentrada y
cesariós para su itegra organiane 1 y comtrol: y,
los par la ción le las eyes, asi como los que convengan 3 ka bra
istración:

situción de ta Repiíblica del Eeuadyr
definir y dirigir las políticas públic

de
expedir las depretos
los reglaruatos nec
envorcli de Boch

a que el Estado ceuntoriano fendr

Que, de conformidad cow el artículo 312 de la Ciuta Magna. los sectiesos naturales no renovables
les el Estado se resrea el derecho de administrar regul

de sostenibilidad ambiental. y

de

popular y solidaria, el ejercido de estas acióviddes, en los toros que establezón la Ty”:

Que, la Constitución de ly República del Ecuador, en el articolo 408, establece que son de
prnpreia ina prible e inembargable del Estada los recuesos satrales on
renovaliles y, cn ctos del subsuelo, yacimniejuos iningrate y de

Que, el articula 2 ale la Ley de Hidrocarburos establece: “El Estado caplorard y explo
yariutienjos señolaros en el actícudo cmtertor en foro «irecio a wavér de Jas Empresa
de Flidrucucburos. He manera excepcional padel delegar el ejcretcio
eopureso nacionales o exurujeras, de probeta expericacia y capacidad 152

du cirat la Serreraria de Hibrecarburas podrá celebrar conteos de usacinvión, de parti
de preñación de servicios puri exploración y exploración de hidracmburas o nlexiuie arcas
Jormas vomroctunles de delecorión vigentes en ta Jegistación ecuatoviena, Tamiién se podrá

emmlicie compañías de ceonenía Jai rom empresas nacionales y extranjeras de eccanacida
compticncia Iegsilmome establecidos vn el País ..J":

Que, al arícido AA ade la de Hidmcmbutog determina que le

SS O

>: Gabriele Toa:

Ñ

Quito - Ecuador

ta

Elamuparbaros es la

fue, ci aaticulo (17
guarei

Pausdo:por iteymaalios dle la So

La Esculias) «de Ciplor,
riesgo todas Las

q prtodarcción

Qu
me
Hlirfccaus mentes:

Orto, eE iupícalo 13 del reforido $
mus estaba,

Hliylras
Plidoscitbim:

de US ej

a ida

bs camperas
legs, «fieras
Elccuich y Enpr
Egea uprniias pora

lu

Qe, es nuestra ino

1 Cuimisó det

dls 24 de agusto de AR, aprobó lus

iodo
TS

sel COLA [stent
pura la Parriciprorión el

Q
paricipar 0
ales 0 xr

emelec

Ni

el COLI media
designó a los funcion:

Ministerio e Leti

home yn

ión pura la esploración

e, medinuse Deprero Ejucuivo Nu 399

netos instrmeiones. MI

Eo Do io lO PES, E

Resolución

del eocagada de ej:
a

r das gel!
centra permolerags y. la a
de expluesción y explét
isturio Sectarral,

late da misnga torna
capi
hores:

1 E

hersiomes. Enslps y gastas veas

le Decreto Ejecuivo 546, pulilicado cn el
QUTY, se espaló ed Reslaguno de Áplicación de la Ley E

dde 2013, se Jusiag que barre
la de Fleciricidad y En

SANS, Fatih, ru
esos y dentás mero
a Renovaptes.

ESTA

TE
tiva rizcnte
lo dle añ

rem

al e particin
cora Les de Plidrircanisacos

Iriaars 103
ilicación de Jin
de Co

sisi y €
o de Favilaci

STE

XU Beda Jn

peslemia publicada es
1 Banda Petroleo
.. CMGILAls d prisa

ante Acta COL No, COLIN
áriws del Y y Ko
y y Pleranzas evo membros yl

Nro. MERNNK-HMERNNR-20 19-0006-

de tiilravarharos. aquellos celebra

y esplianr Midresarburos en e) fico del coment. realiza

meno de Aplicición de de
e los principins em his que se sustenta:

10 de 019, y

'nupures Ll ura «de cmnctaido al proceso de

Nastales Nu, He

M

Quito, DM, 13 dl

cil dle 21D

Ivistalas
nl

ce Porticipaciin= So votes ve
05 par el
Locomeqasta
A pues caca y
lio ¿pot ln enploración

desarrolla y

Regia Oficial No.

vaio 2 ef Registo Ofivi.

án al Nigisterio ade Tdrocitaugo
ia Remavibio, Migisluic al Mi
Ja par sas
eomsto
Mimisrorio de
«le Fl

junco $ «del

que le contespundi:
E

síbares

er prescruialos era Re
pesas. Tastd
o113s $ Convoca

a NM Kemda
Mt de Parcivaemiente
aña y fijación del vato

SA

mba de 2618 se convocó a
at las compa

A y empres.

AALANO dle 11 de febrero de DTS,

ANS Ku Rorovalalos y ell
Catia de Ofirtas
dde

|

60040800
>

.

el

NOTARIAÉ

TRIGESIMK
"SE E
SS

TERCER

NOTARIA
TRIGESIMA
TERCERA

ENERGÍA Y RECURSOS NATURALES
NO RENOVABLES

Resolución Nro. MERNNE-MER NNE-2019-0016-RM4

Quito, DMA, 13 de abril de 2059

qm Era
L HT NOTARIO
Qaito Fed,

praca yl Contrato ale Participación para la Explorución y Explótación de Hklcocamuros peri da,
Tela de Livisación de Bluques Petroleros “Ronda Jntracompos” /

diane Reselución No. COLH-1171-C1u- ba 201%
ro dle da y Recisas Naquales No
piotación de
y Saháno.

Que, el Cumnitó de Licitación (Jidrocarburtfes
de 139 de abril de 2019, recomendó al Señor Mini
Senovables la ifjulicación ele las Con
Hiaracaderos de ys Bloques: Aruzá Est

cats de

pel

RNNR-V11-1019-0059-ME de 41 dde abril 2019, el
unistro de y Recuesos Nacurgles No Renosahles.

Que, mediante Memorando Na
Vicgmiiniseco de Histrocaibaros

yue co aplicación nl 19 dle la Ley de Ilijrucicbaros, artículo (4d y 18 numeral 5 del
Rerglacuenta cdo Al Ley Relorcaatorió Ñ

_ acidos
¡rara los adjudicaciones de los conos de dos bloques oscabí

Jal. Insucuctivo de Funcionawiente del COLH, dispong
das evel considerando merior

Qué, iuedisate Memorando: No. MACOG MI
Cowetinadlor General Juridico emite pronunciamiento jorídico la ob
inijudicación de los coriralas de partisipución resbzada por cl Comité de
Hitiucachuridera, enostame en la Resolución Nu. COLE-O171449.04-2019 de 09 de alwitule 21110;

213901: ES dle abril ed 2040, el

cordon con
rte se la Lay de

De Condurmidad vo:
IES
Miclro

mentación de aejulicación de los Contracos de Pañticipación para
ión de [Skicocarfinras ste Bloques Petralems Xil
de los Bloques; Lanas
el Cumitó de
$ de 00d

Fxphicación
“Ronda Ln
Saito. elpearnda
COLH-MTI010-04

Ark 2 Adjudicar el Controla de Par
ulueros (Pelrótes Crudo. en el Blogs
s Fromera Encray Cotambia Corp y
conforirar un Consoicio.

Áreas. Li suscripción del
Y de [Bilencarbsrns Er

A aro! «on el Consorcio emo
Cicopark Perú SALE, els

- Contratación
y de Participación: para la Explorar
yupito Perico de la Reglón Anv
Cotombia Comp

Art 4 Nouficor
Genpark Perti SA,

vas Entero Ls

der E e la prescoje Resobición Lu sex

caia Art ds

ye + Tadigo $

ejecueiin 8l Subsscrerzna ile C

00 Li +
y
DRA, GABRIELA CADENA LOZA
QUITO - ECUADOR | y.

O
y

TORGÓ ANTE MÍ Y FN FE DE ELLO CONFIERO, ESTA -

ye

CUARIA COPIA CERTIFICADA DE LA ESCRITURA PÚBLICA DE

NOTARIA
TRIGESIMA

| TERCERA

e CONSTITUCIÓN DE CONSORCIO DENOMINADO FRONTERA - GEOPARK NP
Su BLOQUE PERICO OTORGABA POR FRONTERA ENERGY COLOMBIA A)
nd

CORP. Y GEOPARK PERÚ S.A.C.- DEBIDAMENTE SELLADA Y FIRMADA — Yeihionfudo

NOTARIO

EN QUITO, A CATORCE [14] DE- MAYO, DFL AÑO "DOS MIL

DIECINUEVE.-BCH

Dr. Nelion Prado
NOTARIO
Quito Ecuador

lo notara Notaria 93
TRIGESIMA pito tios
TERCERA | alacampulso dé la copie

cemificada ? au

: Eo Dr. Nelson Prado
Ñ Rs Ea] Notano Tngesimo Tercero, Quito

. MINISTERIO DE
ENERGIA Y RECURSOS NATURALES
NO RENOVABLES

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES
NO RENOVABLES
REGISTRO DE HIDROCARBUROS

RAZON: Siento por tal, la escritura pública que contiene los documentos
inherentes al Convenio del Consorcio FRONTERA - GEOPARK BLOQUE
PERICO que otorgan ante la Doctora María Gabriela Cadena Loza Notaria
Trigésima Segunda del Distrito Metropolitano de Quito en fecha 14 de mayo de
2019, las Compañías FRONTERA ENERGY COLOMBIA CORP.; y,
GEOPARK PERÚ S.A.C. El Operador del Consorcio será la compañía
FRONTERA ENERGY COLOMBIA CORP, la misma que se constituye
mediante este acto en Procurador Común del Consorcio y que podrá ac
través de él o los Apoderados Generales o Especiales que “q
FRONTERA ENERGY COLOMBIA CORP. o su Sucursal Ecuador para que la
representen y por consiguiente representen al Consorcio-FRONTERA—
GEOPARK BLOQUE PERICO, queda inscrita en el Registro de Hidrocarburos
del Ministerio de Energía y Recursos Naturales No Renovables, en fecha
Veintiuno (21) de Mayo de dos mil diecinueve, (2019) a folios 0418 al 0477.-
CERTIFICO.- Quito, a 21 de mayo del 2019.

da
NEGOCIACIÓN DE AD POCARROA DS
MINISTERIO DE ENEGÍA Y RECURSOS
NATURALES NO RENOVABLES

Nord lia 33
Auto Ecuador

Es fia Pl delorg Icáriico |

] 1 pri

N 1o] lelso! do
| Quito £ocador Notario Trigszimo Tercero de Quito

pS

»
Alpallane E8-85 y Aw 6 de Diciembre

Est. Alpalana Piso 4to.- Código Postal: 170519
Telf: (1193 2) 39

NOTARIA
TRIGESIMA
TERCERA

NOTARIA
TRIGESIMA
TERCERA

REPÚBLICA DEL ECUADOR

SUPERINTENDENCIA DE COMPAÑÍAS, VALORES Y SEGUROS

DENOMINACIÓN DE LA COMPAÑÍA: [ASALES= ENERGY COLOMBIA CORP. br”

l

SECTOR: (societario [£] — mERCADODEVALORES L__ SEGUROS

NÚMERO DE EXPEDIENTE: ( 723225 DOMICILIO: QUITO
Ruc: 1792985277001

REPRESENTANTE(S) LEGAL(ES): | HEPHESENTACIÓN Y ASESORÍA FEREP CALIDA.

CAPITAL SOCIAL: $ 100.000.000 SITUACIÓN ACTUAL: ACTIVA

==

LA COMPAÑIA TIENE ACTUAL EXISTENCIA JURÍDICA Y SU PLAZO SOCIAL CONCLUYE EL: 31/12/2999

CUMPLIMIENTO DE OBLIGACIONES: AE HA CUMPLIDO

Siendo responsabilidad del Representante Legal la veracidad de la información remitida a esta Institución, la
Superintendencia de Compañías, Valores y Seguros certifica que, a la fecha de emisión del presente certificado, esta
compañía ha cumplido con sus obligaciones.

FECHA DE EMISIÓN: 22/05/2019 07:19:04

Es obligación ce la persona o servidor público que recibe este documento validar su aulenticidad ingresando al portal web

ww .superc:as.gob.ec/porlalintormacion'verifica.php can el siguiente código de seguridad: , y ! | ñ ¡
O
HL IIL 4 j

CUEU7O81172

CERTIFICACIÓN QUE SE AGREGA. LA MATRIZ, DE DOCUMENTOS MATERIALIZADOS *
DESDE PÁGINA WEB O DE CUALQUIER SOPORTE ELECTRÓNICO

De conformidad al Art. 18 numeral 5 de la Ley Notarial doy te que el documento que antecede en
1 toja(s) útilles) fue materializado desde la página web y/o soporte electrónico,
hltos://waw.supercias.eob.ec/portalinformacion/verifica.php La veracidad de su contenido y

el uso adecuado del(los) documento(s) certilifado(s) es (son) de responsabilidad exclusiva de
la(s) persona(s) que lo(s) utiliza(m). QUITO, af DE MAYO DEL 2019
, .

NOTARIA
! TRIGESIMA
/ TERCERA

NOTARIO[AF NELSON-BOANERBES PRADO GOADILLO
E a
NOTARBÍA TAIGÉSIMA TERCERA DEL CANTÓN QUITO
Es

REPÚBLICA DEL ECUADOR

SUPERINTENDENCIA DE COMPAÑÍAS, VALORES Y SEGUROS

NOTARIA

TRIGESIMA

TERCERA
NOTARJA
TRIGES Id:

TERCERA

a Quita - Ecuador

7 |
SL,
CERTIFICADO DE CUMPLIMIENTO DE OBLIGACIONES Y EXISTENCIA A

DENOMINACIÓN DE LA COMPAÑÍA:

SECTOR:

ES Dion Prad
- PAE
GEOPARK PERÚ SAC .
SOCIEJARIO [MW] MERCADO DE VALORES [_] SEGUROS

NUMERO DE EXPEDIENTE:

722914

RUC:

DOMICILIO:

1792980232001

REPRESENTANTE(S) LEGAL(ES):

CAPITAL SOCIAL:

BUSTAMANTE ESPINOSA ROQUE HERWARDG:

5 100.000 0000 J SITUACIÓN ACTUAL:

LA COMPAÑÍA TIENE ACTUAL EXISTENCIA JURÍDICA Y SU PLAZO SOCIAL CONCLUYE EL:

CUMPLIMIENTO DE OBLIGACIONES:

STE HA CUMPLIDO

QUITO

(actua

e

31/12/2099

Siendo responsabilidad del Representante Legal la veracidad de la información remitida a esta Institución, la
Superintendencia de Compañias, Valores y Seguros certifica que, a la fecha de emisión del presente cenificado, esta

compañía ha cumplido con sus obligaciones.

FECHA DE EMISIÓN: 22/05/2019 07:20:55

Es obligación de la persona y servidor publico que recibe este documento validar su autenticidad ingresando al portal web
veww supercias.gob.ec/purtalintormaciontverifica php een el siguiente código de seguridad.

l

ll

J

MI

AA

C7P87081175
CERTIFICACIÓN QUE SE AGREGA. LA MATRIZ, DE DOCUMENTOS MATERIALIZADOS
DESDE PÁGINA WEB O DE CUALQUIER SOPORTE ELECTRÓNICO

e €

. Da conformidad al Art. 18 numeral 5 de la Ley Notarial coy fe que el documento que antecede en

1 fojas) Útiles) fue materializado desde la. página web y/o soporte electrónico,

httos:/Amww.supercias.gob.ec/portalinformacion/verifica.phy La veracidad de su contenido y

el uso adecuado del(los) documento(s) certificadó(s) es (son) de responsabilicad exclusiva de

la(s) persona(s) que lo(s) utiliza(n). QUITO, a 22 pl IMAYO DEL 2019 z
y

PAN

Po

PS

1

113 Neon Prado o
NOTARIO(A) NELSON BOANERGES emADo GORDILLO NOTARIO
NOTARÍA TRIGÉSIMA TERCERA DEL CANTON QUITO
7 o
Y
4) RUC) Consulta de RUC

Consulta de RUC

Rue Razón social

1792985277001 FRONTERA ENERGY COLOMBIA CORP
Estado contsibuyente en el RUC Nombre comercial

ACTIVO

Representante legal

Nombre: REPRESENTACIÓN Y ASESORIA FEREP ClA
LTDA
Cédula/RUG: 1792973602001

NOTARIA
TRIGESIMA
TERCERA

BIO CONTRO ELLAS

Srros

ree DO Ida 2E

SUPERA Elnyheca DE
CERTIFICACIÓN QUE SE AGREGA LA MATRIZ, DE DOCUMENTOS MAFERIALIZADOS
DESDE PÁGINA WEB O DE CUALQUIER SOPORTE ELECTRÓNICO

De conformidad al Art. 18 numeral 5 de la Ley Notarial doy fe que el documento que antecede en
1 fojaís) Utiles) iLe materializado desde la página web y/o soporte electrónico,
https: ¿¿srienlinea sri gob.ec/sri-en-linea//inicio/MAT La veracidad de su contenida y el uso
adecuado del(los) ¿ocumento(s) cerlificado(s) es (son) de responsabilidad exclusiva de ra(s;
persona(s) gue lo(s) utiliza(m. QUITO, a 22 DE MAYO,DEL 2019

FA

NOTARIO(A) NELSON BOANER: spsabo GORDILLO

NOTARÍA TRIGÉS.MA FEÑÍCERA DEL CANTÓN QUITO

NOTARIA
TRIGESIMA
TERCERA

Sos

Dr Anar Prado
NOTAMO

Quito

000060000000 0000000LIEPAIOBADAAAILIIEAEAIEIIDAAAAEAIIAIAIAA
, A,

NOTARIA
ul:

ENERGÍA Y RECURSOS NATURALES
NO RENOVABLES

Resolución Nre. MERNNR-MERNNR-2019-0010-RM

Quito, D.M.,, 20 de mayo de 2019 Jus un

/

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES

CONSIDERANDO:

Que, los artículos ] y 317 de la Constitución de la República del Ecuador, establecen que los
recursos maturales no renovables del territorio del Estado pertenecen a su patrimonio inalienable,
irrenunciable e imprescriptible;

Que, el artículo 141 de la Constimución de la Republica dispone que el Presidente de la República
ejerce la Función Ejecutiva, es el Jefe del Estado y de Gobierno; y responsable de la administración
pública:

Que, los numerales 3, 5 y”13 del artículo 147 de la Constitución de la República del Ecuador
establecen, que corresponde al Presidente de la República definir y dirigir las políticas públicas de
la Función Ejecutiva; dirigir la administración pública en forma desconcentrada y expedir los
decretos necesarios para su integración, organización, regulación y control; y, expedtr los
reglamentos necesarios para la aplicación de las leyes, así como los que convengan a la buena
marcha de la administración;

Que, el numeral 11 del artículo 261. de la Carta Magna, señala que el Estado ecuatoriano tendrá
competencia exclusiva sobre los recursos hidrocarburíferos;

Que, de conformidad con el artículo 313 de la Carta Magna, los recursos naturales no renovables
son de carácter estratégico, sobre los cuales el Estado se reserva el derecho de administrar, regular,
controlar y gestionar de acuerdo a los principios de sostenibilidad ambiental, precaución,
prevención y eficiencia;

y
Que, el inciso segundo del artículo 316 de la Constuución de la República del Ecuador consagra >
que "el Estado podrá, de forma excepcional, delegar a la intotativa privada y a la economía |
popular y solidaria, el ejercicio de estas actividades, en los casos que establezca la ley”; |
Que, la Constitución de la Republica del Ecuador, en el aríículo 408, establece que son de /
propiedad inalienable, imprescriptible e inembargable del Estado los recursos naturales no
renovables y, en general, los productos del subsuelo, yacimientos minerales y de hidrocarburos;

Que, el artículo 154 de Ja norma suprema dispone que a los ministros de Estado, además de las
atribuciones establecidas en la ley, les corresponde ejercer la rectoría de las políticas públicas del
área a su cargo y expedir los acuerdos y resoluciones administrativas que requiera su gestión;

CA
Que, el artículo 2 de la Ley de Hidrocarburos establece: “Ef Estado explorará y explotgrádlo, ES
yacimientos señalados en el artículo anterior en forma directa a través de las Empresas
de Hidrocarburos. De manera exvepcional podrá delegar el ejercicio de estas activi
empresas nacionales o extranjeras, de probada experiencia y capasidad técnica y econó
lo cual la Secretaría de Hidrocarburos podrá celebrar contratos de asociación, de partik,
de prestación de servicios para exploración y explotación de hidrocarburos o median:

Dirección: Av, República de El Sstvador NIE54 y Suecia » Cóstiga Pastas: 170505, Qulo - Ecuador » Talétono: 5932 397-5000
Vasa recurso: yens1gja gobse
%
*Dscomanto ara ner ups iS
SIEMO YE
ENERGÍA Y RECURSOS NATURALES
NO RENOVABLES

Resolución Nro. MERNNR-MERNNR-2019-0010-RM
Quito, D.M,, 20 de mayo de 2019

formas contractuales de elegación vigentes en ta tegislación ecuatoriana. También se podrd
constituir compañías de economía mixta con empresas nacionales y extranjeras de reconocida
compejencia legalmente establecidas en el País( ..J"

Que, el artículo 6-A de la Ley de Hidrocarburos determina que la Secretaría de Hidrocarburos es la
entidad encargada de ejecutar las actividades de suscripción, administración y modificación de las
áreas y contratos petroleros; y, la facultad de suscribir a nombre del Estado ecuatoriano los
contratos de exploración y cxplotación, industrialización y transporte, previa adjudicación por pane
del Ministerio Sectorial;

Que, el artículo (12.1) de la misma norma señala: Contratos de Participación.- Son contratos de
participación para la exploración y explotación de hidrocarburos, aquéllos celebrados por el Estado
por intermedio de la Secretaría de Hidrocarburos. mediante los cuales delega a la contratista la
facultad de explorar y explotar hidrocarburos en el área del contrato, realizando -por-su-cuenta-y-
riesgo todas las inversiones, costos y gastes requerídos para la exploración, desarroilo y
producción;

Que, mediante Decrelo Ejecutivo 546, publicado en el Registro Oficial No. 330 de 29 de
noviembre de 2010, se expidió el Reglamento de Aplicación de la Ley Reformatoria a la Ley de
Hidrocarburos;

Que, el artículo 15 del referido Reglamento de Aplicación de la Ley Reformatoria de la ley de
Hidrocarburos establece los principios en los que se sustentará la Política Nacional de
Hidrocarburos;

Que, mediante Decreto Ejecutivo No, 399 de 22 de mayo de 2013, publicado en el Registro Oficial
No. 255 de junio 05 de 2018, se fusionó por absorción al Ministerio de Hidrocarburos, las
siguientes instituciones: Ministerio de Electricidad y Encrgía Renovable, Ministerio de Minería y la
4 Secretaría de Hidrocarburos.(...) una vez concluido el proceso de fusión por absorción, todas las
competencias, atribuciones, funciones, representaciones y delegaciones constantes en leyes,
decretos, reglamentos y demás normativa vigente que le correspondían al Ministerio de Electricidad
y Energía Renovables, al Ministerio de Minería, y a la Secretaría de Hidrocarburos fueron «sumidas
y por el Ministerio de Energía y Recursos Naturales No Renovables (...);

e Que, es necesario incrementar reservas de Hidrocarburos para lo cual es prioritario fomentor la
inversión en proyectos hidrocarburíferos en áreas nuevas. a cuyo propósito se ha evidenciado la

Y necesidad de aplicar un modelo contractual de participación para la Exploración y Explotación de
Hidrocarburos vigente en la Ley de Hidrocarburos,

Que, el Comité de Licitación Hidrocarburífera, mediante Resolución No, COLH-0165-21-08-2013,

de 21 de agosto de 2018, aprobó los siguientes documentos licitatorios: Bases de Contratación, _

Modelo de Contrato, Programas exploratorios mínimos a ser presentados en la Ronda XIL 4 OgSanau o
S,

de Participación en la Ronda XI] “Ronda Intracampos”; /

E

Q
Que, mediante convocatoria publicada en la prensa el 6 de septiembre de 2018, ¡Eo

Ds parricipar en la XJI Ronda Petrolera “Ronda Intracampos” a las compañías y empresa!

Diracción: Av fepubiica de El Salvador NI5-58 y Suecia « Código Postat: 170505 / Quita - Ecuador - (slátono: 533-2 39!

wav rocursospenigia gob ec
Docomaeto ganara por Dope
POLCDOELLLACEIOLACEACAACICAAAIABAABABAAIABABIADEIAIAIDA

Deraneoto prrorata por Cuur

ENERGÍA Y RECURSOS NATURALES
NO RENOVABLES

Resolución Nro. MERNNR-MERNNR-2019-C010-RM

Quito, D.M., 20 de mayo de 2019

Que, el COLH mediante Resolución No. COLH-0169-14-02-2019 de 14 de febrero de 2019,
designó a los funcionarios del Ministerio de Energía y Recursos Naturales No Renovables y del
Ministerio de Economía y Finanzas, como miembros de la Comisión de Calificación de Dfertas
para el Contrato de Participación para la Exploración y Explotación de Hidrocarburos para la XII
Ronda de Licitación de Bloques Petroleros “Ronda intracampos”;

extranjeras, estatales o privadas:

Que, el Comité de Licitación Hidsocarburífera, mediante Resolución No, COLH-0171-09-04-2019
de 09 de abril de 2019, recomendó al Señor Ministro de Energía y Recursos Naturales No
Renovables la adjudicación de los Contratos de Participación para la Exploración y Explotación de
Hidrocarburos para "Ronda Intracampos”, de los Bloques: Arazá Este, Perico, Chanangue, Charapa,
Iguana, Espejo y Sahino;

Que, mediante memorando No. MERNNR-VH-2019.00590-ME de 1| de abril 2019, el
Viceministro de Hidrocarburos solicitó al Ministro de Energía y Recursos Naturales No Renovables
que en aplicación del arúculo 19 de la Ley de Hidrocarburos: artículo 14 y 1 numeral 8 del
Reglamento de Aplicación de la Ley Refocmatoria a la Ley de Hidrocarburos; y numerales 1 y 2 det
artículo 42 del Instructivo de Funcionamiento del COLH, disponga las acciones previas necesarias
para las adjudicaciones de los contratos de participación de los bloques referidos en el considerando
anterior;

Que, mediante memorando Mo, MM.COGEJ-2019.0137-ME de 15 de abril del 2019, el
Coordinador General Jurídico emite pronunciamiento jurídico favorable sobre la recomendación de
adjudicación de los contratos de panticipación realizada por el Comité de Licitación
Hidrocarburífera, constante en la Resolución No, COLH-0171.09.04-20)9 del 09 de abril del
2019;

Que, mediante Acuerdo Ministerial No, MERNNR.2019.00025.-AM, del 16 de mayo del 2019, se
reformó el Art. 3 de las resoluciones ministeriztes No, MERNNR-MERNNR-2019-0001-RM; No,
MERNNR MERNNR 2019-0002-RM, No. MERNNR.-MERNNR-.2019-0003-RM, No.
MERNNR-MERNNR.2019.0004.RM; No. MERNNR-MERNNR-2019-0005-RM; No.
MERNNR-MERNNR-2019-0006.RM; y, No. MERNNR.MERNNR-2019-0007-RM, todas
fechadas el 18 de abril del 2019, el Ministro de Energía y Recursos Naturales No Renovables:
resolvió delegar al Viceministro de Hidrocarburos la suscripción del Contrato de Participación para
la Exploración y/o Explotación de Hidrocarburos (Petrójeo Crudo), en los bloques Sahine, Espejo,
Iguana, Charapa, Chanangue, Perico y Arazá Este, respectivamente de la Región Amazónica
ecuatoriana;

De conformidad con el artículo 154 de la Constitución de la Republica del Ecuador, la dispostci
del artículo 19 de la Ley de Hidrocarburos, en concordancia con el numeral 8) del artículo 1
Reglamento de Aplicación de la Ley Reformatoria a la Ley de Hidrocarburos, y el
Ejecutivo No. 08 de 24 de mayo del 2017.

Ger

RESUELVE:

Directión: Av, República do El Salvedor P139-44 y Suecia » Cedigo Routat: 170505 / Quito - Ecuador + TaMitono; 5922 397.6090

Ven fecursosyanergis gob as

A
¿SOS MA

NOTARIA
uy TRIGÉSIMA
TERCERA

NOTARIO
Quito - Ecuader

oca generado per Cua

PA q pe
ENERGIA Y RECURSOS NATURALES
NO RENOVABLES

“aa
toda Vita

Resolución Nro, MERNNR-MERNNR-2019-0010-RM
Quito, D.M., 20 de mayo de 2019

Artículo 1.- Eliminar y dejar sin efecto el artículo 3 de las Resoluciones Ministeriales No.
MERNNR-MERNNR-2019-01001-RM: No. MERNNR-MERNNR -2019-0002-RM; No.
MERNNR-MERNNR -2019-0003-RM; No. MERNNR-MERNNR-2019-0004-RM, No.
MERNNR-MERNNR-2019-0005-RM; No. MERNNR-MERNNR-20!9-0006-RM; y, No.
MERNNR-MERNNR-2019-0007-RM, de 18 de abril del 2019.

Artículo 2.- Notificar con la presente Resolución a las empresas adjudicatarias de la XII Ronda
Intracampos.

Artículo Fínal.- La prescnte Resolución, entrará en vigencia a partir de su suscripción

sl
G% Ing. Usos Enriyy
MINISTRO DE ENERGÍA Y RE:

amijméno

Dirección: Av, Repubiwa de El Salvador N36:54 y Swecia - Código Postal: 176505 ) Quito - Ecuador » TaMiono: 593.2 397 000

vom secursosyanergia gob.

14
POPE

Razón de certificación: El documento que antecede en (£ ) hojas es fiel copia del original que
reposa en el archivo de la Dirección de Contratación y Negociación de Hidrocarburos.

Certifica: A
A
EN Lupa .
Eddy Rógerto CumbajíinSánchez
Director de Contratación y Negoc'a:
A A SO
IS
20 DE mono
1
-

NOTARIA
TRIGESIMA
TERCERA

—BOTARIO
A Quito - Ecuador
E AN

Factura: 091-004-000080597 20191701001P02498,

NOTARIO(A) JORGE ENRIQUE MACHADO C£VALLOS

NOTARÍA PRIMERA DEL CANTON QUITO

EXTRACTO
Dr Sp pa o
> _ Ta
[Escritura N* DIO T OIDO 1PO2AOS do
E ACTO O CONTRATO:

"DELEGACIÓN PODER GENERAL PERSONA JURIDICA

FECHA DE OTORGAMIENTO. — 14 DE MAYO DeL 2045, (10:44)

OTORGANTES
¡OTORGADO POR

Persona que le repcesenta

FRONTERA ENERGY
[COLOMBIA CORP,

Tipo

Nombres/Zazón social inlariiniónie

FERRE ER A |

DESCRIPCIÓN DOCUMENTO:

OB JETO/OBSERVACIÓNES:

CUANTÍA DEL ACTO O
CONTRATO:

INDETERMINADA

vLOOPLOLPOLLLOLLLESESILILICIIIICIIDII
PARIDO RICACIAAAAAOAEACAIAIIIAARAAAAACAIAIAARAAO

DR. JORGE MACHADO CEVALLOS

DELEGACIÓN PARCIAL DE PODER GENERAL

a
OTORGADA POR: YA
REPRESENTACIÓN Y ASESORÍA FEREP CÍA, LTDA.
A FAVOR DE: ys
IVÁN DARÍO AREVALO VERGARA
CUANTIA: INDETERMINADA

DI 3 COPIAS

are Apra

ESCRITURA NÚMERO.- PO2498 icons
En la ciudad de San Francisco de Quito, Distrito Metropoitano, Capital de la
República del Ecuador; hoy, martes catorce (14) de mayo de dos mil diecinueve
Be ante mí, doctor JORGE MACHADO CEVALLOS, NOTARIO PRIMERO
DEL CANTON QUITO, comparece el señor FERNANDO ALEXANDER
BASANTES FREIRE en-su calidad de Gerente General de la compañía
REPRESENTACIÓN Y ASESORÍA FEREP CIA. LTDA , en su calidad de
apoderada especial de la compañía FRONTERA ENERGY COLOMBIA
CORP., según se desprende del poder que en copia certificada se agrega como
habilitante. El compareciente es de nacionalidad ecuatoriana, portador de la
cédula de ciudadania número uno siente uno ocho se:s siente nueve cero cinco
uno (1718672051), domiciliado en la ciudad de Quito, en la Av. doce de octubre
n veintiséis guion cuarenta y ocho y Lincoln, Edificio Mirage Piso dieciséis, con
correo electrónico abasantes(Aferrere.com, con números de teléfono tres ocho
uno cero nueve cinco cero (3810950), mayor de: edad, legalmente capaz a
quien de conocer doy fe, en virtud de haberme exhibido documento de identidad
el mismo que debidamente lega izado, se agrega a la presente escritura. Bien

instruido por mí, el Notario, en el objeto y resultados de esta escritura que a

NOTARIA

celebrarla procede libre y Voluntariamente de acuerdo a la minuta que me
presenta, cuyo tenor es el siguiente: “SENOR NOTARIO: En es protocow de
escrituras a su cargo, símvase incorpotar una que contenga la presente

+ Delegación Pare:al de Poder General, que se otorga al tenor ce las
Mouse que a continuación se detallan: PRIMERA: COMPARECIENTE.
FRONTERA ENERGY COLOMBIA CORP,, debidamente representada por su

7 apodbfada ¿special REPRESENTACIÓN Y ASESORÍA FEREP CIA. LTDA a
SÓN Su Gerente General Fernando Alexander Basantes Freire, según se
desprende del poder general que se adjunta como habiltante, a quien en

adelante se le denominará como el DELEGANTE- SEGUNDA.-
ANTECEDENTES. El día cuatro (4) de abril de dos mil diecmueve 12019),
FRONTERA ENERGY COLOMBIA CORP,, otorgó un Poder General a favor de
REPRESENTACIONES Y ASESORÍA FEREP CIA. LTDA,, suscrito Thiemo
Sturmy, en su calidad de Director de la Compañía. Dicho poder jue otargado
ante el Notario Beat Buxcel, en la ciudad ce Zurien, Suiza TERCERA.-.
DELEGACIÓN PARCIAL DE PODER GENERAL. - Con estos antecedentes,
el Delegante delega de manera parcial al Poder Generaí a favor del señor
hán Darío Arévalo Vergara, de nacionalidad colombiana, portador del
pasaporte número A U cinco tres cinca ocho cuatro nueve (4U535849),
para due tealice las facultades y atribuciones descritas a continuación: a)
MN. Ejecutar, enviar, registrar, protocolizar, declarar y  putlicar cualquiera y
p todos los documentos. instrumentos, acuerdos, designaciones, delegaciones y
declaraciones que puedan ser necesarias o convenientes para llevar a cabo
las operaciones ue ta Compañía ene. Ecuador, y vara ése propósito tomar
todos los pasos y ejecutar todos los actos futuros queias leyes,
decretos y regulaciones ecuatorianas puedan prescribir e que puedan ser
necesaras o convenientes para desarrollar el trabajo de acuerdo con la
normativa ecuatoriana y los contratos legalmente celebrados. h)
Comparecer a nombre de la Compañía para acordar y suscribir Contratos para

la prestación de servicios con entidaces públicas, privadas ú de derecho

DOUPÉLEECOOLAELECICICCACADM

PEER AAA AAA DAL ALO
ns,
y y
UNA É d ,
Za, E Contratar empleados y trabajadores para la Compañía, filando sus salarios y
O rt Y
o Ey . das a
a e otras condiciones de empleo, y terminar los contratos, suscribiendo al efecto

NOTARIA

IGESIMA
tó

DR. JORGE MACHADO CEVALLOS

És;
privado con finalidad social o pública de la República del ccunal én.
E:

exterior y ejecutar los trabajos que se relacionen con éstos c) Aline

las correspondientes actas de finiquito. e) Presentar solicitudes, peticiones y

cualquier otro documento necesario para el manejo laboral de la Compañía
1

ante el Ministerio de Relaciones Laborales, Instituto Ecuatoriano de Seguridad
Social y cualquier otra institución pública; f) Recibir sumas de dinero a nombre
de la Compañía y gínitir Jos comprobantes correspondientes. y) Aprobar y
desaprabar las úéntas de la Compañía. h) Abrir, modificar, establecer o cerrar
cuentas bartarias ya sea en el pais o en el extranjero, incluyendo sin limitación,
BA facuitad para modificar las firmas autorizadas. ij) Representar
extrajudicialmente a la Compañía ante persoras, naturales o jurídicas, públicas
o privadas, entidades y organismos del sector público y Otras autoridades de la
República del Ecuador, sean estas nacionales, departamentales o municipales,
en toda clase de acciones o reclamos. j) Adquirir seguros, firmar y otorgar
garantias de seriedad y de cumplimiento, escrituras, conocimiento -de
embarque, facturas, ordenes .de entrega u otros documentos respecto de
cualesquier bienes, equipos, repuestos, herramientas u otros instrumentos, y
suscribir contratos, documentos de licitación y acuerdos a nombre de la
Compañía. k) Vender, daren arriendo o enajenar de otro modo bienes muebles
que hayan de consumirse en la operación de Jos negocios de la Compañía; y
vender, dar en arriendo o enajenar de otro modo; otros bienes muebles de la
Compañia (incluyendo equipos, repuestos, 1erramientas y otros ¡nstrumentos)

guando así se justifique para el beneficio de la operación de la Compañia. |)
suscriba y realice todos los trámites relacionados para la Inscripción en el
Registro de Hidrocarburos. del Contrato de Participación para la Exploración y

Explotación de Hidrocarburos (Petróleo Cruda) en los Bloques Perico y Espejo
de la Región Amazónica Ecuatoriana rm) Podrá hacer todo aquello que sea

necesario para proteger los derechos e mtereses de la Delegante, ya que los

pS Delegaaos quedan investidos de las más amplias facultades y atribuciones que

A
Pp

confiere la Ley a los Delegados, inclusive las facultades contempladas en el

aridao cuarenta y cuatro (43) del Código Orgánico General de Procesos del

X Ecuador, por lo que ninguna autoridad podrá alegar insuficiencia de éste poder,
3 ,

!

de ¡nánera especial podrá realizar cualquier tipo de trámite o negociación con
las autoridades municipales respecto de las prop edades del Delegante. Se
autoriza al Delegado a delegar este poder general en parte o en su tola idad a
una o varias personas cuyas laentidades se les notificarán inmediatamente a la
Compañia. Siempre que el Delegado delega la presente delegación de poder.
se entenderá que $e reserva esta autoridad otorgada a ejercer la riisma cuando
se lo considera conveniente, sin perjuicio de la delegeción, a menos que la
delegación declare expresamente que no se reserva dicha autoridad.
CUARTA: PODER PARA COMPARECER ANTE AUTORIDADES. - Sin limitar
las facultades descritas en las cláusulas anieriores, el Delegado podrá
comparecer de manera individual e conjunta y presentar todo tipo de
solicitudes, pettorios o documentos ante cualquier registrador, fiscal, cónsul,
agente consular, oficial púb.co, notario. juez, corte, tribunal, y cualquier otra
autoridad de gobierno, seccional, ministerio o aepariamento a nombre de la
Mandante.- CUARTA: EJERCICIO DE FACULTADES.- El Delegada poorá

ejercer las facultades otorgadas en esta Delegación de Poder, con absoluta

Í 7 discreción con relación al ejercicio del presente De egación de Poder, sujeto

/
A

solamente a la condición de notificar a la Mandante de los resultados de su
gestión. - QUINTA.- PRESUNCIÓN DE LEGITIMIDAD.- Se presumirá que e
Delegado tiene plenas facultades para llevar a cabo las funciones aquí
encomengadas, de manéra que no se podrá alegar insuficiencia o fata ae
poder en relación con ningún acto realizado 0 documento fimado o celebrado
bajo los términos de este instrumento, siempre que sean para el cumplimiento

de las finalidades señaladas en la cláusula Tercera y que no se encuentre

0OLOVLELPLOLLLCOLLILLILICICOCLIOCILCLLCIOICILIIIIIIIAAA
REE
TEA Az,

Y A

NOTARIA

DR. JORCE MACHADO SEVALLOS 2
0%)

insirumento público * (HASTA AQUÍLA MINUTA), que la otorgante la rajifica y
acepta en todas y cada una de sus partes, la misma que se encuentra firmada
por la abogada Monserrat Vivera Tobar afilada al Fora de 'Abogados de

Pichincha, con el número diecisiete guion cos mu catorce guion novecientos.
e
/

dieciséis (17-2014-916).- Para la celebración de la presente escriturá se

observaron los requisitos previstos en la ley notarial, y, leida que le fue al

compareciente por mí, el Netario, se ratifica y firma conmigo en unidad de acto,

e UMRAU,

AA

pa deca Mo

LA
PODER GENERAL

FRONTERA ENERGY COLOMBIA
¡ CORP. (en abelante, la "Compañía"), |
una compañía
A. conformidad 2 las leyes de la
Confederación Suiza, con domicilio
ermcipal en Schaffhausen, en este acto
representada por su Director, el señor
Thiemo Sturny, por este instrumento: (1)
otorga un poder amplio y suficiente como
se reguiere en la Ley de Compañías del
Ecuador, a favor REPRESENTACION Y
ASESORIA FEREP CIA. LTDA., una
compañia constituica bajo las leyes de la
República del Ecuador (en adelante, el
"Apoderado”), para que actúe como el
apoderado autorizado de la Compañía y
realice todos los actos para realizar lo
siguiente:

a) Actuar como la representante de la
sucursal de la Compañia en el
Ecuador para representar a la
Compañia y a su sucursal en todos los
asuntos legales en Ecuador,
incluyendo la presentación de ofertas

Me ica públicas y privadas,

ño susgripción de contratos, arreglos y
Ñ trafisacciones con todas las
ajtoridades y ejercer todas las

cciones legales y transacciones que
sean realizadas dentro del territorio de
Rápública del Ecuador.

r como representante legal de la
sal de la Compañía en Ecuador,
. para responder y
presentar reclamos o demandas y

<cúmplir con las obligaciones
adquiridas. Al Apoderado le son
otorgados tados los poderes

necesarios de conformidad con el
articulo 6 y 415 a 412 de la Ley de
Compañias, así como los establecidos

establecida de ¡

GENERAL POWER OF ATTORNEY —

FRONTERA ENERGY COLOMBIA :
CORP. (hereineñter, 1hs "Company"),
company incorporated under the laws of
the Swiss Confederation, with registered
offices in Schaffhausen, represented
herein by ¡ts Director, Mr. Thiemo Sturny,
hereby appoints and constitutes as ¡ts
true and lawful attorney, the Ecuadorian
company REPRESENTACIÓN Y
ASESORIA FEREP CIA. LTDA. a
company established under the iaws of
the Reputlic of Ecuador (hereinafler, the
“Attorney-in-Fact”) with full and sufficient
powers, as required by the Companies
Act oí Ecuador to carry out and perform
all of the fotlowino actions

(a) Act as the representative of the branch
of the Company
represent the Company and ¡ts branch
in ail legal matters in Ecuador,
including the fiting of offers for public
and private instilutions, entering into
contracts, —. arrangemenis and
transactions with all authorities and to
carry on all tegal actions and
transactíons to be pertormed within the ;
territory of the Republic of Ecuador.

1

((b) Act as the legal representative of the 1
branch of the Company in Ecuador |
especially to answer and file claims or |
demands and meet the obligations
acquired The Attomey-in-Fact ¡is
hereby granted all the necessary
powers required in accordance with
Article 6 and 415 to 412 of the
Ecuadorian Law on Companies, as
well as those established in Article 43

en el articulo 43 del Código Orgánico
General de Procesos del Ecuador. Por |

of the Organic Code of General

in Ecuador, to|—

Procedures of Ecuador (Código

NOTARIA
TRIGESIM
TERCER

Di. Melon Prado
NOTARIO
Quita - Eezado:
al

) Repibir del

lo tañta el Apúderado tendrá puder |

para presentar y responder a cvalgujer.
reclamaciones ente caslenjer
Autoridad Judicial o Gubernamental,
incluyendo cualquier Triaunal de
Arbitraje, el Instituto ce Seguridad
Sacial, Aduanas, Registros Púslleos, el
Servi de Rentas Internas d
Ecuador, -el 1
Seguridad Social, Empresas Públicas y
cuaiquisr atra entidzd similar, con
todos (os poderés para" presentar
pruebas, subsañaciones
rectificaciones, recibir o temar
gosesión de la propiegad en cuestión,
desembalsar 9 recibir dodas [as
capitales y las sumas y der Fecibos y
descarcas, paña pagar lás. deudes,
constilwir hipotecas. U otro fipe de
garantias y acordar su nancetación.
Así que este poder puede Sjerceise
ante cualquier code, tribunel o entidad

sdministrativa sin+esifeción. -

Autusr como representante legal de la
sucursal de la Compañía en el
Estadór para ceteurar todos 05
cóániratos relacionados con e negocio
de la sutursel de lá Compañia en
Ecuador, incluyendo la concertación de
arrendamients, de servicios y acuerdos.
similares, para scminisirar, comprar,
enejenar: y transferir, alquilar bienes
mUecsles e muebles y para acepta! ja
tulatidad de los misimos, reclamar,
recibir y pegar deudas y cualquier otra
cuenta por pagar, constifiit o canoslar
todo tipo de garantías,

Servicio Postal c de
cualquier otra medio de comunicación
todas les cartas y otros envios dirigidas
a la sucursal de la Compañía, incluidas
las resistradas y con 6 sin valor
asegurado.

Nomorar y descargar empleados de la

títuto. Ecuatallano de ;

Orgániós  Genetal
COGE. Therefore the Altamey-in-
Fact is hereby vestes vt tne power lo
file and ánswer Soyccjalms before any
Judiciary or Govermmentel Authority,
including any Arkitraón Thtbuñal, ¿he

Ecuadorian. Social .Sécurity Instiluie,
Public Companies, and amy other
similar entity,
evidence, remedies and rectifoatiors,
do TEO or fase: posssasion cof the
í aropery al issue, añe draw and
receive all cabitals and sums and aye
i receipis and discñargss, to pay denls;
¡o to take morigages or other typos ob
guarantees ana to agree ihsi
cancelailon. he Company hereby
venfms biat tiis gower
exercised before any vou, tribunal ar
administrativa enfiy ithout restrietion,.

16) :Act as the legal representative of the
braroh of tha Company in Fidador te
ester into all contacts related to tia
Business, ofthe prarath of tre Company
in Ecuador,. including enterlng 1rto

to manege, to, buy, lo alienate 41d to
j tanster, to lease and to let reg! and
personal properly aña to acéept the
ownership of sane, to ckam, to receive
and te pay debts or áfy otñér actolint
dayable and to oreete or cancel any
type of guaranties-

a,

To feceive from the Postal Service or
other msans of cortmunication all the y
ielters ana oiher  consiónfientá
addressed to He branch of tné
Company, including rose registered |
and wit or without insuréd valye. ñ

de Protesus |

Sodal Secuniti lastifuis, Customs,
Ll Public Registres, the Ecuadoñan |
¡ Intemal 'Revemie  Serviós. the

vs all powers to present

may be'

lease, sérvice and siriilar agreements,

(2) To -appoint and disohar,

DLOOOVPOPLOLILLLILLLILLILIIDIIALDLIADILICLICILADAAAS

NOTARIA
TRIGEZIMA
TERCERA

Dr.Nalson Prado
NOTARIO
Queto - Ecuador
sucursal de la Compañía y fijar las
condiciones de empleo y de sus
funciones.

f) Ejercer y disfrutar de todos tos
derechos y privilegios y ejercer todas
las funciones que caen sobre él como
el Apoderado con respecto a todas tas
oferias / concursos públicos en la
República de Ecuador,

De conformidad al último párrafo del
Aríículo 6 de la Ley de Compañias, el
Apoderado no será resgonseble por las
obligaciones de la Compañía. Por ello la
Compañía se compromeie a: (1)
indemnizar al Apoderado por cualquier
gasto, pérdida o responsabilidad que
sufra en su condición de Apoderado; (ii)
exonerar al Apoderado de cualquier
responsabilidad en que pueda incurrir en
su condición, y (iii) ratificar cualquier
actuación llevada a cabo por el
Apoderado por cuenta de la Compañía
conforme a este pader.

Este Pdder permanecerá y seguirá
vigente (durante un oeriodo de tiempo
indefinido, sin embargo, la Compañia
Y revocar este poder general 2 su

EN
ESte-po ler es regulado y se regirá bajo

las leyes de la República del Ecuador.

Este póder es otorgado, firmado y
Mntregáco como un acta por la Compañía
en este día 4 de abril de 2049.

of the branch of the Company and to
fix conditions of employment and their
duties.

() To exercise and enjoy all rights and
privileges and perform alí duties falling
upon the Attorney-in-Fact in respect of
any tendersíbids in the Republic of
Ecuador.

According to the last paragraph of Article
6 of the Companies Act of the Republic of
Ecuader, the Attoney-in-Fact shall not be
fiable for the obligations of tne Company.
“Therefore the Company commits: (i) to,
indernnify the Attorney-in-Fact against
any cost, loss or liability suffered by the
Attorney-in-Fact in the Attorney-in-Fact's
position as the Company's attorney; (ii) to
exonerate the Atlorney-in-Fact from any
Kind of liability he may incur acting-as the
anything dones by the Attorney-in-Facl on
benalf of the Company pursuant to this
Power of Attorney,

This Power of Attorney shall remain and
continue in fult force during an indefinite
period of time, rowever, the Company
may revoke this general power at its oven
wil and at any time.

This Power of Atiorney is governed by,
and shall be construed in accordance
with, the laws of the Republic of Ecuador.

In witness whereof this Power of Altorney
has been duly executed by the Company
this 4 day of April 2019.

Company's attorney, and (if to ratify]—

AS
lo

Thierno Stumny, Director

iial al dorso
Legal

NOTARIA
TRIGESIMA
TERCERA

Por fa presente se legaliza oficiatmenie la autenticidad de la firma al reverso, colocada en nuestra
presencia del

Señor Thiemo Pius STURMY, ciudadano Suizo de St. Antoni ER, en Wetiswi ZH,
identificó mediante carnet de icenmidad,

registrado en el Registro Mercantil del Kanton de Schaffhausen como miembre del consejo de
administración cor poder de firma colectiva entre dos por TARIO

Quito - Essadoo

Frontera Erergy Colombia AGS, sociedad anónima con sede principial en Schaífnausen.

La inspección en el registro mercantil resulta inmedi.
consulta de inter:

'amente antes de a legalización oficial por la

Zúrich, 4 de abrit de 2016
BK no. 968-70f5 ns RIESEACH -ZÚRICH
Tasa CHF 30,00

110
nx (e 10 ¿en
Pe Beat Buxcel, funcionaria de certificación

APOSTILLE
IConrention de la Haye da 5 octobre 1961
1. Pais; Contedaración Suiza, Canton de Zunch -
Pais Conteoerozáo Swiga, Ganldo de Zurique

Ancumenta público / Este documento gabo

Beat 3axcel

4. Y 054 seestido del sello/liwbre de £ 6 len o enla cu cabo de

Rotarial Ajoshacis=74

La Cerificado ) resomberido
£. Esfem 2009 ZarchZuaaue 8.Euo elo DA04 205
Y. Por la Conil de Essada el Condon de Zur

polr Cuarceleria de Estaño do Cono de Zure
sab o M9. 1169543/2019

9, Sellolmmbrelselclcarimbo — 10, Firmalassinalnra

2. coneini

Ni

Señor,
i FERNANDO ALEXANDER BASANTES FREIRE
Cludad.-

De mi consideración:

Me es grato comunicar a usted que la Junta General Extraordinaria y Universal de
Accionistas de la compañia REPRESENTACIÓN Y ASESORÍA FEREP CIA.LTDA., reunida
en esta ciudad el día de hoy. resolvió elegirlo como GERENTE GENERAL de la compañia
por el período estatutario de dos (2) años, contados a partir de la fecha de inscripción de
este nombramiento en el Registro Mercantil, debiendo permanecer en sus funciones hasta

NOTARIA
TRIG)

ser legalmente remplazado. Era

/
En esta calidad usted ejercerá la reoresentación legal, judicial y extrajudicial de la Dedo,
compañía, sus atribuciones y deberes se encuentran contemplados en el Estatuto Social ni Pdo

de la compañía REPRESENTACIÓN Y ASESORÍA FEREP CIA.LTDA., gonstituida Quita: Les e
mediante escrilura pública celebracia el 30 de marzo de 2015, ante 1a Notaría Trigésima

Segunca del cantón Quita, debidamente inscrita en el Registro Mercanti del mismo cantón

01 de abril de 2015

El resresentante legal de la Compañia es el Gerente General, en cuya ausencia temporal
o definitiva le subrogará el Presidente.

Alyfelcita fo por su designación, le formuio votos por el éxito en las funciones a usted
“¿ehgtime dadas, sírvase suscribir al pie de la presente en señal de aceptación

Javier Robalino Orellana
Secretario de la Junta

Lugar y fecha: Quito 26 de jutio de 2017

En el lugar y fecha que anteceden acepto la designación de GEREMTE GENERAL de la
compañía REPRESENTACIÓN Y ASESORÍA FEREP CIA.LTDA, y prometo desempeñar
tal cargo de conformidad con la Ley y el Estatuto Social de la Compañía.

E

FERNANDO ALEXANDER BASANTES FREIRE
CO: /9/867905.L
TRÁWITE NÚMERO: 49209

cda l_

Ó
Quin Ll

REGISTRO MERCANTIL DEL CANTÓNQON 'OFARIA

RAZON DE (INSCRIPCIÓN GESIMA

d PERCERA

EA Razón DE INSCRIPCIÓN DEUNOMBRAMIENTO. > a
3 NÚMERO DE REPERTORIO: 37811
7 + | FECHA DE INSCRIPCIÓN: 7 09/08/2017
[ NÚMERO DE INSCRIPCIÓN: 22091 AA
>. > [REGISTROS:- - [LIBRO DE NOMBRAMIENTOS - — Nelon]brad
A 7 HOT O
Y( Hot Los
1. DATOS DEL NOMBRAMIENTO: Ed
NOMBRE DE LA COMPAÑÍA: T REPRESENTACIÓN Y ASESORIA FEREP ClA, LTDA, ]
NOMBRES DEL ADMINISTRADOR: — BASANTES FREIRE FERNANDO ALEXANDER
IDENTIFICACIÓN: 11718679051, e o
CARGO: | GERENTE GENERAL
PERIODO(Años): [2AÑo3 y

LE
GEBELA — 2. PATOS ADICIONALES: -
z he e, CÓNST. RiviiF1636 DELO1/0%/2015 NOT. 32 DEL30/03/2015.- IGTM H

CUALQUIER ENMENDADURA, ALTERACIÓN O MODIFICACIÓN AL TEXTO DE LA PRESENTE FAZON,
LA INVALICA. LOS CAMPOS QUE SE ENCUENTRAN EN BLANCO NO SON NECESARIOS PARA La
VALIDEZ DE L PROCESO: DE -NSONÍPCIÓN, SE: ¡7 LA NORMATIVA VIGENTE,

TA

AS
Y FECH be EMISIÓN: QUA 04 9 DÍA(s) Ds a DE AÁsosTO DE 2017
a ! rá
% bl /
Uf: ES EN í y
OR. JOHANA ELIZABETH ey ERAS LOPEZ (DELEGADA - RESOLUCIÓN 019-RMQ-2015)

sl RESISTAADOR MERCANTIL DEL ÓN QUE
Jl

S$000CILICLIIIIAEIDAAAEAAAAAIAAAA

hu.
to

“scan

....

SS
eS
o DIRECCIÓN DEL REGISTRO. AV. 6 DE DICIEMBRE N56-28 Y GASPAR DE VILLAROEL |

MOTA

EN APLIO:
DEL NUI:

conforme a su of
A —

Quito a.

Fágina 1 de

/'000000000000

uds eones  DECERDAE SE
5 RON LUIS FERNANDO

E XNOMERES DELA WROTE
FREIREZAPATA MARTA CECI

E
E Ult PEECRA DE ENPEICOn
2 A

s EREIRE
FERNANDO ALEA!
DEC

EUA

FERAADE al riaetiro fb90-02-25
NECIO ECURTORIANA
SEO HOMBRE

UE! ESTADO CLSÓLTERO

3 CERTIFICADO DE VOTACION A
Ú GO

= Y 20 201
4 ES 0001 000-215 1710679051
ya JE romeros

/ E > ion
ES | 2 HICHINCHA
74 =| 0 ua

EM :

=i SAR PEDRO DE

— TABOADA

al eo

le PNUEGON ÉON Ot y
$ e era

Facióvazas

LOCOVLOOLOLILOLILILLOLILILIICICIIIIIIIIIIIIIcV¿IBe
Dirección General de Registro Civil,
Identificación Y Cedpl la 50

a O SA

CERTIFICADO DIGITAL DE DATOS DE [DENTIDA.

Núrnero único de identificación: 1718579051

neo j

Nombres del ciudadano: BASANTFS FRFIRE FERNANCO
es » . z . NOTA
a] -.: Condición del cedutado: CIUDADANO Le MRIGE,

TERO

Lugar, de nacimiento: CO GUORIRICHINCHARUN TO/CHILLOGALLO

> Fecha de nacimiente: 25 DE: FEBRERO DE 1990
Ze Nacionalidad: ECUATORIANA á y /

Sexo: HOMBRE

dla) fuel
sopgx elecirónic:

Instrucción: SUPERIOR

Profesión: TECNÓLOGO _2

Cónyuge: No-Registra .

' ) 02 2 ÉL Fecha de Matrimonio: No Regis
Nombres del pádre: BASANTES RON LUIS FERNANDO
Nacionalidad: ECUATORIANA. .

¿ FREIRE ZAPATA MARTHA CECILJA

.. Nombres de la mad

Nacionalidad: ECUATOR'ANA
* Fetha'de expedición: 14 DE MARZO DE 2017

Condición de donante: NO DONANTE
información cejfifcaca ala fecha: 14 DE MAYO DU 2319
Emisol: ANDRÉS FELIPE CASTRO LOAIZA - PICRINGRA-QUINO-N l 18 - PICRINCHA - QUITO

N* de certificado: 19: :4-15745

ll Ñ “y
A.

Nireclor General cel Registro Civil, Icenticación y Cedulación
Documonto firmado electrónicamente
a ingatución o perecna ante quien se presente esto certificado deberá validario amhttos:i/virtual registracivil.gob.er, contorme « ix LUGIDAS Art 4, numeral Y y a la L
Vigencia del tcoumento 1 validación o 3 mes desds el cía de su emisión En caso de presantar inconvenientes can esls documento escriba a anlinoaregistracivil.gob es

OLPC CICILLIcLncecILIAAAAAAAA

e A

Factura: 001-C04-00C080598 201917010010CC0950

EXTRACTO COPIA DT ARCHIVO N?20181704001000950

NOTARIO(A) DEL CANTÓN QUITO, :
CA AAN NA
EIA EAN AC

NOMBRESIRAZÓN SÓCIAL TIPO INTERVINIENTE DOCUMENTO DÉ IDENTIDA: No IDENTIFICACIÓN
SASANTES PR ADO, S > a
ALEXANDER 3 POR SUS PROP.05 DERECHOS 1TIEBTO051

A FAVOR-DE
HOMBRES/RAZÓN SOCIAL TIPO INTERVINIENTE. DOCUMENTO DE IDENTIDAD.

[FECHA DE OTORGAMIENTO:
NOMBRE DEL PETICIONARIO.

[IN IDENTIFICACIÓN DEL PETICIONARIO:

[CESERVACIONES: - =

Y ll

E /SRGE Sm parecio 2

Á Je "nOmARia a PRIMERA DE

CANTÓN QUITO

90009056000000000000000 000090000006 PLOOLLICOESILOAA
Sa q OTARIA
DR. JORGE MACHADO CEVALLOS APT ess

SES
Se otorgó ante mi, LA DELEGACION PARCIAL DE PODER GE ERA
otorgada por FRONTERA ENERGY COLOMBIA CORP., a hará :
IVÁN DARÍO AREVALO VERGARA, y, en fe de ello confiero e fia
PRIMERA COPIA CERTIFICADA, sellada y firmada en Quito, él catorce NOTARIA

UN . TRIGESIMA
de mayo de dos mil diecinueve.- v TERCERA

| soTaRla | Notaría

y TRIGASIMA 1
DrEMCERA Quito-Ecuaijbr

y de pa ee copa
Ns la 00

(e ES 7 raro poto

iba Palo
o een rad
Quo- E Estar ben | Nola Tniy o Inyésimo Jer sm de Quito:

Que,

Que,

RESOLUCIÓN No. COLH-0171-09-02-2019
EL COMITÉ DE LICITACIÓN HIDROCARBURÍFERA (COLH)

CONSIDERANDO:

el artículo 2 de la Ley de Hidrocarburos establece: “El Estado exploraró y explotaró Jos
yacimientos señolados en el artítulo onterior en forme directa a trovés de los Empresas
Públicos de Hidrocarburos. De menera excepcional podrá delegor el ejercicio de estas
vctividades a empresas nocionafes o extronjeras, de prabeda experiencia y capacidod
técnica y económica, pora lo cual la Secretoría de Hidrocarburos podrá celebrar
contratos de asociación, de participación, de prestación de servicios poro exploración y
explotación de hidrocarburas o mediente otros formas controctuoles de delegación
vigentes en lo legislación ecuetoriona. (...)”,

el artículo 12-A de la Ley de Hidrocarburos establece: “Son contratos de participación
para la exploración y explotación de hidrocarburos, aquéllos celebradas por el Estado
por intermedio de la Secretoría de Hidrocarburos, mediante los cuales delega a la
contratista can sujeción a lo dispuesto en el numeral uno del artículo 46 de la
Constitución Política de la Repúblico, lo focultod de exploror y explotar hidrocarburos
en el área def controto, realizando por su cuenta y riesgo todas los inversiones, castos y
gostos requeridos poro la exploración, desarrollo y producción.

te contratista, una vez iniciado la producción tendrá derecho a una participación en ta
producción del área del controto, la cual se calculará o bose de fos porcentajes
afertodos y convenidos en ef mismo, en función del volumen de hidrocarburos
praducidos. Esta participación, valereda al precia de venta de los hidrocarburos del
áreo del contrato, que en ningún coso será menor al precio de referencia, constituirá el
ingreso bruto de la contratista del cual efectuoró las deducciones y pagará el Impuesto
e lo renta, en conformidad con las reglas previstos en la Ley de Régimen Tributario
interna.

La participación de fa contratista tembién podrá ser recibida en dinero, previo acuerdo.
can lo Secretoría de Hidrocerburas, :
En caso de devolución o obandono total del úrea del contrato per la contratista, nada
deberá el Estado y quedorá extinguida la relación contractual.”

el articulo 19 de la Ley de Hidrocarburos establece: “Lo oajudicación de los contratos a
los que se téfieren los articulos 1, 2 y 3 de esta Ley lo efectuará el Ministerio Sectarial
mediente licitación, con excepción de ¡os que $e realicen con empresas estotales y
subsidiarios de estas, con países que integran la comunidad internacional, con
empresas Mixtos en Jas cuales el Estada tengo mayoría accionaria y los de obres y

A

1
000PPAELOEIPOLILIAILCIIICICICIAICICIIIAIEAAACCIEIIAD

EMERGIA Y RECURSOS NATURALES

Que,

Que,

Que,

NO RENOVABLES

servicios especificos, Pora las adjudicaciones, el Ministerio Sectorial conformará un

Comité de Licitociones que se integrorá y funcionará de conformidad con el Nal

Reglamento. Z

Los bases, requisitos y procedimientos paro las licitociones serán determinados por el
Comité de Licitaciones de conformidad con la Constitución y fo Ley. Pora las licitaciones
el Ministerio Sectorial promoverá la concurrencia del mayor número de ofertas de
compañíos de probada experiencia y capacidad técnica y económico,

Los resoluciones del Comité de Licitaciones causan ejecutoria. ”.

mediante Decreto Ejecutivo 399, publicada en el Registro Oficial Suplemento 255 de
05 de junio de 2018, se dispuso la fusión por absorción al Ministerio de Hidrocarburos
de las siguientes instituciones: Ministerio de Electricidad y Energía Renovaúle;
Ministerio de Minería y la Secretaría de Hidrocarburos, por lo que Una vez concluido
este proceso, la denominación del Ministerio de Hidrocarburos será modificada a
"Ministerio de Energía y Recursos Naturales No Renovables", debiendo señalar que
conforme este instrumento, los derechos y obligaciones, constantes en convenios,
contratos u otros instrumentos jurídicos, nacionales O internacionales, que ¡e
correspondían a! Ministerio de Electricidad y Energía Renovable, al Ministerio de
Minería y a la Secretaría de Hidrocarburos serán asurnidos por el Ministerio de Energía
y Recursos Naturales No Renovables;

el artículo 13 del Reglamento de Aplicación de la Ley Reformatoria a la Ley de
Hidrocarburos dispone: “El proceso licitatorio para los casos de delegación excepcional
e las empresas privadas, será efectuado por el Comité de Licitoción Hidrocarburífera y
de acuerdo a lo establecido en el presente reglamento y a los procedimientos que
apruebe dicha comité”;

el articulo 2 del Instructivo de Funcionamiento del Comité de Licitación
Hidrocarburífera, señala que su prapósito es el “Normar el funcionamiento del Comité
de Licitación Hidrocarburífera, en adelante denominado “COLH” o “Comité” y, definir
los procedimientos, la forma y requisitos que permitan convocar, calificar y seleccionar
a los oferentes que convengan a los intereses del Estado, con el fin de recomendar al
Ministro de Energía y Recursos Noturales No Renovables la adjudicación de
conformidad con la Ley de Hidrocorburos, sus reglomentos y demós normativa
aplicable.”

on PARAS
qe

el artículo 7 del referido instructivo establece: “Para Hevar adelante Un pEaa) o de
licitación, el COLH, tendrá las siguientes atribuciones y competencias de fl rr
con lo determinado en el Reglamento de Aplicación de la Ley aeemato (ag
Hidrocarburos: - Y

e

4 *
NOTARIA
TRIGESIM.

ENERGIA Y RECURSOS NATURALES

Que,

Que,

Que,

Que,

NO RENOVABLES

3. Determinar las bases, requisitos y procedimientos para las licitaciones y
modificaciones.

2. Convocar a los ficitociones.

lo)

4. Recomendar al Ministro la oprobación de las negociociones, modificociones y
terminoción de mutuo ocuerdo de los contratos.

5. Analizar las ofertas y recomendar la adjudicación de los contratos al Ministro.

(.)

7. Descolificar ofertas en forma motivado.

f..)

9. Recabor informes o aclaraciones de las empresas oferentes o de instituciones
públicos relacionados con las ofertas o contratos.

(>)

13. Las demás determinodos en la tey.”;

el artículo 15 de) referido Instructivo establece: “El COLH sesionará en forma ordinaria
y extraordinaria. En casos excepcionales, los miembros del Comité podrán sesionor por
teleconferencia o-videaconferencia, de- cuya porticulor se dejará constancia en la
respectiva acta, y sus resoluciones causarán pleno efecto legal”;

el artículo 19 del Instructivo señala: “Requerirá el voto unánime de los miembros del
COLH, fa aproboción de las bases de contratación, los requisitos, procedimientos y
documentos precontractuales que considere necesarios; las resoluciones referidas a lo
calificación de los oferentes; la aprabación del orden de prelación de tas ofertas; la
evoluación de las ofertos; la recomendación de adjudicación del Controto; ta
declaratoria de desierto, y, la reconsideración de tales resoluciones de ser el caso.”

E

el artículo 21 del referido Instructivo dispone: “Lo tratado y resuelto en la sesión
constará en un octa numerada en orden secuencial, basada en las grabaciones
digitoles que incluirá en forma concreta y exocta el texto de las resoluciones
odoptadas. Cada acta será aprobada en la siguiente sesión del COLH, salvo que por
ocuerdo de los miembros sea redactada y aprobada en la misma sesión, y deberá estar
firmada por el Presidente y el Secretario.”

el artículo 41 del referido Instructivo indica: “E! COLH paro conocimiento y aprobación
del informe presentado por la Comisión de Colificación de Ofertas, seguirá el siguiente
procedimienta: 1.Tomaró conocimiento del informe realizado para cado bloque y se
pronunciará aceptándolo a negóndola. 2. Medionte resolución motivada recomendará
al Ministro de Energia y Recursos Naturales No Renovables la adjudicación de las

contratos a las ganadores. El presidente del COLH notificará a los participantes del
cancurso el orden de prelación.”

eOOPOLILLELLLEOPICILLILLECEILCIACODICICIAACICICEICCIEAO
NOTARIA
TRIGESIMA
T

A
ENERGIA Y RECURSOS NATURALES
NO RENOVABLES

Que, el artículo 43 del Instructivo, establece: “Artícuto 43.- Declaratorio de Desierto.- El
COLH tiene la facultad de rechozar cualquier oferta, así como el derecho a declarar
desierto el procesa de licitación, en caso de que se determine que no es conveniente o
los intereses del Estado ecuatoriano, y se procederá de conformidad ol artícula 19 de
este Instructivo. dl

En caso de no presentarse ofertas, el COLH declarará desierta la licitación del Bloque
correspondiente, y podrá disponer la reapertura cuando lo estime conveniente.”

Que, el artículo 6 del Instructivo de Registro y Calificación de Empresas para Contratos de
Participación para la Exploración y Explotación de Hidrocarburos para la Xll Ronda de
licitación de Bloques Petroleros “Ronda Intracampos”, señala: “Derecho de
participoción.- Todas las Empresas que deseen participar en la Ronda, deberán pagar
el derecho de porticipación que asciende al valor de cien mil dólares de los Estados
Unidos de América, misma que tendrá el carácter de no reembolsable y que otorga el

derecho a los Empresas de adquirir la información de los bloques a licitarse para la
presentación de ofertas; este derecho de participación se regulará de la siguiente
manera:

(...) 6.2. Empresas principales y adherentes.- a) Empresos principales.- Son aquellos que
hubieren pagado el Derecho de Participación para la Ronda Intracompos. b) Empresas
adherentes.- Son aquellas que porticipon utilizando el código de la empreso principal.
6.3. Obligación de las Empresas Principales.- Aquellos Empresas que participen como
Principales bajo cualquier Categoría conforme el articula 4 de este instrumento,
pagarán de forma obligatoria el Derecho de Participación y realizarán el pracedimiento
de registro y colificación. En ningún coso, la Empresa que se califique por cuenta propio
bojo la cotegaría de Tercero Participante podrá ser adjudicataria de un bloque
petrolero por sí sola.

6.4. De ta participación conjunto.- Las Empresas que opten por participar en conjunto
como Principal y Adherente, deberán presentar uno solicitud de participación conjunta
suscrito por los representantes legales, apoderados generales o apoderados especiales
tonto de la Principal como de la Adherente. En tal sentido la Adherente no deberá
pagar el valar del Derecho de Participaci:
constitairán en consorcio para la suscripción del contrata en coso de ser odjudicatarias.
Los Empresas deberán camplir con el proceso de calificación de forma individual. En
coso de que una Empresa que en calidad de Adherente se haya registrado y calificado
como Operadoro, y quiera presentar uno Oferta por sí sola, previo a la presentación de
sa Oferta deberá cancelar el Derecho de Participacián.”;

wa

nn

, bajo el entendido que las Empresas se

ererArrrDrACOer on redcoon seaonerser0m. eo

¡A

A

Que, —efarticulo 13 del Instructivo de Evaluación y Calificación de Ofertas pArg
Participación para la Exploración y Explotación de Hidrocarburos p e
Licitación de Bloques Petroleros “Ronda Intracampos”, señala: “Adjutida
durante el acto pública de recepción y apertura de ofertas, constatt dEl

4
e
e
L
6
e
LL
e
e
ó6
" paz m3

CS . ad 3

ENERGÍA Y RECURSOS NATURALES q -h
NO RENOVABLES + wr

Que,

Que,

presentados en el Sobre Único por intermedio de la Comisión de Evaluación de Ofertas
designada para el efecto,

Lo Camisión de Evaluación de Ofertos al término del evento, presentará al Ministro de
Energía y Recursos Naturoles No Renovables, un informe preliminar con las
calificaciones de las ofertas presentadas por cada Bloque.

Posteriormente, la Comisión de Evaluación de Ofertos presentará ol Ministro de
Energía y Recursos Noturoles No Renovables, el informe de calificación definitiva, quien
lo pondrá a consideración del COLH, poro que recomiende o no su adjudicación, y de
ser el caso, se procedo a la suscripción del Contrato.

Si dentro del plazo de 30 dias posteriores o to notificación de ta adjudicación, no se
ilegare a suscribir el contrato por causos atribuibles a to oajudicataria, el COLH ta
declarará adjudicataria follida y dispondrá la ejecución de la garantia de seriedad de
oferta; y, continuará el proceso para la asignación del Bloque o la empresa que siga en
el orden de prelación hasta que se suscriba el cantrato; en coso de que ninguna
empresa suscribo el contrato, se declarará desierta lo licitación de dicho Bloque.”

la Comisión_de Evaluación y Calificación de Ofertas mediante memorandos No.
MERNNR-SEEPGN-2019-0023-ME, y MERNNR-SEEPGN-2019-0031-ME de 2 y 9 de abril
de 2019 respectivamente, presentó ante el Comité de Licitación Hidrocarburifera el
Informe de Evaluación y Calificación de Ofertas, con su alcance; en los cuales se hace
conocer el orden de prelación definitivo de las ofertas por cada Bloque, así como
también se hace constar que la empresa Flamingo Operating LLC no presentó la
declaración juramentada como oferente de acuerdo a los requisitos establecidos en el
artículo 3 del Instructivo de Evaluación y Calificación de Ofertas, motivo por el cual
recomendó al COLH la descalificación de esta empresa.

de la revisión de la documentación presentada por los oferentes, los Miembros del
Comité de Licitación Hidrocarburífera evidenciaron que la empresa Flamingo Operating
LLC en su oferta presentó un comprobante de transferencia que correspondía al pago
de los derechos de participación de la empresa Flamingo Oil Internatianal, a la cual se
adhirió para obtener su calificación dentro del proceso. Lo cual evidencia el

incumplimiento del artículo 6 del Instructivo de Registro y Calificación de Empresas...

para Contratos de Participación para la Exploración y Explotación de Hidrocarby Os
para la XI! Ronda de Licitación de Bloques Petroleros “Ronda Intracampos”.

En el ejercicio de las facultades legales y reglamentarias, los Miembros del Comité de Licitación

Hidrocarburifera por unanimidad, 7

)

Página1D de 12

SÍ

46TOCIOLIADLE ICF ELILCIIIIDIAIIAAAEIAEAIICADBIDIAACAIAIAIDA
NOTARIA
E AR , + E TRIGESIMA
ENERGIA Y RECURSOS NATURALES “oda f 23 á TBRCERA
NO RENOVABLES ¿na Vh er
RESUELVEN:
Artículo 1.- Conocer y aceptar el informe de la Comisión de Evaluación de Ofertas, presentado el

el día 2 de abril de 2019 mediante memorando No. MERNNR-SEEPGN-2019-0023-ME” — Quito. £enudor
incluyendo la aclaración efectuada en la sesión extraordinaria del COLH No. 054 — 2019 de 9 de

abril de 2019, que consta en el mernorando No. MERNNR-SEEPGN-2019-0031-ME de 9 de abril

de 2019. v

Artículo 2.- Descalificar la oferta presentada por Flamingo Operating LLC para el Bloque
Sahino, en virtud de los fundarnentos de hecho considerados en el informe de la Comisión de
Calificación de Ofertas y de la revisión de la documentación constante en las ofertas
presentadas, que se efectuó en la sesión extraordinaria del COLH No. 054 — 2019 de 9 de abril
de 2019, como consta en los considerandos de esta Resotución.

Artículo 3.- Recomendar al Ministro de Energía y Recursos Naturales No Renovables, la
adjudicación de los bloques licitados en ta Xl1 Ronda Petrolera, denominada “Intracampos”, en

vinud del informe presentado por la Comisión- de Evaluación de Ofertas, de acuerdo al
siguiente detalle: y

No, Bloque. a] dá q Empresa/Consorcio á
1 | Arazá Este | Petróleos Sudamericanos del Ecuador Petrolamerec ' S

Fa Perico Frontera 1 Energy Colombia Corp — Geopark Perú S.A.C
3 J | Chanangue | | Gran Tierra Energy Colombia LLC _ ee y
4 | Charapa Gran Tierra Energy Colombia LLE EE =
EN iguana . Gran Tierra Energy Colombia t 7
6 Espejo | Frontera Energy Colombia Corp Geopa ark PerúsAC _
7 | Sahino l Petróleos ' Sudamericanos del Ecuador  Petrolamerec SA |

Artículo 4.- Declarar desierta la licitación para el Bloque Pañayacu Norte por no haberse
presentado ninguna oferta.

Artículo 5.- Disponer al presidente del COLH notificar a los participantes de la Ronda
Intracampos, el orden de prelación definitivo.

Ef

Articulo 6.- Previo a tomar conocimiento de las comunicaciones remitidas por Flamingo
Operating, LLC. y Petróleos Sudamericanos del Ecuador Petrolamerec S.A; así como, la
respuesta efectuada por el Presidente del COLH a esta última empresa, se dispone que por
Secretaria se solicite un informe legal a la Coordinación General Jurídica del Ministerio de
Energía y Recursos Naturales No Renovables, en cuyo marco se adoptarán las decisiones que
se estimen pertinentes.

DISPOSICIÓN TRANSITORIA ÚNICA.- Si dentro del plazo de 30 días posteriores ala notificación

Participación para la Exploración y Explotación de Hidrocarburos para la Xil
de Bloques Petroleros “Ronda Irtracampos”, éste Comité la declarará ad
dispondrá la ejecución de la garantía de seriedad de oferta; y, continuará

ENERGIA Y RECURSOS NATURALES
NO RENOVABLES

asignación del Bloque a la empresa que siga en el orden de prelación hasta que se suscriba el
contrato; en caso de que ninguna empresa suscriba el contrato, se declarará desierta la
licitación de dicho Bloque

DISPOSICIÓN FINAL.- La presente resolución ha sido redactada y aprobada en la misma sesión,
y se declara de ejecución inmediata.

pr

1 Ing Patricio Larrea Cabrera
VICEMINISTRO DE HIDROCARBUROS
PRESIDENTE DEL COMITÉ DE LICITACIÓN HIDROCARBURÍFERA

- . ma f
a La, ra A.
Franklin Paredes Galeas
SUBSECRETARJO DE CONTRATACIÓN DE HIDROCARBUROS Y ASIGNACIÓN DE ÁREAS
SECRETARIO DEL COMITÉ DE LICITACIÓN HIDROCARBURÍFERA

No habiendo otro punto a tratar, concluye la presente sesión extraordinaria de! Comité de.
Licitación Hidracarburífera siendo las 12 horas con 50 minutos.

S RECURSOS yy

ME

Página 42 de 12

bz

DOCODOLOELOIALIIAEAAICAIAIEAAAAACEAAAAAAAAAaBAS AAA nn ns
Razón de certificación: El documento que antecede en (7) hojas es fiet copia del original que
repasa en el archivo de la Dirección de Contratación y Negociación de Hidrocarburos.

Certifica:

a A
Eddy qberto CumbajinSánchez
Director de Contratación y Negociaci

¿><

Burro cto ES aora:

*Doaec gender Quar

Resolución Nro, MERNNR-MERNNR-2019-0006-RM
Quito, D.M., 18 de abril de 2019

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES

'CONSITERANDO:

Que, los artículos 1 y 317 de la Constitución de la República del Ecuador, establecen que los
recursos nauirales no renovables del territorio de; Estado pertenecen a sv patrimonio inalienable.
irrenunciable e imprescriptible;

Que, el artículo 141 de la Constitución de la República dispone que el Presidente de la República
ejerco la Función Ejecutiva, es el Jefe del Estado y de Gobierno; y responsable de la
admimstración pública;

Que, los numerales 3, 5 y 13 del artículo 147 de la Constitución de la República del Ecuador
establecer, que corresponde al Presidente de la Republica define y dirigir las políticas públicas
de ta Función  Bjecuti dirigir la administración pública en forma desconcentrada y
expedir los decretos necesarios para su integración, organización, regulación y control; y, expedir
los reglamentos necesarios para la aplicación de las leyes, así como los que convengan a la buena
marcha de la administración;

Que, el numeral 11 del artículo 261 de la Carta Magna, señala que el Estado ecuatoriano tendrá
competencia exclusiva sobre los recursos hidrocacburiferos;

Que, de conformidad con el artículo 313 de la Carta Magna, los recursos naturales no renovables
son de carácter estratégico, sobre los cuales el Estado se reserva el derecho de administrar, regular,
controlar y gestionar de acuerdo a Jos principios de sostenibilidad arabiental, precaución,
prevención y eficiencia;

Que, el inciso segundo del artículo 316 de la Constitución de la República del Ecuador consagra
que "el Estado podrá, de forma excepcional, delegar a la iniciativa privada y « la economía
popular y solidaria, el ejercicio de estas uctividades, en los cuyos que establezca la ley";

Que, Ja Constitución de la República del Fevacor. en el artículo 408, establece que son de
propiedad inalienable, imprescriptible e inembargable del Estado los recursos naturales no
renovables y, un general, los productos del subsuelo, yacimientos minerales y de hidrocarburos;

Que, el anículo 2 de la Ley de Hidrocarburos establece: “E! Estado explorará y expiotará los
yacimientos señalados en el artículo anterior en forma directa a través de las Empresas Públicas
de Hidrocarburos. De manera excepcional podrá delegar el ejercicio de estas actividades a
empresas nacionales o extranjeras, de probada experiencia y capacidad técnica y económico, para
lo cual la Secretaría de Hidrocarburos podrá celebrar contutos de asociación, de participación,
de prestación de servicios para exploración y explotación de hidrocarburos y mediante otras
formas contractuales de delegación vigentes en la legislación ecuatoriana. También se podrá
constituir . compañías de economía mixta con empresas nacionales y extranjeras de reconocida
tompesencia legalmente establecidas en el Paísí .

/
Que, el artículo 6-A de la Ley de Hidrocarburos determina que la Secretaría” de

4 nto Et loe e Telélgar $72

144
* Decumaio gerscado par Dura

¿O RENO HaLES

Reselución Nro. MERNNR-MERNNR-2019-0006-RM

Quito, D.M., 18 de y.

Y
Hidrocarburos es la entidad encargada de ejecutar las actividades de suscripción, administración y
modificación de las áreas y contratos petroleros; y, la facultad de suscribir a nombre «ej Estado
ecuatoriano los contratos de exploración y explotación, industrialización y transporte,
previa adjudicación por parte del Ministerio Sectorial;

Que, el artículo (12.1) de la misma norma señala: Contratos de Participación.- Son contratos de
participación para la exploración y explotación de hidrocarburos, aquellos celebrados por el
Estado por intermedio de la Secretaría de Mitrocarburos, mediante los cuales delega a la contratista
la facultad de explorar y explotar hidracarhuros en el área del contrato, realizando por su cuenta y
riesgo todas las inversiones, costos y gastos requeridos para la exploración, desarrollo y
producción; ”

Que, mediante Decreto Ejecutivo 546,-publicado en ci Registeo Oficial No. 330 de 29 de
noviembre de 201058 expidió el Kegtamento de Aplicación de la Ley Reformatoria a la Ley de
Hidrocarburos:

Que, cl artículo 15 del referido Reglamento de Aplicación de la Ley Reformatoria de la Ley de
Hidrocarburos establece los principios en los que se sustentará la Pofíuca Nacional de
¡Bidrocaróuros;

Quse, mediante Decreto Ejecutivo No, 399 de 22 de mayo de 2019, publicado en el Registro Oficial
No. 255 de 05 de junio de 2018, se fusionó por absorción al Ministerio de Hidrocarburos, fas
siguientes instituciones: Ministerio de Electricidad y Encrgía Renovable, Ministerio de Minería y
la Secretaría de Hidrocarburos.(...) una vez concluido el pruceso de fusión por absorción, Lodas
las competencias, atribuciones, funciones, representaciones y delegaciones constantes en
leyes, decretos, reglamentos y demás normativa vigente que le correspondían al Ministerio de
Electricidad y Energía Renovables, al Ministerio de Minería, y a la Secretaría de Hidrocarbutos

fueroa asumidas por el Ministerio de Energía y Recursos Naturales No Renovables (...);

Que, es necesario incrementar reservas de Hidrocarburos, para lo cual es prioritario fomentar la
inversión en proyectos hidrocarburíferos en áreas nuevas, para lo cual se ba evidenciado la
necesidad de aplicar un modelo contractual de participación para la Exploración y Explotación de
Elidrocarburos vigente en la 1.ey de Hidrocarburos;

Que, el Comité de Licitación Hidrocarburífera, mediante Resolución No. COLH-0165-21-08-2018,
de 21 de agosto de 2018, aprobó los siguientes documentos licitatorios Bases de Contratación,
Modelo de Contrato, Programas exploratorios mínimos a ser presentados en la Ronda XII “Ronda
Intracampos”, Instructivo de Kegistro y Calificación de Empresas, Instructivo de Funcionumiento
dei COLH, Insuuctivo de Evaluación y Calificación de Ofertas y Convocatoria y fijación de) valor
para fa Participación de la Ronda XII “Ronda Intracampos”;

Que, mediame convocatoria publicada en la prensa el 6 de septiembre de 2018, se convocó a
participar en la X1 Ronda Petrolera “Ronda Intracampos”, a las compañías y empresas
nacionales o extranjeras, estatales o privadas;

Que, el COLE mediante Acta COLH No. COLH-0169-14-02-2019 de 14 de febrero de 2019,
designó a los funcionarios del Ministerio de Energía y Recursos Naturales No Renovables y del
Ministerio de Economía y Finanzas, como miembros de la Comisión de Calificación“Ue Ofertas

Mg Pot d Tetonas

mn»

NOTARIA
TRIGESIMA
TERCERA

2
Deramente enessdo por Duiper

Resolución Nro, MERNNR-MERNNR-2019-0006-RM
Quito, D.M., 18 de abril de 2019

para el Contrato de Participación para la Exploración y Explotación de Hidrocarburos para la XII
Ronda de Licitación de Bloques Petroleros “Ronda Intracampos”

Que, el Comité de Licitación Midrocarbusífera, mediante Resolución No. COLH-0171-09-04-2019
de 99 de abril de 2019, recomendó al Señor Ministro de Energía y Recursos Naturales No
Renovables la adjudicación de los Contratos de Participación para la Exploración y Explotación de
Hidrocarburos de los Bloques: Aruzá Este, Perico, Chanangue, Charapa, Iguana, Espejo y Sabino.

Que, mediante Memorando No. MERNNR-VH-2019-0059-ME de 11 de abril 2019, el
Miceministto de Hidrocarburos solicitó al Ministro de Energía y Recursos Naturales No Renovables
que en aplicación al Artículo 19 de la Ley de Hidrocarburos, artículo 14 y 18 numeral 8 Jel
Reglamento de Aplicación de la Ley Reformatoria a la Ley de Hidrocarburos; y numerales | y 2 del
arículo 42 del instructivo de Funcionamiento del COLH, disponga las acciones previas necesarias
para las adjudicaciones de los contratos de los blaques establecidos en el considerando anterior;

Que, mediame Memorando No. MH-COGEJ-2019-0137.ME de 15 de abril del 2019, el
Coordinador General Jurídico emite pronunciamiento jurídico favorable sobre la recomendación de
adjudicación de Jos contratos de participación realizada por el Comité de Licitación
Hidtocarburífera, constante en la Resolución No. COLH-0171-09-04-2019 de 09 de abril de 2019;

De conformidad con la disposición del artículo 19 de la Ley de Hidrocarburos, en concordancia con
el numeral 8) del artículo 18 del Reglamento de Aplicación de la Ley Reformatoria a la Ley de
Hidrocarburos, y el Decreto Ejecutivo No. 08 de 24 de mayo del 2017.

RESUELVE:

Art, 1- Acoger la recomendación de adjudicación de los Contratos de Participación para la
Exploración y Explotación de Hidrocarburos paca la Rondz de Licitación de Bloques Petroleros XI!
"Ronda Intacampos” de los Bloques: Arazá Este, Perico, Chanangue, Charapa, Iguana, Espejo y
Sahino, efectuada por el Comité de Licitación Hidrocarburífera, constante en la Resolución No.
COL.11-0171-09-09-2019 de 09 de abril de 2019.

Adjudicar el Contrato de Participación pará Ja Exploración y/o Explotación de
buros (Petróleo Crudo). en el Bloque Perico de la Región Amazónica ecuatoriana a las
empresas Frontera Energy Colombia Corp y Geopark Perú S.A.C. quienes tienen la obligación de
vonformar un Consorcio,

Art. 3- Delegar al Subsecretario de Contratación y Asignación de Áreas, la suscripción del
Contrato de Participación pare la Exploración y/o Explotación de Hidrocarburos (Petróleo
Cruda), en el Bloque Perico de la Región Amazónica ecuatoriana con el Consorcio conformado por
las emprésas Frontera Energy Colombia Corp y Geopark Perú 5.A.C. observanco las disposiciones
legales y reglamentarias vigentes

a , s té
Art. 4. Notificar con la presente Resolución a las empresas Frontera Energy Colombia Com y
Geopark Perú S.A.C. ]

Art. 5- De la presente Resotución que será efectiva a partit de su notificación, encárguese su

> latas.

1 ' Y Coco

er

3/4

00000000000000000000000000000OIIOIAIDILAAAADAAAIAA
Desucendo geneao por Qe

NOTARIA
TRIGESIMA
TERCERA

Resolución Nro. MERNNE-MERNNR-2019-0006-RM

'OTARIO
a Quite» Ecuador
Quito, D.M., 18 de abril de 2019
4
ejecución al Subsecretario de Contratación de Hidrocarburos y Asignación de Árcas.
1 ,
pg Z£
E rre nttel .
_ mg, Carlos ¡que Pérgé García
MINISTRO DE ENERGÍA Y RECURSOS NAYÚRALES NO RENOVABLES
7 9
C/ sx ,
- SL
: 23 ABR
( <
o A
/
e om , » n “Totana “o 2> e
Hd
és ds de od,
43 aq”
c“ Ne

Valor Unitario UTE | Cantidad Solicitada Cantidad Adicional Propuesta | Cantidad de UTE Adicionaj Propuesto | Total UTES Mínimos

bh L (a) (o) Sl] (d]= (a) x(d) [(e)= (4) + (b) 1 13)
Sísmica 2D kom 11 l 0,00 0,00 0,00 0,00
¡Sismica 3D km2 17 0,00 ! 0,00 0,00 0,00
Reprocesamiento 2D km 9 0,00 0,00 0,00 0,00
Reprocesamiento 3D, kenz2 l 0,2 | 0,00, 72,00 14,40 14,40
Magnetometría Km2 9,8 ¡ 0,00 72,00 57,69 57,60

Geoquímica de Superficie | Punto 01 130,00 131,00 13,10 26,10

Actividad Unidad de Medida

Gravirnetría Km2 0,3 0,00 72,00 37,60 i 57,60

Pozos Exploratorios Unidad 3700 1,00 3,00 11100,00 14200,00

Total 31242,70 14955,70

=,
es,

MATA

MEERLEN
VHISIDIVL
VIYVLON

Razón de certificación: El documento que antecede en (1) hojas es fiel copia del original cue?
reposa en el archivo de la Dirección de Contratación y Negociación de Hidrocarburos. A

!
Certifica: 2)

Sete

Ro!
on de Contratación y

%
a A e
Acto DE

Anexo C: Ejemplo de cálculo de la Participación de la Contratista
EJERCICIO DE APLICACIÓN DE FÓRMULAS

Datos amgresar ===

Calealos (po molar) L

Nana de a art e uc det pr

Pe

Fámala on90n
sones
PG = Peraliente x Precio Promedio de Hefrrencia + Cunstacte a
20070
vende me
Valar Ofertadoth — 87,5%
Ellos = TPPPO siente Superior — PPPOrlente Inferior) al
Constante =87.5% — x POPOriemtn mfertor
OrieeIefeies pa dl
mo - soe 4
coo -

o moa eo. lao
True remo

Pues rm 40%

[irene Pro dePofanós
ana A cama | se
contaarsra sstapo
uc irá

TS

Agusta dl VAR pos cas de pene

Fomutaz

po OA PEA Q2 (PC 1.5%) 4 93 «(PC — 6%)
e

EAT

jez
lo: MN

x
E

fedóhde naa 3 pS
ecimales)

Parres UE IND -
e

Bormls1

201 Xx Qm

lam. 1.089 100
E UTN NA a

Y
nt $. Anexo D: Ejemplo de aplicación de la lórmula para la corrección por calidad del Pesrúlea Crudo
q EJERCICIO DE APLIACION DE FORMULAS

' ruegan
Cálculos [no modiicar)

1 [Lacio A

HER NS E

Formula No. 4:

Ko DE
Pa=PM (5)

Dos

Pa = Precio de referencia del petrúiso cuco Bst asa del contrato, ajustado por cajas

PM = Frecio de Relesencia (em ajuzte de calidad;

DE = Diterencia entre la codes del P=rgeo Cruao del Area de Conrota CC) y la cafdad poncerado manes:
> Pz us

— DC= CC CM

Perrdiso Crudo mensual poo cido er el Area del Consta 2 torditres estada.
| ponderado merzual del Perraleg crudo en hase al cual se cau el Precio cs Esterencia a condi

Ez

A E, - A NA
DC=24,7—24

= 50)
Ta]

341 15 AP! « CC menor que 25 “API [15 *API<CG < 25 “APD
15425 API <CG menor que 35 “API(25 "API < CC «35 "APN

1DC = 10, 3: 0C mayor o ua que 35 “API [CC >= 35 “API

h= SI(Y(CC <= 25:00 > 18):1,3; SIICE > 25;1,1);0)

Desarrollo de ta Formula No.

Pon [14

Volumen Ajustado por Calidal - PCI - Factor de Ajuste Volumétsica

aumen ajustado a recibi! por la contratmto en | a
el puesto de embarque 743.460.18 [Barrilesirnes

ES
[5]
ra

QUE.

aye,

QuE,

Disección: Cate Estevo 51 eo dad

ECUGCIGA Y CONTA
HIDROCARBURIFIAO

RESOLUCIÓN ro, 092-091-DIRECTORIO-AREH-2048

EL DIRECTORIO !
CELA AGENCIA DE REGU! ACIÓN Y CONTROL HIDROCARDURIFERO, ARCH

Considerando:

/0 06 (a poestad estafar pora /2 prostación da”
ES ecomómi cas asuniads par el Estado”

can e la Reputl: “Las insidÍcionas 00
3, GEpermecas, ras Sonddaaa Q SEIVIOTES PUBICOS y das

; una palestaz estatal ejarcerán Sofartente (ds
y abril ConmMitición y faley Tendrán el
Giran la cs nos Y haces efenbra ni goce
enta Con

EX/Ig0. E Le

¡erarguia,
dacidin, )

IPDSENDA y OYAÍUacIÓn

a de ta Republica señala “El Estádo oenital tendra
12 T1 LOS (PSUEGOS CRETGEUcOs. minerales,
did y recursos forestales”

“E Estado se )

O

el Ecuaior. presepti
IC 0 gestionar Jus 56%.

el articulo 313
fesera sl car
lcos, de conforma.

ación de la Hiepudl
EJNINNESICar FOO: lar

e] 1] od Y el alma qe
más e a alelaT to bey:

eÍncO,

culo 2d
pacra delegar

la Ley de Hhidrocarb  fispone gue el Estada de m:
de las aer iades Ce explorsc ÓN y pptolac
ayaras de prusada ex,
extetsria de basar
Enmides enel

: ngrezos Inve

ñala que: “Ls indusipa pelsalcro 05 ama
romería sorda Aero de Regulación
¿Dad Compre. miente y la prospesción, expirora ción,
 Tafinacion lacusiMaNzación, ad jente, iransporta y conercial ación
huros y de sus dorados, on elémbilo de 30

ie especiótrada

ESTER

Ce les h

elari 11 de la Ley 3hidermn, estabiece qua sa A
FHieroearouniaro, ba el srnaaismo torico-a
y tistalizac las aciiedodes récnicas y oper:
tiamcareulfcra, que alien las > Emprarías púbicas o o privadas
enpresas mias, COMBDICIOS, joñes, U olas formas e
persanas naluraiaz 0] nacionales O extranjeras que ele
Ei das en el Etuador, y que ente ses aliburiona? están el conti:
tas aciidades hidrocartnriteras y la conecta apicacion de la Ley de Hiro:

feglamentós y demáz Aoimatiy lo aplicable enmatens hidroterkutifera.

É

De

La sñmorts + Birch nz £cuadeos Teléfono: DIAGLCO

aree y Lots O ina

QUE,

QUE,

QUE,

que

QUE,

CUE,

QUE,

REGULACIÓN Y CONTROL
HIDROCARMURIFERO

dl] de la ep do EraiiaDa sus regi
ena hidrocarburifera, ej el control tecnica de las actividades
dela y auditar los actividades Indrocarburlieras, par si misma o 6 lraw2s de

exploración y esplofación 1 de ha arias. ques cate!

intermedio de la Secretaría do Hidrocarburos, mediano Jos cure 'sdaelega 2 da E,
cón sujeción a la dispuesta en el swmesaf uno del arículo 46 de la Constiución Poliica
de la República, la facultad de explorar y explolar iidrocarbulos en el arpa del contrato,
FO, ido por su cuente y tiosgo todas las nvorsiones. costos y gasios requosiios para
lo exploración, desarrollo y producción f. y”

lo 30 de la Ley de Hidrocarburos dispone que: Los contra:
'ar o selirar. 24 el curso del contrata, parto ale
da Agenes

ra fa, de la Ley vuidem, des pon
5 535 E en esplosa
en ESruercisia man

AENBnÑos Curante el periodo del conti
s legales, los punapnos de e

El cuero legal a
las facilid.
econ yo

to 21 numeral) ? del Reglamento de Aplicación de
e que, el Dire rte Bl a

dante E
4 del 25 4
unmatona a la Loy re Hicrocaryume sxpeol la med

el Registro Oiiclal No 38 du da RES
sicianes aplic: ES
ipasión para la Explerac: En y PEspiO 5d,

E NE 7
lidad ida acontraios de parñicnación.

REGULACION Y CONTROL
HIDROCARBLINAERO

el Reglamenio de Contabilidad de
pare lu Expioración :ón de
cultivo ido 1418 del R O 304 de 23 da

QUE, ta disposición Derogalona Segunda lbldem, der:
Costos Ánicatio a tos Conivatos de Participo:
Pidrocárteros. pubicado mediante Decrelo Eje:
enero de 1994

QUE. la Disposición Trantñona Cuaria del Cecrolo Ejoculiyo mencionaio ameñarnmente
dispone que la Agencia de Regliación y Control Higroca 'S ARCH, en el plazo de
treinta (50) dlas a parte de la publicación del referido £ muta el Reglamento 32
Con n y Explolación

creta
Sabilidad aplicable a los coniralos de pariaopación nata la Expioras
ue Petroleo Crudo os

o dispene> “Competencias de 03 AGaNOs
actas so linorá en
js docisiones sobre la basa
25 baja Paint de las

pin “Pase
EVaNta amenos. í y Los para Pis oie Eos ¡Cop
de dos ¡formes 20 BenicoS a y OmÍCasS
Organos 8 car

nes Hidrocaraurite x ida mediante
icado ea el E 54 Edic

1 20184 001 y pu

del 02 de febrero de 2016, estables: relacionadas con
e Gomral E ables a las operacion Burferas en las
is fases del arburifera

sb

QUE, — elarticulo 39 del Reglamento para la Aplicación de la l ay de Régimen Trt
dispone que. las sociedades que iengan suscios conlratos para la E:
explotación de nidmcalburss. se regirán por las reglamentos ce conil
detennine su organismo de conivol, los que a la vez servirán El

QuUÍ, — el aríiculo 19 del Reglamenta da apirtación de la Ley Retormaloria a lu Lay de

more: ación de pavas ctorio.- El Directorio de la Agonia de
egrado por dos Siguientes miamióros. +
E Ministro clones DS do pam venia, quien lo presidirá. 2 El hlinisto a cargo
transporte y obras públicas, e su delegado permanente 3 Un nwembro designado
porel Presidente de la Renal

3 de 14 do diciembre de 2017. %a
Regulación y Cent

¿uE

andica: “Li

0 en das cart

y recalca de Regtita
des de reguiación, Congo! y
ecto ña concióido la fevisión de le
fexia Jevisido al proverio de

> dos Contaios de
nelobyeta de raguiar
pantano y los enteros gue deben aplicar Jas
contralisics durante le gene de prestación de SECOS, Como también
establece las normas y procecintentos que debén observar la ARCH y la SH para ai
control y fiscalización de estos sontratos pues se apsta a los rguermuentos de comirol
paceseros en el ámbrio de acción pertinente, a fin de que sos gestionado pará su
correspoadieate expecición ( Y.

nonmalwva 6onio.
Reglamento de Co:
Pamoipación pore la Exploración y
la mformeción contable que deben

utación y Contra! Hidrocagóit
y dot pmyecto de Regiante
Centebilidad y ue Control y Fs ción de los Contratos de Parnicipació
ploración y Explotación de Hidiucorburos. con pl objeto do reguier fa 1
contable que deben mantener y los crtoriós que deben aplicar las contralistas

wudiloris y Es
aora (1

Diseocton: Calle Estadio sn entra bisapasa Carzates y Lala Quintas La Amenis - PEninoha - Ecuador Tal

inbularias para dichas sociedades e

NOTARIA
INSEIMA

5 NATI
QUE, con Memorando Ho ARCH-DACE 2018-0038-VE de B de febrero ds 2010, ta Diy Le

ER

a” tengan suserños contratos para la exploración y explotación de hidrocarburos 30 jan por

-— QUE; ES norosang-establecei—los procecimierntas qu

REGULACION Y CONTROL
HIDROCARBURÍFERO

beses

vigencia del contrato de prestación da servicios, coma también ESIBIR 1268 195 Gas y
y cotización de

anal ámbito

3spondiente gx podición.*

esios controtos pues se ajusta a tos requenmientas de control pecesar
de acmés pertinente, a dí) de qua sea ye 12d para su €:

QUE, — mediante Mesmnorardo No. ARCH-DAN-2018-0037-ME de D9 Le 28. 12
Dirección de Regulación y Normaliva de la Agencia e Reguleción y Conirul
Higrasarhyrifero en lo fundamental señala. "a fin de asegurar que las socidados que

los reglamentas de contabilidad que ¿olormine 31 organismo de cántrol, Jos que a la vez
servián como normos supletorias tributarias para dichas serieda se vemo El
proyecto de regiamonio mencionado apiliceble a las operaciones arocarbusifaras en 198
diferentes fases de la industria nidrocarburifera, para el análisis juridico comespontienie
previo su presentación al Owecios Ejecutivo,

QUE. — con meimoranda No. ARCH-DAJ-2019-0242-44E te 0? de junio de 2018. la Divectora de
ASes| de Jartaica Ab la Pena, de Reguacin y Control Hidrocorberitero emite Ami

Hidiocareuros y rez: lenda cria, il ena ps en otilción sa lot
Mierntros del Directora para su análisis y aprobación

aplicar las disposiciones
constantes en la Ley de bidrocarburos y Ley ur Reg iouiario Interna, y.

En ejercicio de las ainbuciones confendas nor los aniculos 11 y $6 de ta Ley de Hidrocartsiras, y
erai 4 del articuio 21 del Reglamento de Ag nde la ¿ey Refommañorda 2 la Ley dé
Hidrocarburos.

RESUELVE:

EXPEDIR El REGLAMENTO DE CONTABILIDAD, CONTROL Y FISCALIZACIÓN DE LOS
LONTRATOS DE PARTICIPACION FARA LA EXPLORACIÓN Y EXPLOTACIÓN 0=
HIDRGCARBUTOS.

CAPÍTULO!
UBJETO, ALCAÑCE Y DEFIGICIONOS

sos contables que las Con

y tas durante la vigencia
de Hidrocac: . Celebrado:

som tén establecer ls narmas y proces
contratos por parte de la Agencia de Regul:

y Control Hidlr

An..2.- Alcance.- Esta normativa aplica a las Contrassiss que rmantanon cor.
Participación para la Exploración y Explotación de Hidrocarburos con e en tos
pinodos

10

aj Exploración

reproducción)
n de infrsssiriciura de Desanalto del mercado :Para el caso del Gas —.

recibe la aprobación del Pian de Day
Naturales No Renoyzbles Para sícaso del

Dirección: Cate Estació <n entra Ianuole 6.

mena Por

0007600080000

. Mr
NOTARIA
TRIGESIMA
parón del contrate en el Registro de Hidrocarturos) y terna con da aprobación del Plan de TERCERA
o del Mercado y Construcción de Introestictura

An. 4-  Periote de Desarrolo del Morcádo y Consituocion de Intraestructura.- Para el
cusa deí Eos Matural se incluirá el periodo de De llo del Mercado y Cunstuctión de
iirecseeciura, perodo postenor al da de exploración y antes de Iniess el Periado de
Explotación, y ¿ciminará con el vencimiento del pazo 6 con la áysobamion del Plan de Desarrolio
por hal re del Minsieno de Energia y Recursos Haturales No Renovables,

An. 5- — Periodo de Explotación (Deserrello y Preduzción).- El periodo de explotación imcra
conta 2lda del Plan us Desarollo, pór parte del Ministerio de Energia y Recursos Naturgies.
dio Renovables. y se exuende durante la vigencia del contrato

/

Dafiniciones.- Para electos de ta apleación de este Reglameñto, se considefarán las
siguentes defmiciones

Tamtien cenominado periodo iiscal. corresponde al ejercicio evonos
a y uno de diciembre de cada año.

a). Aña Fisca
ás enire el primero de enero y es frei

Do ma de las autorizaciones de fondos destinados para proyectos (centro de
costos) previstos en los Programas y Presupuestos Anuoles
e, Ástocoasemo: Es el volumen de hidrocarburos necesarios para los operaciones de A

campo en el Área del Contrato, meleyendo pero no limitando. la generación de energia
eléctrica, este volumen no formará parie de la producción fiscalizada, En caso
producción de gas asociado, se dederá utilizar en las operaciones, evitando su quema
y su

2) Bienes de Coniro!- So: bienes tangibles ad:
que ilenen use yida 6tl superior a en ds ufiizados en las acimidades Ce la contralirig
y no fommerán pare de Propia o tActivo Fijoj El costo indrrdua'
estas bienes es inferior el ri ollas el Reglamento de Operaciones
Hidrocarburiferas

£  Complelación de pozo: Configuración y conjunto de equipos, diseñados para la
producción del poza

$ Contratistais!: Empresd a consorcio que suscribe contratos con el Est:

Control de Blenes: Control de los Bienes, Equipos e Instalaciónes an
Propiedas. Planta y Equipo depreciables (Activo Fijo)

£j Costos de Comercialización: Costos locales incurridos en las aciwdades de
comercialización del hidrocarburo de partizipación de da Contratista

lo dostes de Operación: Acinedades de levantamiento de hidrocarburos y olros fluides

lr recole ñ 'Eriento, procesamiento En el calmpi,
Slmecenamiento y transporie "hasta el Centra de Fiscalización y Entrega.

¿ Coslos de Producción: Costos y gastes incurridos paro administrar, Operar y mantener
los pozos, equipos y facilidades de produce incluyendo da depreciación y
amortización, a3am de lps Gestos Adranisirativos y Financierms, en la fase de

quridos por las contratistas a aso ortadas 7

*)

Y Centro de Fiscalización y Enirega; Sitios aprobadas o determinados por la Agencia
ón y Control Hidrocarburltero, en los que $8 mide y determona la cantidad y
del peirólea erugo y el Sas natural, con el propósito de e:

diras

m Explotación Unificada; Es a explotación de hidrecarbusos 83 un yacimiento caj
como comalt á dos e más campos

nm Exploración Adicional; Es una actividad de las operaciones hidrocertiurifar!
dispone de un conjunto de estudios geológicos, geofísicas georuimi
como. la perforación de pozes exploratonios y achuwdades necesarias relacionada:

UDCA CIIIADAAIAAIICICIOACIAIACCACIAAO

in erre Manuala € Pishinchho - Ecuador Tolétono: 3990500

Direccion: Calle Estado

hizatas y Lola Cumana Lo

ULACIÓN Y CONTROL
HIDROCAMBLRÍFERO

AA

eb descubrimiento de hidrota

ms A al programa exploratoria rofaimo
last . plantas, fenques y csmás E9 q
cen. testamion

de para las actlvijas

pr Gastos Administrati idos para el iuncionemiente amina!
las Contratistas, quo no se relacionan rectamente con la operación

a) Jngresos Anaeicla melts, ingresos par la venta del hiirocarburo de participación de la

to al Área del Contrata ajustado por calidad, al precio real de

mua en ningún caso será menor al Precio de Referenzia

N  fagresus Mo Operacionales: Ingresos que no tienen relación con la pa
(hidrocarburo) de la Contratista

$)  lagreso Bruto de ta Contratista: Participación dela Contratisia del Área del Contrato,
valorada sl procio res! tie venia del hicdrocarogro, que en ningún caso será menor al
prexio de referencia,

0 lv Desembolsos de carital realizados por la Corirateta dorso de da
ejecución gel Contrato de Pariepacion para És Exploración y Explotación de
Hidracarburos.

wm Inversiones Intangibles: Inversiones por los senvcios prestados para la Exploración y

E” d Explotación di rOCarouros.

vi Inversiones de Exploración. inverciónes (alzozas por le

áneas potenciales y

vw) hiversionos

Fase de Pradur:

posiblidad de €

Xx) Inversi

de E

producción, sempre qué: ne se es

rollo como

aipación

6010009000880

estzadas

laudad yfo pare
comómicamente

n y de Recup

preductyas
z) Inversiones de Deserjodlo y Prognnel
do la ina

Jamón de

amenos
ueria e

40D

E cal cdas dee
de almas

40 paras
Period de ie 1

pmpa «ue

Dirccsión:

eden t.ne...o
AN. .£-  Reguerimicates de le Entrega de Iniorma

1. Pazs de Reliero: Aquel q

Pp) Reservas Probadas Cantdadestie perrsleo que con el anánsis de datos de geociencias

y Roeuperción Secundaría: Eta

ss) Recuperación Mejorada o Terciaria Etópa de

4) Stbleyante y Sobrejevante: Rernaneníe positivo O 1

Te Entrega de Información Contalle.- Las Contratistas deberán present

REGULACIÓN Y CONTROL
HIDROCARBURIFERO

hoj Plan Exploratoria Minimo. Es el conjento de sersdados comprometidas que NOTA
empresas pústicas y las Contratistas se obligan durante eb perlodo de Expiración y SUTRIGES|
cormspondientes INarsiGnes
4) Pozo nyector: Aquel a través des cusjsc inyezta un fido en procesos de recuperación,
Socundana o mejorada de hidrecarkuros
e se perfora en un campo entre dos o más pozos 09
cesarollo para recuperar jos dudiocarhuros remanentes,
kk) Pozo Seco: Aquel aue luego de la perforación ng se encontró nagún tpo 4
kidrocar z
lb Pradueción Anticipada Esta producción de harccarhuros efectuada en el Perledo Pel
Exploración NOTÁRIO
mm) Pian de Desarrollo: Congunto de artwdades e mversiones estimadas que la Contratisfjo- lema
se obiga á realizar para desartllar los yacimientos de hidrocarburos comercialmente
explozabies desculbventos ayránte el periodo de Exploración .
my Producción Fisealizada Neta: Es el volumen de tidrocartujos corr
condiciones estándar restado el volumen de sedmentos. agua y condensados
produexos en el bloque 0 campo: y fiscalizado por la ARCH en el Cano de
Fiscalización y Entrega
4, Planla y Equipo depreciable [Activo Fijo): Cuaíquier bien de natura eza
mueble e mmueble, adquirido construido per la Contra: para das aztwdades
vistas en el Contrato de Participación

y de imngemerla, pueden esimarte con certeza razonable E 3er SECUP
enmercialmente desde una lecha dada en adelante, de resenvonos conocidos y tejo
cundiciones económicas. frétodos de operación y reglamentación gubemamenial- -
cebnidas Las cifras es las reservas seran las emiiidas por el Ministerio de Energía y
Recursos Naturales No Renovables,

qu) Rearcondicionamiento sle Pozos (Workove) Trebejos efectuados En ón pozo.

posieribres e su completación, can el Ín de mejorar su productividad, inisgndad a
adad, tales como el cambio de 20535, el cóñoneo o recañoneo de zonas
proactivas,  estmmulaciones, — racturamientaz araciónes del reveztinienia
'2ciones O conversiones Gel sistema ación del pozo, ele. asicarno la
n, retro, cambia o fepareción de las equipos u sictemas de dev:
er madificación en la completación del pozo

de producción de los hierocarburos dos:
Ge al yeciomento hasta el pozo, es eyudago por la inyección de 2gLa yo
complemento e ta enargle narural de! reservono

Mamiento

des

roducción de hidrocash
utlizan téencas sohsticadas de desplazarmente 3 para mejorar la recur
hidrocarburos. y que, alteran las propiedades or:gmeles de roca y/o fiuidos. L.
empleadas durante la recuperación mejcrada pueden iniciarse en cualquie
durante a vida prodectua de un yacimiento

¡tivo para cada Contratista Bel
salumen de petóleo entregado al terminal de exportación en el mes comespandiente
2118 tetulta de la diferencia entre el ojumen acumulado 62 petróleo levantado en al mes
inmediato antenor, y la participación de la Contratista.

CAPÍTULO NI

DELA CONTABILIDAD

contable resacionada con inversiones, Ingresos, Costos y Gastos de c;
ipación para la Exploración y Explotación de Hidrocarburos, util
las, sistemas y procedimientos compatlbles con este Reglamenta

cuan

freseñiarán a la ARCH, hasis el 10 de abril de cada año, lo siguiente

Dirección: Calle Essidio Sín entra Manzalz Caryzaras y Loa Quintana. Le Armenia + Pichincha Ecuador Teléfono: 3996%00

madtas TERCERA +
REGULACIÓN Y CONTROL
HIDROCARAURIFERO:

jesto a la Roma

5 Estedos Elm
E de Bienes, Esuipos e inciafacones amorizablas, Propieda
pieciable (activo Fa), eonciñados con el Estada de Situación Financiera.

slizado por auditores Indegand:

Contabliídad.- Les Coniratizias doborán tevas. la contabilidad de acuerdo a

a) En caslellano.
) En Dólares de los Estados Unidos de América,

€) Parel printigio de devengado y por partida coble.

dd) Por proyecto AFP (Fondos para Proyectos) y centro de cosios.
ej En caso de Consorcios, la contabilidad será consorcial, y si una mismo Contratista
suscriba más de un Contrato de Participación pata la Exploración y Explolación de
E arburos. las Inversiones, Ingresos, Costos Aia e csherán ser coni ENE
sionadas en cad

” as Cn stas efectuarán » prova ai gasto U inversión en al
espondionte, Úmsamenie de equellos servicios ra,
loedurados.

Valoración de
s ds bodega, serán 7 el método mo ponderada, la Com
2 en Una cuanta y marán parte del costa a de las inversionie

según
las operaciones excepto para el último año fiscal
Y Ex: Mnstacis: de Hidrocarburos. en el

fo egonea contactual. las
y que se ebcuentren en podega ds la Contrauar
va cuente de costo.

1 Ar. A

ES

eva

Val tel impuesto al valor agregaxto IVA na
a DAN]
0 por la Com ria En pena

S las immersiones costo

Impue sto 2

oración: Estima diversiones serán

ción de las laversjiones de Exploración Adicional (en la Fase da
snualmente y se emarizacón a parir de de
réos Naturales No Renovables, del Pian de

Ar 15. Caplialización de las inversiones úe EMPraraCicO Adicional rie di 16
Rentavles [en la Fase de Producción).- E
ámenzarón a porte de la aprobación, par parte del inisteria de Ensigia y
Renovables, como Campos Econémicamente No Rentsbles,
correspondante

mclunilas, ses
ncapdalitad:

Dileección: Calla E tro bla rra Cs

06OPOLOOOOOOILOOCIOLILLLIEIIIICICICIIILIIICIIAAAAAA
Art. 18.-

Art. .13.-

Am .20.-

An 30.

!

infraestructura de E:
del moto del Periodo de

Capi
inversiones serán ceprolizacias anualmente y la amoitización se stectuara a parir de la jecha de
emisión cel permiso de operación otorgado par la ARCH

Normatica Contahle.- En lo no previsto €n el presente reglamento, se apicarán las
Normas inter
Generalmente Acentadas en ta Industria Hidrocarburiera

Plazos y lázminos Los terminos 38 considerarán dias kátiles sy1 contar di:
feriados y de

Iversiones de Exploración y Exploración Adicional: La intormación de inversiones
de Exploracón y Exploración Áriciona! debe ser presenala a la Agensta de Regulación y
Hidrocárburllero y al Ministeno de Energia y Recursos Naturalos No Renoveblas en AFP
corespontdurás a la siguente clasificación. de ser el caso:

EN

REGULACION Y CONTROL
HIDROCARBURÍFERO

Hización de las Inversiones de Transporte y Almacenamiento... Estos

morales de irtormación Financiera (NfiFs) y Principios de Contabilidad

ano otlhigatono: los plazos se consileran dies corridos de acuerdo al cát

CAPÍTULO 14
E - DELAS INVERSIONES

tral

a) Responsabilidad socio-ambientak

+ Costos de estudios ambientales (lérminos de referencia, estudios de mmpaz

BOI 5 y auditorias ambientales) e
» ecución de planes de manejo ambiental y
» Costos de mitigación y contingencias Je ss
Costos de remediación Ls

2  daderanizaciones 6 las comunidades y E
» Otros costos ambientales debidamente justificados.

cátes arqueológicos

Ejecución de planes de responsabilidad eoclal

»  Cosios dempizactones, compensaciones y programas de edutación socta-
ambrental e
2 Otros cosios debidamente justifcadoz

Geología y gecóínica:

o Topogrefla, acrogravmctrla, asrofotogrames
tos geslógicos y .
ra y geoílnca, 2dquisición processmento, reprocesariant Lación 1

eoiogla, 2lsmica, magnetometr!

a Otros delsdamente josificados,

Construcción y mentenimiento de viss de ases
Preparación de! sítio de perioración y construcción de plataformas.
Perforación exploratorio;

«  Movazaciór. momaja, desmentaje. desmoy:
facilidades para la perforación,
s Tomas y análisis de mpios. núcleos. fu:dos, químicos. lodos de perforación,
e Toma y evalzación de registros y pruebas de producción
sv Indemnizaciones y seryidumbres,
bles y ipencantes,

ción y arriendo de exbipos y

Dirección:

S REGULACIÓN Y CONTROL
MIDROCARGURIFERO

” a Otos debidamente justificados
bh) Completación de pozas;
y Evaluación y desarrollo:
>» Estudios de evaluación de descubr
presémación del Plan de Desarrallo, y
» Otros debidamente justificados.
1) Gastos Genorsies y Administrativos
Sueldos, salanos y beneficios del y:
5 generales, serios básicos, segundas y su
Hanoraños par servicios,
» Servicios de alimentación, alojamiento y movilización. personal ea
« Seguros del personal, bienes. equipos e instalaciones,
e Costode garantías establecidas en el contrato;
* Depreciación de Activos fos;
Dis detidamente justificados.
k) Giras Obligaciones:
o Contribución para la Superntendenzsa de Compañsas. Valares y Seguros,
»  Cantri
+ *  Conintución por ol
»
o

DS, eslucio y prayescones

nal,

2...

Gastos de Gorantas bancarias, y
Otras co

bucicnes delesminadas en 103 contaros. .

Aan..Z2o nes ús Desarrolla y Pr: .
1 Agencia de Regulación y Control Hisrocambuntaio y al finisteria de Recursas dl:
Renovables an AFP y corespenderán ala alguiente clasificación, de ser el casa

uralos No

Y. Protecolón de amb

«Costos de estud

ambientales y audiíoitas amb:

e Cosios de ejecución de planos 60

e Costas de m
.

En

Costos ul

0 »

NS E

4 sl
A di

pl 3)

Leción dl

s plata

e, desmomlrzación y ar

es para 1

Omas y anóll

.
o amm lies y dul
Asarales, pic2os, partes y
tecmese de pañes no
Jos lácmeos de partes teacicn
o Equipo de sup ,
e Equipo de subsusla, y.
+ Giros debidamente justificados
T Complidación de pozos
y) Reacondicionaniento de pozos

.« Mí ación, mantas desmoní

dades para el rescondiaioram

y análisis de pios,
Sy lubricantes

ES
URSOS May
ue Fee

Giesción: E:
REGULACIÓN Y CONTROL
HIDROCARBURÍFERO

Semicios técnicos de partes no relacionagas.
Senicios leoricos de partes relacionadas,
Equipo de subsuelo, y

Otros debidarmente y.

e...

ados

hj Instalación de tacifidades de producción en auperície, que debará coajener:

Caberaes.

Limas de fo y de transferencia,

Mantalds,

Separadores, _
Carentedores,

Terques de procesamsento y almacenamiento

Bonbos de lrensiciencia y bumbas de dosificación,

Tags de gas,

e generación y Iransirusión elecinca:

10. Sistema de inpección y re-lnyccción,

0 SIA

Y contra Incendios,
Y] ¡an de sento de hcalización y entrega.

13 Construcción y montaje de Ea) portrarao,
Equipos de apaya, sisicmas de 6: En y compresión
15, tal ds control de la eperació y transeriisi
islama de segundad y sistema de comunicaciones,
va de generación de vapor
a ye tratamiento de agua residual y pan
sel para consur
2 debidamente pustificados.
4) Costos gara Dosarrollo del Mercado y Construcalón de Iinfjrmestrucia
caso del Gas Natural)
3) Gastos Gonorales:
+ Sueldos, salarios y benefcios sociaes,
mowlización y transporte del perseral itcnico.

servicos de alimentación p
L/

miento,

An, ,23- inversiones de Recnparación Sucundaria y Mejorada o Tesclaria.- La Intormezión

debes ser pres: sentada
Energla y Recurso:
clasdicación. de ser el ca39

a

te justificados
El Proyos to Piíoto eración Secundaric/Mejorado:
e Estudios del Prsyecto Piloto:
li 20zos As productores 2 inyoclores:
5 PIOBUCIOreSs,
y tratamiento de Mudo inyacior,

ptación, transport

ma de inyección de fiuida,

Quimicos;

+ Eslimulación termal y alaciro termal, y

Otros lésricamente justificados

cj Desarrelto de Proyacto de Recuperación Secundaria/Mejorada:
+ Elaboración de Proyecto de Desarrolo, ,
s  Pedorstión de pozos Productoras de Relleno, según detalla e:

¿teral e) del Ad. 21 de este ceglaraenito,

Comples lación de Pozos Productores de noo

3 Agenca de Regulación y Control Hidrocarburliero y al Ministerio de
lawrales No Renovables en AFF's y eoresponderán a la siguiente

Oiroselón: Cote Estadio sin antro Manuala Cañizares y Li

2umtana, da Armenia Pichincha - Ecuador Talétono: 39YS30C,
DS

REGULACION Y COMTROL
URÍFERO

Y
00000

$

e Conversión de pozas productoras a inyectores; y
« Otros tecnicamente justificados.
6) Instalaciones de equipos, reacontietonamiento de pozos y sistemas de ipventaminnto
anificial
e) Ampliación o modificación de facilidades de producción para recuperación secundaria
y mejorada a torciarla, segun dejalle establecido en ssie rogiimanta.
h Gastos Gontrales:
P.. 1 Sueldos, salanas y beneficios sociales. servicios de allmentación, aloja
. movilización y transporte del personal tecmeo

An. .24.- Invarsiones de Transporte y Almacenamiento.- La míormación debe ser presemada
a la Agenea te Regulación y Control Hidrocafburllero y al Ministerio de Energia y Recursos
Naturales No Renovables en AFP's y coresporderán a la siguiente clasificación, de ser el ceso

2 Protección del ambiente:
+ Esturhiús de impacto ambiental y p
e Costos para prevención y mitigación de impactos o cor
*  Ceopacitación, salud ocupacional y segundad indusiiat:
e Rehatuilación y temédiaci
a la abmosjera, descargas E
a ambienta
a Indemmizaciones a les comunidades
+ Otros deblitamente justificados
bj Costos de Construcción:
o E

do de la tuberta,

a ocion de cál as par fende 0 Extizacen las linsaz:

. iñmnas de bombao:

> mea de telecomunicaciones,

. astas inancienns del capial de fercents destinado a hinar<iar la cons irucción
sistema de Iransporte y alna:

o jecución de

. 5 achoriam

ej Gastos Generales:

i.- Rea
RASIOnEe:

al Raglarmeni

Art..27.- Provisiones para abandono y remediación de £:
5 os. las provisiones necesarias en función de
juestos estimados aprobade:
re, temmmaación, abandono p
parias ectar:

3

Dirsoción: Calle Estada 2% <a Marne! as Frlmesia E

REGULACION Y CONTROL
HIDROCARBURIFERO

E

CAPÍTULO IV

DELOS INGRESOS, COSTOS Y GASTOS

ESIM.
centada a la Agencia de Regulación y Co d NN

wables de acuerdo a |

Árl..20.- Íngrosos.- La nformación debe ser pr
Hidrocarburtaro y al Bliistero de Energia y Recursos Naturales No Rer
siguiente clasificación

a reos paa forza

pañcapación par produ:

patea cuendo corresponca:

2 Sobrelevantes o Subleyantes ds ludrocarburos de ta contrasta, e  / Dr Mabson Prado
3 ingreses Extreord.naros NOTARIO
Quito » Ecuador

b) ingresos Mo Cparacionales
1 Ingieses financieros
vicios prestados a terceros, y

Art,.29.- Costos de Producción. - La mtormación debe ser presentada a la Agen y Y
Regulación y Conil Hicsorabuntero y al Miamisteno de Energia y Recursos Halurales Na 4
Renovables de arucida 2 la 5, lesficación A

) Costos de Opsracia A

% Sueldos, si bénalicias $00: mación. alojamiento movlización des
personaltecaico. indemizaciones par bajas o despidos

A Manten Wmiéento de carmparnentos

miento de vias de acceso;

les SuUMMINISITOS. QUÍMICOS.

congsienanmienta y amprezá de pozos Ls

Mantenimiento de Instalaciones y equipos. ancluyendo las reparaciorés. que no

lsrementen el valor del acisvo

7 Mantenimiento de los sistemas de tecuperación mm

8. Costos de procesamiento de crudo para generación slácirica y da COmbu

5. Enérgla y combusibles compratos pare las operaciones de producción

10, Azrend: la de pQuipas, Maves y aeronaves.

11 Costos de transporte por olesductos secundarios Be terceros, auto tanques, Dal

y otros redios de transporte utilizados por la industria.
121 Costos hán ambientar:

por servicios presiadas a lercaros y
15 Otros ¿=tidamente Justificados de

bj) Gáxtos Admirisiratiuos
1 Sueldos. salanos, beneliciós sociales, elmentación, atoramiento, rmac
personal administralwe. indemnizaciones por bajas o despidos,
Gastos Generales de Acmimstración: servicios básicos. vegana:
a, mentenimienio de oficina, servicios banzarlos.

Seguros de personal, eaupos e instalaciones;

án y entrenamiento del persone!,

ibuciones 2 instituciones Gubernamentales, Municipios y olros entes de cris!
Arriendo de oficinas. valiculos, equipos de gficina, y
Orros deb ustiicados

sión del

suministros de

c) Gastos Financieros:
1 Gaxtos financieros del capi al de terceyos,
2 Garantias bancarias y Gastos Hancalos

q) Deprectaciones y amortizaciones
1 Depreciación de Propiedad, Planta y Equipo (Actve Fijo)

Direncion: Cale Estad

va

Z£

+ mepagos a empresas relacionadas, en la fase de preproducción. ser

An. .20.

REGULACION Y CONTROL
HIDROCARBURÍFERO:

2, Amodización de laz inversiones de
21 Exgloración

22 Exploración adicional
23 Exploración adicun; Oricamente no rentables.
24 Desarmolo y Preducsión (Incluys Reruperación Secundana y Mejoreda o Terciaria.

de ser elcaso)

25 PorAbendona de Campr -

+ Gastos de Administración.- Los gastos anuales de 30

estración, Incluyendo los,
reconacidos conforme lo

+ establezca la normativa tributaria.

Ar 31.
socédar

ñtt..33- Costos de Comerciallzación: La información debe ser presentada a la As

y Ara
dle yazi

que deberán ser presentados en lorma separada

Art. 34

aa

ronsperte y comer

- Gasios desde ol exterior.- Los gastos indirectos asignados desda el exterior a
das domicihadas en el Ecuador por sus pares relacionadas serán reconocidos en Dase 315

a imbuteria

tercóros, sobre barnies reaimente Nansponados

artidas

Amortización de Javersiones de Transporte Y Amacenamient
tros debidamente justificadas

Hicracarkurifero y al Pánisieno de Energle y Recurses Na No

sociales del personal Involucrado directamente en las
operacio n. y.

Otros e

Costes de Peros Secos. Con la Gel fimisteno de E:
pera el laponarme de dos pozos pacos. las 10:
adas a dios Pozos Fealizados e actide
cción en le foso de En

asa por paro Marsiena

Costos de Producción Aulicipada En he:
la fase ue exploración los ta: dos a esta producción deben inclunse
2stos, definidas en el a Regramento,

comunes a dí

más 2ycas curapiirán lo dispuesto en este sepia

Otros Costes y Gastos - Todoz ay:
n este reglamento. rela

zación de hdrocarburoz.

y o S

od

wn, pu
PEGULACIÓN Y CONTROL id
HIDROCARBURIFERO ds
CAPÍTULO Y
| 5 NOTARIA
DEL CÁLCULO DE DEPRECIACIONES Y AWORTIZACIONES TRIGESIMA
: y TERCERA

Ár. .36.- Depreciación. La depreciación de Properad, Mama y Equipo (Activo Fo). s
electuara conforme la normaliva tubutacia wgonte

Árt, 40.. Amortización dedas inversiones de Exploración.- Se efes
neo años a partir ue la aprobación por parte del Minis!
Renovables, cel Pian de Desarrollo y Tasa de Producción

ra en línea recia Bufante
rode Energía y Recursos Nafbrates Na
/

4
AR, .41> Arortización de las inversiones do exploración adicional.- Sa efectuará en línea
secta durante cioco años o part de la aprobación por parte del Ministerio de Energia y Recursos
Naturazos No Renovables del Plan de Desarollo o Tasa de Produrción. lo que DOyrra arimero

Rentables: Se efsctuara en ilnea recta durante o años, a partir del mes sauwenrte de la
presentación del intorme lecrica al Ñámm: de Enzgla y Recursos Naturales NO Renovables.

coma mversiones sccnomicamente nó rentables

-Añ..32.-— Amortización de inversiones de Exploración Adicional. Frogémicamente Na Y

Árt..83.- Amortización de versiones de Desanoflo y Producción
arnorización de las mversiones durante el año hscal se aplicara la s:guies

versión no amore ada al inicia del añ Mco Ke Iruarilóñas acumuladas menos la
UZACIón SelirguS da y menos inversiones en Obras en Cussu)

3 al inicia del año í k, .
23 + Artoconsumo (Consumos propios] del año fiscal le

>

n el caso de Gas Natural se mcluye Jas Inversiones del periodo de De
strucción de la Iniroestruntura

sello del Mercado y

An. .44- Amortización e Ieejstones de Transporte y A
liaga recta a 10 años desde la emisión del pormío de cperas
Regulación y Control Ridrocarburllero

Ar. ¿5 Amoriización d> inversiones por abandone y remediación da za:
smonUzarán por el métedo de unidades de producción 2senelAn 43 de este Re:
tuyos costos serán reconbridos cuendo hayan 320 Ltilizados.

CAPÍTULO YI
SELOS BIENES

Ári. 48.- Bienes, equipos e msralaciones Amortizablos.- Las Contralstas deben press
la Agencia de Regulación y Control Hidrocarburitere y al Minsterio ds Energia y
Naturales No Renovabies. los detalles de bienes al treinta y uno (31) de dicrembse d:
catendario inmediato anterior concikados son el Estado de Situación Financiera, hasta el
de cada año, en formato digital (eduable Excel y en PDF), contorma el sigulente a:

a) Propiedad. Planta y Equipo, depreciables (Actlec Fijo)
henes. Equipos e Instalaciones Arsorizables

€) Bienes ue contral.

d) Obras en curso

Dirosción: Calis Estadio sín entre Manuela Calvzares y Loia Quintana. La Azmenla - Pichincha - Ecuador Tel3fono: 2906500
REGULACION Y CONTROL
EIDROCARQUPIFERO

€

An. 47... Biznes, equipos e instalaciones Amoriizables y Psopledad Planta y Equipo (Activo
Fijo).- La infermación de dos detalles dle bienes debe ser pi “tada a la Agencia de Ne: an y

sl ll Midrocarburltero y al Ministerio le Energia y Recursos Noturates No Renovasles, segun la
ente clasificación

« a) Tangibles:

Si e 1 Bienes y equipos
7 2 Pozos pertorades a
a. 21 Cabezal del pozo y setciones

2 2 Reportes de instalación de equipo de fonda y diagrama tmerno de paros de

compietacion iciales, a8l Lomo reacondicionamientes que «T11)' 1er
reormplezo del ecuipa intermo
3 Obres clvi

4. Infreestruciure consirvida

b) latangibles
1 Servicios prestados por lerce
2 Otros

R
d
/ñ
<

- An..48.- Hogistro de Bianes.- En las det:
frincioales deben codifcsres indwidualmenia, intluy
— Un mismo siste ismo (bien O +quipo) =>

El registro de tienes se conformará con la siguiente información
s) Código TAG 0 CAF,
bj Descrip:
c)  Reseripeión amy

Aa]

plo ¡Caracta ES

almenas la siguiene información
TAGOCAF

¿SASOS MéT,
S "teo

4 barca, moaejo. serie,
e) Fecha de adquisi:
y) + Código AFPIAFE o Cuenta nmiabie
gm. Valor bistónco.
h) "Depreciación acunmilada.

Dd Valortesidil

DD Uszación
: d)- Estano del
Dirección; E. esneha Ecuelo Tolejena: DIP
, adnctla, si los hubiere

REGULACIÓN Y COMPROL
HIDROCARBUFERO

y to
AN
CAPÍÑILO vu VS
PROCEDIMIENTOS DE LUMTOAIA | Horaria
TERCERA

St, SA. Auditorias con uN Propósito Espetíal a laz biwersiones, ingresos, Costos y
Gavios.- La Agent se Regulserdn y Conrofidracarroritaso (ARCA) reslizatá las auduorlas a las
Contregstos que manfenen Contratos Poricipación paro lá Exploración y Explotación Te
Hisrocarburos, en la que se vaificara umplrtienio de la Ley de Midrocarauas y sus
mentos. así como, ! psraciones comables y finenciesas relacionadas on las disposiciones
centenas en el presente Beziamenta y el cumplimiento de las obíigaciones contacioales Dr Halron Prado
HOTARIO

An, 51- Flazoa.- Los plazos y procedimientos sue eden cusmplir las audios a cargo de la — Fi Leda
2204 romespendiantes a un Año Fiecal, deberán sevizarse dentro de yn aña calendana a partir

desa presemtación de los estados hrtancreros and ados pur parte de la Contralista

An.-52- tolificación.-La ARCA netricará a la Contratista sobre
plazo de vete (20) dias de enfriperión a la fecha en que se mic
la Costralista prepare la documentación a ser analizada por parte de les aulilares de 319

2 acaiterla a st

ae 250 07

Ed al de Auditoria.- io ARCH dealro del plezo de noventa (50) dias
2ora-ei-análisisJe—-las—-lnerrones, Ingresos. Costos y Gastos, y el inícrma
provisional de ausitorla que contezerá el detatla de 31 srta rios y
secomendaciónes. Digno siorme será:

Ar. dh Rovh
tenados 4 perir de ta facha de notificación
efecuará lá tewstón conjonta del enferme menconado, Dentro del plazo muncionado, la Ep
csenters los justifcalros que crea cemnenta en relación con tos 6hs+rvstlones eontepicas en £l
Sra pr wa de auditoria. ?

5—-Comentaiosllntocme Provisional. La Conisatsta deberá presentar a la ARCH. los
amosotadaña de las observaciones dEl informe Provisional en ed támmeno co has (3) dias
conacos a parir de latecha de rews:ón del laforme Peomwsibnal

Ari. 86: Prupecto de Arta de revisten gel (nforre Sroyisiz el
presentará a la Contratista 1 proyecto de 2612. €n el plazo mexarto Le quinte 415) dias,
a penita la lechia de entrega Ce los cir anos al informe Prows:onal, donde corst
comentarios y las conclusiones $ las que há llegada $8 ROH. La Contratista en el térmao de coo
(5) dlas melo sus comentenes adicionales a las conclusiones emsidas por la ARCH En el Proyecto
sia, de cónsiderarlo pertinente.

6 de tevisión del informe Provisional de ArdBoria.- La ARCH ereseñlará a la
gpáazo máximo de ocho (0 clas el Árta del nterme Provisiona! para da firma de (25
panes corstacán tas conclustonos fases de le ARCH. La Contratesta dentro del tárimsto
de tres (3) dias remibra el ácta gel Informe Srovsibaal susenta, caso contrario se emeaderá corre
acenteda ls misma

2

S9.- informe final de ¿uditadia.- La ARCH em trá elmforme frral de sutliaria, en un Praza
iminia (30) dias posienores a la fecha de sisoripalón del arta y remira a la Contratsla un
plar del informe de Ayuzitoria. OS

LAR5OS Ny
ES Mao,

a e
E záta
espalda
: É
l

A, 58. Comantarios al Informe Final de Auclitoria.- La Contsatista icnurá un plazo
(30) días para presentes al Director Ejecuiva de la ARCH, los comentanas al me

Ar. .60.- Respuesta a los Gomontatios al loforme Fivsi de Sudiarta.- Fl Director
la ARCH, deberá pronunciarse de forma molweda en el plazo de treinta (30) dias, tonta?
as la ferha de presentacion de los comentados abinforme final de aucitoris

lá Cafizaces y Lola Duinténa. La Armenia Piobunehs - Ecuador Totéfana! 2256500

sin entre Mánue

REGULACION Y CONTRO
HIDROCARBURIFE

rn

Art. .31.- Objeciones y pronunciamientos... La Contratista en un (1) mes calendario presentara

. cante eliinsteno de Energia y Recursos Naturales Mo Renovables sus objeciones a la respuesta
emita por la ARCH. respecta del informe fnal de auditoria El Ministenn dsberá pronunciarse
sobre el pedido de la Contratista

CAPÍTULO Vu

í
Y PROCEDIMIENTOS PARA EL CONTROL DE BIENES, EQUIFOS E INSTALACIONES
AMORTIZABLES Y PROPIEDAD, PLANTA Y EQUIPO (ACTIVO FIIO); E INVENTARIOS
q (STOCK DE BODEGA)

An. .62- Plazo
alaciónes Arm

edimientos para el control de Ejem
jad, Planta y Equipo Depreciatlas (Aclivo
tes a im Pariódo Fiscal, deberán reslizarse dentro de un año
sentación par pare de la ratizta del Detalle de les. Equinos e
epraciabies (Activo Fyoj e inventarios

. Equis
E mmentanos

¡pertrrld Amortizables y Propiedas, Fiarta y Ecuif
(stack de hodegal.

- La ARCH mat:
bles y Pre
ek de bosega 1 un plazo dl
conirales, de (23 manera que de
y brade las facilidades necesarias.

zo! de Biones Equpca
lanles [Activo Fijo) y inuentanos
ala fecha en que $e fealizarán
a planificación de la visila a las inetalaciones
grados.

para los le cm E

Art. .64.- Into Provisional de los controles .- La ARCH dente del claco máximo de quita
(16) dias postesiores z las consiataciones fisicas realizadas, presentarán e la Contralista los
Infarmes provisionales, los cuates contensrán comentaros y recomendaciones. respecto de la
Sioniento.

nes, Equipos e Inst
les 4 As io Fijol

mes Ampbrizables y Propiedadi, Fianta

É e da Bienes Eau: gos ela
bles (Actro Fyoj e inventanos (si a
str dela fecha do notificación de Ios fomes
presentará dos justilicatias cue
es contemdas en el méorme

provisional

At. 6 rorme Provisional de tos Controlas.- La Contrausta presentara a la
a una de las observaciones del inícrme Prowisi9nal en el lérmmna de

tras 18] das. centados a partir de la fecha vn revisión dellaforme Provtienal

E

ft. .67.- Acta del informe Provisional de los es La ARCH presentará a da €
para la frma de fas partes. en el término de ocho (8) dlas las Actos de los praia Previsio:
comsiarán lós comentarios ic FA ria CoN ist

Ant. .60.- Informe de Contzal.- La ARCH comunicará a
resultados del control de Bienes, Equipos e Inst:
jf 5O (5

posteriores a la fecha de susenpción del a

Disección: Calle Estadía s/n Exctuncha - E

aras y te 120 E

REGULACION Y CONTROL
HIDROCARBUAL

Ñ
CAPÍTULO IX 17 NOTARIA
TRIGESIMA
DEL CONTROL Y SANCIONES | TERCERA

adas per la pira parte

ES

L

En la Ciudad del Disinito Meiropoltano de Quto, a 27

(

gosto de 2919

DELEGADO PERVAR:
PRESIDENTE DEL Ol

hh Hugo Paco Lares Debrera, A
ENOR WINISTRO DE HIDROCARBUROS,

TORIODE LA AGENCIA DE REGULACIÓN Y CONTROL
HIDROCARSURIFERO.

pidio Badeón' ,
UYIFO, L-
SECRETARIO DEL DIRECTORIO DE LA AGENCIA DE REGULACIÓN Y COMTROL

HIDROCAREBURÍFERO ARCH,

Direrci

Razón de certificación: El documento que antecede en [Y9) hojas es fiel copia del original que
reposa en el archivo de la Dirección de Contratación y Negociación de Hidrocarburos.

Certifica: 9505 IEA

"bo,

Carados

A z
Eddy Kdkgerto Cumbajñ Sánilie.
D'rector de Contratación y N

POBLADO CLICICIALAIAIICICDECADICICIICIAIAIRO

Anexo F: Ejemplo de aplicación del Ajuste Soberano.
EJERCICIO DE APLICACION DE FÓRMULAS
Dalos a imgresar
Cabos tro modificar)

La Secretaría ce Hriineariares, mear quimera e squiro de los baracca Se Estat sg el AUS
nao

Aereas del Cacao

Eso ro a CRIA 0 DR rana

Da US

Debaten? = ¡Memeictos de la omtr ansia 2en3Jicin 16 Eset

[OEESACANCE "TT

RI 04000 Mal LL La LS Dar 0 O AM DIE ci

Dexeatanre mensual = lesbalames ¿9

PEDRERA MA

Calculo de la recupareción mensual

CÁLCULO DE AJUETE SOBERANO

ESTE TES: EAT ES

y Sl

AS" Conesa Y EIC Du AO DNI e DENENNES e Esto

«

NOTARIA
TRIGESIMA
CERA

CONTRATO DE PARTICIPACIÓN PARA LA EXPLORACIÓN Y EXPLOTACIÓN
(PETRÓLEO CRUDO] EN EL BLOQUE PERICO

*IGeoPark Limited organizada y existente bajo las leyes de Bermuda, con su domicilio en Cumberland
É House, 9th floor, 1 Victoria Street, Hamilton HM 11, Bermuda, por medio de este instrumento
reconoce y garantiza en forma solidaria la capacidad económica y patrimonial para el debido y total
cumplimiento de todas las obligaciones del Contrato de Participación para la Exploración y
Explotación de Hidrocarburos (Petróleo Crudo) en el Bloque Perico de la Región Amazónica
ecuatoriana celebrado entre el Estado ecuatoriano, representado por el Ministerio de Energía y
Recursos Naturales No Renovables y el Consorcio denominado Consorcio Frontera - GeoPark
Bloque Perico, conformado entre las Empresas Frontera Energy Colombia Corp., Sucursal Ecuador,

y GeoPark Perú 5.A.C,, Sucursal £cuador, esta Última a su vez subsidiaria de GeoPark Limited, y

adicionalmente conviene en proporcionar toda la asistencia y apoyo económico o patrimonial que

sean necesarios para el cumplimiento, por parte de la Contratista, de las obligaciones contractuales, Ú
Este instrumento se debe regir, interpretar y aplicar de acuerdo con las leyes del £cuador, Ñ
excluyendo cualquier otro sistema lega! que pueda referir esta materia a leyes de otra jurisdicción. A
$
Esta garantía forma parte integrante e indivisible del Contrato. FÁ
Y
. : dea , d
GeoPark limited
Nombre: Pedro E. Aylwin Chiorrini
Cargo: Representante Legal
2
“a

$OdIDLODBIODLOCLIULAEALICAEIIDIDIIBCICIIAIIIBIAIAIECIAADIAD
POPULAR LACCLCEACEIACADAIAIAACCAIAAAAIAACECAADAIAA

Autorizo la firma del anverso de don PEDRO ENRIQUE AYLWIN CHIORRINI, C.]. -

N? 8.303.420-3, en representación de GEOPARK LIMITED.-
Santiago, 26 de abril de 2019.-

NOTARIA
TRIGESIMA
TERCERA
APOSTILLE

(Convention de La Haye du 5 octobre 1951)

CHILE

JOSE ALBERTO MOZO AGUILAR

2. Ha sido firmado por
has been signd by
e deb signé par

3. Quien actúa en calidad de | NOTARIO TITULAR
| acónginthe capacity ol? . o
| agissant en qualtó de
4, Revestido del seilo - timbre | 40" NOTARIA DE SANTIAGO DE ALBERTO MOZO AGUILAR
sara me seal = stamp ol/

estrevem du scesu - imbre de

Certificado / Certified / Attesté

26-04-2019

Santiago

Karta de los Angeles Feres Torrebianca

dy gar
8. Bajo el número EACI60865
NT aous 7
9. Sello - Timbre — 10, Firma .
seal -slamp acen =úmbro signature

Esta apostila cerica Unicamante l2 autenticadad dela firma, la calidad en que el frrmante del documento haya actuado y, en zu caso, la identidad del sello o
mitre del que el documento púbico asiá revestido. La apostilia no cert el conien-do del documento pare el cual se expidió. y

Este documento ha sida firmado ejectránicamanie conisme € la Ley N" 19.798, sobre Documentos Eteciránicos, Firma Elecirónica y Sanscios de Ceriicacitn de
cha Firma: y a la Ley NW" 20,241, que implemento en Chis la Convención de La Haya que Supaima Enigencia de Legalización de Documentos Públicos

Ese
Ti aci ony cias a gnome e peon Ps Seda PUB Jona, ad, era ASS ne ly 0 e sal stop e
obte Socinen esa Tn pone ds 50 col col Do dncomer lr ch va ms, ,

This document has baen signed electronically accarcing to Law N" 19.799, abnut Etectronic Documents. Elecvore Signature end Certification SermberÚ mat
grata, 60010 Low 20719, ple Cee Comento el The Hagus Alcan a Foqutamer  Lepaasten lo Fora Pus
comen

Cae aposle attema uniquement la véracté dela sgrzure, la quie en laqueñe le signatalre de Facte m agiel,le cas ácheans Vidente du sceau ou tinibre ont
ce acte publi es! mrvblo Cee apostike ns carl pas le contenu de P'acte pour lequel elle a dv Ario,

Le prásen: documen! as! mun d'une signature électronique conformément £ la lo'n*19798 relatwe uux acles elactroniques, álz signature élecironique el aux
services de cenificaion de signature électronigus, aínsi qu'a la Loi n*20/14 portant applicatios su Chil de la Convention ce La Haye qui suppeime Pobligaticn ae
légalisotion dez actes 2ublics dirangers.

INDIVIDUALIZACIÓN DEL DOCUMENTO APOSTILLADO

Tipo de documento ¿Type of documen! / Ty>e de dozument: OTROS DOCUMENTOS NOTARIALES

Titular ) Holdos /Thuleira: PEDRO ENRIQUE AYLWIN CHIORRINI

Número de páginas 2 Fotio/serielatro: SIN IDENTIFICACIÓN
'mumber of pages / guante ae pages. sera loba
oso sane ¡autre

VERIFICACIÓN EN LÍNEA.

Lo antenttodad de esta apostlla puede sar verficada en
Toe me tuance cl 0 acord, sees
Namaro Agost EACTEDASS] Celta occ pus a bdo Fora guiarte.

Foco Ein 26042012) https:/fconsulta.apostilla.gob,.cl
Código de verificación: BO 75012959

venosos ado / Cade de véiicalo

vU0IAESIDLOLLIOCEOIELICLIDCIDIACICEIIOIIIACIIICCAIDIDIAD
2 -002-000050014 20191701026C0y es

CERTIFICACIÓN DE DOCUMENTOS MATERIALIZADOS DESDE PÁGINA WEB O DE CUALQUÍ
ELECTRÓNICO N” 20191701026C01142

materializado a petición del señor (a) FERRERE ABOGADOS ECUADOR FEREC S.A. , de la página)
electrónico, https://consulta.apostilia.gob.clíconsulta el día de hoy 20 DE MAYO DEL 2019, a las 15:32, to
amparado en las atribuciones que me otorga la Ley Notarial. Para constancia, copia fisica del documento mateniafizado qued!
archivado en el libro de Certificaciones. La veracidad de su contenido y el uso adecuado delílos) documento(s) certificado(s'

€s (son) de responsahilidad exclusiva de la(s) persona(s) que lo(s) utiliza(m).

QUITO, a 20 DE MAYO DEL 2019, (15:32).

Sexta,

NOTARÍÁ ES
BG

4 QUIN
a prevista ent)
sarial, doy (6 que

SEXTA DEL cante

IGES

NOTARIA Yi
De acuel

«um ligue

paa a

SEU

o]

Dl rc moro mr e

Citibank, N.A. Sucursal Ecuador

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO REMOVABLES ACERA
QUITO - ECUADOR

REFERENCIA: GARANTÍA BANCARIA NO. 5369600480 ? 5366600481
VENCIMIENTO: 14 DE MAYO DE 2020 1

a AENOR
SEÑORES z rAecena
T

DE NUESTRAS CONSIDERACIONES: —

De Mibion Prado

. s e NOTARIO
GARANTÍA DE INVERSIONES MINIMAS OBLIGATORIAS EN EXPLORACION But Ecuador

POR CUENTA Y ORDEN DEL CONSORCIO FRONTERA - GEOPARK BLOQUE PERICO, “CITIBANK, MA
SUCURSAL ECUADOR, CON OFICINAS EN AV. REPUBLICA DE El SALVADOR N36 - 230 Y MACIONES UNIDAS
QUITO, ECUADOR, SE CONSTITUYE GARANTE DEL CONSORCIO FRONTERA —GEOPARK BLOQUE PERICO,
¡LA CONTRATISTA) HASTA POR! La SUMA DÉ USD10,483,990,00 (DIEZ MILLONES CUATROCIENTOS
SESENTA Y OCHO MIL NOYECIENTOS NOYWENTA DOLARES DE LOS ESTADOS UNIDOS DE AMERICA) QUE LE
CORRESPONDE PARA CUMPLIR CON EL 20 PORCIENTO DE LAS INVERSIONES QUE SE COMPROMETE A
REALIZAR DURANTE EL PÉRIODO DE EXPLORACION DE ACUERDO CON El CONTRATO DE PARTICIPACION
PARA LA EXPLORACION Y/O EXPLOTACION DE HIDROCARBUROS (PETROLEO CRUDO), EN EL BLOQUE.
PERICO DE LA REGION AMAZONICA ECUATORIANA A SER CELEBRADO ENTRE LA CONTRATISTA Y El .—
MINISTERIO DE ENERGIA Y RECURSOS NATURALES NO RENGYABLES A NOMBRE DEL ESTADO
ECUATORIANO, . o

NOS COMPROMETEMOS A PAGAR A MINISTERIO DE ENERGIA Y RECURSOS NATURALES NO RENÓVABLES
HASTA El VALOR DE ESTA GARANTIA, QUE ES INCONDICIONAL, IRREVOCABLE, DE PAGO INMEDIATO, AL
RECIBO DEL ORIGINAL DE ESTE DOCUMENTO, JUNTO CON UNA COMUNICACION FIRIMADA POR EL
REPRESENTANTE LEGAL DEL: MINISTERIO DE ENERGIA Y RECURSOS MATURALES NO RENOVABLES,
INDICÁNDO QUE NUESTRA GARANTIZADA NO CUMPLIO LAS ACTIVIDADES Y OBLIGACIONES ESTIPULADAS
EN EL CONTRATO.

DEJAMOS CONSTANCIA QUL ESTA: GARANTIA NO TIENE RELACION CON NINGUN OTRO DOCUMENTO,
INSTRUMENTO LEGAL U OTRO CONTRATO EXISTENTE ENTRE El MINISTERIO DE ENERGIA Y RECURSOS
NATURALES NO RENOVABLES Y NUESTRA GARANTIZADA, Y QUE DICHOS DOCUMENTOS, INSTRUMENTO
LEGALES O CONTRATO, SI EXISTICREN, NO LA MODIFICAN, ENMIENDAN O AMPLIAN Y QUE; POR LO
TANTO, NO TENEMOS MINGUNA RESPONSABILIDAD LEGAL Ni DE OTRO TIPO DISTINTAS "A LAS
OBLIGACIONES QUE GARANTIZA ESTE DOCUMENTO. ? ,

LA PRESENTEGARANTIA ESVALIDA A PARTIR DE SU EMISIÓN Y CUBRE OBLIGACIONES DE LA CONTRATISTA
DESDE EL 14 DE MAYO DEL 2019 Y TIENE Un PLAZO DE UN ANO CONTADO DESDE ESTA FECHA,
RENOVABLE AUTOMATICAMENTE, POR PERIODOS DL UN ANO EXCEPTO EL ULTIMO QUE SERA DE 14
MESES, ESTO ES HASTA El 14 DE JULIC DE 2023 COMO FECHA ULTIMA DE VENCIMIENTO.

PREVIA A LA FECHA DE RENOVACION AUTOMATICA El BANCO PODRA, HASTA TREINTA DIAS ANTES DE
ESTA, DAR UNA NOTICIA DE NO RENOVACIOn, EN CUYO CASO CL BENEFICIARIO PDDRA COBRAR EL SALDO
TOTAL REMANENTE DE ESTA GARANTIA, CONCLUIDO EL PLAZO DE ESTA GARANTÍA, O ALA TERMINACION
DEL PERIODO DE EXPLORACIÓN, ESTA QUEDARA -CANCELADA SIN NECESIDAD DE FORMALIDAD
4
1/2

. 2
x 018:

e0000V0LEPLOLIELILILLACLAAAIAAAAAAAIIIAAIBAAAIBIAIDA
A
5

Citibank, N.A. Sucursal Ecuador

. ON (3

,
NOTARIA
TRIGESIMA
TERCERA |

ADICIONAL, SALVO QUE SE ACUERDE LINA PRORROGA DE HASTA DOS ANOS DEL PERIODO DE
EXPLORACIÓN. :

ESTA GARANTIA ES PAGADERA EN QUITO-ECUADOR, TONO RECLAMO O DISPUTA QUE SURJA CON
ORASION, O COMO CONSECUENCIA DE LA EJECUCION DE ESTA GARANTIA SE SOMETERA A LA
JURISDICCION Y COMPETENCIA DE LAS AUTORIDADES ECUATORIANAS Y JUZGADOS DE ESTA CIUDAD, ASI De
COMO A LAS LEYES DE LA REPUBLICA DEL ECUADOR.

£ ?

4 Atentamente,

*18010,458,990.00+*

/

PA ..
/ | ) E +

0 Sa:
|

/ Notaria 33

Quito-Ecupd;
Es flel E da
l .

NOTARIA
TRIGESIMA
TERCERA

Ú
S
7 | detesendado

NOTARIO
- uslo-Eciador

DAAAADBAAADAMAA AAA A AAA AAA AAA AAA AMA XAXAXIMANXEXXMXx Xx)
Anexo H Listado de las pólizas de seguros previstas en este Contrato.

2

Todo Riesgo Petrolero, incluyendo y no limitado a la perfetación, compueración y

reacondicionamuento de pozos

Esta póliza debe 11chur al menos las siguentes cobermras

- — Tncendio y líneas aladas.

- Roma de maquinadia

+ Pérdida de herramientas y materiales dentro del pozo.

> Saboraje y terrousmo.

- Robo

- Asi como cualquiez otro acto doloso que provoque la suspensión temporal de la
aclividad,

Responsabilidad Civil General, que debe incluir al menos las siguientes cobermras:

- Patronal

- Contaminación y polución súbita y accidentel, La Contratista deberá contratar esta
cobertura por riesgos de contaminación y afectación al ecosistema, durante las
operaciones de la Contratista, de confonradad con los estándares de la industia
petrolera internacional, los que cubrirán los nesgos hasta la suscupción del informe
fina] de la anditoria del Área del Contrato.

- Responsabilidad Civil de Vehículos propios y no propios

Equipo y Maquinaria, para enbrir todos los equipos a ser uolizados en las operaciones

de la Contrabista.

Transporte e Importaciones, que cubrirá la mercadería o equipos importados por la

Contralista.

Transporte Íntemo, que cubrirá la movilización dentro del país, de los enateriales de la

Conuausta.

Accidentes Personales, que cubrirá al personal de la Contratista como de los servidores

del Ministerio de Energía y Recursos Naturales No Renovables que asistan al Bloque por

cuestiones de trabajo, y deberá incluir la cobermra amplia de vuelos.

Todo Riesgo Construcción, Montaje y Puesta en Marcha, la Contratista deberá presentar,
al Ministerio de Energía y Recursos Naturales No Renovables, estos seguros al inicio de

las obras de construcción o montaje que tenga que realizar durante la ejecución de este

Contrato, salvo que optare por una cobertura permanente
/

£
¿7
1

%

12

1.5

1.6.

17

“GTOS

ANEXO l: PROCEDIMIENTO DE LEVANTES

DEFINICIONES.- Las patabras y términos definidos en el Contrato tendrán el

mismo significado en este Anexo:

. “Ceordinador de Levamies”: es la persona designada y autorizada por da?

Contratista para sotuar a nombre de esta, con el objelo de programar y
coordinar los Leventes de Petróleo Cruáo, con el Coordinacor del Terminal

“Coordinador del Terminal”: es la persona designada y autorizada para

astuar a nombre del SOTE y/o el Cleoducto de Crudas Pesados para
pragramar y coordinar las nominaciones”debugues y tevantes de Petróleo

Crudo por ia Contralista en coordinación con el Coordinador de eyames.

El Coorainador del Terminal programará y coordinará iodas las nominaciones y
levantes y los integrará con les Levantes de la Contratista en una forma justa.
equitativa y mátltral.

sigriá ca Térm nos y Condic.ones Generales vel GP.

“Levantar”, “Levantado” y “Levante”: signitica el acta de ¡omar y cargar

Petrólso Crudo a bordo de un buque en el Punto de Le vane

“Nominación de Ventanas”; Es la determnación de las tschas en las que se

realizará el embarque.

“Punto de Levante”: es el punto en el terminal principal de exportación.
cuando al Petráleo Crudo crues la conexión entre la manguera de la tubería del

Termnal y el mútips de entrada ('manifokf”) de buque transporlador.
momento en el cual 23 opera la transferencia de dominio del Petróleo Crudo a
tavor del Tercero Beneficrario.

“Representantes”: son as personas designadas y auiorizadas por parts del
Viceministerio de Hidrocarburos y la Contratista para realizar los Estimados da

Levantes.

NOTARIA
TRIG)
TER

1.8. “Tercero Beneftolario”: es la persona designada por la Contratista para recibir
el ero comespondiente a su parlicipación en virtud del Contrato

1.9. “Terminal”: es el conjunto cle instalaciones de almacenamiento y entrega rel

SOTE Y CCP desde las cuales la Contratista puede levantar Petróleo Crudo

2 ESTIPULACIONES GENERALES.

2.1. Este orocedimiento de levantes entrará er vigencia a parlir de la suscripción

del Contrato hasta ste terminación

2.2, La Contraiista lendrá el derecho y la obligación de Levantar el petróleo cxudo, y

dispener libremente del mismo de acuerdo a lo indstado en et Gontrate

23, La Contratista y el Vicemmisterto de Hierocarburos O su delegado tooperarán

entre elas a finde asegurar Levantes ordenados y apotur os
3. ESTIMACIONES DE LEWANTES.-

31. Hasta al primera de ocuhre de cada año, los Representantes de les Partes

emprán una estimación anual para cada uno de los meses del Año Fi

syuieme. en la que se calcule la cantidad de Petróleo Crudo que será

Levantado por la Contratista correspondiente a su participación

3.2. Los Representantes de las Partes, el primer día labora de cada mes,

emitrán una estimación mensual de Levantes de Petróleo Cruto para los tros
meses siguientes, basándose en la estmación de: Producción, Último proco
promed'o mensual de wentas exlemas de EP PETROECUADOR del Crudo
Dre

te o Mapu y velumen estimado 08 su participación de 123 tres meses
sguentes, incluyenso los ajustes que $e 03120 de la ap! cación de la cláusula
43

Las estimaciones constituirar la base sobre la cual la Contratista efectuará los

Lovanios de Petróleo Crudo de la participación que tiene derecho según el

Contrato.

OPEL
33. Con base en las estimaciones acordadas, el primer día laborable de cada mes.
la Contratista a través del Coordinador de Levantes totificará al Coordinador
del Terminal, un programa de nominaciones propuesto que inotuirá:

+ Para el primer mes siguiente: el volumen eh Berries que será
Levantado por cada buque y les Ventanas propuestas.
. Para el segundo y tercer mes siguientes: el volumen en Barriles que

sera Levantado

3,4. Todos los usuarios del Terminal estarán sujetos a procedimientos establecidos
Anexo, los GTO'S del GP e en el Reglamerto de la Programación de
Embarques del SOTE

en a:

4. SOBRELEYANTES, SUBELEVANTES Y LIGUIDACIONES.-

Al. Coorcirados de Levanies mantendrá registros mensuales sobre los

enes Levantecos por la Contrafista y oreceniaró a las Pe

SES

mensuales que contengan tales datos, que Incluirás el saldo acunsulado del

volumen sublevantado O sabrsievantaso por la Contratliia fet “Saldo

Acumulado"), el que será o

iderado en los estimados mensuales conorme

se estipula en la Ciáustita 4.3 de este docuime nto.

242 Da confommaad con la disponiiitidad de los terminales, se permitirá a la
Contratista sublevantar o sobrelsvantar ias volúmenes de Petrbleo Cruda a que
tiene derecho, La Contalista podrá trasladar al mes siguiente el salda del
volumen sublevamiado e Enbrsteyantado

43. Después de electurlos los Levantes de un mes por parte de la Contratista los

volúmenes efectivamente embarcados en el

Representantes registrarán

heras

95

mes, el precio promédib mensual de vé

apta

Sunto"

PETROECUADOR del Cruda Oriente c apo y el grado API para del

les sub o sobre levantes, comerme se muéstra en él “Ejertiio A

Cualg

ter diferencis,

será sumada 0 +

ta del volumen de la perticipación del

siguiente estimado de la Contyal durante 16 vigensta del Gaplizto.

EPT

NOTARIA
TRIGESIMA

CERCEMA

7

»
44

5.1.

EZ.

a

A la terminación del Contrata, ineluyendia cualquier prórroga + renovación eel
mismo, el Viserninisterio de Hicsocarburos D su Gelegado y la Contratista

determinarán de mutuo acilerdo la tquidación Final

NOTFICACIONES.-

Todas tas notificaciones y comunicaciones estabiecidas en este Procecimienio
se realizarán por escrito. Se considerarán efeciuadas cuando hayan side
recibidas por la Parte a la que están dirigidas. El acuse de recibo constitiirá sy
confirmación. Las notificaciones se realizarán personalmente 6 por coneo

electrónico a las erecciones senaladas por las Partes.

El Viceministerio de Hidrocariaros y la Dontralista, sus Represententes y

Coordinadores, podrán carrbiar las direcciones y nombres de los delegados,
responsables de recibir la información, "rediante aso escrito com al M1850s
quince dias de anticipación.

DOCUMENTACIÓN DEL EMBARQUE.-

Toda ¿a documentación que sea reguenda para formallzar la entrega del
Petróleo Grudo en el Punta de Levante será emifida L oblerida por la
Contratista a por el Estado. Es

decumentación $e refiere, pero no se finña a
identificación del embarcador [exportayer,. documentos de saportacior,

permisos de exportación, antre otros

GASTOS DE EMBARQUE.-

Los gastos de inspección y otros relacionados com los embarques de petróleo
crudo estarán a cargo de la Contratista ”
TRANSPORTE DEL PETRÓLEO DEL ÁREA DEL CONTRATO > — *
Cuando el transporis de Petrólea Crudo del Area del Contrato se realice por el
SOTE. la Contralista recibirá por su participación Crudo Orisnte y 31 lo hace por
el OGP recibirá Crudo Napo.

Si se diere un cambio en el tipa ae Peirólso Crudo que secibirá la Contratista

por su participación, el Viceministerio de Hidrocarburms O su delegado

y
comunicará de este particular a la Contratista con tres meses de amicipación al

estimado de levante, y se realizarán los ajustes correspondientes.

La Contratista y el Wicemnisierio de Hidrocatburos deberán adoptar tas

medidas necesarias para iransporiar el Petróleo Crudo de su participación, a

havés de la intraeshuctura de lransporie de hidrocarburos existente en el país,

NOTARIA
TRIGESIMA
TERC FRA

pa

PROCURADURÍA GENERAL DEL ESTADO q
a

ECLADOR

Oficio No.

c3807
Quito DM, 716 PAY 200

Señor Ingeniero

Carlos Enrique Pérez Garcia o

MINISTRO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES
En su despacho.

Señor Ministro:

Me refiero a su oficio No. MERNNR-MERNNR- 2019-0379-0F de 09 de mayo de
2019, ingresado a esta institución con No. 03301-2019-AD-[S el 10 de los
mismos mes y año, mediante el cual solicita: “emitir la autorización respectiva
para pactar arbitraje internacional” en el “proyeclo de Contrato para la

- Exploración y/o Explotación de Hidrocarburos (Petróleo Crudo) en el Bloque Perico
de la Región Amazónica ecuatoriana, [...| adjudicado u las empresas Frontera
Energy Colombia Corp. y Geopark Perú SA.C.¿ Jo

Al respecto, cúámpleme manifestar lo siguiente:

l. ANTECEDENTES:

1,1, De su oficio y anexos se desprende que el Ministerio de Energía y
Recursos Naturales No Renovables, en representación del Estado
ecuatoriano, suscribirá un contrato para la “Exploración y/o Explotación
de Hidrocarburos (Petróleo Crudo) en el Bloque Perico de fa Región
Amazónica ecuatoriana” con las empresas Frontera Energy Colombia

Corp. y Geopark Perú S.A.C., que contiene una cláusula arbitral para y-

someter determinadas controversias a arbitraje internacional. p

1.2. De la información constante en el Registro de Socicdades de la
Superinteridencia de Compañias, Valores y Seguros del Ecuador, se
desprende que las empresas Frontera Energy Colombia Corp. y Geopark

Perú S.A.C. son sociedades constituida en Suiza y Perú, respectivamente 7

1.3. La cláusula vigésima séptima (solución de controversias) del proyecíó de
contrato, contiene lo siguiente:

“27.1. Negociamones Directas Obligatorias - En todos los conflictos
relacionadas con la aplicación, interpretación, ejecución, incumplimiento, ast
como los efectos de una terminación entieipadea o cualquier otra cireunstancia
relacionada con este Contrato, las Partes deberán intentar un arreglo directo
entre ellus. Para ello, la Parte que se creyere afectada deberá presenta

WIN pge-gob.e

0OOOLPLOLPLEPLLLIALICICILILLICLIICIECICICIIICILILLICICIIO
A

mas BEE

MIMSTERIO DE ENERCÍA Y RECURSOS NATURALES MO REMIOVABLES
oszorzo19 NOTARIA

TRÍ A
treinta (30) días de haberse referido el desacuerdo, o aquel plazo que TERCEKÉA
acuerden las Partes, este no hubiese sido resuelto, se ubsemará el
procedimiento previsto en la cláusula 27.2 9 en la elúusula 27.3 segun fuese
el caso,

PROCURADURÍA GE

27.2. Mediación Pacultativa.- A falta de alcanzar un arreglo directo de las
Partes según la cláusula 27.1, cualquiera de las Partes podra someter las Ti lleabudo
diferencias al proceso de mediación en cualquier centro de ¡nediación NOTARIO
registrado por el Consejo de la Judicatura, en casa de llegar a un acuérdo
total o parcial, el acta de mediación tendrá efecto de cosa juzgada o sentencia
e ejeculonada, conforme lo dispone la legistación ecuatoriana.
Ñ 27.3. Arbitraje.- En todos las conflictos relacionados con la aplicación,
“interpretación, ejecución. incumplimiento, ast como los efectos de una
terminación anticipada del contrato o cualquier violación de la Ley Aplicable
La alotra-eireuastancia relacionada con este Contrato, de la cual no se Haya
declarado la caducidad, y que no hayan sido soluctonados por negociaciones
directas según la Clúusula 27. 1., 0 en virtud de la mediación facultatwa según
la Cláusula 27,2, serán resueltas definitivamente mediante un proceso de
arbitraje al amparo del Reglamento de Arbitraje de la CNUDMI (con el nuevo
ariaule 1, párrafo 4, aprobado en 2013) vigente al momento de la suscripción
del Contrato. El arbitraje será administrado según su cuantía por. £) la Corte
Permanente de Arbitraje con sede en La Haya, en casos cuya cuantía sen
indeterminada o supere los diez (10) millones de Dólares; y flij el Centro de
Arbitraje y Mediación de la Cámara de Comercio de Quito en los demás casos.

27 3.1. El lugar del arbitraje será fa) Bogotá, Colombia, en el cuso de la
cláusula 27.3 fe) y fb) Quito, Ecuador en el caso de la cláusula 27.3 fii)

27.3.2. El idioma del procedimiento será el castellano. Cualquiera de las
Partes podrá presentar pruebas testimoniales o documentales en n idioma
distinto al castellano, siempre que esa Parte le provea a la otra Parte una
traducción escrito al castellano de dicha prueba testimonial o documental

27.3.3. El arbitraje será en Derecho y la normativa eplicable al fondo de la
controversta será la legislación ecuatoriant

27.4, Constitución del Tribunal Arbitral- El Tribunol Arbiiral estará
compuesta por tres (3) miembros. Coda una de las Partes designará a un
árbitro, y el tercero, que actuará como Presidenie del Tribunal Arbitral, será
designado de común acuerdo por los dos (2) árbitros designados. S1una Porte
sé abstiene de designar o un árbitro dentro de los cuarenta y cinco (45)

cualquiera de las Partes podrá solicitar su designación a: fe) ad
la Corte Permanente de Arbitraje con sede en La Haya en el

A

PROCURADURÍA GENERAL DEL ESTADO O
ECUADOR

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENUYABLES

03807 Pazos

Cláusula 27,3. (0 0, (b) al Director del Centro de Arbitraje y Mediación de la

Cámara de Comercio de Quito en el caso de la Cláusula 27.2. (16). Los árbitros

para los arbitrajes administrados por la Corte Permanente de Arbitraje con

sede en La Haya no deberán tener la misma nacionalidad de las Partes, salve
pacto en contrario.

27.8. Exclusión de ciertas materias del ámbito del arbitraje y atribución de
junsdieción a tribunales y cortes nacionales.- Todas las controversias que se
deriven de una declaratora de caducidad y guarden relación con sus efectos,
no podrán ser resueltas mediante arbitraje y deberán ser resueltas por los
inbunales competentes del Ecuador.

Las controversias sobre actos de la edmimstrución tributario serán resueltas
porlos triburales competentes del Ecuador.

27.6. Costos.- El costo del procedimiento sera cubierto en partes iguales, a no
ser que el Tribunal, en su laudo, decida lo contrario

27 7. Ejecución del Laudo.- El laudo que dicte el Tribunal Arbitral será de
cumplimiento obhgazorio para las Partes, sin perjuicio de los recursos
previstos por la ley del lugar del arbitraje flex arbitri)”

BASE NORMATIVA:

La normativa aplicable respecto de! arbitraje y de la posibilidad de pactar
arbitraje internacional es la siguiente:

El artículo 190 de la Constitución de la República, que reconoce al
arbitraje como mecanismo de solución de controversias.

+ Elartículo 225 de la Constitución de la República, que determina las
entidades que pertenecen al sector publico.

- El erticdlo 16 literal ¡) del Estatuto del Régimen Juridico y
Administrativo de la Función Ejecutiva, que establece que la Función
Ejecutiva está integrada por los Ministerios de Estado, entre lo:
cuales se incluye al Ministerio de Energía y Recursos Naturales No
Renovables. /

y

- El inciso final del artículo 11 de la Ley Orgánica de la Procuraduria

General del Estado que dispone a las entidades del sector público, *

deben contar con la autorización previa del Procurador General del
Estado para pactar arbitraje internacional,

- El articulo 41 de la Ley de Arbitraje y Mediación que establece las
condiciones bajo las que se puede pactar arbitraje internacional

- El articulo 42 de la Ley de Arbitraje y Mediació:
requisito previo la autorización del Procurad:

. ES
CN E
Áción pe mí

006906000 POLILIALIDICAAIAIAIAICAAAAIAAIIIDIBIAAAIDIAAA
¡460 060000000000000000000000

PROCURADURÍA GENERAL DEL ESTADO
ECUADOR

MINISTERIO DE ENprGÍA Y RECURSOS NATURALES NO RENOVABLES

033012015
para que las entidades del sector público se sometan a arbitraje NOTARIA
internacional TRIGE yy

3. NATURALEZA:

De conformidad con lo determinado en el arliculo 225 de la Constitución de la
República, el Ministerio de Energía y Recursos Naturales No Renovables es parte |
de la Función Ejecutiva, por lo tanta, integra el sector público. Por clio, debe
someterse a las disposiciones de orden publico señaladas en el acápite Dx Malos Prado
precedente y requiere de la autorización previa del Procurador General del NOTARIO
Estado para pactar arbitraje internacional

4 ANALISIS:

De la revisión de la cláusula 27, reíerida en el numeral 1.3 de este oficio, se
desprende que:

- Como etapas previas al arbitraje, se ha previsto un plazo para
negociaciones directas obligatorias por 30 días; y, una fase de mediación
facultativa.

- Todos los conflictos que no hayan sido solucionados por negociaciones
directas o mediación facultativa, relacionados con la aplicación,
interpretación, ejecución, incumplimiento y efectos de una terminación
anticipada del contrato, excepto los derivados de una declaratoria de
caducidad, serán resueltos mediante arbitraje.

- El arbilraje se realizara al amparo del Reglamento de Arbitraje de la
CNUDMI, vigente al momento de la suscripción del contrato.

- — Elarbitraje será administrado según su cuantía por:
a. La Corte Permanente de Arbitraje con sede en La Haya, en casos cuya
cuantía sea indeterminada o supere los diez (10) millones de dálares
En este caso, el lugar del arbitraje será Bogotá, Colombia; y,
hb, El Centro de Arbitraje y Mediación de la Cámara de Comercio de
Quito en los demás casos. En este supuesto, el lugar del arbitraje
será Quito, Ecuador.

- — Elidioma del arbitraje será el castellano

- El arbitraje será en derecho y la normativa aplicable al fondo de la
controversia será la legislación ecuatoriana

PROCURADURÍA GENERAL DEI. ESTADO
ECUADOR

HIMSTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES

03807 03301-4019

El arbitraje excluye todas las controversias sobre actos de la

administración tributaria y aquellas que se deriven de una declaratoria

de caducidad o guarden relación con sus efectos, no podrán ser resueltas

mediante arbitraje y deberán ser resueltas por los tribunales competentes
del Ecuador.

De lo señalado se observa que se cumplen los requisitos contenidos en el
articulo 4 de la Ley de Arbitraje y mediación, en lo respectivo a estipulaciones
necesarias para que las diferentes entidades que conforman el sector público
puedan someterse a arbitraje.

Conforme lo indicado en el numeral 1,2 de este oficio, las empresas Frontera
Energy Colombia Corp. y Geopark Perú S.A.C. son sociedades constituida en
Suiza y Perú, respectivamente, por lo que se trata de entidades extranjeras
domiciliadas fuera dei territorio ecuatoriano, consecuentemente, se da
cumplimiento au lo previsto en la letra a] del artículo 41 de la Ley de Arbitraje y
Mediación, para el sometimiento a arbitraje internacional

Winalmente, se observa que el convenio arbitral no contiene disposiciones
contrapuestas que puedan afectar su interpretación en conjunto o aplicación
simultánea, ni contienen elementos patológicos que podrían invalidarlas 7azgn
por la cual, se consideran procedentes.

5.  AUTORIZACIÓN:

De conformidad con el análisis realizado, con fundamento en lo dispuesto en
los articulos 190 de la Constitución de la República del Ecuador, 11 de la Ley
Orgánica de la Procuraduria General del Estado, 4, 41 y 42 de la Ley de Arburaje
y Mediación, se autoriza al Ministerio de Energia y Recursos Naturales No
Renovables a pactar arbitraje internacional en el contrato para la “Exploración
y/o Explotación de Iidrocarhuros ¡Petróleo Crudo] en el Elogue Perico de la Región
Amazónica ecuatoriana” a suscribirse con las empresas Frontera Energy
Colombia Corp. y Geopark Perú S.A.C.

Este pronunciamiento se refiere Única y exclusivamente al soniciimiento a
arbitraje internacional en los términos estipulados en la clausula vigésima
séptima [solución de controversias) del proyecto de contrato, relerida en el
numeral 1.3 de este oficio. Por lo tanto, las demás condiciones financieras,
operativas y técnicas, asi como el cumplimiento de los requisitos legales”
necesarios para la suscripción del mismo, són de exclusiva responsabilidad de
del Ministerio de Energía y Recursos Naturales No Renovables £

Adicionalmente, de conformidad con el inciso cuarto del artículo +2 de la Ley de
Arbitraje y Mediación, en forma previa a la suseripción de los documentos
referidos, para el sometimiento a arbitraje internacional se deberá contar con la
autorización expresa de la imáxima autoridad del Ministerio de Energia y
Recursos Naturales No Ronovables.

lo cual, una vez que el documento sea suscrito, se de
esta entidad.

3
pi
sa

e

MUNISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES
03301-2019

PROCURADURÍA GENERAL DEL ES1

Finalmente, se advierte que cualquier modificación a dicha cláusula o la
inclusión de cualquier estipulación contractual que pueda afectar su sentido,
aplicación o alcance, deberá ses previamente antorizada por esta Procuradutla.

NQ lA

TRIGRSIMA
Atentamente,
ento TERCERA

Dr. Diego Fernando Regalado Almeida
PROCURADOR GENERAL DEL ESTADO (8)

5505 Má
E e
e
Razón de certificación: El documento que antecede en (5 ) hojas es fiel copia del original que
reposa en ebarchivo de la Dirección de Contratación y Negociación de Hidrocarburos.

Certifica:

o ES
ape gano
IAS

Sión ne o

ANEXO K

En el caso del Contrato de Participación para la Exploración y Explotación de Hidrocarburos

del Bloque Perico de la Región Amazónica ecuatoriana no aplica el Anexo
no existen bienes

¡TARIA
| TRIGESIMA
TERCERA

AA y DIRECCIÓN PROVINCIAL DE PICHINCHA
- JUDICATURA poo

CONSEJO DE LA JUDICATURA

ACTA DE SORTEO DE NOTARÍAS PARA CONTRATOS PROVENIENTES DEL
SECTOR PÚBLICO

E A
N* 2019178CP02466 7 Apta

Í
En el Cantón Quito, con fecha 16 de mayo del 2019 a las 8:58, en mi calidad'de Ejecutor
Sorteo de la Dirección Provincial de Pichincha, en atención a la solicitud efectuada por
medio de Formulario Único para Sorteo de Notarías para Contratos Provenientes de
Sector Público, se procedió a efectuar el siguiente sorteo:

NOMBRE DEL CICONTRATO DE PARTICIPACION PARA LA EXPLORACION Y/O
e pao | EXPLOTACION DE HIDROCARBUROS (PETROLEO CRUDO) EN EL BLOQUE
q MD) PERICO ESTE DE LA REGION AMAZONICA ECUATORIANA

DTORGADOR a MINISTERIO DE ENERGIA Y RECURSOS NATURALES NO RENOVABLES

CONSORCIO FRONTERA GEOPARK BLOQUE PERICO

1 NOTARIA TRIGESIMA TERCERA - PICHINCHA - QUITO

NELSON BOANERGES PRADO GORDILLO (TITULAR)

IRINA DAYANA PAREDES DE LA CRUZ
Ejecutor Sorteo

Elaborado por: JRINA DAYANA PAREDES DE La CRUZ ]
Fecha Sorteo: 16 DE MAYO DEL 2019 8:58 |

Señor Notario:
A partir de la fecha del presente sorleo, usted tiene 72 horas para la presentación de excusas debidamente
motivadas en caso que sea pertinente, por medio de oficio a la Dirección Provincia! del Consejo de la Jucicatura|
que corresponda.

Página 1 de 2
.

o
o
o
o
o
e
o
o
1)
o
1)
o
0
o
0
o
o
2
o
1)
A A A A RO O ES

CERTIFICACION QUE SE AGREGA LA MATRIZ, DE DOCUMENTOS MATERIALIZADOS
DESDE PAGINA WEB O DE CUALQUIER SOPORTE ELECTRÓNICO

De conformidad al Arl. 18 numeral 5 de la Ley Notarial doy te que el documento que antecede en
i toja(s) Útilles) fue materializado desde la página web y!o soporte electrónico,
httos//notacias funcionjudicial. gob .ec/notarial/public/sortroConsulta jsf?codigo=2019175€P0
2466 La veracidad de su contenido y el uso eo del(los) documenta(s) certificado(s) es
(son) de responsabilidad exclusiva de la(s) persofals) que lo(s) útiliza(n) QUITO, a 22 DE
MAYO DEL 2019

/ 4
j |
ao 4
Za SIMA
[e TERCERA
1
NOTARIO(A) A) NELSON! BOANERGES | RADO GORDILLO yA (5
NoTARÍa HGESIMA TERCERA DEL CANTÓN QUITO J 5%
/
Di Ñaica Prado
ROTARIO
Quite - Ecuacias.

BASE LEGAL

- Constitución de la República del Ecuador

Artículo 177.- "Lo Función Jjudiciol se compone de órganos jurisdiccionales, órganos administrativos,
érganes Guxñlares y órganos autónomos. La ley determinará su estructura, funciones, atribuciones,
competencios y todo lo necesario para la udecuada administración de justicia.”

Artículo 178.- “[..) El Consejo de la Judicaturo es el órgano de gobierno, administración, vigilancia y
etisciplina de fa Función judicial

Lo Función Judicial tendrá como órganos quxiliures el servicio notaria), los irartilladores judiciales, Tos
depositarios judiciales y los demás que determine la ley. »S
La Defensoría Pública y la Fiscglla General del Estado son érgenos autónomos de fa Función judicial

La ley determmará la organización, el ámbito de competencia, el farctonamiento de las órganos Judipíáles y
lodo lo necesario pura la adecuada adimnistración de justicia.” eS
Artícnlo 227.- “La administración pública constituye un servicio a la colectividad que se A por las
principios de eficacia, eficiencia, calidad, jerarquío, desconcentración, descentralización, coordinación,
participación, planificación, transparencia y evoluoción”

- Cádigo Orgánico de la Función Judicial

Artículo 254.- "ORGANO ADMINISTRA TIVO.- £l Consejo de la Judicatura es el órgano único de gobierno,
ndministración, vigilancia y disciplino de la Flnción Judicial, que comprende: órganos jurisdiccionales,
órguros administrativos, Órgunos auxiliares y órgunos qutónarios.

El Consejo de la Judicatura es ua Órgano instrumental para asegurar el correcto, eficiente y coordinado
funcionaralento de los órganos jurisdiccionales, nulónomos y cuxillares. En ningún teso, el Consejo de lu
Judicatura se considerará jerárquicamente supertor ni porá atentar contra la independencia para ejercer
las funciones espetíficos de las juezas y jueces, de las y los fiscales y de los defensoras y defensores públicas”.

rResolución No. 184-2014 en

da por el pleno del Consejo de la Judicatura

Numeral 4.3.1 literal 0) misma que establece como potestad exclusiva de la Dirección Provincial: “LJ
Coordinar y Supervisar, dentro de su competencia el funcionamiento de las notarías en la provincia [...J”

- Ley Orgánica de Contratación Pública

Artículo 69. “Los contratos que por su naturaleza o expreso mandato de la Ley le requieran” se
formalizarán en escritura pública dentro del térmirro de quince (15) días desde la notificación de la
adjudicación. Los contratos cuya cuantía sea ¡igual o superior a la hase prevista para la licitación se
protocolizarón ante Notario Publico. Los gastos derivados del 0501 garnienta del contrato son de cuento del
contratista"

- Ley Notarial

Artículo innumerado primero siguiente ál articulo 10, referente a la suscripción de contratos
establece; La unidad correspondiente se encargará de realizar el sorteo entre las notorias y los notarios
de la jurisdicción donde se celebran los contrutes que provengan del sector público y las empresas
públicos”.

Artículo innumerado segundo, siguiele al artículo 19 referente a la suscripción de contratos
establece: “Los contratos de obra y prestación de servicios celebrados con el sector publico, que conforme
a lu Ley reguieran de escritura pública, deberán uutorizarse preferentemente ante un notaría de la
jurisdicción donde se ejecute la ahra”.

Señor Notario
A parlir do la fecha dol presente sorteo, ustod tiene 72 horas para la presentación de excusas debidamente
mot vadas en caso que ses pertinente, por medio de ofcio a la Dirección Provincia del Conseje de la Judicatura
que corresponda

Página 2 de 2
»

NOLA

y
500 Pra
DARIO!

Maita tus

0060630 00DLOLILIDIOBDIIAIIIIIIDAAAdAIDOAA
PO00BIBIPIAIDLEAACIACAIAAACAACIADAAAAAIECIECADAA

CERTIFICACIÓN QUE SE AGREGA LA MATRIZ, DE DOCUMENTOS MATERIALIZADOS
DESDE PÁGINA WEB O DE CUALQUIER SOPORTE ELECTRÓNICO

De conformidad al Ari. 18 numeral 5 de la Ley Notarial doy te que el documento que antecede en
1 toja(s) útiles) fue materializado desde la página web y/o soporle eectrónico,
https://notarias funcionjudicial.zob.ec/notarial/public/sorteoConsulta.isf?codigo=2019175CP0
2466 La veracidad de su contenido y el uso adebuado delílos) documento(s) cerlificado(s) es
(som de responsabilidad exclusiva de la(s) ppstpal que lo(s) utiliza(n). QUITO, a 22 DE
MAYO DEL 2019 ] )

NOTARIO(A) NELSON. BOANERGES PhaDo GORDILLO
a SES,

NOTARÍA TRIGÉSIMA TERCERA DEL CANTÓN QUITO
y

NOTARIA
TRIGESIMA
TERCERA

Dr. Nebion Prado
NOTARIO
Nr Arta
IRIGESIMA
TERCERA

Dy Malicn Prado
ROTARIO

sita Ecuador

Se otorgó ante mí, en fe ue ello confiero esta OCTAVA copia certificava"UB CONTRATO DE PARTICIPACIÓN *
[PARA LA EXPLORACIÓN Y/O EXPLOTACION DE HIDROCARBUROS (PETRÓLEO CRUDO), EN EL BLOQUE
PERICO DE LA REGION AMAZÓNICA ECUATORIANA qup-antécede, sellada y firmada en Quito, a vein:idós del

[mayo del dos mil diecinueve. E: Y a Qui
Dr Nebon ado
IOTARIO TRIGÉSIMO ERC!
— TAMTÓN QUITO

DS
96001000000 0000000000004000000000000IRILIAOEAAACADODA
ENERGIA Y RECURSOS NATURALES

NO RENOVABLES

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES
NO RENOVABLES
REGISTRO DE HIDROCARBUROS

En cumplimiento de lo dispuesto en el artículo 12 de la Ley de Hidrocarburos y
a las atribuciones concedidas a la Dirección de Contratación y Negociación de
Hidrocarburos en la reforma al Estatuto Orgánico de Gestión Organizacional
por Procesos del Ministerio de Hidrocarburos mismo que en aplicación del
Decreto Ejecutivo No. 399 de 15 de mayo de 2018 modifico su denominación a
Ministerio de Energía y Recursos Naturales No Renovables, se INSCRIBE a
folios 1486 al 1752, en el libro del Registro de Hidrocarburos, la Escritura
Pública de los documentos inherentes al Contrato de Participación para la
Exploración y/o Explotación de Hidrocarburos (Petróleo Crudo), en el Bloque
Perico de la Región Amazónica Ecuatoriana celebrado el 22 de mayo de 2019,
ante el Dr. Nelson Prado Gordillo, Notario Trigésimo Tercero del Cantón Quito
entre el Estado Ecuatoriano por intermedio del Ministerio de Energía y
Recursos Naturales No Renovables, representado por el Ingeniero Carlos
Enrique Perez García; y, por otra parte el Consorcio Frontera Geopark Bloque
Perico por medio de Procurador Común la compañía Frontera Energy
Colombia Corp., representada por su Apoderado Especial el señor Iván Darío
Arévalo Vergara

En relación con lo referido, después de haber realizado la correspondiente
verificación, dichos documentos cuentan con las formalidades legales
necesarias para su inscripción

Quito D.M, a Diecisiete (17) de junio de dos mil diecinueve (2019)

Ab.
DIRECTOR
NEGOCIACIÓN DE HIDROCARBU
